EXECUTION VERSION


 



$235,000,000


CREDIT AGREEMENT

dated as of

December 12, 2016

among

BLUE BIRD CORPORATION,
as Holdings,


SCHOOL BUS HOLDINGS INC.,
PEACH COUNTY HOLDINGS, INC. and
BLUE BIRD GLOBAL CORPORATION,
as Intermediate Parents,

BLUE BIRD BODY COMPANY,
as Borrower,

THE LENDERS PARTY HERETO,

BANK OF MONTREAL,
as Administrative Agent and an Issuing Bank,


FIFTH THIRD BANK,
as Co-Syndication Agent and an Issuing Bank,


REGIONS BANK,
as Co-Syndication Agent,


and


JPMORGAN CHASE BANK, N.A.,
BANK OF THE WEST and
BANK OF AMERICA, N.A.,
as Co-Documentation Agents
_______________________________________

BMO CAPITAL MARKETS CORP.,
FIFTH THIRD BANK and
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,
as Joint Bookrunners and Joint Lead Arrangers




 



Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page
 
 
 
 
ARTICLE I
Definitions
1
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
50
SECTION 1.03
Terms Generally
50
SECTION 1.04
Accounting Terms; GAAP
51
SECTION 1.05
Effectuation of Transactions
51
SECTION 1.06
Currency Translation
51
SECTION 1.07
Letter of Credit Amounts
52
SECTION 1.08
Pro Forma Calculations
52
ARTICLE II
The Credits
52
SECTION 2.01
Commitments
52
SECTION 2.02
Loans and Borrowings
52
SECTION 2.03
Requests for Borrowings
53
SECTION 2.04
Swing Line Loans
54
SECTION 2.05
Letters of Credit
56
SECTION 2.06
Funding of Borrowings
62
SECTION 2.07
Interest Elections
63
SECTION 2.08
Termination and Reduction of Commitments
64
SECTION 2.09
Repayment of Loans; Evidence of Debt
65
SECTION 2.10
Maturity and Amortization of Term Loans
66
SECTION 2.11
Prepayment of Loans
68
SECTION 2.12
Fees
70
SECTION 2.13
Interest
71
SECTION 2.14
Alternate Rate of Interest
72
SECTION 2.15
Increased Costs
73
SECTION 2.16
Break Funding Payments
74
SECTION 2.17
Taxes
74
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
78
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
80
SECTION 2.20
Incremental Credit Extensions
81
SECTION 2.21
Defaulting Lenders
84
SECTION 2.22
Illegality
86
SECTION 2.23
[Reserved]
87
SECTION 2.24
Extension of Term Loans; Extension of Revolving Loans
87
ARTICLE III
Representations and Warranties
91
SECTION 3.01
Organization; Powers
91
SECTION 3.02
Authorization; Enforceability
91
SECTION 3.03
Governmental and Third-Party Approvals; No Conflicts
91
SECTION 3.04
Financial Condition; No Material Adverse Effect
91





 
ii
Blue Bird Body Company Credit Agreement






--------------------------------------------------------------------------------




SECTION 3.05
Properties
92
SECTION 3.06
Litigation and Environmental Matters
92
SECTION 3.07
Compliance with Laws and Agreements
93
SECTION 3.08
Investment Company Status
93
SECTION 3.09
Taxes
93
SECTION 3.10
ERISA; Labor Matters
93
SECTION 3.11
Disclosure; Undisclosed Liabilities
94
SECTION 3.12
Subsidiaries; Equity Interests
95
SECTION 3.13
Intellectual Property; Licenses, Etc
95
SECTION 3.14
Solvency
95
SECTION 3.15
Federal Reserve Regulations
96
SECTION 3.16
Anti-Corruption Laws and Sanctions
96
SECTION 3.17
Use of Proceeds
96
SECTION 3.18
Security Interests
97
SECTION 3.19
Insurance
97
SECTION 3.20
Status of Holdings and the Intermediate Parent
97
SECTION 3.21
Senior Indebtedness
97
ARTICLE IV
Conditions
97
SECTION 4.01
Closing Date
97
SECTION 4.02
Each Credit Event
99
ARTICLE V
Affirmative Covenants
99
SECTION 5.01
Financial Statement and Other Information
100
SECTION 5.02
Notices of Material Events; Other Information
102
SECTION 5.03
Information Regarding Collateral
103
SECTION 5.04
Existence; Conduct of Business
103
SECTION 5.05
Payment of Taxes, etc
104
SECTION 5.06
Maintenance of Properties
104
SECTION 5.07
Insurance
104
SECTION 5.08
Books and Records; Inspection and Audit Rights; Lender Calls
105
SECTION 5.09
Compliance with Laws
105
SECTION 5.10
Use of Proceeds and Letters of Credit
106
SECTION 5.11
Additional Restricted Subsidiaries
106
SECTION 5.12
Further Assurances
107
SECTION 5.13
Compliance with ERISA
108
SECTION 5.14
Annual Lender Meeting
108
SECTION 5.15
Certain Post-Closing Obligations
108
ARTICLE VI
Negative Covenants
109
SECTION 6.01
Indebtedness; Certain Equity Securities
109
SECTION 6.02
Liens
112
SECTION 6.03
Fundamental Changes
114
SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
116
SECTION 6.05
Asset Sales
119
SECTION 6.06
Restricted Payments; Certain Payments of Indebtedness
120





 
iii
Blue Bird Body Company Credit Agreement






--------------------------------------------------------------------------------




SECTION 6.07
Transactions with Affiliates
123
SECTION 6.08
Restrictive Agreements
124
SECTION 6.09
Amendment of Junior Financing, Organizational Documents
125
SECTION 6.10
Total Net Leverage Ratio
125
SECTION 6.11
Changes in Fiscal Periods
126
SECTION 6.12
Sale and Leaseback Transactions
126
SECTION 6.13
Plans
126
ARTICLE VII
Events of Default
126
SECTION 7.01
Events of Default
127
SECTION 7.02
Right to Cure
129
SECTION 7.03
Application of Funds
131
ARTICLE VIII
Administrative Agent
131
SECTION 8.01
Appointment and Authority
131
SECTION 8.02
Rights as a Lender
131
SECTION 8.03
Exculpatory Provisions
132
SECTION 8.04
Reliance by Administrative Agent
133
SECTION 8.05
Delegation of Duties
133
SECTION 8.06
Resignation of Administrative Agent
133
SECTION 8.07
Non-Reliance on Administrative Agent and Other Lenders
135
SECTION 8.08
No Other Duties, Etc
135
SECTION 8.09
Administrative Agent May File Proofs of Claim; Authorization to Enter into
Subordination Agreement
135
SECTION 8.10
No Waiver; Cumulative Remedies; Enforcement
136
ARTICLE IX
Miscellaneous
137
SECTION 9.01
Notices
137
SECTION 9.02
Waivers; Amendments
139
SECTION 9.03
Expenses; Indemnity; Damage Waiver
143
SECTION 9.04
Successors and Assigns
146
SECTION 9.05
Survival
151
SECTION 9.06
Counterparts; Integration; Effectiveness
152
SECTION 9.07
Severability
152
SECTION 9.08
Right to Setoff
153
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
153
SECTION 9.10
WAIVER OF JURY TRIAL
154
SECTION 9.11
Headings
154
SECTION 9.12
Confidentiality
154
SECTION 9.13
USA PATRIOT Act
156
SECTION 9.14
Judgment Currency
156
SECTION 9.15
Release of Liens and Guarantees
156
SECTION 9.16
No Advisory of Fiduciary Responsibility
157
SECTION 9.17
Interest Rate Limitation
158
SECTION 9.18
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
158

    




 
iv
Blue Bird Body Company Credit Agreement






--------------------------------------------------------------------------------




SCHEDULES:
 
 
 
SCHEDULE 2.01
—
 
Commitments
SCHEDULE 3.05
—
 
Owned Real Property
SCHEDULE 3.12
—
 
Equity Interests
SCHEDULE 5.15
—
 
Certain Post-Closing Obligations
SCHEDULE 6.01
—
 
Existing Indebtedness
SCHEDULE 6.02
—
 
Existing Liens
SCHEDULE 6.04(d)
—
 
Existing Investments
SCHEDULE 6.07
—
 
Existing Affiliate Transactions
SCHEDULE 6.08
—
 
Existing Restrictions
SCHEDULE 9.01
—
 
Notices
 
 
 
 
EXHIBITS:
 
 
 
EXHIBIT A
—
 
Form of Assignment and Assumption
EXHIBIT B
—
 
Form of Guarantee Agreement
EXHIBIT C
—
 
Form of Perfection Certificate
EXHIBIT D
—
 
Form of Collateral Agreement
EXHIBIT E
—
 
Form of Solvency Certificate
EXHIBIT F
—
 
Form of Intercompany Note
EXHIBIT G
—
 
Form of Affiliate Assignment Agreement
EXHIBIT H-1
—
 
Form of United States Tax Compliance Certificate
EXHIBIT H-2
—
 
Form of United States Tax Compliance Certificate
EXHIBIT H-3
—
 
Form of United States Tax Compliance Certificate
EXHIBIT H-4
—
 
Form of United States Tax Compliance Certificate
EXHIBIT I-1
—
 
Form of Borrowing Request
EXHIBIT I-2
—
 
Form of Issuance Notice
EXHIBIT J
—
 
Form of Prepayment Notice
EXHIBIT K
—
 
Form of Compliance Certificate
EXHIBIT L-1
—
 
Form of Term Note
EXHIBIT L-2
—
 
Form of Revolving Note







 
v
Blue Bird Body Company Credit Agreement






--------------------------------------------------------------------------------







CREDIT AGREEMENT dated as of December 12, 2016, among BLUE BIRD CORPORATION, a
Delaware corporation (“Holdings”), SCHOOL BUS HOLDINGS INC., a Delaware
corporation, PEACH COUNTY HOLDINGS, INC., a Delaware corporation, and BLUE BIRD
GLOBAL CORPORATION, a Delaware corporation, as Intermediate Parents, BLUE BIRD
BODY COMPANY, a Georgia corporation (the “Borrower”), the LENDERS party hereto,
BANK OF MONTREAL, as an Issuing Bank, the Swingline Lender and the
Administrative Agent, FIFTH THIRD BANK, as a Co-Syndication Agent and an Issuing
Bank, REGIONS BANK, as a Co-Syndication Agent, and JPMORGAN CHASE BANK, N.A.,
BANK OF THE WEST and BANK OF AMERICA, N.A., as Co-Documentation Agents.
WHEREAS, the Borrower has requested that the Lenders extend credit in an
aggregate principal amount not in excess of $235,000,000, consisting of
$160,000,000 aggregate principal amount of Term Loans to be made on the Closing
Date and $75,000,000 aggregate principal amount of Revolving Commitments
(including a swing line sub-facility and letter of credit sub-facility).
WHEREAS, the proceeds of (a) the Term Loans and the Revolving Loans, if any,
incurred on the Closing Date will be used (i) to refinance certain existing
Indebtedness of the Borrower and its Subsidiaries and (ii) to pay the
Transaction Costs and (b) the Revolving Loans incurred after the Closing Date
will be used to finance working capital and other general corporate purposes of
the Borrower and its Subsidiaries (including Permitted Acquisitions) not
prohibited by the Loan Documents.
WHEREAS, the Lenders are willing to extend such credit to the Borrower and its
Subsidiaries on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I



Definitions
SECTION 1.01     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing
denominated in dollars for any Interest Period, an interest rate per annum equal
to (i) the Eurodollar Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate. Notwithstanding anything to the contrary herein, the
Adjusted Eurodollar Rate shall not, in any event, be less than zero.


Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------




“Administrative Agent” means Bank of Montreal, in its capacity as administrative
agent and collateral agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.
“Affiliate Assignment Agreement” means an assignment and assumption agreement
substantially in the form of Exhibit G, with such amendments or modifications as
may be approved by the Administrative Agent.
“Agent Parties” has the meaning given to such term in Section 9.01(c).
“Agreement” means this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).
“All-In Yield” means, as to any Indebtedness, the yield thereon, whether in the
form of interest rate, margin, OID, up-front fees, an Adjusted Eurodollar Rate
floor greater than 0.00% or an Alternate Base Rate floor greater than 1.00%,
with respect to any Term Loans, respectively (with such increased amount being
equated to interest margins for purposes of determining any increase to the
Applicable Rate with respect to any Loan), or otherwise; provided that OID and
up-front fees shall, for floating rate Indebtedness, be equated to interest rate
assuming a 4-year life to maturity; and provided, further, that “All-In Yield”
shall not include arrangement, underwriting or other fees paid to the Joint Lead
Arrangers (or Persons serving in similar capacities).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1.00% per annum and (c) the Adjusted Eurodollar Rate in
effect on such day for a one-month Interest Period commencing on the second
Business Day after such day plus 1.00%. If for any reason the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the NYFRB Rate or the Adjusted
Eurodollar Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) or (c) of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted Eurodollar Rate shall be effective on the effective date of such change
in the Prime Rate, the NYFRB Rate or the Adjusted Eurodollar Rate, respectively.
For the avoidance of doubt, the Adjusted Eurodollar Rate for purposes of clause
(c) of this definition shall not in any event be less than zero.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Holdings or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the anti-bribery provisions of the United States Foreign Corrupt Practices Act
of 1977, as amended.


 
2
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.
“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).
“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank or the Swingline Lender at any time, the sum of (a) the aggregate
amount of all Letters of Credit issued by such Person in its capacity as an
Issuing Bank (if applicable) that remains available for drawing at such time,
(b) the aggregate amount of all LC Disbursements made by such Person in its
capacity as an Issuing Bank (if applicable) that have not yet been reimbursed by
or on behalf of the Borrower at such time and (c) the aggregate principal amount
of all Swingline Loans made by such Person in its capacity as a Swingline Lender
(if applicable) outstanding at such time.
“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that, at any time any Revolving Lender shall be a
Defaulting Lender, “Applicable Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding any such Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the total Revolving Exposure at
that time, giving effect to any assignments pursuant to this Agreement and to
any Lender’s status as a Defaulting Lender at the time of determination.
“Applicable Rate” means:
(i)    On the Closing Date and thereafter, until changed in accordance with the
following provisions, the Applicable Rate shall be set at Level II in the matrix
referred to in clause (ii) below.
(ii)    Commencing with the fiscal quarter of Holdings ended on April 1, 2017,
and continuing with each fiscal quarter thereafter, the Administrative Agent
shall determine the Applicable Rate in accordance with the following matrix,
based on the Total Net Leverage Ratio:


 
3
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Level
Total Net Leverage Ratio
ABR Loans
Eurodollar Loans
I
Less than 2.00x
0.75%
1.75%
II
Greater than or equal to 2.00x and less than 2.50x
1.00%
2.00%
III
Greater than or equal to 2.50x and less than 3.00x
1.25%
2.25%
IV
Greater than or equal to 3.00x
1.50%
2.50%



(iii)    Changes in the Applicable Rate based upon changes in the Total Net
Leverage Ratio shall become effective on the third Business Day following the
receipt by the Administrative Agent pursuant to Section 5.01(a) (in the case of
the last fiscal quarter of any fiscal year) or Section 5.01(b) (in the case of
the first three quarters of any fiscal year), as the case may be, of the
financial statements of Holdings for the Testing Period most recently ended,
accompanied by a Compliance Certificate in accordance with Section 5.01(c),
demonstrating the computation of the Total Net Leverage Ratio. Notwithstanding
the foregoing provisions, during any period when (A) Holdings has failed to
timely deliver its consolidated financial statements referred to in Section
5.01(a) or Section 5.01(b), as applicable, accompanied by a Compliance
Certificate in accordance with Section 5.01(c) and has continued to fail to so
deliver after receiving three Business Days’ notice in writing from the
Administrative Agent, or (B) an Event of Default has occurred and is continuing,
the Applicable Rate shall be set at Level IV in the above matrix, regardless of
the Total Net Leverage Ratio at such time. The above matrix does not modify or
waive, in any respect, the rights of the Administrative Agent and the Lenders to
charge any default rate of interest or any of the other rights and remedies of
the Administrative Agent and the Lenders hereunder.
“Approved Bank” has the meaning specified in clause (d) of the definition of
“Cash Equivalents”.
“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.
“Auction” has the meaning assigned thereto in Section 9.04(f).
“Auction Manager” means (a) either the Administrative Agent or a Joint Lead
Arranger, as determined by the Borrower, or any of their respective Affiliates,
or (b) any other financial institution or advisor agreed by the Borrower and the
Administrative Agent (whether or not an Affiliate of the Administrative Agent)
to act as an arranger in connection with any repurchases pursuant to Section
9.04(f).
“Audited Financial Statements” means the audited consolidated balance sheets of
Holdings as of September 28, 2013, September 27, 2014, and October 3, 2015, and
the related consolidated statements


 
4
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




of earnings and cash flows of Holdings for each year in the three-year period
ended October 3, 2015, including the notes thereto.
“Available Amount” means, at any time (the “Reference Time”), an amount equal
to:
(a)    the sum, without duplication, of:
(i)$10,000,000, plus
(ii)an amount (if positive) equal to the cumulative amount of Excess Cash Flow
for each fiscal year of Holdings (commencing with the fiscal year ending
September 30, 2017) ending prior to the Reference Time for which financial
statements have been delivered pursuant to Section 5.01(a) that has not been
applied (and would not be required to be applied) to prepay Loans pursuant to
Section 2.11(e) (without giving effect to the proviso thereto), plus
(iii)the amount of any cash or Cash Equivalents received by Holdings (other than
from a Restricted Subsidiary thereof) from and including the Business Day
immediately following the Closing Date through and including the Reference Time
from the issuance and sale of its Qualified Equity Interests and contributed to
the Borrower or any Restricted Subsidiary as common equity, except to the extent
(x) constituting a Cure Amount or (y) applied pursuant to Sections 6.04(b)(ii)
or 6.04(l), plus
(iv)the amount of any returns, profits, distributions or similar amounts
received in cash or Cash Equivalents by the Borrower or any Restricted
Subsidiary or any amounts received by the Borrower or any Restricted Subsidiary
upon any Disposition, in each case, in respect of any Investment made by such
Person in reliance on Section 6.04(j), plus
(v)the aggregate amount of Retained Declined Proceeds retained by the Borrower
during the period from and including the Closing Date through and including the
Reference Time, minus
(b)    the sum, without duplication, of:
(i)the aggregate amount of Restricted Payments made pursuant to Sections
6.06(a)(vi) and 6.06(a)(ix) prior to the Reference Time; plus
(ii)the aggregate amount of Investments made in reliance on Section 6.04(j)
prior to the Reference Time; plus
(iii)the aggregate amount of prepayments of Junior Financing made in reliance on
Section 6.06(b)(iv) prior to the Reference Time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


 
5
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.
“Blue Bird Global” means Blue Bird Global Corporation (f/k/a Blue Bird Body
Corporation), a Delaware corporation.
“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers or sole manager of such Person or the
board of directors or board of managers or sole manager of the member of such
Person if such Person has only one member, (c) in the case of any partnership,
the board of directors or board of managers of the general partner of such
Person and (d) in any other case, the functional equivalent of the foregoing.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrower Materials” has the meaning assigned to such term in Section 5.01.
“Borrowing” means any borrowing of (a) Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (b) Swingline Loans.
“Borrowing Minimum” means (a) in the case of a Eurodollar Revolving Borrowing,
$1,000,000, (b) in the case of an ABR Revolving Borrowing, $1,000,000 and (c) in
the case of Swingline Loans, $250,000; provided that such amounts may be less if
such amount represents all the remaining availability under the Revolving
Commitments.
“Borrowing Multiple” means (a) in the case of a Eurodollar Revolving Borrowing,
$500,000, (b) in the case of an ABR Revolving Borrowing, $500,000 and (c) in the
case of Swingline Loans, $100,000; provided, that such amounts may be less if
such amount represents all the remaining availability under the Revolving
Commitments.
“Borrowing Request” means a request by the Borrower, substantially in the form
of Exhibit I or such other form as may be acceptable to the Administrative
Agent, for a Borrowing in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.


 
6
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




“Capital Expenditures” means, for any period, the aggregate of all expenditures,
whether or not made through the incurrence of Indebtedness, by Holdings, the
Borrower or any Restricted Subsidiary during such period for the acquisition,
leasing (pursuant to a Capitalized Lease), construction, replacement, repair,
substitution or improvement of fixed or capital assets or additions to
equipment, in each case required to be capitalized under GAAP on the
consolidated balance sheet of Holdings; excluding (a) interest capitalized
during construction, and (b) all insurance proceeds and condemnation awards
received on any account of any Casualty Event to the extent any such amounts are
actually applied to repair or reconstruct the damaged property or property
affected by the condemnation or taking in connection with such Casualty Event.
“Capital Lease Obligations” of any Person means the obligations of such Person
under Capitalized Leases and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.
“Capitalized Dividend Payments” means, with respect to the Preferred Shares, the
payment of any portion of dividends on such shares with the issuance of
additional Preferred Shares or common Equity Interests of Holdings, and not in
cash, pursuant to the terms of the Preferred Shares Certificate of Designations.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded on a balance sheet as capitalized leases.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (c) commercial paper maturing no more than 270 days from
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit,
time deposits, overnight bank deposits or bankers’ acceptances maturing within 1
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000 (an “Approved
Bank”), (e) deposit accounts maintained with (i) any bank that satisfies the
criteria described in clause (d) above, or (ii) any other bank organized under
the laws of the United States or any state thereof so long as the full amount
maintained with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or recognized securities dealer
having combined capital and surplus of not less than $250,000,000, having a term
of not more than seven days, with respect to securities satisfying the criteria
in clauses (a) or (d) above, (g) debt securities with maturities of six months
or less from the date of acquisition backed by standby letters of credit issued
by any commercial bank satisfying the criteria described in clause (d) above,
and (h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.


 
7
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




“Cash Management Obligations” means obligations of Holdings, the Borrower or any
Restricted Subsidiary owed to any Lender or its Affiliates in respect of any
overdraft and related liabilities arising from treasury, depository, credit
card, purchasing card and cash management services or any automated clearing
house transfers of funds.
“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any casualty insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.


“CFC” means a Person that is a “controlled foreign corporation” under Section
957 of the Code.
“Change in Control” means:


(a)    the failure of Holdings to own, directly or indirectly, all of the Equity
Interests of the Borrower;
(b)    the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder as in effect on the date hereof), other than the
Sponsor, of Equity Interests representing 35% or more of the aggregate ordinary
voting power (or the equivalent thereof) represented by the issued and
outstanding Equity Interests in Holdings and the percentage of the aggregate
ordinary voting power (or the equivalent thereof) so held by such Person or
group is greater than the percentage of the aggregate ordinary voting power (or
the equivalent thereof) represented by the Equity Interests in Holdings held by
the Sponsor;
(c)    at any time, the occupation of a majority of the seats (other than vacant
seats) on the Board of Directors of Holdings by Persons who were neither (i)
nominated, designated or approved by the Board of Directors of Holdings or the
Sponsor nor (ii) appointed by directors so nominated, designated or approved; or
(d)    the occurrence of a “Change in Control” (or similar event, however
denominated), as defined in the documentation governing any Junior Financing
that is Material Indebtedness if the effect of such event is to permit the
holders of such Material Indebtedness to require such Indebtedness to be repaid,
redeemed or repurchased.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any rule, regulation, treaty or other Requirement
of Law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other Requirement of Law or in the administration, interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests,


 
8
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated or issued.
“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans, Term Loans or Incremental Term Loans, (b) any Commitment,
refers to whether such Commitment is a Revolving Commitment, Swingline
Commitment, Term Commitment, Incremental Term Commitment or Revolving Commitment
Increase, and (c) any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments.
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02) and on which the
initial funding of the Loans occurs.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all assets of any Loan Party, whether real or
personal, tangible or intangible, on which Liens are or are purported to be
granted pursuant to the Security Documents as security for the Secured
Obligations.
“Collateral Agreement” means the Collateral Agreement among the Borrower, each
other Loan Party and the Administrative Agent, substantially in the form of
Exhibit D.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Administrative Agent shall have received from (i) Holdings, the
Borrower, and each of the Restricted Subsidiaries (other than any Excluded
Subsidiary), either (x) a counterpart of the Guarantee Agreement duly executed
and delivered on behalf of such Person or (y) in the case of any Person that is
required to become a Loan Party after the Closing Date (including by ceasing to
be an Excluded Subsidiary), a supplement to the Guarantee Agreement, in
substantially the form specified therein (with such changes as may be reasonably
acceptable to the Administrative Agent), duly executed and delivered on behalf
of such Person, (ii) Holdings, each Intermediate Parent, the Borrower and each
Subsidiary Loan Party either (x) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (y) in the case of any Person
that becomes a Loan Party after the Closing Date (including by ceasing to be an
Excluded Subsidiary), a supplement to the Collateral Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person, in each
case under this clause (a) together with, in the case of any such Loan Documents
executed and delivered after the Closing Date, at the reasonable request of the
Administrative Agent, opinions of the type referred to in Section 4.01(b) and
(iii) the Borrower, a completed Perfection Certificate, duly executed and
delivered by the Borrower;
(b)    all outstanding Equity Interests of the Borrower and each Restricted
Subsidiary (other than any Equity Interests constituting Excluded Assets) owned
by or on behalf of any Loan Party, shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent


 
9
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




shall have received certificates or other instruments representing all such
Equity Interests (other than such Equity Interest in Immaterial Subsidiaries),
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;
(c)    if any Indebtedness for borrowed money of Holdings, the Borrower or any
Restricted Subsidiary is owing by such obligor to any Loan Party, such
Indebtedness shall be evidenced by a promissory note that shall have been
pledged pursuant to the Collateral Agreement, and the Administrative Agent shall
have received all such promissory notes, together with undated instruments of
transfer with respect thereto endorsed in blank (it being understood that any
Restricted Subsidiary not a signatory to the Intercompany Note on the Closing
Date may execute a joinder to the Intercompany Note at any time after the
Closing Date by providing written notice to the Administrative Agent and
delivering such joinder to the Administrative Agent in order to become a party
thereto, together with an undated instrument of transfer with respect thereto
endorsed in blank);
(d)    all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements, required by the Security Documents
to be filed, delivered, registered or recorded to create the Liens intended to
be created by the Security Documents and perfect such Liens to the extent
required by the Security Documents and the other provisions of the term
“Collateral and Guarantee Requirement,” shall have been filed, registered or
recorded or delivered to the Administrative Agent for filing, registration or
recording; and
(e)    the Administrative Agent shall have received, to the extent customary and
appropriate in the applicable jurisdiction as determined by the Administrative
Agent in its reasonable discretion (it being understood that the deliverables in
clause (iii) shall be required in connection with any Mortgage),
(i) counterparts of a Mortgage with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property, (ii) a
policy or policies of title insurance (or marked commitments to issue the same)
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a first priority Lien (subject to Permitted Encumbrances)
on the Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements as the
Administrative Agent may reasonably request in writing, (iii) (x) evidence as to
whether any Mortgaged Property is located in an area determined by the Federal
Emergency Management Agency (or any successor agency) as a special flood or mud
slide hazard area (a “Flood Hazard Property”) and (y) if such Mortgaged Property
is a Flood Hazard Property, (A) evidence as to whether the community in which
such real property is located is one with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or any successor act thereto), (B) the applicable Loan
Party’s written acknowledgement of receipt of written notification from the
Administrative Agent (1) as to the fact that such real property is a Flood
Hazard Property and (2) as to whether the community in which such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(C) evidence of such flood insurance from such providers, on such terms and in
such amounts as reasonably required by the Administrative Agent or any Lender
that advises the Administrative Agent of such requirements from time to time and
otherwise sufficient to comply with the Flood Disaster Protection Act (as
amended from time to


 
10
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




time), the National Flood Insurance Reform Act, the Biggert-Waters Flood
Insurance Act or other applicable law, including Regulation H of the Board of
Governors, and naming the Administrative Agent and its successors and/or assigns
as sole lender loss payee on behalf of the Lenders, and (iv) such legal opinions
as the Administrative Agent may reasonably request with respect to any such
Mortgage or Mortgaged Property.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Restricted Subsidiary, if, and
for so long as the Administrative Agent and the Borrower reasonably agree that,
the cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees, shall be excessive in
view of the practical benefits to be obtained by the Lenders therefrom, (b) no
action to perfect a security interest in motor vehicles and other assets subject
to certificates of title shall be required other than the filing of a financing
statement under the Uniform Commercial Code and (c)  in no event shall the
Collateral include any Excluded Assets to the extent, and for so long as, such
property constitutes Excluded Assets. The Administrative Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any Guarantee by any Restricted
Subsidiary (including extensions beyond the Closing Date or in connection with
assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents.
“Commitment” means (a) with respect to any Lender, its Revolving Commitment,
Revolving Commitment Increase, Term Commitment or Incremental Term Commitment of
any Class or any combination thereof (as the context requires) and (b) with
respect to any Swingline Lender, its Swingline Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01(c) substantially in the form attached hereto as Exhibit
L .
“Connection Income Taxes” means, with respect to the Administrative Agent or
Lender, Taxes imposed as a result of a present or former connection between such
Administrative Agent or Lender and the jurisdiction imposing such Tax (other
than connections arising from such Administrative Agent or Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document) that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus


 
11
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(i) without duplication, the sum of the following amounts of such Person and its
Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person and its Subsidiaries for such period:
(A)    Consolidated Interest Expense,
(B)    net income tax expense calculated in accordance with GAAP,
(C)    depreciation expense,
(D)    amortization expense (including amortization of deferred financing fees
or costs),
(E)    the amount of any extraordinary or non-recurring charges and expenses,
(F)    Transaction Costs (including any upfront financing fees and other agent
and lender fees and any amortization of OID in connection with the Facilities)
and fees and expenses incurred in connection with any amendments, waivers or
other modifications to any of the Facilities,
(G)    the amount of any costs and expenses incurred in connection with any
Specified Transaction (whether or not such Specified Transaction is
consummated),
(H)    loss on Disposition of assets,
(I)    non-cash losses attributable to Swap Agreements,
(J)    restructuring charges, accruals or reserves (including restructuring
costs related to acquisitions after the Closing Date and adjustments to existing
reserves and including any unusual or non-recurring operating expenses directly
attributable to the implementation of cost savings initiatives, severance,
relocation costs, integration and other business optimization expenses, signing
costs, retention or completion bonuses, transition costs, costs related to
opening of facilities, costs related to closure/consolidation of facilities and
curtailments or modifications to pension and post-retirement employee benefit
plans (including any settlement of pension liabilities)); provided that the
aggregate amount added back to Consolidated EBITDA pursuant to this clause (J)
for any Test Period shall not exceed, together with any such items identified in
clause (ii) of the definition of “Pro Forma Basis” in respect of such Test
Period, without duplication, the greater of (x) $15,000,000 and (y) 20% of
Consolidated EBITDA of Holdings and its Restricted Subsidiaries for such Test
Period,
(K)    any other non-cash expenses, losses or charges for such period,
(L)    any transaction fees, costs or expenses in connection with (whether or
not consummated) any incurrence of Indebtedness, Disposition, Restricted Payment
or Investment, in each case, to the extent permitted under this Agreement,


 
12
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(M)    management, monitoring, consulting or advisory fees or expenses paid in
cash for services provided by the Sponsor, but solely to the extent permitted
under Section 6.07(xii),
(N)    payments made pursuant to Section 6.06(a)(iv) but solely to the extent
such payments are permitted to be made thereunder, and
(O)    third-party costs and expenses incurred in connection with compliance
with and filings relating to public company requirements and regulations,
including, costs relating to audit fees and quarterly reviews, legal expenses,
Directors & Officers liability insurance costs and related expenses and
director’s fees and expenses,
minus
(ii) without duplication, the sum of the following amounts of such Person and
its Subsidiaries for such period, to the extent included in determining
Consolidated Net Income of such Person for such period:
(A)    gains on Disposition of assets,
(B)    non-cash gains attributable to purchase accounting,
(C)    any other non-cash income or gains,
(D)    unrealized gains on Swap Agreements, and
(E)    the amount of any extraordinary or non-recurring gains and income.
For purposes of this definition, all references to extraordinary, items,
charges, expenses, gains or losses shall be determined pursuant to generally
accepted accounting principles as in effect in the United States prior to giving
effect to Accounting Standards Update No. 2015-01, Income
Statement—Extraordinary and Unusual Items (Subtopic 225-20). Notwithstanding
anything to the contrary contained herein, Consolidated EBITDA shall be deemed
to be (i) $29,024,000 for the fiscal quarter ended October 3, 2015, (ii)
$5,298,000 for the fiscal quarter ended January 2, 2016, (iii) $10,093,000 for
the fiscal quarter ended April 2, 2016, and (iv) $32,481,000 for the fiscal
quarter ended July 2, 2016.
“Consolidated Interest Expense” means, with respect to any Person, for any
period, gross interest expense for such period determined on a consolidated
basis and in accordance with GAAP (including interest expense paid to Affiliates
of such Person), less gross interest income for such period.
“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt minus (b) Unrestricted Cash (as determined based on a trailing four
fiscal quarter average basis); provided, however, that to the extent the
calculation of Consolidated Net Debt is used for the purposes of determining
Total Net Leverage Ratio in connection with permitting the incurrence of
Indebtedness, the


 
13
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




proceeds of such Indebtedness shall not be included in the Unrestricted Cash
referred to in clause (b) of this definition.
“Consolidated Net Income” means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Restricted Subsidiaries
(or, in the case of the Borrower, of the Borrower, its Restricted Subsidiaries
and Micro Bird so long as the Borrower owns a joint interest therein and Micro
Bird does not constitute a Subsidiary) for such period, determined on a
consolidated basis, excluding any extraordinary income or loss and calculated in
accordance with GAAP. Notwithstanding the foregoing, the following shall be
excluded from Consolidated Net Income: (a) the net income of any Person in which
such Person or one of its Restricted Subsidiaries has a joint interest with a
third-party except to the extent of the amount of dividends or distributions
actually paid to such Person or Restricted Subsidiary during such period; (b)
the net income of any other Person arising and not assumed prior to such other
Person becoming a Subsidiary of such Person or merging or consolidating into
such Person or its Subsidiaries; and (c) any after-tax gains or losses
attributable to discontinued operations.
“Consolidated Total Assets” means, the consolidated total assets of Holdings and
its Restricted Subsidiaries as set forth on the consolidated balance sheet of
Holdings as of the most recent period for which financial statements were
required to have been delivered pursuant to Sections 5.01(a) and (b).
“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Holdings and its Restricted Subsidiaries
outstanding on such date and required to be classified as Indebtedness on their
balance sheet, determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of Indebtedness resulting from the
application of acquisition method accounting in connection with any Permitted
Acquisition (or other similar Investment permitted hereunder)) consisting only
of indebtedness for borrowed money, unreimbursed obligations under drawn letters
of credit (to the extent not reimbursed within one Business Day following such
drawing), obligations in respect of Capitalized Leases and purchase money
indebtedness and debt obligations evidenced by bonds, debentures, notes or
similar instruments.
“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries at such date, excluding the current portion of current and deferred
income taxes over (b) the sum of all amounts that would, in conformity with
GAAP, be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries on such date, including current deferred revenue but excluding,
without duplication, (i) the current portion of any Funded Debt, (ii) all
Indebtedness consisting of Loans and obligations under Letters of Credit to the
extent otherwise included therein, (iii) the current portion of interest, (iv)
the current portion of current and deferred income taxes and (v) any current
liability to the extent there is a corresponding restricted cash deposit;
provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in working capital (A) arising from acquisitions or dispositions by
Holdings and its Restricted Subsidiaries shall be measured from the date on
which such acquisition or disposition occurred until the first anniversary of
such acquisition or disposition with respect to the Person subject to such
acquisition or disposition and (B) shall exclude any changes in current assets
or current liabilities as a result of (y) any reclassification in


 
14
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (z) the effects of acquisition method accounting.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
“Control Investment Affiliate” means, as to any Person, any other Person that
directly or indirectly is in Control of, is Controlled by, or is under common
Control with, such Person and (a) is organized by such Person primarily for the
purpose of making equity investments in one or more companies or (b) is a fund
or account managed by such Person or an Affiliate of such Person.
“Co-Documentation Agent” means each of JPMorgan Chase Bank, N.A., Bank of the
West and Bank of America, N.A., in its capacity as a documentation agent.
“Co-Syndication Agent” means each of Fifth Third Bank and Regions Bank, in its
capacity as a syndication agent.
“Cure Amount” has the meaning assigned to such term in Section 7.02(a).
“Cure Right” has the meaning assigned to such term in Section 7.02(a).
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, by the time and on the Business Day required to be funded by it
hereunder, (b) has notified the Borrower, any Issuing Bank or the Administrative
Agent that it does not intend to or does not comply with its funding obligations
or has made a public statement or provided any written notification to any
Person to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after request by any Issuing Bank or the Administrative Agent
(whether acting on its own behalf or at the reasonable request of the Borrower
(it being understood that the Administrative Agent shall comply with any such
reasonable request)), to confirm in a manner satisfactory to the Administrative
Agent or such Issuing Bank and the Borrower that it will comply with its funding
obligations,


 
15
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




or (d) has, or has a Lender Parent that has, on or after the Closing Date, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment, unless, in the case of this clause (d), the Borrower
and the Administrative Agent are each reasonably satisfied that such Lender will
remain capable of performing its obligations hereunder, or (iv) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any Lender Parent thereof by a Governmental Authority.
“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding Letter of Credit obligations other than
Letter of Credit obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof.
“Disposition” has the meaning assigned to such term in Section 6.05.
“Disqualified Domestic Subsidiary” means any Domestic Subsidiary that directly
or indirectly owns no material assets other than Equity Interests of one or more
Foreign Subsidiaries that are CFCs or other Disqualified Domestic Subsidiaries
and that otherwise does not conduct any material business.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests, cash in lieu of fractional shares of such Equity Interests or
Indebtedness that would not be prohibited by Section 6.01 at the time of such
conversion or exchange); or
(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;


 
16
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




in each case, on or prior to the date which is 180 days after the Latest
Maturity Date; provided, however, that (i) an Equity Interest in any Person that
would not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale”, “casualty or
condemnation event” or a “change of control” shall not constitute a Disqualified
Equity Interest if any such requirement becomes operative only after repayment
in full of all the Loans and all other Loan Document Obligations that are
accrued and payable, the cancellation or expiration (or cash collateralization)
of all Letters of Credit and the termination of the Commitments and (ii) if an
Equity Interest in any Person is issued pursuant to any plan for the benefit of
employees of Holdings (or any direct or indirect parent thereof) or any of its
Restricted Subsidiaries, such Equity Interest shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by Holdings (or any direct or indirect parent company thereof) or any of its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations of such Person; provided, further, that only the portion of the
Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable at the option of the holder thereof prior to such
date shall be deemed to be Disqualified Equity Interests.
“Disqualified Institutions” means (a) competitors of the Borrower and its
Subsidiaries that are (x) in substantially the same or a similar line of
business as the Borrower and its Subsidiaries and (y) specifically identified in
writing by the Borrower to the Administrative Agent on or prior to the Closing
Date (as such list may be supplemented in writing from time to time by the
Borrower, provided that the Borrower shall not be able to supplement such list
at any time that an Event of Default has occurred and is continuing under
Section 7.01(a), (b), (h) or (i)), which list and any supplements thereto will
be maintained on file with the Administrative Agent as a list of “Disqualified
Institutions” and made available to the Lenders (upon written request) by the
Administrative Agent, and (b) affiliates of any such competitor to the extent
clearly identifiable by name without further inquiry or investigation or
identified by the Borrower in writing from time to time as an affiliate of a
competitor; provided that no such competitor identified in writing to the
Administrative Agent after delivery of the initial list on or before the Closing
Date shall be deemed to be a “Disqualified Institution” until at least one (1)
full Business Day after the date such written identification is received by the
Administrative Agent; provided, further, that no Assignment and Assumption to a
Lender shall be invalidated if otherwise validly effected in accordance with the
requirements of Section 9.04 solely by virtue of such Lender being subsequently
identified as a competitor of the Borrower after such assignment is effected;
and provided, further, that in no event shall any bona fide debt fund,
investment vehicle, regulated banking entity or non-regulated lending entity
that is primarily engaged in making, purchasing, holding or otherwise investing
in commercial loans or bonds and/or similar extensions of credit in the ordinary
course of business and that is not primarily engaged in making or holding any
equity or equity-like investments in any person described in the preceding
clauses (a) and (b) constitute a Disqualified Institution.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(e) with respect to any fiscal year of Holdings, 50% of Excess Cash
Flow for such fiscal year; provided, that if the Total Net Leverage Ratio (prior
to giving effect to the applicable prepayment pursuant to Section 2.11(e))


 
17
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




as of the end of such fiscal year is less than 2.50 to 1.00, the ECF Percentage
shall be 0% of Excess Cash Flow for such fiscal year.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a
Defaulting Lender or a Lender Parent thereof, (ii) Holdings, the Borrower or any
of their Subsidiaries or Affiliates, (iii) a Disqualified Institution, (iv) a
natural person or (v) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person, other than, in
the case of this clause (v), any such holding company, investment vehicle or
trust that (A) has not been established for the primary purpose of acquiring
Loans or Commitments, (B) is managed by a professional advisor, who is not such
natural person or a relative thereof, having significant experience in the
business of making or purchasing commercial loans, (C) has assets greater than
$25,000,000 and (D) makes or purchases commercial loans and similar extensions
of credit in the ordinary course of its business as significant part of its
activities.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was subject to ERISA and maintained with, contributed
to, or required to be maintained or contributed to by any Loan Party or any of
its ERISA Affiliates.
“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees and other applicable Requirements of Law,
and all applicable and legally binding injunctions or agreements issued,
promulgated or entered into by or with any Governmental Authority, in each
instance relating to the protection of the environment, to preservation or
reclamation of natural resources, to Release or threatened Release of any
Hazardous Material or to the extent relating to exposure to Hazardous Materials,
and includes the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”), 42 U.S.C. §§ 9601 et seq., as amended, the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C. §§ 6901 et seq., as amended,
the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq.,


 
18
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




as amended, the Clean Water Act (“CWA”), 33 U.S.C. §§ 1251 et seq., as amended
the Occupational Safety and Health Act (“OSHA”), 29 U.S.C. §§ 655 et seq. as
amended, and SWDA.
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings, the Borrower or any Restricted Subsidiary resulting
from or based upon (a) any actual or alleged violation of any Environmental Law
or permit, license or approval issued thereunder, (b) Environmental Laws and the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any written contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person , and any warrants,
options or other rights entitling the holder thereof to purchase or acquire any
such equity ownership interests, but excluding any debt securities convertible
into any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under Section
414(b), 414(c), 414(m) or 414(o) of the Code and regulations promulgated under
those sections or within the meaning of Section 4001(b) of ERISA or, solely for
purposes of Sections 302 and 303 of ERISA and Sections 412 and 430 of the Code,
is also treated as a single employer under Section 414 of the Code. Any former
ERISA Affiliate of a Loan Party or any of its Subsidiaries shall continue to be
considered an ERISA Affiliate of such Loan Party or such Subsidiary within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of such Loan Party or such Subsidiary and with respect to liabilities
arising after such period for which such Loan Party or such Subsidiary could
reasonably be expected to be liable under the Code or ERISA, but in no event for
more than six (6) years after such period if no such liability has been asserted
against such Loan Party or such Subsidiary; provided, however, that such Loan
Party or such Subsidiary shall continue to be an ERISA Affiliate of such Loan
Party or such Subsidiary after the expiration of the six-year period solely with
respect to any liability asserted against such Loan Party or such Subsidiary
before the expiration of such six-year period.
“ERISA Event” means (a) a “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the notice period under applicable PGBC regulations is waived);
(b) the failure by any Loan Party, any of its ERISA Affiliates or any Plan to
satisfy the minimum funding standard (within the meaning of Sections 412 and 430
of the Code or Section 302 or 303 of ERISA) applicable to such Plan, whether or
not waived (unless such failure is corrected by the final due date for the plan
year for which such failure occurred); (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) a determination that a
Plan is, or is reasonably expected to be, in “at-


 
19
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code); (e) the incurrence by a Loan Party or any ERISA Affiliate of any
liability under Title IV of ERISA or with respect to the termination of any
Plan; (f) the receipt by a Loan Party or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Multiemployer Plan or to appoint a trustee to administer any Plan or
Multiemployer Plan or the treatment of a Plan or Multiemployer Plan amendment as
a termination under Sections 4041 and 4041A of ERISA; (g) the incurrence by a
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) a
partial or complete withdrawal by a Loan Party or any ERISA Affiliate from a
Multiemployer Plan, the receipt by a Loan Party or any ERISA Affiliate of any
written notice, or the receipt by any Multiemployer Plan from a Loan Party or
any ERISA Affiliate of any written notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or, in “endangered status” or “critical status”, within the meaning of
Section 432(b) of the Code or Section 305(b) of ERISA; (i) a failure by a Loan
Party or any ERISA Affiliate to make a required contribution to a Multiemployer
Plan; (j) the imposition of a Lien pursuant to Section 430(k) of the Code or
pursuant to ERISA with respect to a Plan; (k) any condition that constitutes
grounds for the revocation by the IRS of the qualified or tax-exempt status of
any Employee Benefit Plan or any trust thereunder that is intended to qualify
for tax exempt status under Section 401 or Section 501 of the Code or failure of
any Plan (or any other Employee Benefit Plan intended to qualify under Section
401(a) of the Code to qualify thereunder) or failure of any trust forming part
of any Plan (or any other Employee Benefit Plan to qualify for exemption from
taxation under Section 501(a) of the Code; (l) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result or could reasonably be expected to
result in liability to a Loan Party or any ERISA Affiliate; or (m) the assertion
of a material claim (other than routine claims for benefits) against any
Employee Benefit Plan, or the assets thereof, or against any Loan Party or any
of its ERISA Affiliates in connection with any Employee Benefit Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.
“Eurodollar Borrowing” has the meaning assigned to such term in Section 1.02.
“Eurodollar Loan” has the meaning assigned to such term in Section 1.02.
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Borrowing, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time), on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the rate set
by ICE Benchmark Administration for deposits in Dollars (as set forth by any
service selected by the Administrative Agent that has been nominated by ICE
Benchmark Administration as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided,
however, that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing


 
20
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




provisions of this definition, the “Eurodollar Rate” shall be the interest rate
per annum determined by the Administrative Agent to be the average of the rates
per annum at which deposits in Dollars are offered for such relevant Interest
Period to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.
“Eurodollar Revolving Borrowing” has the meaning assigned to such term in
Section 1.02.
“Eurodollar Revolving Loan” has the meaning assigned to such term in Section
1.02.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
(a)    the sum, without duplication, of:
(i)    Consolidated Net Income for such period,
(ii)    an amount equal to the amount of all Non-Cash Charges (including
depreciation and amortization), in each case to the extent deducted in arriving
at such Consolidated Net Income;
(iii)    decreases in Consolidated Working Capital for such period,
(iv)    an amount equal to the aggregate net non-cash loss on Dispositions by
Holdings and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,
(v)    the amount deducted as tax expense in determining Consolidated Net Income
to the extent in excess of cash taxes paid in such period;
(vi)    cash receipts in respect of Swap Agreements during such period to the
extent not otherwise included in Consolidated Net Income; and
(vii)    cash receipts in respect of long-term assets (other than relating to
property, plant and equipment) and pension and post-employment benefit costs and
expenses in excess of the amounts actually paid in cash in respect thereof to
the extent not otherwise included in determining Consolidated Net Income;
less:
(b)    the sum, without duplication and to the extent not otherwise deducted in
the determination of Consolidated Net Income, of:
(i)    the amount of Capital Expenditures made in cash during such period,
except to the extent that such Capital Expenditures were financed with the
proceeds of Indebtedness (other than Revolving Loans) of the Borrower or the
Restricted Subsidiaries or with the proceeds from the issuance or sale of Equity
Interests or a Disposition or Casualty Event,


 
21
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(ii)    the aggregate amount of all scheduled and mandatory principal payments,
purchases or other retirements of Indebtedness of the Borrower and its
Restricted Subsidiaries (including (A) the principal component of payments in
respect of Capitalized Leases, (B) the amount of any repayment of Term Loans
pursuant to Section 2.10(a) and (C) the amount of any mandatory prepayment of
Term Loans and Incremental Term Loans pursuant to Section 2.11(c) with the Net
Proceeds from an event of the type specified in clause (a) of the definition of
“Mandatory Prepayment Event” to the extent required due to a disposition that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase, but excluding, without duplication, (W) all voluntary
prepayments that are deducted from the ECF Percentage of Excess Cash Flow for
such fiscal year pursuant to Section 2.11(e), (X) all other prepayments of Term
Loans and Incremental Term Loans, (Y) all prepayments of Revolving Loans and
Swingline Loans made during such period to the extent there is not an equivalent
permanent reduction in the commitments thereunder and (Z) all prepayments of
revolving credit facilities (other than in respect of any revolving credit
facility to the extent there is an equivalent permanent reduction in commitments
thereunder)), in each case with the proceeds of Internally Generated Cash Flows,
in each case valued at the purchase price to the extent less than the principal
amount prepaid, purchased or retired,
(iii)    an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
(iv)    increases in Consolidated Working Capital for such period,
(v)    the amount of Investments made during such period in respect of Permitted
Acquisitions pursuant to Section 6.04(g) and Investments permitted under
Sections 6.04(j), (m) and (w) to the extent that such Investments were financed
with Internally Generated Cash Flow of Holdings and its Restricted Subsidiaries,
(vi)    the amount of dividends paid and other Restricted Payments made during
such period pursuant to Sections 6.06(a)(iv), 6.06(a)(v)(B), 6.06(a)(v)(C),
6.06(a)(v)(E), 6.06(a)(ix) and 6.06(a)(x), in each case, to the extent such
dividends or other Restricted Payments were financed with Internally Generated
Cash Flow,
(vii)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness that results in a deduction pursuant to clause (b)(ii) above,
(viii)    fees and expenses incurred in connection with any amendments or
waivers to the Loan Documents and paid in cash,
(ix)    transaction fees in respect of Permitted Acquisitions or other
Investments which were not consummated, to the extent not reimbursed by a third
party,


 
22
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(x)    purchase price and post-closing adjustments, earn-out payments and
similar payments paid in connection with any Permitted Acquisition or other
similar Investment,
(xi)    cash payments in respect of long-term liabilities (other than
Indebtedness) and amounts actually paid in cash in respect of pension and
post-employment benefit costs in excess of the amounts expensed, and
(xii)    the amount of cash taxes paid in such period to the extent they exceed
the amount of tax expense deducted in determining Consolidated Net Income for
such period.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.
“Excluded Assets” has the meaning assigned to such term in the Collateral
Agreement.
“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of Holdings, (b) any CFC, (c) any Subsidiary of Holdings, the
Borrower or any Restricted Subsidiary that is a Disqualified Domestic
Subsidiary, (d) any Subsidiary of Holdings, the Borrower or any Restricted
Subsidiary that is prohibited by applicable law, rule or regulation or, to the
extent existing on the date such Person becomes a Subsidiary of a Loan Party, by
any contractual obligation not created or entered into in contemplation of the
Transactions or of such Person becoming a Subsidiary of a Loan Party, from
guaranteeing the Loan Document Obligations or which would require the consent,
approval, license or authorization of a Governmental Authority to guarantee the
Loan Document Obligations (unless such consent, approval, license or
authorization has been received), (e) any Immaterial Subsidiary, (f) any
Unrestricted Subsidiary and (g) any Person in respect of which Borrower and
Administrative Agent reasonably agree that the cost or other consequence of
providing a guarantee of the Loan Document Obligations is excessive in relation
to the practical benefit to the Lenders afforded thereby. Notwithstanding the
foregoing, the Borrower in its sole discretion may cause any Excluded Subsidiary
to become a Guarantor provided that no violation of any law, regulation or order
of any Governmental Authority would result therefrom. Notwithstanding the
foregoing and for the avoidance of doubt, (i) no direct or indirect Wholly Owned
Subsidiary of Holdings or the Borrower existing on the Closing Date shall be
deemed to be an Excluded Subsidiary other than to the extent constituting an
Immaterial Subsidiary and (ii) none of Holdings, the Borrower or any
Intermediate Parent shall constitute an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any liability
or guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the guarantee of such Loan Party or
the grant of such security interest becomes effective with respect to such Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of the applicable Loan
Party, including under the keepwell provisions in the


 
23
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Guarantee Agreement). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes measured by or imposed on such recipient’s net or overall
gross income or profits (however denominated) and franchise (or similar) Taxes
imposed on such recipient in lieu of income Taxes by (i) the laws of the United
States of America, or the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) any other
jurisdiction as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than a connection
arising solely from such recipient having executed, delivered, or become a party
to, performed its obligations or received payments under, received or perfected
a security interest under, sold or assigned an interest in, engaged in any other
transaction pursuant to, or enforced, any Loan Documents), (b) any branch
profits Tax imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in clause (a) above, (c) any withholding Tax
that is attributable to a recipient’s failure to comply with Section 2.17(e),
(d) any U.S. federal withholding Taxes imposed under FATCA and (e) except in the
case of an assignee pursuant to a request by the Borrower under Section 2.19
hereto, any U.S. federal withholding Taxes imposed due to a Requirement of Law
in effect at the time a Lender becomes a party hereto (or designates a new
lending office), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding Tax
under Section 2.17(a).
“Existing Credit Agreement” means the Credit Agreement, dated as of June 27,
2014 (as amended, restated, supplemented or otherwise modified), by and among
the Borrower, Holdings, the Intermediate Parents, the lenders party thereto and
Société Générale, as administrative agent.
“Existing Revolver Tranche” has the meaning set forth in ‎Section 2.24(b).
“Existing Term Loan Tranche” has the meaning set forth in ‎Section 2.24(a).
“Extended Revolving Commitments” has the meaning set forth in ‎Section 2.24(b).
“Extending Revolving Lender” has the meaning set forth in ‎Section 2.24(c).
“Extended Revolving Loans” means one or more Classes of Revolving Loans that
result from an Extension Amendment.
“Extended Term Loans” has the meaning set forth in ‎Section 2.24(a).
“Extending Term Lender” has the meaning set forth in ‎Section 2.24(c).


 
24
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to the terms of ‎Section 2.24 and the applicable Extension Amendment.
“Extension Amendment” has the meaning set forth in ‎Section 2.24(d).
“Extension Election” has the meaning set forth in ‎Section 2.24(c).
“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.
“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.
“Facilities” means the Term Facility and the Revolving Facility.
“fair market value” means with respect to any asset or liability, the fair
market value of such asset or liability as determined in good faith by a
Responsible Officer of the Borrower.
“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal, tax or
regulatory legislation or rules adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of Sections 1471
through 1474 of the Code or the Treasury Regulations thereunder.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero; provided, that (a), if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or similar officer of Holdings, the Borrower or
any applicable Subsidiary; provided that, when such term is used in reference to
any document executed by, or a certification of, a Financial Officer, the
secretary or assistant secretary of the Borrower shall have, theretofore
(including on the Closing Date) or concurrently therewith, delivered an
incumbency certificate to the Administrative Agent as to the authority of such
individual.
“Financial Performance Covenant” means the covenant set forth in Section 6.10.


 
25
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.
“Flood Hazard Property” has the meaning set forth in clause (e) of the
definition of “Collateral and Guarantee Requirement.”
“Foreign Pension Plan” means a registered pension plan which is subject to
applicable pension legislation (other than ERISA or the Code) of a jurisdiction
other than the United States of America, any state thereof or the District of
Columbia, which a Loan Party or Restricted Subsidiary sponsors or maintains, or
to which it makes or is obligated to make contributions.
“Foreign Plan” means each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement (as amended, waived, supplemented, renewed or otherwise modified
from time to time) whether oral or written, funded or unfunded, sponsored,
established, maintained or contributed to, or required to be contributed to, or
with respect to which any liability is borne, of a jurisdiction other than the
United States of America, any state thereof or the District of Columbia, by any
Loan Party or Restricted Subsidiary, other than any such plan, fund, program,
agreement or arrangement sponsored by a Governmental Authority.
“Foreign Plan Event” has the meaning assigned to such term in Section 3.10(c).
“Foreign Subsidiary” means (i) any Subsidiary (other than a parent company of
the Borrower) that is organized under the laws of a jurisdiction other than the
United States of America, any State thereof or the District of Columbia, and
(ii) any Subsidiary (other than a parent company of the Borrower) in which a
Subsidiary described in clause (i) directly or indirectly owns a majority of the
Equity Interests.
“Funded Debt” means all Indebtedness of Holdings and its Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of


 
26
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or to purchase (or to advance or supply funds for the
purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined in good faith by a Financial Officer. The term “Guarantee” as a verb
has a corresponding meaning.
“Guarantee Agreement” means the Master Guarantee Agreement among each Guarantor,
the Borrower and the Administrative Agent, substantially in the form of
Exhibit B.
“Guarantor” means each of Holdings, each Intermediate Parent and each Subsidiary
Loan Party (other than any Excluded Subsidiary).
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, friable or damaged asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature which are regulated as
hazardous or toxic, or any other term of similar import, pursuant to any
Environmental Law.
“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.
“Immaterial Subsidiary” means any Subsidiary of the Borrower other than a
Material Subsidiary.
“Incremental Borrowing” has the meaning assigned to such term in Section 1.02.
“Incremental Cap” means $75,000,000.
“Incremental Lender” means any Incremental Revolving Lender or any Incremental
Term Lender, as applicable.
“Incremental Revolving Facility Amendment” has the meaning assigned to such term
in Section 2.20(c)(ii).
“Incremental Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.20(c)(ii).


 
27
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




“Incremental Revolving Lender” means, at any time, any Eligible Assignee that
agrees to provide any portion of any Revolving Commitment Increase pursuant to
an Incremental Revolving Facility Amendment in accordance with Section 2.20;
provided that each Incremental Revolving Lender shall be subject to the consent
of the Administrative Agent and the Borrower (in each case if and to the extent
such consent would be required under Section 9.04(b) and such approval not to be
unreasonably withheld) and, if such Incremental Revolving Lender will provide a
Revolving Commitment Increase, each Issuing Bank and the Swingline Lender (such
consent in each case not to be unreasonably withheld or delayed).
“Incremental Term Commitment” has the meaning assigned to such term in Section
2.20(c)(iii).
“Incremental Term Facility Amendment” has the meaning assigned to such term in
Section 2.20(c)(iii).
“Incremental Term Facility Effective Date” has the meaning assigned to such term
in Section 2.20(c)(iii).
“Incremental Term Lender” means, at any time, any Eligible Assignee that agrees
to provide any portion of any Term Commitment Increase pursuant to an
Incremental Term Facility Amendment in accordance with Section 2.20.
“Incremental Term Loans” has the meaning assigned to such term in Section
2.20(b).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding (i)
trade accounts payable or similar obligations to a trade creditor incurred in
the ordinary course of business, (ii) any earn-out obligation until such
obligation is not paid after becoming due and payable or such obligation is
reflected on the balance sheet in accordance with GAAP and (iii) accruals for
payroll and other liabilities accrued in the ordinary course of business),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations of
such Person under Swap Agreements, (j) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances and (k) all obligations of
such Person with respect to the redemption, repurchase, repayment, return of
capital or other similar obligations in respect of Disqualified Equity
Interests. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The amount of Indebtedness of any Person shall for purposes of clause
(e) above (unless such Indebtedness has been assumed by such Person) be deemed
to be equal to


 
28
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




the lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the
fair market value of the property encumbered thereby as determined by such
Person in good faith. For the avoidance of doubt, obligations in respect of the
Preferred Shares as in effect on the Closing Date shall not constitute
Indebtedness.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information” has the meaning assigned to such term in Section 9.12(a).
“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.
“Intercompany Note” means an intercompany and subordination note in
substantially the form of Exhibit F hereto or otherwise in form and substance
reasonably satisfactory to the Administrative Agent.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Loan Borrowing in accordance with
Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing, as applicable, and ending on the date that is one,
two, three or six months thereafter as selected by the Borrower in its Borrowing
Request (or, if agreed to by each Lender participating therein, twelve months or
such other period less than one month thereafter as the Borrower may elect);
provided that:
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month at the end of such Interest Period and
(c) no Interest Period shall extend beyond (i) in the case of Term Loans, the
Term Maturity Date, (ii) in the case of Incremental Term Loans, the Latest
Maturity Date applicable thereto, and (iii) in the case of Revolving Loans, the
Revolving Maturity Date. For purposes hereof, the date


 
29
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Intermediate Parent” means (i) School Bus Holdings, (ii) Peach County Holdings,
(iii) Blue Bird Global and (iv) any other Wholly Owned Subsidiary of Holdings
and of which the Borrower is a Wholly Owned Subsidiary.
“Internally Generated Cash Flow” means, with respect to any period, any cash of
the Borrower and its Restricted Subsidiaries generated during such period,
excluding the Net Proceeds of and any cash that is generated from incurrence of
Indebtedness or issuance of (or contributions in respect of) any Equity
Interests.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, but
without any adjustment for write-downs or write-offs (including as a result of
forgiveness of any portion thereof) with respect to such loan or advance after
the date thereof, (b) any Investment in the form of a Guarantee shall be equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a Financial Officer, (c) any Investment in the
form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair market value (as determined in good faith by a
Financial Officer) of such Equity Interests or other property as of the time of
the transfer, minus any payments actually received by such investor representing
a return of capital of, or dividends or other distributions in respect of, such
Investment (to the extent such payments do not exceed, in the aggregate, the
original amount of such Investment), but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (d) any
Investment (other than any Investment referred to in clause (a), (b) or (c)
above) by the specified Person in the form of a purchase or other acquisition
for value of any Equity Interests, evidences of Indebtedness or other securities
of any other Person shall be the original cost of such Investment (including any
Indebtedness assumed in connection therewith), plus (i) the cost of all
additions thereto and minus (ii) the amount of any portion of such Investment
that has been returned or repaid to the investor in cash or Cash Equivalents as
a repayment of principal or a return of capital and of any payments or other
amounts actually received by such investor representing interest, dividends or
other distributions in respect of such Investment (to the extent the amounts
referred to in clause (ii) do not, in the aggregate, exceed the original cost of
such Investment plus the costs of additions thereto), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment.
For purposes


 
30
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




of Section 6.04, if an Investment involves the acquisition of more than one
Person, the amount of such Investment shall be allocated among the acquired
Persons in accordance with GAAP; provided that pending the final determination
of the amounts to be so allocated in accordance with GAAP, such allocation shall
be as reasonably determined by a Financial Officer.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means (a) Bank of Montreal, (b) Fifth Third Bank and (c) each
Revolving Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.05(k) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.05(l) or Section 8.06(b)), each in its capacity as
an issuer of Letters of Credit hereunder. Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate (it
being agreed that such Issuing Bank shall cause such Affiliate to comply with
the requirements of Section 2.05 with respect to such Letters of Credit).
“Joint Lead Arranger” means each of BMO Capital Markets Corp., Fifth Third Bank
and Regions Capital Markets, a division of Regions Bank, in its capacity as a
joint lead arranger and joint bookrunner.
“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).
“Junior Financing” means (a) any unsecured or subordinated Indebtedness incurred
under Sections 6.01(a)(vii), 6.01(a)(viii), 6.01(a)(xi), 6.01(a)(xii) or
6.01(a)(xvi) and (b) any Permitted Refinancing thereof.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time, adjusted to give effect to any reallocation under Section 2.21 of the LC
Exposures of Defaulting Lenders in effect at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices (ISP98), such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn. Unless otherwise specified herein, the amount of a Letter


 
31
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




of Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Term Facility Amendment or Revolving Commitment Increase, in each
case, other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.
“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided, that in no event shall an operating lease or
an agreement to sell, or the license or sublicense of Intellectual Property in
the ordinary course of business, be deemed to constitute a mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest.
“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in this Agreement (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrower
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of the Borrower under or pursuant to this Agreement and each of the
other Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other


 
32
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




similar proceeding, regardless of whether allowed or allowable in such
proceeding), (b) the due and punctual payment and performance of all other
obligations of the Borrower under or pursuant to each of the Loan Documents and
(c) the due and punctual payment and performance of all the obligations of each
other Loan Party under or pursuant to this Agreement and each of the other Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).
“Loan Documents” means (i) this Agreement, (ii) the Guarantee Agreement, (iii)
the Collateral Agreement, (iv) the other Security Documents, (v) except for
purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.09(e), (vi) any fee letters entered into by and among Holdings or any
other Loan Party and the Joint Lead Arrangers and/or the Administrative Agent
and (vii) each document or instrument executed in connection with this Agreement
and designated by the Borrower and the Administrative Agent as a “Loan
Document”.
“Loan Parties” means Holdings, each Intermediate Parent, the Borrower and the
Subsidiary Loan Parties.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments of such Class at such time, (b) in the case of the Term Lenders of
any Class, Lenders holding outstanding Term Loans of such Class representing
more than 50% of all Term Loans of such Class outstanding at such time, and (c)
in the case of the Incremental Term Lenders of any Class, Lenders holding
outstanding Incremental Term Loans of such Class representing more than 50% of
all Incremental Term Loans of such Class outstanding at such time provided that
whenever there are one or more Defaulting Lenders, the total outstanding Term
Loans, Incremental Term Loans and Revolving Exposures of, and the unused
Revolving Commitments of, each Defaulting Lender shall in each case be excluded
for purposes of making a determination of the Majority in Interest.
“Mandatory Prepayment Event” means:
(a)    any sale, transfer or other disposition (including (x) pursuant to a Sale
and Leaseback Transaction, (y) by way of merger or consolidation and (z) any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding or Casualty Event of) of any property
or asset of Holdings or any of its Restricted Subsidiaries permitted by Sections
6.05(i), (j), (k) or (o) or to the extent not permitted pursuant to Section
6.05, in each case, to the extent the aggregate amount of such Net Proceeds of
any such sales, transfers or other dispositions exceeds (1) $50,000 per
disposition (whether in a single transaction or series of related transactions)
and to the extent such dispositions exceed $250,000 in the aggregate in any
fiscal year and (2) $5,000,000 in the aggregate at any time; or
(b)    the incurrence by Holdings or any of its Restricted Subsidiaries of any
Indebtedness (other than Indebtedness permitted under Section 6.01 or permitted
by the Required Lenders pursuant to


 
33
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Section 9.02) or the issuance by Holdings or any of its Restricted Subsidiaries
of any Disqualified Equity Interests.
“Material Adverse Effect” means a material adverse effect (i) on the properties,
business, operations, or financial condition of Holdings, the Intermediate
Parents, the Borrower and the Restricted Subsidiaries, taken as a whole, (ii) a
material impairment of the ability of any Loan Party to perform its material
obligations under any Loan Document or (iii) a material adverse effect on the
legality, validity, binding effect or enforceability of a Loan Document or on
the rights and remedies of the Administrative Agent, the Issuing Bank, any
Lender under any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations) of any one or more of Holdings, any Intermediate Parent, the
Borrower and the Restricted Subsidiaries in an aggregate principal amount
exceeding $15,000,000 (or, in the case of obligations in respect of one or more
Swap Agreements, $5,000,000). For purposes of determining Material Indebtedness,
the “principal amount” of the obligations in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, any Intermediate Parent, the Borrower or such
Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Material Real Property” has the meaning assigned to such term in Section
5.12(b).
“Material Subsidiary” means (a) each Intermediate Parent, (b) the Borrower and
(c) each Restricted Subsidiary of the Borrower that, as of the last day of the
fiscal quarter of Holdings most recently ended for which financial statements
have been delivered pursuant to Section 5.01(a) or (b), had (i) total assets in
an amount greater than or equal to 2.50% of the amount of Consolidated Total
Assets of Holdings and its Restricted Subsidiaries or (ii) Consolidated EBITDA
for the Test Period ending on such date in an amount greater than or equal to
2.50% of the amount of total Consolidated EBITDA of Holdings and its Restricted
Subsidiaries; provided that no Restricted Subsidiary shall be excluded as a
Material Subsidiary until, and for so long as, the Borrower shall have
designated such Restricted Subsidiary’s status as such in writing to the
Administrative Agent; and provided, further, that if, as of the last day of or
for any such period, the total assets or Consolidated EBITDA of all Restricted
Subsidiaries that under clause (i) and (ii) above would not constitute Material
Subsidiaries shall have exceeded 5.00% of Consolidated Total Assets or
Consolidated EBITDA, as the case may be, of Holdings and its Restricted
Subsidiaries in the aggregate, then one or more of such excluded Restricted
Subsidiaries shall for all purposes of the Loan Documents be deemed to be
Material Subsidiaries in descending order based on the amounts (determined on a
consolidated basis for such Restricted Subsidiary and its Restricted
Subsidiaries) of their total assets or revenues, as the case may be, until such
excess shall have been eliminated.
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
“Micro Bird” means Micro Bird Holdings, Inc., a Canadian corporation.
“MNPI” means material information concerning the Borrower or any of its Related
Parties or any of their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Exchange Act. For purposes of this definition, “material


 
34
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




information” means information concerning the Borrower, its Related Parties or
any of their securities that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Mortgage” means a mortgage, deed of trust, deed to secured debt or other
security document granting to the Administrative Agent a Lien on any Mortgaged
Property to secure the Secured Obligations. Each Mortgage shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.
“Mortgaged Property” means each Material Real Property and the improvements
thereto owned by a Loan Party with respect to which a Mortgage is granted to the
Administrative Agent pursuant to Section 5.11 or Section 5.12.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, subject to the provisions of Title IV of ERISA to which a
Loan Party or any ERISA Affiliate (a) is an “employer” as defined in Section
3(5) of ERISA, (b) makes or is obligated to make contributions, (c) during the
preceding six (6) years, has made or been obligated to make contributions or (d)
could incur liability.
“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Cash Equivalents, including (i) any cash or
Cash Equivalents received in respect of any non‑cash proceeds (including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds received in respect thereof in cash or
Cash Equivalents, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments received in respect thereof in cash or
Cash Equivalents, minus (b) the sum of (i) all reasonable and customary fees and
out‑of‑pocket expenses paid by Holdings, any Intermediate Parent, the Borrower
and the Restricted Subsidiaries in connection with such event (including
reasonable attorney’s fees, investment banking fees, underwriting discounts and
commissions and other customary expenses and brokerage, consultant, accountant
and other customary fees), (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Leaseback Transaction
or a casualty or a condemnation or similar proceeding), (x) the amount of all
payments that are permitted hereunder and are made by Holdings, any Intermediate
Parent, the Borrower and the Restricted Subsidiaries as a result of such event
to repay Indebtedness (other than the Loans) secured by such asset and subject
to mandatory prepayment as a result of such event, (y) the pro rata portion of
net cash proceeds thereof (calculated without regard to this clause (y))
attributable to minority interests and not available for distribution to or for
the account of Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries as a result thereof and (z) the amount of any
liabilities directly associated with such asset and retained by Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary, (iii) the amount
of all Taxes paid (or reasonably estimated to be payable), and the amount of any
reserves established by Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries to fund contingent liabilities reasonably estimated to


 
35
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




be payable, that are directly attributable to such event or any transaction
occurring in connection with any resulting Mandatory Prepayment Event hereunder,
provided that any reduction at any time in the amount of any such reserves
(other than as a result of payments made in respect thereof) shall be deemed to
constitute the receipt by the Borrower at such time of Net Proceeds in the
amount of such reduction.
“Non-Cash Charges” means (a) any non-cash impairment charge or asset write-off
or write-down related to intangible assets (including goodwill), long-lived
assets, and Investments in debt and equity securities pursuant to GAAP, (b) all
non-cash losses from Investments recorded using the equity method and all
non-cash charges resulting from purchase accounting adjustments, (c) all
Non-Cash Compensation Expenses, (d) the non-cash impact of acquisition method
accounting, (e) the non-cash impact of accounting changes or restatements and
(f) other non-cash charges (provided, in each case, that if any non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of any
prepaid cash item that was paid in a prior period).
“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the grant or issuance of Equity Interest-based awards, partnership
interest-based awards and similar incentive based compensation awards or
arrangements.
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).
“Non-Loan Party Investment Amount” means, at any time, $10,000,000 in the
aggregate.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) Federal Funds Effective Rate
in effect on the preceding Business Day and (b) the Overnight Bank Funding Rate
in effect on the preceding Business Day; provided that if none of such rates are
published for any such preceding Business Day, the term “NYFRB Rate” shall mean
the rate for a federal funds transaction at 11:00 a.m., New York City time, on
such day received by the Administrative Agent from a federal funds broker of
recognized standing reasonably selected by it; provided further that if the
NYFRB Rate, determined as set forth above, shall be less than zero, such rate
shall be deemed to be zero.
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“OID” means original issue discount.
“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or limited
liability company agreement or other organizational or governing documents of
such Person.
“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to,


 
36
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Peach County Holdings” means Peach County Holdings, Inc., a Delaware
corporation.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.
“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Restricted Subsidiary of all or substantially
all of the Equity Interests in (or, in the case of Micro Bird, all or a portion
of the Equity Interests thereof), or all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided that (a) in the case
of any purchase or other acquisition of Equity Interests in a Person, such
Person, upon the consummation of such acquisition, will be a Restricted
Subsidiary (including as a result of a merger, amalgamation or consolidation
between any Restricted Subsidiary and such Person), (b) all transactions related
thereto are consummated in accordance in all material respects with all
Requirements of Law and, in the case of any acquisition of a Person and to the
extent required, the Board of Directors of such acquired Person or its selling
equity-holders shall have approved such purchase or other acquisition, (c) the
business of such Person, or such assets, as the case may be, constitute a
business permitted by Section 6.03(b), (d) with respect to each such purchase or
other acquisition, all actions, if any, required to be taken with respect to
such newly created or acquired Restricted Subsidiary (including each subsidiary
thereof) or assets in order to satisfy the requirements set forth in the
definition of the term “Collateral and Guarantee Requirement” to the extent
applicable shall have been taken (or arrangements for the taking of such actions
within 30 days (or by such later date reasonably satisfactory to the
Administrative Agent) shall have been made), (e) after giving effect to any such
purchase or other acquisition, (A) at the time that the main transaction
agreement governing such Permitted Acquisition or Investment is executed and
delivered


 
37
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




and at the time of consummation of such Permitted Acquisition, no Event of
Default shall have occurred and be continuing and (B) the Borrower shall be in
pro forma compliance with the Financial Performance Covenant and (f) the
Borrower shall have delivered to the Administrative Agent (1) to the extent
available, audited and unaudited financial statements for any Person (or
division or business line acquired in any such acquisition) for the last fiscal
year of such Person (or division or business line), audited or reviewed by
independent certified public accountants, (2) a certificate of a Financial
Officer certifying that all the requirements set forth in this definition have
been satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirement
set forth in clause (e)(B) above, and (3) if obtained by or on behalf of any
Loan Party and in any event for acquisitions of a Person or business whose
Consolidated EBITDA (calculated in a manner consistent with the calculation of
Consolidated EBITDA), after giving Pro Forma Effect to such acquisition (other
than the acquisition of any additional Equity Interests in Micro Bird),
constitutes (when combined with any pro forma adjustments as described in clause
(ii) of the definition of “Pro Forma Basis”) more than $7,500,000, a quality of
earnings report from a third party firm; provided that, notwithstanding anything
herein to the contrary, (x) the total purchase consideration (to the extent
consisting of cash from Internally Generated Cash Flows or any non-cash
consideration (other than Qualified Equity Interests of Holdings) payable in
respect of all Permitted Acquisitions (including deferred payment obligations)
plus (y) any Indebtedness assumed in connection with such Permitted Acquisitions
and permitted pursuant to Section 6.01(a)(vii) shall not at any time exceed an
aggregate total amount equal to the greater of (I) $60,000,000 and (II) 20% of
Consolidated Total Assets, determined as of the last day of the most recently
ended Test Period.
“Permitted Encumbrances” means:
(a)    Liens for Taxes or assessments that are not yet overdue and delinquent or
that are being contested in good faith and by appropriate action diligently
pursued if adequate reserves with respect thereto are maintained on the books of
the applicable Person in accordance with GAAP;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
construction contractors’ Liens and other similar Liens imposed by law arising
in the ordinary course of business that secure amounts not overdue for a period
of more than 60 days (exclusive of obligations for the payment of borrowed
money) or, if more than 60 days overdue, are unfiled and no other action has
been taken to enforce such Lien or that are being contested in good faith and by
appropriate actions diligently pursued, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(c)    Liens incurred or deposits made in the ordinary course of business
(exclusive of obligations for the payment of borrowed money) (i) in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary;
(d)    Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts, leases, statutory obligations, surety, stay,
customs and appeal bonds,


 
38
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business (exclusive of obligations for the payment of borrowed money);
(e)    easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions, covenants, conditions, land use limitations and
other similar charges or encumbrances and title defects affecting real property,
in each case whether now or hereafter in existence, that, (i) do not, in the
aggregate, in any case materially and adversely interfere with the ordinary
conduct of the business of Holdings and its Restricted Subsidiaries, taken as a
whole or (ii) are disclosed in any title insurance policy (or marked commitment)
or any related survey thereto accepted by the Administrative Agent;
(f)    Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);
(g)    Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of the Restricted
Subsidiaries; provided that such Lien secures only the obligations of the
Borrower or such Restricted Subsidiaries in respect of such letter of credit to
the extent such obligations are permitted by Section 6.01;
(h)    Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of the Restricted Subsidiaries; and
(i)    Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection (B) in favor of a banking
institution arising in the ordinary course of business encumbering deposits
(including the right of setoff) and that are within the general parameters
customary in the banking industry.
“Permitted Factoring Facility” means factoring arrangements created under any
Permitted Factoring Facility Documents providing for the sale by the Borrower
and/or one or more other Receivables Sellers of Permitted Factoring Facility
Assets pursuant to the Permitted Factoring Facility Documents, in each case, as
more fully set forth in the Permitted Factoring Facility Documents, and which
Permitted Factoring Facility shall (x) be on a strictly non-recourse basis to
the Borrower and its Restricted Subsidiaries and (y) provide for purchase
consideration of not less than 95% of the invoiced amount of the Receivables
comprising such Permitted Factoring Facility Assets.
“Permitted Factoring Facility Assets” means Receivables (whether now existing or
arising in the future) of the Borrower and its Restricted Subsidiaries which are
sold pursuant to a Permitted Factoring Facility and all proceeds thereof.
“Permitted Factoring Facility Documents” means each of the documents and
agreements entered into in connection with any Permitted Factoring Facility all
of which documents and agreements shall be in form and substance reasonably
satisfactory to the Administrative Agent, in each case as such documents and
agreements may be amended, modified, supplemented or replaced from time to time
so long


 
39
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




as (a) any such amendments, modifications, supplements or replacements do not
impose any conditions or requirements on the Borrower or any of its Restricted
Subsidiaries that are more restrictive in any material respect than those in
existence immediately prior to any such amendment, modification, supplement or
replacement and (b) any such amendments, modifications, supplements or
replacements are not adverse in any way to the interests of the Lenders, or are
otherwise reasonably satisfactory to the Administrative Agent.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof less any original issue discount, if applicable, does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other amounts paid, and
reasonable and customary discounts, commissions, fees and expenses incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.01(a)(v), Indebtedness resulting
from such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) no Event of Default shall have occurred and be
continuing or would result therefrom, (d) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Loan Document Obligations, Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Loan Document Obligations on terms at least as favorable to the Lenders,
when taken as a whole, as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (e) the
terms and conditions applicable to such Permitted Refinancing (including as to
collateral), when taken as a whole, shall be comparable to, or not materially
less favorable to the Borrower than, either, (x) the terms and conditions of the
Indebtedness being so modified, refinanced, refunded, renewed or extended or (y)
the prevailing market terms and conditions applicable to similar Indebtedness
for similarly-situated issuers (except for covenants or other provisions
applicable exclusively to periods commencing after the Latest Maturity Date at
the time such Indebtedness is incurred), and (f) except as otherwise permitted
under Section 6.01, such modification, refinancing, refunding, renewal or
extension is incurred by the Person who is the obligor on the Indebtedness being
modified, refinanced, refunded, renewed or extended. For the avoidance of doubt,
it is understood that a Permitted Refinancing may constitute a portion of an
issuance of Indebtedness in excess of the amount of such Permitted Refinancing;
provided that such excess amount is otherwise permitted to be incurred under
Section 6.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 or Section 430 of
the Code or Section 302 of ERISA, and in respect of which any Loan Party or any
ERISA Affiliate is (or, if such plan were terminated, would


 
40
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA, maintains or contributes to or has an obligation to maintain or
contribute to or could incur liability.
“Platform” has the meaning assigned to such term in Section 5.01.
“Preferred Shares” means the 7.625% Series A Convertible Cumulative Preferred
Stock of Holdings issued in accordance with and subject to the terms of that
certain Second Amended and Restated Certificate of Incorporation of Holdings,
dated as of February 24, 2015, and the Preferred Shares Certificate of
Designations, of which 500,000 total preferred shares have been issued and
remain outstanding as of the Closing Date, as such amount may be decreased or
increased, as the case may be, from time to time upon cancellation of any
thereof or conversion of any portion of such Preferred Shares to common stock of
Holdings or upon payment of any Capitalized Dividend Payments, in each case, in
accordance with the terms of the Preferred Shares Certificate of Designations as
in effect on the Closing Date.
“Preferred Shares Certificate of Designations” means that certain Certificate of
Designations, Preferences, Rights and Limitations of 7.625% Series A Convertible
Cumulative Preferred Stock of Holdings, as in effect on the Closing Date, and as
filed with the Secretary of State of the State of Delaware on February 24, 2015.
“primary obligor” has the meaning assigned to such term in the definition of
“Guarantee.”
“Prime Rate” means the rate of interest per annum determined from time to time
by Bank of Montreal (or any successor to Bank of Montreal in its capacity as
Administrative Agent) as its prime commercial lending rate in effect at its
principal office in New York City. The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. Any change in the prime rate determined by the Administrative Agent
shall take effect at the opening of business on the date of such determination.
Each interest rate based upon the Alternate Base Rate shall be adjusted
simultaneously with any change in the Alternate Base Rate.
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to any financial calculation or compliance with any test or covenant
hereunder, performing such calculation or compliance with such test or covenant
after giving effect to any Specified Transaction and after giving effect to (i)
pro forma adjustments arising out of actions which are directly attributable to
a proposed Specified Transaction, that are factually supportable and are
expected to have a continuing impact and (ii) such other adjustments, synergies
and cost savings as are projected by Holdings or the Borrower in good faith to
result from actions taken or expected to be taken (in the good faith
determination of Holdings or the Borrower, in each case as certified by the
chief financial officer thereof in reasonable detail) within twelve months after
the date any such transaction is consummated, which adjustments shall not exceed
in the aggregate for any Test Period, together with any such items identified in
clause (i)(J) of the definition of “Consolidated EBITDA” in respect of such Test
Period, without duplication, more than the greater of (x) $15,000,000 and (y)
20% of Consolidated EBITDA of Holdings and its Restricted Subsidiaries. Such
calculation or determination of such compliance shall be made using the
available historical financial statements of all entities or assets so acquired
or sold and the consolidated financial statements of Holdings and its
Subsidiaries, and such calculations shall be made as if such Specified
Transaction had been consummated at the beginning


 
41
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




of the applicable Test Period and any Indebtedness or other liabilities to be
incurred or repaid in connection therewith had been incurred or repaid at the
beginning of such Test Period (and assuming that any Indebtedness to be incurred
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to such Indebtedness incurred during such period).
“Projections” means the financial projections of Holdings with respect to
Holdings and its Restricted Subsidiaries dated as of November 11, 2016, and
covering fiscal years 2017 through 2021 and delivered to the Joint Lead
Arrangers prior to the Closing Date.
“Proposed Change” has the meaning assigned to such term in Section 9.02(c).
“Public Lender” has the meaning assigned to such term in Section 5.01.
“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.
“Receivables” means all accounts receivable created by or arising from sales or
leases of buses and/or related equipment and parts.
“Receivables Sellers” means the Borrower and those Subsidiaries of the Borrower
that are from time to time party to the Permitted Factoring Facility Documents.
“Reference Time” has the meaning assigned to such term in the definition of
“Available Amount.”
“Refinancing” means the repayment of all the existing third-party Indebtedness
for borrowed money of Holdings, the Intermediate Parents, the Borrower and its
Restricted Subsidiaries as of the Closing Date (other than Indebtedness
permitted pursuant to Section 6.01), including, without limitation, the
repayment of the Indebtedness evidenced by the Existing Credit Agreement, and
the discharge (or the making of arrangements for discharge) of all Liens on
assets of Holdings, the Intermediate Parents, the Borrower and its Restricted
Subsidiaries other than Liens permitted pursuant to Section 6.02.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, disposal, discharge or leaching into the environment (including ambient
air, surface water, groundwater, land surface or subsurface strata).
“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the aggregate Revolving Exposures, outstanding Term Loans and
unused Commitments (other than Swingline Commitments) at such time; provided
that to the extent set forth in Section 9.02, whenever there are one or


 
42
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




more Defaulting Lenders, the total outstanding Term Loans and Revolving
Exposures of, and the unused Revolving Commitments of, each Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
Notwithstanding the foregoing, Required Lenders shall comprise no less than two
such Lenders that are not Affiliates or Approved Funds of one another, unless
(x) all Lenders that are not Defaulting Lenders are Affiliates or Approved Funds
of one another or (y) there is only one Lender that is not a Defaulting Lender,
at such time.
“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Responsible Officer” means the chief executive officer, chief accounting
officer, chief operating officer, president, vice president, chief financial
officer, secretary, assistant secretary, treasurer or assistant treasurer, or
other similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, sole member, managing member or general partner thereof, and as to
any document delivered on the Closing Date or thereafter pursuant to paragraph
(a)(i) of the definition of the term “Collateral and Guarantee Requirement,” any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary.
“Restricted Subsidiary” means any Subsidiary of Holdings that is not an
Unrestricted Subsidiary.
“Retained Declined Proceeds” has the meaning assigned to such term in Section
2.11(h).
“Revolving Availability Period” means the period beginning on the Closing Date
and ending on the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.
“Revolving Borrowing” has the meaning assigned to such term in Section 1.02.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to


 
43
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to an Assignment and Assumption. The
initial amount of each Lender’s Revolving Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Revolving Commitment, as the case may be. The initial aggregate
amount of the Lenders’ Revolving Commitments is $75,000,000.
“Revolving Commitment Increase” has the meaning assigned to such term in Section
2.20(a).
“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
“Revolving Facility” has the meaning assigned to such term in Section 2.01.
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
“Revolving Loan” means a Loan made pursuant to Section 1.02.
“Revolving Maturity Date” means the fifth anniversary of the Closing Date.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.
“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.12.
“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, without limitation,
Cuba, Iran, North Korea, Sudan, Syria and the Crimea region of Ukraine).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, Canada, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom, or other relevant sanctions authority, (b) any Person with whom or with
which a Loan Party is prohibited from dealing pursuant to any Sanctions by
virtue of such Person’s operating or being organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in clauses (a) and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by the OFAC or the U.S. Department of State), the Canadian
government, the United Nations Security Council, the European Union, any
European Union member, Her Majesty’s Treasury of the United Kingdom, or other
relevant sanctions authority.


 
44
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




“School Bus Holdings” means School Bus Holdings Inc., a Delaware corporation.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary in respect of any overdraft and related
liabilities arising from treasury, depository, purchasing card and cash
management services or any automated clearing house transfers of funds provided
to Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary
(whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) that are (a) owed to the Administrative
Agent or any of its Affiliates, (b) owed on the Closing Date to a Person that is
a Lender or an Affiliate of a Lender as of the Closing Date or (c) owed to a
Person that is a Lender or an Affiliate of a Lender as of the date such Secured
Cash Management Obligations were entered into, provided, that such obligations
are represented by an agreement with the Borrower or any Restricted Subsidiary
that designates such obligations as Secured Cash Management Obligations.
“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Obligations; provided that
the “Secured Obligations” of a Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party.
“Secured Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) the Joint Lead Arrangers, (e) each Person to whom any
Secured Cash Management Obligations are owed, (f) each counterparty to any Swap
Agreement (other than the Borrower or any of its Affiliates) the obligations
under which constitute Secured Swap Obligations, (g) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (h) the permitted successors, assigns and delegates of each of the
foregoing.
“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries under each Swap Agreement that (a) is with a
counterparty that is the Administrative Agent or any of its Affiliates, (b) is
in effect on the Closing Date with a counterparty that is a Joint Lead Arranger,
Lender or an Affiliate thereof as of the Closing Date or (c) is with a
counterparty that was a Joint Lead Arranger, Lender or an Affiliate thereof as
of the date such Secured Swap Obligations were entered into, provided, that such
Swap Agreement designates the obligations owed thereunder as Secured Swap
Obligations; provided, further, that the “Secured Swap Obligations” of a Loan
Party shall exclude any Excluded Swap Obligations with respect to such Loan
Party.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement or Section 5.11 or 5.12 to secure any
of the Secured Obligations.


 
45
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




“Solvency Certificate” means a certificate from a Financial Officer of Holdings,
substantially in the form of Exhibit E.
“Specified Loan Party” means Holdings, each Intermediate Parent and the
Borrower.
“Specified Transaction” means, with respect to any period, (i) any purchase or
other acquisition, by merger or otherwise, by Holdings or any Restricted
Subsidiary of all (or remaining portion not owned by Holdings or any Restricted
Subsidiary) of the Equity Interests in, or all or substantially all the assets
of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person, (ii) the Disposition
of all or substantially all Equity Interests in any Restricted Subsidiary of
Holdings or any division, product line, or facility used for operations of
Holdings, the Borrower or any of its Restricted Subsidiaries, (iii) any
designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary, (iv) the incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (v) any Restricted
Payment, or (vi) any other event that by the terms of the Loan Documents
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis”.
“Sponsor” means, collectively, American Securities, LLC and its Control
Investment Affiliates.
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors. Eurodollar Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any other
applicable law, rule or regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held.
“Subsidiary” means any subsidiary of Holdings, or, as the context requires, the
Borrower.


 
46
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Guarantee Agreement or becomes a party thereto after the Closing Date
pursuant to Section 5.11.
“Subsidiary Redesignation” has the meaning assigned to such term in the
definition of “Unrestricted Subsidiary.”
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, any Intermediate Parent, the Borrower or the other Restricted
Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.), as
amended.
“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans up to an aggregate principal amount not to exceed $5,000,000.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.
“Swingline Lender” means (a) Bank of Montreal, in its capacity as the lender of
Swingline Loans hereunder and (b) each Revolving Lender that shall have become a
Swingline Lender hereunder as provided in Section 2.04(d) (other than any Person
that shall have ceased to be a Swingline Lender as provided in Section 2.04(e)),
each in its capacity as a lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Closing Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and Assumption.
The amount of each Lender’s Term Commitment as of the Closing Date is set forth
on Schedule 2.01 or in the Assignment


 
47
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




and Assumption pursuant to which such Lender shall have assumed its Term
Commitment, as the case may be. The initial aggregate amount of the Lenders’
Term Commitments is $160,000,000.
“Term Commitment Increase” has the meaning assigned to such term in Section
2.20(b).
“Term Facility” has the meaning assigned to such term in Section 2.01.
“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.
“Term Loan Borrowing” has the meaning assigned to such term in Section 1.02.
“Term Loans” means Loans made pursuant to clause (a) of Section 2.01 and term
loans made pursuant to a Term Commitment Increase, as the context requires.
“Term Maturity Date” means the fifth anniversary of the Closing Date.
“Test Period” means the most recent period of four consecutive fiscal quarters
of Holdings for which financial statements have been delivered pursuant to
Section 4.01(h), 5.01(a) or 5.01(b).
“Total Net Leverage Ratio” means, on any date, the ratio of (a) Consolidated Net
Debt as of such date to (b) Consolidated EBITDA for the most recently ended Test
Period.
“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Borrower or any other Restricted Subsidiary in connection with the
Transactions occurring on the Closing Date.
“Transactions” means (a) the Financing Transactions, (b) the Refinancing and
(c) the payment of the Transaction Costs.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternate Base
Rate.
“United States Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.17(e)(ii)(C).
“Unrestricted Cash” means cash and Cash Equivalents owned by Holdings, the
Borrower and its Restricted Subsidiaries, but excluding (i) cash and Cash
Equivalents which are listed as “restricted” on the consolidated balance sheet
of Holdings and its Restricted Subsidiaries, (ii) cash and Cash Equivalents
controlled by or subject to any Lien or other preferential arrangement in favor
of any creditor (other than Liens of the type described in clauses (a) or (i) of
the definition of “Permitted Encumbrances” or created by or pursuant to this
Agreement and the Loan Documents and securing the Secured Obligations) and (iii)
any Cure Amounts.
“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided,


 
48
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




that the Borrower shall only be permitted to so designate a Subsidiary as an
Unrestricted Subsidiary after the Closing Date and so long as (i) no Default or
Event of Default has occurred and is continuing or would result therefrom, (ii)
immediately after giving effect to such designation, the Borrower shall be in
Pro Forma Compliance with the Financial Performance Covenant, (iii) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Borrower or any of its Restricted Subsidiaries) through Investments as permitted
by, and in compliance with Section 6.04, (iv) without duplication of clause
(iii), any assets owned by such Unrestricted Subsidiary at the time of the
initial designation thereof shall be treated as Investments pursuant to Section
6.04, (v) each Subsidiary to be designated as “unrestricted” and each of its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
thereof has recourse to any of the assets of Holdings or any Restricted
Subsidiary, (vi) such Subsidiary is not a “Restricted Subsidiary” (however
defined) for purposes of any Junior Financing or unsecured Indebtedness and does
not own any Equity Interests of any Restricted Subsidiary and (vii) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of the Borrower, certifying compliance with
the requirements of preceding clauses (i) through (vi), and containing the
calculations and information required by the proceeding clause (ii), and (b) any
subsidiary of an Unrestricted Subsidiary. The Borrower may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of this
Agreement (each a “Subsidiary Redesignation”); provided, that (A) no Default or
Event of Default has occurred and is continuing or would result therefrom and
(B) immediately after giving effect to such Subsidiary Redesignation, the
Borrower shall be in Pro Forma Compliance with the Financial Performance
Covenant; provided, further, that an Unrestricted Subsidiary that has been
designated as a Restricted Subsidiary pursuant to a Subsidiary Redesignation may
not be re-designated as an Unrestricted Subsidiary more than once. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence or making at the time of designation of any
Investments, Indebtedness or Liens of such Subsidiary existing at such time. As
of the Closing Date, there are no Unrestricted Subsidiaries.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended or reauthorized from time to time.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.


 
49
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”, an
“Incremental Borrowing” or a “Term Loan Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

SECTION 1.03     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or other modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Notwithstanding
anything contained herein to the contrary, (i) where compliance with any
provision herein or the other Loan Documents is determined by reference to the
proceeds of any issuances of Equity Interests or capital contributions, such
proceeds shall be deemed to be limited to such amount as was not previously (and
is not concurrently being) applied in determining the permissibility of another
transaction hereunder or under the Loan Documents, (ii) with respect to
determining the permissibility of the establishment of any commitments in
respect of Indebtedness, all such commitments established at or prior to such
time shall be deemed to be fully drawn and (iii) with respect to determining the
permissibility of the incurrence of any Indebtedness, the proceeds thereof shall
not be counted as cash or Cash Equivalents in any “net debt” determinations
relating to the incurrence thereof.


 
50
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------





SECTION 1.04     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definitions) hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), the Borrower and the Administrative
Agent shall negotiate in good faith to amend the financial definitions and
related covenants to preserve the original intent thereof in light of such
change (and such amendments to be subject to the approval of the Required
Lenders); and regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, (a) Indebtedness shall be determined without
giving effect to the application of Financial Accounting Standards Board
Accounting Standards Codification 815 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
the extent such application would otherwise increase or decrease the principal
amount of Indebtedness for any purpose hereunder as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness and (b) all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect (i) to any election under Financial Accounting Standards
Accounting Standards Codification No. 825—Financial Instruments, or any
successor thereto (including pursuant to the Accounting Standards Codification),
to value any Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
at “fair value” as defined therein, (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Board Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification having a similar result or effect) (and related
interpretation) to value any such Indebtedness in a reduced or bifurcated manner
as described therein or (iii) any valuation of Indebtedness below its full
stated principal amount as a result of application of Financial Accounting
Standards Board Accounting Standards Update No. 2015-03, it being agreed that
Indebtedness shall at all times be valued at the full stated principal amount
thereof. Notwithstanding any other provision contained herein, any lease that is
treated as an operating lease for purposes of GAAP as of the date hereof shall
continue to be treated as an operating lease (and any future lease, if it were
in effect on the date hereof, that would be treated as an operating lease for
purposes of GAAP as of the date hereof shall be treated as an operating lease),
in each case for purposes of this Agreement, notwithstanding any change in GAAP
after the date hereof.

SECTION 1.05     Effectuation of Transactions. All references herein to
Holdings, the Borrower and the other Subsidiaries shall be deemed to be
references to such Persons, and all the representations and warranties of
Holdings, the Borrower and the other Loan Parties contained in this Agreement
and the other Loan Documents shall be deemed made, in each case, after giving
effect to the Refinancing and the other Transactions to occur on the Closing
Date, unless the context otherwise requires.

SECTION 1.06     Currency Translation. For purposes of any determination under
Article V, Article VI (other than Section 6.10) or Article VII or any
determination under any other provision of this Agreement expressly requiring
the use of a currency exchange rate, all amounts incurred, outstanding


 
51
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




or proposed to be incurred or outstanding in currencies other than dollars shall
be translated into dollars at currency exchange rates in effect on the date of
such determination; provided, however, that for purposes of determining
compliance with Article VI with respect to the amount of any Indebtedness,
Investment, Disposition or Restricted Payment in a currency other than dollars,
no Default or Event of Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred or Disposition or Restricted Payment
made. For purposes of Section 6.10, amounts in currencies other than dollars
shall be translated into dollars at the currency exchange rates used in
preparing the most recently delivered financial statements pursuant to Section
5.01(a) or (b).

SECTION 1.07     Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, that with
respect to any Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

SECTION 1.08     Pro Forma Calculations. Notwithstanding anything to the
contrary herein, for the purposes of calculating the Total Net Leverage Ratio,
Specified Transactions that have been made (i) during the applicable Test
Period, or (ii) subsequent to such Test Period and prior to or simultaneously
with the event for which the calculation of any such ratio is being made shall
be calculated on a Pro Forma Basis; provided, that for purposes of calculating
the Financial Performance Covenant pursuant to Section 6.10, any Specified
Transactions that occurred subsequent to the end of the applicable Test Period
shall not be given Pro Forma Effect.

ARTICLE II
The Credits

SECTION 2.01        Commitments. Subject to the terms and conditions set forth
herein, (a) each Term Lender severally agrees to make a Term Loan to the
Borrower on the Closing Date denominated in dollars in a principal amount not
exceeding its Term Commitment (the “Term Facility”), (b) each Incremental Term
Lender severally agrees to make one or more Incremental Term Loans to the
Borrower as specified in this Agreement denominated in dollars from time to time
in an aggregate principal amount not exceeding its Incremental Term Commitment,
and (c) each Revolving Lender severally agrees to make Revolving Loans to the
Borrower denominated in dollars from time to time during the Revolving
Availability Period in an aggregate principal amount which will not result in
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment
(the “Revolving Facility”). Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans or
Incremental Term Loans may not be reborrowed.

SECTION 2.02     Loans and Borrowings.


 
52
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(a)    Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.
(b)    Subject to Section 2.14, each Revolving Borrowing, Incremental Term Loan
Borrowing and Term Loan Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith; provided
that each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurodollar Borrowing that results from a continuation of an outstanding
Eurodollar Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Each Swingline Loan
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum. Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of six (6) Eurodollar Borrowings outstanding.
Notwithstanding anything to the contrary herein, an ABR Revolving Borrowing or a
Swingline Loan may be in an aggregate amount which is equal to the entire unused
balance of the aggregate Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(f).

SECTION 2.03     Requests for Borrowings. To request a Revolving Borrowing,
Incremental Term Loan Borrowing or Term Loan Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone for a Loan
(followed by a written notice) (a) in the case of a Eurodollar Borrowing, not
later than 2:00 p.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing (or, in the case of any Eurodollar Borrowing to
be made on the Closing Date, such shorter period of time as may be agreed to by
the Administrative Agent), or (b) in the case of an ABR Borrowing, not later
than 12:00 p.m., New York City time, one Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f) may be given not later than 1:00 p.m., New York City time, on
the Business Day of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile or other electronic transmission to the Administrative Agent of a
written Borrowing Request signed by a Responsible Officer of the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information:


 
53
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(i)    whether the requested Borrowing is to be a Revolving Borrowing, an
Incremental Term Loan Borrowing, a Term Loan Borrowing, or a Borrowing of any
other Class (specifying the Class thereof);
(ii)    the aggregate amount of such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(vi)    the location and number of the Borrower’s account or such other account
or accounts to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06, or, in the case of any ABR Revolving Borrowing or
Swingline Loan requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement; and
(vii)    that as of the date of such Borrowing, the conditions set forth in
Sections 4.02(a) and 4.02(b) are satisfied.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month. Promptly following receipt of
a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the applicable Class of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04     Swing Line Loans.
(a)    Subject to the terms and conditions set forth herein (including Section
2.21), in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period, denominated
in dollars, in an aggregate principal amount at any time outstanding that will
not result in (i) the outstanding Swingline Loans of the Swingline Lender
exceeding its Swingline Commitment or (ii) the aggregate Revolving Exposures
exceeding the aggregate Revolving Commitments then in effect; provided that the
Swingline Lender shall not be required to make a Swingline Loan (x) to refinance
an outstanding Swingline Loan or (y) if any Lender is at that time a Defaulting
Lender and after giving effect to Section 2.21(a)(iv), any Defaulting Lender
Fronting Exposure remains outstanding. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.


(b)    To request a Swingline Loan, the Borrower shall notify the Swingline
Lender of such request (i) by telephone (confirmed in writing), not later than
2:00 p.m., New York City time or (ii) by facsimile or other electronic
transmission (confirmed by telephone), not later than 2:00 p.m., New York City
time on the day of such proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify


 
54
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




the requested date (which shall be a Business Day), the amount of the requested
Swingline Loan and (x) if the funds are not to be credited to a general deposit
account of the Borrower maintained with the Swingline Lender, the location and
number of the Borrower’s account to which funds are to be disbursed, which shall
comply with Section 2.06, or (y) in the case of any ABR Revolving Borrowing or
Swingline Loan requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit accounts of the
Borrower maintained with the Swingline Lender or such other deposit account
identified by Borrower (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.


(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 1:00 p.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice the currency and
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans.
Each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds in the applicable
currency, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (with references to 12:00 noon, New York City time, in such
Section being deemed to be references to 3:00 p.m., New York City time) (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the Swingline Lender the amounts so received by it from
the Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other Person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
by the Swingline Lender to the Administrative Agent; any such amounts received
by the Administrative Agent shall be promptly remitted by the Administrative
Agent to the Revolving Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear,
provided that any such payment so remitted shall be repaid to the Swingline
Lender or the Administrative Agent, as the case may be, and thereafter to the
Borrower, if and to the extent such payment is required to be refunded to the
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.


(d)    The Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Lenders that agree to serve
in such capacity as provided below. The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender,


 
55
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




and, from and after the effective date of such acceptance, (i) such Revolving
Lender shall have all the rights and obligations of a Swingline Lender under
this Agreement and (ii) references herein to the term “Swingline Lender” shall
be deemed to include such Revolving Lender in its capacity as a lender of
Swingline Loans hereunder.


(e)    The Borrower may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth (5th) Business Day
following the date of the delivery thereof, provided that no such termination
shall become effective until and unless the Swingline Exposure of such Swingline
Lender shall have been reduced to zero. Notwithstanding the effectiveness of any
such termination, the terminated Swingline Lender shall remain a party hereto
and shall continue to have all the rights of a Swingline Lender under this
Agreement with respect to Swingline Loans made by it prior to such termination,
but shall not make any additional Swingline Loans.



SECTION 2.05     Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein (including
Section 2.21), each Issuing Bank agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.05, to issue Letters of Credit
denominated in dollars, for the Borrower’s own account (or for the account of
any other Restricted Subsidiary of the Borrower so long as the Borrower and such
other Restricted Subsidiary are co-applicants in respect of such Letter of
Credit), in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, which shall reflect the standard operating procedures
of such Issuing Bank, at any time and from time to time during the Revolving
Availability Period and prior to the fifth (5th) Business Day prior to the
Revolving Maturity Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of Letter
of Credit Application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
(b)    Issuance, Amendment, Auto-Extension, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, auto-extension or
extension of an outstanding Letter of Credit), the Borrower shall deliver in
writing by hand delivery or facsimile (or transmit by electronic communication,
if arrangements for doing so have been approved by the recipient) to the
applicable Issuing Bank and the Administrative Agent (at least five (5) Business
Days before the requested date of issuance, auto-extension, amendment or
extension or such shorter period as the applicable Issuing Bank and the
Administrative Agent may agree) a notice (substantially in the form of Exhibit
I-2 hereto) requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, auto-extended or extended, and specifying the
date of issuance, auto-extension, amendment or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (d) of this Section), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, auto-extend or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a Letter of Credit Application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, auto-extended or extended only if (and upon issuance,
auto-extension, amendment or extension


 
56
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




of any Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, auto-extension, amendment or
extension, (i) the Applicable Fronting Exposure of each Issuing Bank shall not
exceed its Revolving Commitment, (ii) the aggregate Revolving Exposures shall
not exceed the aggregate Revolving Commitments then in effect, (iii) the
aggregate LC Exposure shall not exceed the Letter of Credit Sublimit and (iv)
the Revolving Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. No Issuing Bank shall be under any obligation to issue any Letter of
Credit if (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall enjoin or restrain such Issuing Bank from issuing the Letter of
Credit, or any law applicable to such Issuing Bank any directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit the issuance of letters of credit generally or
the Letter of Credit in particular or shall impose upon such Issuing Bank with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which such Issuing Bank is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it, (ii) except as
otherwise agreed by the Administrative Agent and the such Issuing Bank, the
Letter of Credit is in an initial stated amount less than $500,000, in the case
of a commercial Letter of Credit, or $100,000, in the case of a standby Letter
of Credit, (iii) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally or (iv)
any Lender is at that time a Defaulting Lender, if after giving effect to
Section 2.21(a)(iv), any Defaulting Lender Fronting Exposure remains
outstanding, unless such Issuing Bank has entered into arrangements, including
the delivery of cash collateral, reasonably satisfactory to such Issuing Bank
with the Borrower or such Lender to eliminate such Issuing Bank’s Defaulting
Lender Fronting Exposure arising from either the Letter of Credit then proposed
to be issued or such Letter of Credit and all other LC Exposure as to which such
Issuing Bank has Defaulting Lender Fronting Exposure.
(c)    Notice. Each Issuing Bank agrees that it shall not permit any issuance,
auto-extension, amendment or extension of a Letter of Credit to occur unless it
shall have given to the Administrative Agent written notice thereof required
under paragraph (m) of this Section.
(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is twelve months (or such
longer period if agreed by the Issuing Bank in its sole discretion) after the
date of the issuance of such Letter of Credit (or, in the case of any extension
thereof, twelve months (or such longer period if agreed by the Issuing Bank in
its sole discretion) after such extension) and (ii) the date that is five (5)
Business Days prior to the Revolving Maturity Date (except to the extent cash
collateralized or backstopped not later than the date that is five (5) Business
Days prior to the Revolving Maturity Date pursuant to an arrangement reasonably
acceptable to the Issuing Bank); provided that if such expiry date is not a
Business Day, such Letter of Credit shall expire at or prior to the close of
business on the next succeeding Business Day; provided, further, that any Letter
of Credit may, upon the request of the Borrower, include a provision whereby
such Letter of Credit shall be auto-extended automatically for additional
consecutive periods of twelve months (or such longer period if agreed by the
Issuing Bank in its sole discretion) or less (but not beyond the date that is
five (5) Business Days prior to the Revolving Maturity Date except to the extent
cash collateralized or backstopped pursuant to an arrangement reasonably
acceptable to the Issuing Bank) unless the applicable Issuing Bank sends written


 
57
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




notice to the beneficiary via courier thereof within the time period specified
in such Letter of Credit or, if no such time period is specified, at least 30
days prior to the then-applicable expiration date, that such Letter of Credit
will not be extended. If the Borrower decides not to automatically extend any
Letter of Credit, it shall notify the applicable Issuing Bank not less than
fifteen days prior to the time period specified in such Letter of Credit by
which such Issuing Bank must send a notice of non-extension.
(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that is the issuer thereof or the Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (f) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment or extension of any Letter of Credit or the occurrence
and continuance of a Default or any reduction or termination of the Revolving
Commitments, or any force majeure or other event that under any rule of law or
uniform practices to which any Letter of Credit is subject (including Section
3.14 of ISP 98 or any successor publication of the International Chamber of
Commerce) permits a drawing to be made under such Letter of Credit after the
expiration thereof or of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(f)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 2:00 p.m., New York City time, on the Business Day immediately
following the day that the Borrower receives notice of such LC Disbursement,
provided that, if such LC Disbursement is not reimbursed within such timeframe,
the Borrower, subject to the conditions to borrowing set forth herein, shall be
deemed to have requested in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing or a Swingline Loan in an equivalent
amount, and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders pursuant to this paragraph), and
the Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such


 
58
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




payment to the applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Revolving Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or Swingline Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) the failure to perfect any lien or
security interest granted to, or in favor of, the Administrative Agent or any of
the Lenders as security for any reimbursement obligations in respect of any LC
Disbursement, (v) any force majeure or other event that under any rule of law or
uniform practices to which any Letter of Credit is subject (including Section
3.14 of ISP 98 or any successor publication of the International Chamber of
Commerce) permits a drawing to be made under such Letter of Credit after the
stated expiration date thereof or of the Commitments or (vi) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders, the Issuing Banks or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Banks; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by such
Issuing Bank’s gross negligence or willful misconduct in determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof (as determined by a court of competent jurisdiction in a final,
non-appealable judgment). In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, an Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit, and any such
acceptance or refusal shall be deemed not to constitute gross negligence or
willful misconduct.


 
59
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(h)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery
or facsimile or other electronic format) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement in accordance with paragraph
(f) of this Section.
(i)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (f)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment and shall be payable on demand or, if no
demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.
(j)    Cash Collateralization. If any Event of Default under paragraph (a), (b),
(h) or (i) of Section 7.01 shall occur and be continuing, on the Business Day on
which the Borrower receives notice from the Administrative Agent (or, if the
maturity of the Loans has been accelerated, Revolving Lenders with LC Exposure
representing more than 50% of the aggregate LC Exposure of all Revolving
Lenders) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Lenders, an amount
in cash equal to the portions of the LC Exposure attributable to Letters of
Credit as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in paragraph (h) or (i) of Section 7.01.
The Borrower also shall deposit cash collateral pursuant to this paragraph as
and to the extent required by Section 2.11(b). Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. At any time that there shall
exist a Defaulting Lender, if any Defaulting Lender Fronting Exposure remains
outstanding (after giving effect to Section 2.21(a)(iv)), then promptly upon the
request of the Administrative Agent or the Issuing Bank or the Swingline Lender,
the Borrower shall deliver to the Administrative Agent cash collateral in an
amount sufficient to cover such Defaulting Lender Fronting Exposure (after
giving effect to any cash collateral provided by the Defaulting Lender). The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent in Cash Equivalents, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in


 
60
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




such account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing more than 50% of the aggregate
LC Exposure of all the Revolving Lenders), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default or the existence of a Defaulting Lender, such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived or after the
termination of Defaulting Lender status, as applicable. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as and to the extent that, after giving effect to such
return, the Borrower would remain in compliance with Section 2.11(b) and no
Event of Default shall have occurred and be continuing.
(k)    Designation of Additional Issuing Banks. The Borrower may, at any time
and from time to time, designate as additional Issuing Banks one or more
Revolving Lenders that agree to serve in such capacity as provided below. The
acceptance by a Revolving Lender of an appointment as an Issuing Bank hereunder
shall be evidenced by an agreement, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, executed
by the Borrower, the Administrative Agent and such designated Revolving Lender
and, from and after the effective date of such agreement, (i) such Revolving
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.
(l)    Resignation or Termination of an Issuing Bank. Any Issuing Bank may
resign as a Letter of Credit Issuer upon thirty (30) days’ prior written notice
to the Administrative Agent, the applicable Revolving Lenders and the Borrower.
In addition, the Borrower may terminate the appointment of any Issuing Bank as
an “Issuing Bank” hereunder by providing a written notice thereof to such
Issuing Bank, with a copy to the Administrative Agent. Any such termination by
the Borrower shall become effective upon the earlier of (i) such Issuing Bank’s
acknowledging receipt of such notice and (ii) the fifth (5th) Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero. At the time any such termination or resignation shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
terminated or retiring Issuing Bank pursuant to Section 2.12(b). Notwithstanding
the effectiveness of any such termination or resignation, the terminated or
retiring Issuing Bank shall continue to have all the rights of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such termination or resignation, but shall not issue any additional Letters of
Credit (or amend, renew or extend existing Letters of Credit) or be deemed an
Issuing Bank for any other purpose.
(m)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth


 
61
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




elsewhere in this Section, report in writing to the Administrative Agent (i)
periodic activity (for such period or recurrent periods as shall be requested by
the Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, auto-extensions, amendments, all expirations and
cancellations and all disbursements and reimbursements, (ii) within five
Business Days following the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment
auto-extension or extension, and the face amount of the Letters of Credit
issued, amended, auto-extended or extended by it and outstanding after giving
effect to such issuance, amendment auto-extension or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
(n)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

SECTION 2.06     Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds in dollars
by 3:00 p.m., New York City time (or on the Closing Date, such earlier time as
notified to the Lenders prior to the Closing Date), to the Applicable Account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City or such other account designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.05(f) to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent an amount
equal to such share on demand of the Administrative Agent. If such Lender does
not pay such corresponding amount forthwith upon demand of the Administrative
Agent therefor, the Administrative Agent shall promptly notify the


 
62
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Borrower, and the Borrower agrees to pay such corresponding amount to the
Administrative Agent forthwith on demand. The Administrative Agent shall also be
entitled to recover from such Lender or the Borrower interest on such
corresponding amount, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to such Borrowing in accordance with
Section 2.13. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
(c)    The obligations of the Lenders hereunder to make Term Loans, Incremental
Term Loans and Revolving Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 9.03(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.03(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.03(c).

SECTION 2.07     Interest Elections.
(a)    Each Revolving Borrowing, Incremental Term Loan Borrowing and Term Loan
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request or designated by Section 2.03 and, in the case of a Eurodollar Borrowing
shall have an initial Interest Period as specified in such Borrowing Request or
designated by Section 2.03. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Loans, which may not be
converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Revolving Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Administrative Agent of a
written Interest Election Request signed by a Responsible Officer of the
Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated


 
63
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one-month.
(d)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08     Termination and Reduction of Commitments.
(a)    Unless previously terminated, (i) the Term Commitments shall terminate
upon the Borrowing of Term Loans on the Closing Date and (ii) the Revolving
Commitments shall terminate on the Revolving Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments, provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans or
Swingline Loans in accordance with Section 2.11, the aggregate Revolving
Exposures would exceed the aggregate Revolving Commitments.
(c)    The Borrower shall provide written notice to the Administrative Agent of
any election to terminate or reduce the Revolving Commitments under
paragraph (b) of this Section at least five (5) Business Days prior to the
effective date of such termination or reduction, specifying such election and


 
64
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




the effective date thereof. Promptly following receipt of any such written
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable, provided that a notice of termination delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of some other identifiable event or condition, in
which case such notice may be revoked or postponed by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date of
termination) if such condition is not satisfied. Any termination or reduction of
the Revolving Commitments shall be permanent.

SECTION 2.09     Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender, the then unpaid outstanding
principal amount of each Revolving Loan of such Lender on the Revolving Maturity
Date, (ii) to the Administrative Agent for the account of each Lender, the then
unpaid outstanding principal amount of each Term Loan of such Lender as provided
in Section 2.10, (iii) to the Administrative Agent for the account of each
Lender, the then unpaid outstanding principal amount of the Incremental Term
Loans of such Lender in the amounts and on the dates set forth in the applicable
Incremental Term Facility Amendment and on the maturity date applicable thereto,
(iv) to the Administrative Agent for the account of each Lender, the then unpaid
outstanding principal amount of the Extended Revolving Loans or Extended Term
Loans, as applicable, of such Lender in the amounts and on the dates set forth
in the applicable Extension Amendment and on the maturity date applicable
thereto, and (v) to the Swingline Lender the then unpaid outstanding principal
amount of each Swingline Loan made by the Swingline Lender on the earlier to
occur of (A) the date that is ten (10) Business Days after such Loan is made and
(B) the Revolving Maturity Date; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans that were
outstanding on the date such Borrowing was requested.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to pay any amounts due hereunder in accordance with the terms of this Agreement.
In the event of any inconsistency between the entries made pursuant to
paragraphs (b) and (c) of this Section, the accounts maintained by the


 
65
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Administrative Agent pursuant to paragraph (c) of this Section shall control. In
the event of any conflict between the accounts and records of any Lender or the
Administrative Agent under this Section 2.09, on the one hand, and the Register,
on the other hand, the Register shall control.
(e)    Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note. In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to such
Lender and its registered assigns and in a form provided by the Administrative
Agent and approved by the Borrower.

SECTION 2.10     Maturity and Amortization of Term Loans.
(a)    Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrower shall repay Term Loan Borrowings on the last day of each fiscal quarter
of Holdings in the amounts set forth below:


 
66
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Date
Amount
Q2 2017
$2,000,000
Q3 2017
$2,000,000
Q4 2017
$2,000,000
Q1 2018
$2,000,000
Q2 2018
$2,000,000
Q3 2018
$2,000,000
Q4 2018
$2,000,000
Q1 2019
$2,000,000
Q2 2019
$2,000,000
Q3 2019
$2,000,000
Q4 2019
$2,000,000
Q1 2020
$2,000,000
Q2 2020
$3,000,000
Q3 2020
$3,000,000
Q4 2020
$3,000,000
Q1 2021
$3,000,000
Q2 2021
$4,000,000
Q3 2021
$4,000,000
Q4 2021
$4,000,000
Term Maturity Date
All unpaid principal of the Term Loans



; provided that if any such date is not a Business Day, such payment shall be
due on the next preceding Business Day.
(b)    To the extent not previously paid, all Term Loans shall be due and
payable on the Term Maturity Date.


 
67
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(c)    Any prepayment of a Term Loan Borrowing of any Class (i) pursuant to
Section 2.11(a) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Loan Borrowings of each Class to be made
pursuant to this Section as directed by the Borrower (and absent such direction
in direct order of maturity); provided that the Borrower may not designate that
any Loans of any Class to be offered for repayment under Section 2.11(a) unless
such repayment is accompanied by at least a pro rata repayment of all Term Loans
and (ii) pursuant to Sections 2.11(c) or 2.11(e) shall be applied to the
quarterly installments of subsequent scheduled and outstanding repayments of the
Term Loan Borrowings of such Class to be made pursuant to this Section on a pro
rata basis, and across each Class of Term Loans on a pro rata basis.
(d)    Each repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing. Subject to Section 2.13(d), repayments of Term
Loan Borrowings shall be accompanied by accrued interest on the amount repaid.

SECTION 2.11     Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part on a pro rata basis with respect to any
Class, without penalty or premium, subject to the requirements of this Section
2.11.
(b)    In the event and on each occasion that (i) the aggregate Revolving
Exposures exceeds the Revolving Commitment then in effect or (ii) the aggregate
amount of the Swingline Loans exceeds the Swingline Commitment, then the
Borrower shall immediately prepay outstanding Revolving Loans or Swingline
Loans, as applicable, and thereafter deposit cash collateral in an account with
the Administrative Agent pursuant to Section 2.05(j), in an aggregate amount
necessary to eliminate such excess.
(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of Holdings, any Intermediate Parent, the Borrower or any of its
Restricted Subsidiaries in respect of any Mandatory Prepayment Event, the
Borrower shall, within five (5) Business Days after such Net Proceeds are
received (or, in the case of a Mandatory Prepayment Event described in clause
(b) of the definition of the term “Mandatory Prepayment Event,” on the date of
such Mandatory Prepayment Event), prepay the outstanding Loans in an aggregate
amount equal to 100% of such Net Proceeds, which prepayment shall be applied (i)
first, to the remaining scheduled amortization payments of the Term Loans
pursuant to Section 2.10 (including the final payment due on the Term Loan
Maturity Date) on a pro rata basis and (ii) second, to the outstanding Revolving
Loans (including to cash collateralize Letters of Credit) (with no permanent
reduction in the Revolving Commitments); provided that, in the case of any event
described in clause (a) of the definition of the term “Mandatory Prepayment
Event”, if Holdings and its Restricted Subsidiaries invest the Net Proceeds from
such event (or a portion thereof) within 12 months after receipt of such Net
Proceeds in assets useful in the business of the Borrower and the other
Restricted Subsidiaries (and, other than in the case of Net Proceeds from
Casualty or similar events referred to in clause (z) of such clause (a),
including any acquisitions permitted under Section 6.04), then no prepayment
shall be required pursuant to this paragraph in respect of such Net Proceeds in
respect of such event (or the applicable portion of such Net Proceeds, if
applicable) except to the extent of any such Net Proceeds therefrom that have
not been so invested by the end of such 12-month period, at which time a
prepayment shall be required in an amount equal to


 
68
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




such Net Proceeds that have not been so invested; and provided, further, that if
a binding commitment to reinvest such Net Proceeds described in the immediately
preceding proviso is entered into within 12 months after receipt thereof, the
12-month reinvestment period permitted with respect to such Net Proceeds under
the immediately preceding proviso shall be extended an additional one hundred
eighty (180) days from the end of such 12-month period, after which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so invested.
(d)    [Reserved].
(e)    Following the end of each fiscal year of Holdings, commencing with the
fiscal year ending September 30, 2017, the Borrower shall, within ten (10)
Business Days of the date on which financial statements are required to be
delivered pursuant to Section 5.01 with respect to the fiscal year for which
Excess Cash Flow is being calculated, prepay Term Loans in an aggregate amount
equal to the excess, if any, of (A) the ECF Percentage of Excess Cash Flow for
such fiscal year minus (B) voluntary prepayments of Term Loans (and, to the
extent the Revolving Commitments are reduced in a corresponding amount pursuant
to Section 2.08, Revolving Loans) made with Internally Generated Cash Flow, on a
dollar-for-dollar basis paid in respect of the principal amount of such Loans;
provided that, in the case of Term Loans, such prepayment is applied to the
remaining scheduled amortization payments of the Term Loans pursuant to Section
2.10 (including the final payment due on the Term Loan Maturity Date) on a pro
rata basis.
(f)    Prior to any optional prepayment of Borrowings pursuant to Section
2.11(a), the Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (h) of this Section. In the event of any mandatory prepayment of Term
Loan Borrowings or Incremental Term Loan Borrowings made at a time when Term
Loan Borrowings or Incremental Term Loan Borrowings of more than one Class
remain outstanding, the Borrower shall select Term Loan Borrowings or
Incremental Term Loan Borrowings to be prepaid so that the aggregate amount of
such prepayment is allocated between Term Loan Borrowings and Incremental Term
Loan Borrowings pro rata based on the aggregate principal amount of outstanding
Borrowings of each such Class. Optional prepayments of Term Loan Borrowings and
Incremental Term Loan Borrowings shall be allocated among the Classes of Term
Loan Borrowings and Incremental Term Loan Borrowings as directed by the
Borrower; provided that the Borrower may not designate that any Loans of any
Class be so prepaid unless such prepayment is accompanied by at least a pro rata
offer to prepay Term Loans. In the absence of a designation by the Borrower as
described in the preceding provisions of this paragraph of the Type of Borrowing
of any Class, the Administrative Agent shall apply such amounts to any
outstanding ABR Borrowings prior to applying such amounts to any outstanding
Eurodollar Borrowing.
(g)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile or other electronic transmission) of any prepayment pursuant to
Section 2.11(a), 2.11(c) and 2.11(e) hereunder (i) in the case of prepayment of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be in the form attached hereto as Exhibit J, shall be irrevocable and
shall specify the prepayment


 
69
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




date and principal amount of each Borrowing or portion thereof to be prepaid
and, in the case of a mandatory prepayment, a reasonably detailed calculation of
the amount of such prepayment; provided that a notice of optional prepayment may
state that such notice is conditional upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of some other identifiable event or condition, in
which case such notice of prepayment may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 and amounts required pursuant to Section 2.16.
(h)    So long as any Term Loans remain outstanding, any Term Lender may elect
to decline the entire portion of the prepayment of its Term Loans pursuant to
Sections 2.11(c) or (e) (other than mandatory prepayments pursuant to clause (b)
of the definition of Mandatory Prepayment Event) by delivering notice to the
Administrative Agent of such election within seven (7) Business Days of
receiving notice of any such prepayment, in which case such declined proceeds
shall be returned to the Borrower (such retained proceeds, the “Retained
Declined Proceeds”). The amount of any such prepayment that is accepted by any
Term Lender shall be applied ratably to the outstanding principal amount of the
Base Rate Loans and Eurodollar Rate Loans that make up such Term Lender’s Term
Loan. In the absence of delivery of a notice declining any prepayment by any
Lender promptly upon receiving notice of such prepayment, such Lender shall
automatically be deemed to have accepted such prepayment.

SECTION 2.12     Fees.
(a)    The Borrower agrees to pay to the Administrative Agent in dollars for the
account of each Revolving Lender a commitment fee, which shall accrue at the
rate of 0.25% per annum on the average daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Closing Date
to but excluding the date on which the Revolving Commitments terminate. Accrued
commitment fees shall be payable in arrears on the first Business Day following
the last day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the date hereof; provided that any such fees accrued from the
Closing Date through the end of the first full fiscal quarter following the
Closing Date shall be payable on the first Business Day following the last day
of such full quarter. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).
(b)    The Borrower agrees to pay (i) to the Administrative Agent in dollars for
the account of each Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its


 
70
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurodollar Revolving Loans on
the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to and including the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Bank in dollars a
fronting fee for each Letter of Credit equal to 0.125% per annum on the average
daily amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to and
including the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment or extension of any
Letter of Credit or processing and administration of such Letters of Credit.
Participation fees and fronting fees for Letters of Credit accrued through and
including the last day of March, June, September and December of each year shall
be payable on the first Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    Notwithstanding the foregoing, and subject to Section 2.21, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 2.12.

SECTION 2.13     Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
(c)    Notwithstanding the foregoing, commencing, (i) upon the occurrence of and
during the continuation of an Event of Default under Section 7.01 (a), (b), (h),
or (i) or (ii) at the election of the Required Lenders (or the Administrative
Agent at the direction of the Required Lenders), upon the occurrence of any
other Event of Default, all principal of or interest on any Loan or any fee or
other amount payable by the Borrower hereunder shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of
principal of or interest on any Loan, 2.00% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any overdue fee or other amount, 2.00% per annum plus the
rate applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section; provided that (x) no amount shall be payable pursuant to this Section
2.13


 
71
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(c) to a Defaulting Lender so long as such Lender shall be a Defaulting Lender
and (y) no amounts shall accrue pursuant to this Section 2.13(c) on any amount,
reimbursement obligation in respect of any LC Disbursement or other amount
payable to a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments, provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted Eurodollar Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

SECTION 2.14     Alternate Rate of Interest. If at least two Business Days prior
to the commencement of any Interest Period for a Eurodollar Borrowing:
(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, then such
Borrowing shall be made as an ABR Borrowing; provided, however, that, in each
case, the Borrower may revoke any Borrowing Request that is pending when such
notice is received.


 
72
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------





SECTION 2.15     Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
Issuing Bank (except any such reserve requirement reflected in the Adjusted
Eurodollar Rate);
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes imposed on or with respect to any payment made by or on
account of any obligation of the Borrower under any Loan Document, (B) Taxes
described in clauses (c) through (e) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender of converting to, continuing, making or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender, Issuing Bank or Administrative Agent of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by such Lender, Issuing Bank or Administrative Agent
hereunder (whether of principal, interest or otherwise), then, from time to time
upon request of such Lender or Issuing Bank, the Borrower will pay to such
Lender, Issuing Bank or Administrative Agent, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such increased costs or expense actually incurred or
reduction actually suffered.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has had or would have the effect of reducing
the rate of return on such Lender’s or Issuing Bank’s capital or liquidity or on
the capital or liquidity of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company would have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy or liquidity), then, from time
to time upon request of such Lender or Issuing Bank, the Borrower will pay to
such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction actually suffered.


 
73
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(c)    A certificate of a Lender, an Issuing Bank or Administrative Agent
setting forth the amount or amounts necessary to compensate such Lender, Issuing
Bank or Administrative Agent or its holding company in reasonable detail, as the
case may be, as specified in paragraph (a) or (b) of this Section delivered to
the Borrower shall be presumptively correct absent manifest error. The Borrower
shall pay such Lender or Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 15 days after receipt thereof.
(d)    Failure or delay on the part of any Lender, Issuing Bank or
Administrative Agent to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Bank’s or Administrative Agent’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender, Issuing Bank or Administrative Agent pursuant
to this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender, Issuing Bank or Administrative
Agent, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s, Issuing Bank’s
or Administrative Agent’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan prior to the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan, Term Loan or Incremental Term Loan on the date
specified in any notice delivered pursuant hereto or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19 or
Section 9.02(c), then, in any such event, the Borrower shall, after receipt of a
written request by any Lender affected by any such event (which request shall
set forth in reasonable detail the basis for requesting such amount), compensate
each Lender for the loss, cost and expense attributable to such event (other
than for lost profits). For purposes of calculating amounts payable by the
Borrower to the Lenders under this Section 2.16, each Lender shall be deemed to
have funded each Eurodollar Loan made by it at the Adjusted Eurodollar Rate, as
applicable, for such Loan by a matching deposit or other borrowing in the
applicable interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Loan was in fact so funded. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section delivered to the Borrower shall
be presumptively correct absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 15 days after
receipt of such demand. Notwithstanding the foregoing, this Section 2.16 will
not apply to Taxes indemnifiable under Section 2.17, as to which Section 2.17
shall govern, or Excluded Taxes.

SECTION 2.17     Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, provided that if the Borrower or the Administrative
Agent (as the case may be) shall be required by applicable law (as determined in
the good faith discretion of the Borrower or the Administrative Agent (as the
case may


 
74
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




be)) to deduct or withhold any Taxes from such payments, then (i) the Borrower
or the Administrative Agent (as the case may be) shall be entitled to make such
deductions or withholding, (ii) the Borrower or the Administrative Agent (as the
case may be) shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and (iii) if such Taxes
are Indemnified Taxes, the amount payable by the applicable Loan Party shall be
increased as necessary so that after all required deductions or withholdings
have been made (including deductions or withholdings applicable to additional
amounts payable under this Section) the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions or withholdings been made.
(b)    Without limiting the provisions of paragraph (a) above, the Loan Parties
shall timely pay any Other Taxes (without duplication of Section 2.17(a)) to the
relevant Governmental Authority in accordance with Requirements of Law, or at
the option of the Administrative Agent, promptly reimburse it for the payment of
any Other Taxes.
(c)    The Loan Parties shall jointly and severally indemnify the Administrative
Agent, each Lender and each Issuing Bank, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of any Loan
Party under any Loan Document and any Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the basis and calculation of the
amount of such payment or liability delivered to the Borrower by a Lender or an
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall, at
such times as are reasonably requested by the Borrower or the Administrative
Agent, provide the Borrower and the Administrative Agent with any properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Borrower
and the Administrative Agent of its inability to do so. In addition, any Lender,
at the time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably


 
75
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding three sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(e)(i), (ii) and (iv) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
Without limiting the generality of the foregoing:
(i)    Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) two properly completed and duly signed copies of IRS Form
W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding Tax.
(ii)    Each Lender that is not a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter when required by applicable law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:
(A)    two properly completed and duly signed copies of IRS Form W-8BEN or IRS
Form W-8 BEN-E as applicable (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,
(B)    two properly completed and duly signed copies of IRS Form W-8ECI (or any
successor forms),
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a properly completed
and duly signed certificate, in substantially the form of Exhibit H-1 (any such
certificate a “United States Tax Compliance Certificate”), or any other form
approved by the Administrative Agent and the Borrower, to the effect that such
Lender is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) two properly completed and duly signed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E as applicable (or any successor
forms), or
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership), IRS Form W-8IMY (or any successor forms) of the
Lender, accompanied, to the extent required to obtain an exemption from or
reduction of Tax, by an IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E,
United States Tax


 
76
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Compliance Certificate substantially in the form of Exhibit H-2 or H-3, IRS Form
W-9 (or other successor forms) or any other required information from each
beneficial owner, as applicable (provided that, if the Lender is a partnership
and one or more direct or indirect partners of such Lender is claiming the
portfolio interest exemption, a United States Tax Compliance Certificate
substantially in the form of Exhibit H-4 shall be provided by such Lender on
behalf of such direct or indirect partners).
(iii)    Any Lender that is not a United States person (as defined in Section
7701(a)(30)) shall, to the extent it is legally entitled to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.


(iv)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.


Notwithstanding any other provision of this clause (e), neither the
Administrative Agent, nor any Lender, shall be required to deliver any form
pursuant to this clause (e) that the Administrative Agent or such Lender is not
legally eligible to deliver.
(f)    If the Administrative Agent, an Issuing Bank or a Lender determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.17, it shall pay an amount equal to such refund to
the Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.17 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent, such
Issuing Bank or such Lender and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, such Issuing
Bank or such Lender, agrees promptly to repay an amount equal to the amount paid
over to the Borrower pursuant to this paragraph (f) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Issuing Bank or such Lender in the event the
Administrative Agent, such Issuing


 
77
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Bank or such Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such tax
had never been paid. Notwithstanding anything to the contrary, this Section
shall not be construed to require the Administrative Agent, any Lender or any
Issuing Bank to make available its Tax returns (or any other information
relating to Taxes which it deems confidential) to the Borrower or any other
Person.
(g)    For purposes of this Section 2.17, the term “Lender” shall include each
Issuing Bank and the Swingline Lender.
(h)    Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or replacement of, a Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.18     Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without condition or deduction for any counterclaim, recoupment
or setoff. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except payments to be made directly to any Issuing Bank or
the Swingline Lender shall be made as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
(other than payments on the Eurodollar Loans) under any Loan Document shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate for the period of
such extension. All payments under each Loan Document shall be made in dollars
except as otherwise expressly provided herein.


 
78
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, toward the payment of any fees, indemnities or expense reimbursements
then due to the Administrative Agent, (ii) second, to reimburse all unreimbursed
LC Disbursements and to pay all letter of credit fronting fees then due
hereunder, ratably among the Issuing Banks entitled thereto in accordance with
the amounts thereof then due to the Issuing Banks, (iii) third, toward the
payment of any other fees, indemnities or expense reimbursements then due to the
Issuing Banks and Lenders, ratably, (iv) fourth, towards payment of interest
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest then due to such parties, and (iv) fifth, towards
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Incremental Term Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Incremental
Term Loans, Term Loans and participations in LC Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
applicable Lender as required under the Loan Documents, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Incremental Term Loans and Term Loans and
participations in LC Disbursements and Swingline Loans of other applicable
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans,
Incremental Term Loans, Term Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest and (ii) the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements or Swingline Loans to any Eligible Assignee, including any
purchase of the Term Loans by the Borrower pursuant to Section 9.04(f), but
excluding any other assignment or participation to the Borrower or any of its
Subsidiaries or Affiliates (as to which the provisions of this paragraph shall
apply). The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or Issuing Banks, as the case may


 
79
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

SECTION 2.19     Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
any event gives rise to the operation of Section 2.22, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17 or mitigate
the applicability of Section 2.22, as the case may be, and (ii) would not
subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.
(b)    If (i) any Lender requests compensation under Section 2.15 or gives
notice under Section 2.22, (ii) the Borrower is required to pay any additional
amount to any Lender or to any Governmental Authority for the account of any
Lender pursuant to Section 2.17 or (iii) any Lender is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if a Revolving Commitment is being assigned and
delegated, each Issuing Bank and Swingline Lender), which consents, in each
case, shall not unreasonably be withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and unreimbursed participations in LC Disbursements and Swingline Loans, accrued
but unpaid interest thereon, accrued but unpaid fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (C) the Borrower or such assignee shall have paid (unless
waived) to the Administrative Agent the processing and recordation fee specified
in Section 9.04(b)(ii) and (D) in the case of any such assignment resulting from
a claim for compensation under Section 2.15, or payments required to be made
pursuant to Section 2.17 or a notice given under Section 2.22, such assignment
will result in a material reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise (including as a
result of any action taken by such Lender


 
80
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




under paragraph (a) above), the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.

SECTION 2.20     Incremental Credit Extensions.
(a)    At any time and from time to time after the Closing Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
available to each of the Lenders), request to effect one or more increases in
the aggregate amount of the Revolving Commitments (each such increase, a
“Revolving Commitment Increase”) from Incremental Revolving Lenders; provided
that at the time of each such request and upon the effectiveness of each
Incremental Revolving Facility Amendment, (A) the conditions set forth in
Section 4.02 shall be satisfied, (B) the Borrower shall be in compliance on a
Pro Forma Basis (before and after giving effect to any such Revolving Commitment
Increase and assuming that such Revolving Commitment Increase is fully drawn)
with the Financial Performance Covenant as of the last day of the most recently
ended Test Period (with any proceeds of any Incremental Revolving Increase and
any Cure Amounts to be excluded for purposes of the cash component of the Total
Net Leverage Ratio), (C) the Borrower shall have delivered a certificate of a
Financial Officer to the effect set forth in clauses (A) and (B) above, together
with reasonably detailed calculations demonstrating compliance with clause (B)
above and (D) such Revolving Commitment Increase shall be on the same terms
(other than any upfront fees) governing the Revolving Commitments pursuant to
this Agreement. Notwithstanding anything to contrary herein, (A) the sum of
(i) the aggregate principal amount of the Revolving Commitment Increases and
(ii) the aggregate principal amount of all Term Commitment Increases shall not
exceed the Incremental Cap and (B) no more than four such Revolving Commitment
Increases and Term Commitment Increases, taken together, may be made during the
term of this Agreement. Each Revolving Commitment Increase shall be in a minimum
principal amount of $5,000,000 and integral multiples of $5,000,000 in excess
thereof.
(b)    At any time and from time to time after the Closing Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
such notice available to each of the Lenders), request to effect one or more
additional tranches of terms loans hereunder or increases in the aggregate
amount of the Term Commitments which shall take the form of an additional
tranche of term loans hereunder (each such increase, a “Term Commitment
Increase”, and the term loans made thereunder, “Incremental Term Loans”) from
one or more Incremental Term Lenders; provided that at the time of each such
request and upon the effectiveness of each Incremental Term Facility Amendment
and the incurrence of any such Incremental Term Loans, (A) the conditions set
forth in Section 4.02 shall be satisfied, (B) the Borrower shall be in
compliance on a Pro Forma Basis (before and after giving effect to any
Incremental Term Loans made pursuant to such Term Commitment Increase) with the
Financial Performance Covenant as of the last day of the most recently ended
Test Period (with any proceeds of any Incremental Term Loans or Cure Amounts to
be excluded for purposes of the cash component of the Total Net Leverage Ratio),
(C) the Borrower shall have delivered a certificate of a Financial Officer to
the effect set forth in clauses (A) and (B) above, together with reasonably
detailed calculations demonstrating compliance with clause (B) above, (D) the
maturity date of any term


 
81
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




loans incurred pursuant to such Term Commitment Increase shall not be earlier
than the Latest Maturity Date then in effect and the Weighted Average Life to
Maturity of any term loans incurred pursuant to such Term Commitment Increase
shall be no shorter than the Weighted Average Life to Maturity of the Term
Loans, (E) the interest rate margins and, subject to clause (D), the
amortization schedule for any term loans incurred pursuant to such Term
Commitment Increase shall be determined by the Borrower and the Incremental Term
Lenders with the applicable Term Commitment Increases; provided that in the
event that the All-In Yield of any Term Commitment Increase effected exceeds the
All-In Yield of the existing Term Loans by more than 50 basis points, then the
Applicable Rate for the existing Term Loans shall be increased to the extent
necessary so that the All-In Yield of the Term Loans is equal to the All-In
Yield of such term loans incurred pursuant to such Term Commitment Increase
minus 50 basis points; provided, further, that to the extent the All-In Yield
with respect to such Term Commitment Increase is greater than such All-In Yield
with respect to the existing Term Loans solely as a result of a higher interest
rate floor, then the increase to the Applicable Rate shall be effected solely by
increasing the interest rate floor on the existing Term Loans, and (F) any
Incremental Term Facility Amendment shall be on the terms and pursuant to
documentation to be determined by the Borrower and the Incremental Term Lenders
with the applicable Term Commitment Increases; provided that to the extent such
terms and documentation are not consistent with this Agreement (except to the
extent permitted by clauses (D) or (E) above), they shall be reasonably
satisfactory to the Administrative Agent. Notwithstanding anything to contrary
herein, (A) the sum of (i) the aggregate principal amount of the Term Commitment
Increases and (ii) the aggregate principal amount of all Revolving Commitment
Increases shall not exceed the Incremental Cap and (B) no more than four such
Term Commitment Increases and Revolving Commitment Increases, taken together,
may be made during the term of this Agreement. Each Term Commitment Increase
shall be in a minimum principal amount of $5,000,000 and integral multiples of
$5,000,000 in excess thereof.
(c)    (i) Each notice from the Borrower pursuant to this Section shall set
forth the requested amount of the relevant Revolving Commitment Increase or Term
Commitment Increase.
(ii)    Commitments in respect of any Revolving Commitment Increase shall become
Commitments (or in the case of any Revolving Commitment Increase to be provided
by an existing Revolving Lender, an increase in such Revolving Lender’s
Revolving Commitment) under this Agreement pursuant to an amendment (an
“Incremental Revolving Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, such
Incremental Revolving Lender and the Administrative Agent. Revolving Commitment
Increases may be provided, subject to the prior written consent of the Borrower
(not to be unreasonably withheld), by any existing Lender (it being understood
that no existing Lender shall have the right to participate in any Incremental
Revolving Facility or, unless it agrees, be obligated to provide any Revolving
Commitment Increase) or by any Incremental Revolving Lender. An Incremental
Revolving Facility Amendment may, without the consent of any other Lenders,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent, to effect the provisions
of this Section. The effectiveness of any Incremental Revolving Facility
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Revolving Facility Effective Date”) of each of the conditions set
forth in Section 4.02 (it being understood that all references to “the date of
such Borrowing” in Section 4.02 shall be deemed to refer to the Incremental
Revolving Facility Effective Date) and, to the extent reasonably requested by
the


 
82
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Section 4.01 (other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent).
(iii)    Commitments in respect of any Term Commitment Increase (the
“Incremental Term Commitments”) shall become Commitments under this Agreement
pursuant to an amendment (an “Incremental Term Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents executed by the
Borrower, each applicable Incremental Term Lender and the Administrative Agent.
Term Commitment Increases may be provided, subject to the prior written consent
of the Borrower (not to be unreasonably withheld), by any existing Lender (it
being understood that no existing Lender shall have any right to participate in
any Term Commitment Increase or, unless it agrees, be obligated to provide any
Term Commitment Increases) or by any Incremental Term Lender. An Incremental
Term Facility Amendment may, without the consent of any other Lenders, effect
such amendments to any Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
Section. The effectiveness of any Incremental Term Facility Amendment shall be
subject to the satisfaction on the date thereof (each, an “Incremental Term
Facility Effective Date”) of each of the conditions set forth in Section 4.02
(it being understood that all references to “the date of such Borrowing” in
Section 4.02 shall be deemed to refer to the Incremental Term Facility Effective
Date) and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date under Section 4.01 (other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent).
(d)    Upon each Revolving Commitment Increase pursuant to this Section, each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Incremental Revolving
Lender providing a portion of such Revolving Commitment Increase (each a
“Incremental Revolving Lender”), and each such Incremental Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swingline Loans such that, after giving effect to such Revolving
Commitment Increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swingline
Loans held by each Revolving Lender (including each such Incremental Revolving
Lender) will equal such Revolving Lender’s Applicable Percentage. Any Revolving
Loans outstanding immediately prior to the date of such Revolving Commitment
Increase that are Eurodollar Loans will (except to the extent otherwise repaid
in accordance herewith) continue to be held by, and all interest thereon will
continue to accrue for the accounts of, the Revolving Lenders holding such Loans
immediately prior to the date of such Revolving Commitment Increase, in each
case until the last day of the then-current Interest Period applicable to any
such Loan, at which time it will be repaid or refinanced with new Revolving
Loans made pursuant to Section 2.01 in accordance with the Applicable
Percentages of the Revolving Lenders after giving effect to the Revolving
Commitment Increase; provided, however, that upon the occurrence of any Event of
Default, each Incremental Revolving Lender will promptly purchase (for cash at
face value) assignments of portions of such outstanding Revolving Loans of other
Revolving Lenders so that, after giving


 
83
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




effect thereto, all Revolving Loans that are Eurodollar Loans are held by the
Revolving Lenders in accordance with their then-current Applicable Percentages.
Any such assignments shall be effected in accordance with the provisions of
Section 9.04; provided that the parties hereto hereby consent to such
assignments and the minimum assignment amounts and processing and recordation
fee set forth in Section 9.04(b) shall not apply thereto. If there are any ABR
Revolving Loans outstanding on the date of such Revolving Commitment Increase,
such Loans shall either be prepaid by the Borrower on such date or refinanced on
such date (subject to satisfaction of applicable borrowing conditions) with
Revolving Loans made on such date by the Revolving Lenders (including the
Revolving Commitment Increase Lenders) in accordance with their Applicable
Percentages. In order to effect any such refinancing, (i) each Incremental
Revolving Lender will make ABR Revolving Loans to the Borrower by transferring
funds to the Administrative Agent in an amount equal to the aggregate
outstanding amount of such Loans of such Type times a percentage obtained by
dividing the amount of such Incremental Revolving Lender’s Revolving Commitment
Increase by the aggregate amount of the Revolving Commitments (after giving
effect to the Revolving Commitment Increase on such date) and (ii) such funds
will be applied to the prepayment of outstanding ABR Revolving Loans held by the
Revolving Lenders other than the Incremental Revolving Lenders, and transferred
by the Administrative Agent to the Revolving Lenders other than the Incremental
Revolving Commitment, in such amounts so that, after giving effect thereto, all
ABR Revolving Loans will be held by the Revolving Lenders in accordance with
their then-current Applicable Percentages. On the date of such Revolving
Commitment Increase, the Borrower will pay to the Administrative Agent, for the
accounts of the Revolving Lenders receiving such prepayments, accrued and unpaid
interest on the principal amounts of their Revolving Loans being prepaid. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.
(e)    Upon each Term Commitment Increase pursuant to this Section, each
Incremental Term Lender shall make an additional term loan to the Borrower in a
principal amount equal to such Lender’s Term Commitment Increase. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Term Commitment Increase and Revolving Commitment Increase and shall
make available to the Lenders a copy of any each Incremental Term Facility
Amendment and Incremental Revolving Facility Amendment.
(f)    This Section 2.20 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

SECTION 2.21     Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.


 
84
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, in the case of a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to each Issuing Bank and the Swingline Lender hereunder;
third, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, in the case of a Revolving
Lender, if so determined by the Administrative Agent and the Borrower, to be
held in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or the
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, such Issuing Bank or such Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or LC
Disbursements and such Lender is a Defaulting Lender under clause (a) of the
definition thereof, such payment shall be applied solely to pay the relevant
Loans of, and LC Disbursements owed to, the relevant non-Defaulting Lenders on a
pro rata basis prior to being applied pursuant to Section 2.05(j). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to Section 2.05(j) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive or accrue any commitment fee pursuant to Section 2.12(a) for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.12(b).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Sections 2.04 and 2.05, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided that the aggregate obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed


 
85
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




the positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the Revolving Exposure of that Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.21(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties and subject to Section
9.18, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

SECTION 2.22     Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted Eurodollar Rate, or to determine or charge interest
rates based upon the Adjusted Eurodollar Rate, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurodollar Loans or to convert ABR Loans to
Eurodollar Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans the interest rate on
which is determined by reference to the Adjusted Eurodollar Rate component of
the Alternate Base Rate, the interest rate on such ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon three Business Days’ notice from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Alternate Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans, and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Adjusted
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar Rate. Each Lender agrees to notify the Administrative Agent
and the Borrower in writing promptly upon becoming aware that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar


 
86
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Rate. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

SECTION 2.23     [Reserved].

SECTION 2.24     Extension of Term Loans; Extension of Revolving Loans.
(a)    Extension of Term Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this ‎Section 2.24. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) (except as to interest rates, fees, amortization, final maturity
date, optional prepayments, premium, required prepayment dates and participation
in prepayments, which shall be determined by the Borrower and the Extending Term
Lenders and set forth in the relevant Term Loan Extension Request), be
substantially identical to, or (taken as a whole) no more favorable to the
Extending Term Lenders than those applicable to the Existing Term Loan Tranche
subject to such Term Loan Extension Request (except for covenants or other
provisions applicable only to periods after the then-applicable Latest Maturity
Date) (as reasonably determined by the Borrower), including: (i) all or any of
the scheduled amortization payments of principal of the Extended Term Loans may
be delayed to later dates than the scheduled amortization payments of principal
of the Term Loans of such Existing Term Loan Tranche, to the extent provided in
the applicable Extension Amendment; provided, however, that at no time shall
there be Classes of Term Loans hereunder (including Extended Term Loans) which
have more than four different maturity dates; (ii) the All-In Yield, pricing,
optional redemptions and prepayments with respect to the Extended Term Loans
(whether in the form of interest rate margin, upfront fees, OID or otherwise)
may be different than the All-In Yield for the Term Loans of such Existing Term
Loan Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the then-applicable Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and (iv)
Extended Term Loans may have call protection as may be agreed by the Borrower
and the Lenders thereof; provided that no Extended Term Loans may be optionally
prepaid prior to the date on which all Term Loans with an earlier final stated
maturity (including Term Loans under the Existing Term Loan Tranche from which
they were amended) are repaid in full, unless such optional prepayment is
accompanied by a pro rata optional prepayment of such other Term Loans;
provided, however, that (A) no Event of Default shall have occurred and be
continuing at the time a Term Loan Extension Request is delivered to Lenders,
(B) in no event shall the final maturity date of any Extended Term Loans of a
given Term Loan Extension Series at the time of establishment thereof be earlier
than the then-applicable Latest Maturity Date of any other Term Loans hereunder,
(C) the then-applicable Weighted Average Life to Maturity of any Extended Term
Loans


 
87
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




of a given Term Loan Extension Series at the time of establishment thereof shall
be no shorter (other than by virtue of amortization or prepayment of such
Indebtedness prior to the time of incurrence of such Extended Term Loans) than
the remaining Weighted Average Life to Maturity of the applicable Existing Term
Loan Tranche, (D) all documentation in respect of such Extension Amendment shall
be consistent with the foregoing and (E) any Extended Term Loans may participate
on a pro rata basis or less than a pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
in each case as specified in the respective Term Loan Extension Request. Any
Extended Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Tranche (in which case scheduled amortization with respect thereto shall be
proportionally increased). Each Term Loan Extension Series of Extended Term
Loans incurred under this ‎Section 2.24 shall be in an aggregate principal
amount that is not less than $10,000,000 (or, if less, the entire principal
amount of the Indebtedness being extended pursuant to this ‎Section 2.24(a)).
(b)    Extension of Revolving Commitments. The Borrower may at any time and from
time to time request that all or a portion of the Revolving Commitments of a
given Class (each, an “Existing Revolver Tranche”) be amended to extend the
maturity date with respect to all or a portion of any principal amount of such
Revolving Commitments (any such Revolving Commitments which have been so
amended, “Extended Revolving Commitments”) and to provide for other terms
consistent with this ‎Section 2.16. In order to establish any Extended Revolving
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Revolver Tranche) (each, a “Revolver Extension Request”)
setting forth the proposed terms of the Extended Revolving Commitments to be
established, which shall (x) be identical as offered to each Lender under such
Existing Revolver Tranche (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) except as to interest rates, fees, optional redemption or
prepayment terms, final maturity, and after the final maturity date, any other
covenants and provisions (which shall be determined by the Borrower and the
Extending Revolving Lenders and set forth in the relevant Revolver Extension
Request), the Extended Revolving Commitment extended pursuant to an Revolver
Extension Request, and the related outstandings, shall be a Revolving Loan
Commitment (or related outstandings, as the case may be) with such other terms
substantially identical to, or taken as a whole, no more favorable to the
Extending Revolving Lender, as the original Revolving Loan Commitments (and
related outstandings): (i) the maturity date of the Extended Revolving
Commitments may be delayed to a later date than the maturity date of the
Revolving Commitments of such Existing Revolver Tranche, to the extent provided
in the applicable Extension Amendment; provided, however, that at no time shall
there be Classes of Revolving Commitments hereunder (including Extended
Revolving Commitments) which have more than four different maturity dates; (ii)
the All-In Yield, pricing, optional redemption or prepayment terms, with respect
to extensions of credit under the Extended Revolving Commitments (whether in the
form of interest rate margin, upfront fees, OID or otherwise) may be different
than the All-In Yield, pricing, optional redemption or prepayment terms, for
extensions of credit under the Revolving Commitments of such Existing Revolver
Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants (as
determined by the Borrower


 
88
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




and Lenders extending) and terms that apply solely to any period after the
Latest Maturity Date that is in effect on the effective date of the Extension
Amendment (immediately prior to the establishment of such Extended Revolving
Commitments); and (iv) all borrowings under the applicable Revolving Commitments
(i.e., the Existing Revolver Tranche and the Extended Revolving Commitments of
the applicable Revolver Extension Series) and repayments thereunder shall be
made on a pro rata basis (except for (I) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(II) repayments required upon the maturity date of the non-extending Revolving
Commitments and (III) repayments made in connection with a permanent repayment
and termination of non-extended Revolving Commitments); provided, further, that
(A) no Event of Default shall have occurred and be continuing at the time a
Revolver Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Revolving Commitments of a given Revolver
Extension Series at the time of establishment thereof be earlier than the
then-applicable Latest Maturity Date of any other Revolving Commitments
hereunder and (C) all documentation in respect of such Extension Amendment shall
be consistent with the foregoing. Any Extended Revolving Commitments amended
pursuant to any Revolver Extension Request shall be designated a series (each, a
“Revolver Extension Series”) of Extended Revolving Commitments for all purposes
of this Agreement; provided that any Extended Revolving Commitments amended from
an Existing Revolver Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Revolver Extension Series with respect to such Existing Revolver Tranche. Each
Revolver Extension Series of Extended Revolving Commitments incurred under this
‎Section 2.24 shall be in an aggregate principal amount that is not less than
$5,000,000 (or, if less, the entire principal amount of the Indebtedness being
extended pursuant to this under ‎Section 2.24(b)).
(c)    Extension Request. The Borrower shall provide the applicable Extension
Request at least five Business Days prior to the date on which Lenders under the
Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond (or such shorter period as agreed by the Administrative
Agent), and shall agree to such procedures, if any, as may be established by, or
acceptable to, the Administrative Agent and the Borrower, in each case acting
reasonably to accomplish the purposes of this ‎Section 2.24. Subject to ‎Section
2.19, no Lender shall have any obligation to agree to have any of its Term Loans
of any Existing Term Loan Tranche amended into Extended Term Loans or any of its
Revolving Commitments amended into Extended Revolving Commitments, as
applicable, pursuant to any Extension Request. Any Lender holding a Loan under
an Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing to have
all or a portion of its Term Loans under the Existing Term Loan Tranche subject
to such Extension Request amended into Extended Term Loans and any Revolving
Lender (each, an “Extending Revolving Lender”) wishing to have all or a portion
of its Revolving Commitments under the Existing Revolver Tranche subject to such
Extension Request amended into Extended Revolving Commitments, as applicable,
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Term
Loans under the Existing Term Loan Tranche or Revolving Commitments under the
Existing Revolver Tranche, as applicable, which it has elected to request be
amended into Extended Term Loans or Extended Revolving Commitments, as
applicable (subject to any minimum denomination requirements imposed by the
Administrative Agent). In the event that the aggregate principal amount of Term
Loans under the Existing Term Loan Tranche or Revolving Commitments under the
Existing Revolver Tranche, as applicable, in respect of which applicable Term
Lenders or Revolving Lenders, as the case may be, shall have accepted the
relevant Extension Request


 
89
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




exceeds the amount of Extended Term Loans or Extended Revolving Commitments, as
applicable, requested to be extended pursuant to the Extension Request, Term
Loans or Revolving Commitments, as applicable, subject to Extension Elections
shall be amended to Extended Term Loans or Revolving Commitments, as applicable,
on a pro rata basis (subject to rounding by the Administrative Agent, which
shall be conclusive) based on the aggregate principal amount of Term Loans or
Revolving Commitments, as applicable, included in each such Extension Election.
(d)    Extension Amendment. Extended Term Loans and Extended Revolving
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Commitment, as applicable,
thereunder, which shall be consistent with the provisions set forth in ‎Section
2.24(a) or ‎2.24(b) above, respectively (but which shall not require the consent
of any other Lender). The effectiveness of any Extension Amendment shall be
subject to the satisfaction (or waiver) on the date thereof of each of the
conditions set forth in ‎Section 4.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date other than changes to such legal opinion resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Security Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Commitments, as applicable, are provided with the
benefit of the applicable Loan Documents. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to an Extension Amendment, without the consent
of any other Lenders, to the extent (but only to the extent) necessary to (i)
reflect the existence and terms of the Extended Term Loans or Extended Revolving
Commitments, as applicable, incurred pursuant thereto, (ii) modify the scheduled
repayments set forth in ‎Section 2.10 with respect to any Existing Term Loan
Tranche subject to an Extension Election to reflect a reduction in the principal
amount of the Term Loans thereunder in an amount equal to the aggregate
principal amount of the Extended Term Loans amended pursuant to the applicable
Extension (with such amount to be applied ratably to reduce scheduled repayments
of such Term Loans required pursuant to ‎Section 2.10), (iii) modify the
prepayments set forth in ‎Section 2.11 to reflect the existence of the Extended
Term Loans and the application of prepayments with respect thereto, (iv) make
such other changes to this Agreement and the other Loan Documents consistent
with the provisions and intent of the third paragraph of ‎Section 9.02 (without
the consent of the Required Lenders called for therein) and (v) effect such
other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this ‎Section 2.24, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment.
(e)    No conversion of Loans pursuant to any Extension in accordance with this
‎Section 2.24 shall constitute a voluntary or mandatory payment or prepayment
for purposes of this Agreement. This ‎Section 2.24 shall supersede any
provisions in ‎Sections 2.10(c), 2.18(b) and ‎9.02 to the contrary.




 
90
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------





ARTICLE III
Representations and Warranties
Each Specified Loan Party represents and warrants to the Lenders that:

SECTION 3.01     Organization; Powers. Each of Holdings, the Borrower and the
Restricted Subsidiaries are duly organized, validly existing and in good
standing (to the extent such concept exists in the relevant jurisdictions) under
the laws of the jurisdiction of its organization, has the corporate or other
organizational power and authority to carry on its business and to execute,
deliver and perform its obligations under each Loan Document to which it is a
party and to effect the Transactions and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02     Authorization; Enforceability. The Transactions to be entered
into by each Loan Party have been duly authorized by all necessary corporate or
other organizational action and, if required, action by the holders of such Loan
Party’s Equity Interests. This Agreement has been duly executed and delivered by
each Specified Loan Party and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of Holdings, the Borrower
or such Loan Party, as the case may be, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law, and implied covenants of good faith and fair
dealing.

SECTION 3.03     Governmental and Third-Party Approvals; No Conflicts. The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
Person, except (x) such as have been obtained or made and are in full force and
effect and except filings necessary to perfect Liens created under the Loan
Documents or (y) for consents, approvals, registrations, filings or other
actions the failure to make or obtain would not reasonably be expected to be
adverse in any material respect to the rights of the Administrative Agent or the
Lenders, (b) will not violate (i) the Organizational Documents of, or (ii) any
Requirements of Law applicable to, Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary, (c) will not violate or result in a
default under any indenture or other material agreement or instrument binding
upon Holdings, the Borrower or any Restricted Subsidiary or their respective
assets, or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by Holdings, the Borrower or any Restricted Subsidiary, or
give rise to a right of, or result in, termination, cancellation or acceleration
of any obligation thereunder except (in the case of each of clauses (b)(ii) and
(c) to the extent that such violation, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect and (d) will not
result in the creation or imposition of any Lien on any asset of Holdings, the
Borrower or any Restricted Subsidiary, except Liens created under the Loan
Documents or constituting Permitted Encumbrances.

SECTION 3.04     Financial Condition; No Material Adverse Effect.


 
91
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the financial condition of Holdings and its subsidiaries as of the date
thereof and its results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
(b)    The unaudited consolidated balance sheet of Holdings dated July 2, 2016,
and the related consolidated statements of earnings and cash flows of Holdings
for the twelve-month period ended July 2, 2016, (A) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (B) fairly present in all material
respects the financial condition of Holdings as of the date thereof and its
results of operations for the period covered thereby, subject to the absence of
footnotes and to normal year-end audit adjustments.
(c)    The Projections were prepared on behalf of Holdings in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time made in light of the conditions existing at the time the
Projections were created; provided, however, that no representation or warranty
is made as to the impact of future general economic conditions or as to whether
Holdings’ projected consolidated results as set forth in the Projections will
actually be realized, it being recognized by the Lenders that such projections
as to future events are not to be viewed as facts and that actual results for
the periods covered by the Projections may differ materially from the
Projections.
(d)    Since October 3, 2015, there has been no Material Adverse Effect.

SECTION 3.05     Properties.
(a)    Each of Holdings, the Borrower and the Restricted Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, if any (including the Mortgaged Properties), (i) free
and clear of all Liens except for Liens permitted by Section 6.02 and
(ii) except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes.
(b)    As of the Closing Date after giving effect to the Transactions, except as
set forth on Schedule 3.05, none of Holdings, the Borrower or any Restricted
Subsidiary owns any real property with a fair market value exceeding $2,000,000.

SECTION 3.06     Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Specified
Loan Party, threatened in writing against or affecting Holdings, the Borrower or
any Restricted Subsidiary that would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.
(b)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, none of Holdings, the Borrower
or any Restricted Subsidiary (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license


 
92
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




or other approval required under any Environmental Law, (ii) has, to the
knowledge of any Specified Loan Party, become subject to any Environmental
Liability, (iii)  has received written notice of any claim with respect to any
Environmental Liability or (iv) has, to the knowledge of any Specified Loan
Party, any basis to reasonably expect that Holdings, the Borrower or any
Restricted Subsidiary will become subject to any Environmental Liability.

SECTION 3.07     Compliance with Laws and Agreements. Each of Holdings and its
Restricted Subsidiaries is in compliance with (a) its Organizational Documents,
(b) all Requirements of Law applicable to it or its property and (c) all
indentures and other agreements and instruments binding upon it or its property,
except, in the case of clauses (b) and (c) of this Section, where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.08     Investment Company Status. None of Holdings, the Borrower or
any Restricted Subsidiary is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended from time to
time.

SECTION 3.09     Taxes. Holdings, the Borrower and each Restricted Subsidiary
(a) have timely filed or caused to be filed all material Tax returns and reports
required to have been filed and (b) have paid or caused to be paid (i) all
amounts shown to be due and owing thereon and (ii) all other material Taxes
required to have been paid (whether or not shown on a Tax return) including in
their capacity as Tax withholding agents unless such Taxes are being contested
diligently, in good faith and in appropriate proceedings, with provision for
appropriate reserves in accordance with GAAP. No Specified Loan Party knows of
any proposed material tax assessment against Holdings or its Restricted
Subsidiaries that is not being actively contested diligently, in good faith and
in appropriate proceedings.

SECTION 3.10     ERISA; Labor Matters.
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan and each Employee
Benefit Plan is in compliance with the applicable provisions of ERISA, the Code
and other federal or state laws.
(b)    Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or, to the knowledge of any Specified Loan Party is reasonably expected
to occur, (ii) neither a Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA), (iii) neither a Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan, (iv) neither a Loan Party nor any ERISA Affiliate has engaged in a
transaction that would reasonably be expected to be subject to Section 4069 or
4212(c) of ERISA, and (v) the present value of all accumulated benefit
obligations under all Plans (based on assumptions used for purposes of statement
of Financial Accounting Standards No. 87) did not, as of the most recent
valuation date, exceed the fair market value of the assets of such Plans, in the
aggregate.


 
93
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(c)    With respect to each Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect: (i)
substantial non-compliance with its terms and with the requirements of any and
all applicable laws, statutes, rules, regulations and orders; (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of a Loan Party or its Restricted Subsidiaries
in connection with the termination or partial termination of, or withdrawal
from, any Foreign Plan; (iv) any Lien on the property of a Loan Party or its
Restricted Subsidiaries in favor of a Governmental Authority as a result of any
action or inaction regarding a Foreign Plan; (v) for each Foreign Plan that is a
funded or insured plan, failure to be funded or insured on an ongoing basis to
the extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities); (vi) any facts that, to the best knowledge
of the Loan Party or any of its Restricted Subsidiaries, exist that would
reasonably be expected to give rise to a dispute and any pending or threatened
disputes that, to the best knowledge of the Loan Party or any of its Restricted
Subsidiaries, would reasonably be expected to result in a material liability to
the Loan Party or any of its Restricted Subsidiaries concerning the assets of
any Foreign Plan (other than individual claims for the payment of benefits); and
(vii) failure to make all contributions in a timely manner to the extent
required by applicable non-U.S. law (each of the events described in clauses (i)
through (vii) hereof are hereinafter referred to as a “Foreign Plan Event”).
(d)    Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, all Foreign Plans are in
material compliance with, and have been established, administered and operated
in accordance with, the terms of such Foreign Plans and applicable law. All
contributions or other payments which are due with respect to each Foreign Plan
have been made in full and there are no funding deficiencies thereunder, except
as would not reasonably be expected to result in a Material Adverse Effect.
Except as would not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, all amounts payable under any Foreign Plan
are properly reflected on the financial statements of the applicable Loan Party
or ERISA Affiliate.
(e)    There are no collective bargaining agreements covering the employees of
Holdings, the Borrower or any of the Restricted Subsidiaries. Except as would
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, neither any Loan Party nor any Restricted Subsidiary
has suffered any strikes, walk-outs, work stoppages or other labor difficulty
within the last five years.

SECTION 3.11     Disclosure; Undisclosed Liabilities.
(a)    No reports, financial statements, certificates or other written
information (other than information of a general economic or industry nature)
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with any Loan Document or delivered thereunder (as modified
or supplemented by other information so furnished) when taken as a whole
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, each Specified Loan Party represents
only that such information was prepared in good faith based upon assumptions
believed by them to be reasonable at the


 
94
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




time delivered and, if such projected financial information was delivered prior
to the Closing Date, as of the Closing Date, it being understood that any such
projected financial information are subject to uncertainties and contingencies,
many of which are beyond the control of the Loan Parties, that no assurances can
be given that such projections will be realized, and that actual results may
vary from projections and such variations could be material.
(b)    As of the Closing Date, the Loan Parties have no material obligations or
liabilities, matured or unmatured, fixed or contingent, other than (i) those set
forth or adequately provided for in the financial statements delivered to the
Administrative Agent pursuant to this Agreement, (ii) those incurred in the
ordinary course of business and not required to be set forth in the financial
statements under GAAP, (iii) those incurred in the ordinary course of business
since the date of the most recently delivered balance sheet and consistent with
past practice, and (iv) those incurred in connection with the execution of this
Agreement.

SECTION 3.12     Subsidiaries; Equity Interests. As of the Closing Date, Part
(a) of Schedule 3.12 sets forth the name of, and the ownership interest of
Holdings and each Subsidiary in, each Subsidiary. As of the Closing Date, Part
(b) of Schedule 3.12 sets forth all equity investments in any other corporation
or entity other than those specifically disclosed in Part (a) of Schedule 3.12.
All of the outstanding Equity Interests in the Borrower have been validly
issued, are fully paid and non-assessable and are owned by Holdings in the
amounts specified on Part (a) of Schedule 3.12 free and clear of all Liens
except those created under the Security Documents and the Organizational
Documents.

SECTION 3.13     Intellectual Property; Licenses, Etc. Except, in each case, as
would not reasonably be expected to have a Material Adverse Effect, Holdings,
the Borrower and the Restricted Subsidiaries own, license or possess the right
to use, all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, technology, software, know-how and other
Intellectual Property rights that are reasonably necessary for the operation of
their businesses as currently conducted, and, without conflict with the rights
of any Person. No Intellectual Property, advertising, product, process, method,
substance, part or other material used by Holdings, the Borrower or any
Restricted Subsidiary in the operation of its business as currently conducted
infringes upon any Intellectual Property rights held by any Person except for
such infringements, individually or in the aggregate, which would not reasonably
be expected to have a Material Adverse Effect. No claim or litigation regarding
any Intellectual Property is pending or, to the knowledge of Holdings, the
Borrower, and the Restricted Subsidiaries, threatened against Holdings, the
Borrower or any Restricted Subsidiary, which, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

SECTION 3.14     Solvency. From and after the consummation of the Transactions
to occur on the Closing Date, (a) the fair value of the assets of Holdings and
its Restricted Subsidiaries, on a consolidated basis, exceeds their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of Holdings and its Restricted Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) Holdings and its Restricted
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and


 
95
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




matured, and (d) Holdings and its Restricted Subsidiaries, on a consolidated
basis, are not engaged in, and are not about to engage in, business for which
they have unreasonably small capital. For purposes of this Section 3.14, the
amount of any contingent liability at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that would reasonably be expected to become an actual or
matured liability.

SECTION 3.15     Federal Reserve Regulations. None of Holdings, the Borrower or
any other Restricted Subsidiary is engaged or will engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of the Loans will be used, directly or indirectly, to purchase
or carry any margin stock or to refinance any Indebtedness originally incurred
for such purpose, or for any other purpose that entails a violation (including
on the part of any Lender) of the provisions of Regulations U or X of the Board
of Governors.

SECTION 3.16     Anti-Corruption Laws and Sanctions.
(a)    None of (i) Holdings, any Subsidiary, any of their respective directors,
officers, or, to the knowledge of Holdings or such Subsidiary, any of their
respective employees or Affiliates, or (ii) to the knowledge of each Specified
Loan Party, any agent or representative of Holdings or any Subsidiary that will
act in any capacity in connection with or directly benefit from the Facilities
is a Sanctioned Person.
(b)    Neither Holdings nor any of its Subsidiaries (A) derives revenues from
investments in, or transactions with, Sanctioned Persons, (B) has violated any
Anti-Corruption Law, (C) has in any material respect violated the accounting
provisions of the Foreign Corrupt Practices Act of 1977, as amended, or (D) has
violated any applicable Anti-Money Laundering Law. Each of Holdings and its
Subsidiaries has implemented and maintains in effect policies and procedures
designed to cause Holdings and its Subsidiaries and their respective directors,
officers, employees, and agents to comply with the Anti-Corruption Laws. Each of
Holdings and its Subsidiaries, and to the knowledge of each Specified Loan
Party, each director, officer, employee, agent and Affiliate of Borrower and
each such Subsidiary while acting on behalf of such Borrower or Subsidiary, is
in compliance with the Anti-Corruption Laws in all material respects.
(c)    No proceeds of any Loan or Letter of Credit have been used, directly, or
to the knowledge of each Specified Loan Party, indirectly, by Holdings, any of
its Subsidiaries or any of its or their respective directors, officers,
employees and agents (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, including any payments (directly or indirectly) to a
Sanctioned Person, or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

SECTION 3.17     Use of Proceeds. The proceeds of the Loans have been used and
shall be used in accordance with Section 5.10.


 
96
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------





SECTION 3.18     Security Interests. Each of the Security Documents creates, as
security for the Secured Obligations purported to be secured thereby, a valid
and enforceable (and, to the extent perfection thereof can be accomplished
pursuant to the filings or other actions required by the Security Documents and
such filings or other actions are required to have been made or taken,
perfected) security interest in and Lien on all of the Collateral subject
thereto, superior to and prior to the rights of all third Persons (subject to
Permitted Encumbrances) and subject to no other Liens (except that the
Collateral may be subject to Liens permitted by Section 6.02), in favor of the
Administrative Agent for the benefit of the Lenders. No filings or recordings
are required in order to perfect the security interests created under any
Security Document that are required by the Security Documents to be perfected
except for filings or recordings which shall have been made, or for which
satisfactory arrangements have been made or which are not yet required to have
been made, upon or prior to the execution and delivery thereof.

SECTION 3.19     Insurance. The properties of each Borrower and its Subsidiaries
are insured with insurance companies and as specified and required pursuant to
Section 5.07.

SECTION 3.20     Status of Holdings and the Intermediate Parent. Each of
Holdings and each Intermediate Parent is a holding company and does not have any
material liabilities (other than liabilities arising under the Loan Documents),
own any material assets (other than, (x) direct or indirect Equity Interests in
one or more Intermediate Parents or the Borrower and (y) in the case of
Holdings, certain net operating losses) or engage in any operations or business
(other than the ownership of the Borrower and its Subsidiaries and activities
related to being a Guarantor), except in each case as permitted under Section
6.03(c).

SECTION 3.21     Senior Indebtedness. The Loan Document Obligations constitute
“senior indebtedness” (or any comparable term) under the documentation governing
any Junior Financing.



ARTICLE IV
Conditions

SECTION 4.01     Closing Date. The obligations of the Lenders to make Loans and
of each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
Specified Loan Party either (i) a counterpart of this Agreement signed on behalf
of such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
counterpart of this Agreement) that such party has signed a counterpart of this
Agreement.
(b)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent, the Lenders and the Issuing Banks and dated the
Closing Date) of (i) Schulte Roth & Zabel LLP, special New York counsel to the
Loan Parties and (ii) Smith, Gambrell


 
97
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




& Russell, LLP, Georgia counsel to the Loan Parties, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.
(c)    The Administrative Agent shall have received a certificate of each Loan
Party, dated the Closing Date, in form and substance reasonably acceptable to
the Administrative Agent, executed by any Responsible Officer of such Loan
Party, and including or attaching the documents referred to in paragraph (d) of
this Section.
(d)    The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors and/or similar governing bodies of each Loan Party (or in the case of
clause (y) herein, each relevant Loan Party) approving and authorizing the
execution, delivery and performance of Loan Documents to which it is a party, in
each case certified as of the Closing Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment, and (iv) a good standing certificate (to the extent
such concept exists) from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization or formation.
(e)    The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Joint Lead Arrangers and the Borrower to be
due and payable on or prior to the Closing Date (including, to the extent
estimated or invoiced at least two (2) Business Days prior to the Closing Date,
reimbursement or payment of all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party under any Loan Document), which amounts may be offset
against the proceeds of the initial Loans made on the Closing Date.
(f)    The Collateral and Guarantee Requirement shall have been satisfied except
as set forth in Section 5.15.
(g)    Certificates of insurance shall be delivered to the Administrative Agent
evidencing the existence of insurance maintained by Holdings and its Restricted
Subsidiaries pursuant to Section 5.07 and, if applicable, the Administrative
Agent shall be designated as an additional insured and lender loss payee as its
interest may appear thereunder, or solely as the additional insured, as the case
may be, thereunder.
(h)    The Joint Lead Arrangers shall have received (i) the Audited Financial
Statements, (ii) the unaudited consolidated and combined balance sheet of
Holdings as at July 2, 2016, and the related consolidated statements of earnings
and cash flows of Holdings for each fiscal quarter after July 2, 2016, ended at
least 45 days prior to the Closing Date and (iii) the Projections.
(i)    The Refinancing shall have been consummated or shall be consummated
simultaneously with the initial funding of Loans on the Closing Date.


 
98
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(j)    The Lenders shall have received a Solvency Certificate from a Financial
Officer of Holdings certifying as to the solvency of Holdings and its Restricted
Subsidiaries on a consolidated basis after giving effect to the Transactions.
(k)    The Administrative Agent and the Joint Lead Arrangers shall have
received, not later than three (3) Business Days prior to the Closing Date,
documentation and other information about the Loan Parties as shall have been
reasonably requested in writing at least five (5) Business Days prior to the
Closing Date by the Administrative Agent or any Joint Lead Arranger required by
regulatory authorities under applicable Anti-Money Laundering Laws, including
without limitation the USA PATRIOT Act and “know your customer” rules and
regulations.
(l)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that, after giving Pro Forma Effect to the Transactions,
Holdings shall have not less than $5,000,000 of Unrestricted Cash.

SECTION 4.02     Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:
(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment or extension of
such Letter of Credit, as the case may be; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment or extension of such Letter of Credit, as the case may
be, no Default or Event of Default shall have occurred and be continuing.
(c)    In the case of any Borrowing of Revolving Loans or the issuance,
amendment or extension of any Letter of Credit, after giving effect to the
incurrence of such Revolving Loans or issuance, amendment or extension of such
Letter of Credit, as applicable, the aggregate outstanding Revolving Exposures
would not exceed the aggregate Revolving Commitments then in effect.
Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by each Specified Loan Party on the
date thereof that the conditions specified in paragraphs (a) and (b) of this
Section have been satisfied.

ARTICLE V


 
99
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Affirmative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
(x) contingent indemnification obligations as to which no claim has been made
and (y) Secured Cash Management Obligations and Secured Swap Obligations)
payable under any Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or been terminated (or cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the relevant
Issuing Bank) and all LC Disbursements shall have been reimbursed, each
Specified Loan Party covenants and agrees with the Lenders that:

SECTION 5.01     Financial Statements and Other Information. Holdings will
furnish to the Administrative Agent (for distribution to each Lender through the
Administrative Agent):
(a)    as soon as available, but in any event no later than the date that is 105
days after the end of each fiscal year of Holdings, an audited consolidated
balance sheet and audited consolidated and consolidating statements of
operations and cash flows of Holdings and its Restricted Subsidiaries as of the
end of and for such fiscal year, in each case with (x) customary management’s
discussion and analysis describing results of operations, setting forth in each
case in comparative form the figures for the previous fiscal year and (y) to the
extent prepared, accountants’ letter to management, all reported on by
PriceWaterhouse Coopers LLP or other independent public accountants of
recognized standing without any qualifications (including any (A) “going
concern” or like qualification or exception, (B) qualification or exception as
to the scope of such audit or (C) qualification which relates to the treatment
or classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the Financial Performance Covenant),
such consolidated financial statements in each case to present fairly in all
material respects the financial condition as of the end of and for such year and
results of operations and cash flows of Holdings and its Restricted Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied;
(b)    with respect to each of the first three fiscal quarters of each fiscal
year, as soon as available, but in any event no later than the date that is 50
days after the end of each such fiscal quarter, an unaudited consolidated and
consolidating balance sheet and unaudited consolidated statements of operations
and cash flows of Holdings and its Restricted Subsidiaries as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year; all certified by a Financial Officer as presenting fairly
in all material respects, as applicable, the financial condition as of the end
of and for such fiscal quarter and such portion of the fiscal year and results
of operations and cash flows of Holdings and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, together with
customary management’s discussion and analysis describing results of operations;
(c)    concurrently with the delivery of financial statements under
paragraph (a) or (b) above, a certificate executed by a Financial Officer (a
“Compliance Certificate”) (i) certifying


 
100
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




as to whether a Default has occurred and is continuing and specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations
(1) demonstrating compliance with the Financial Performance Covenant contained
in Section 6.10, (2) in the case of financial statements delivered under
paragraph (a) above, beginning with the financial statements for the fiscal year
of Holdings ending September 30, 2017, of Excess Cash Flow for such fiscal year,
and (3) updating schedules required to be updated pursuant to Section 5.03(b)
below;
(d)    as soon as available, but in any event no later than 60 days after the
commencement of each fiscal year of Holdings, a reasonably detailed consolidated
annual budget (including a projected consolidated balance sheet and consolidated
statements of projected operations and cash flows and setting forth the material
assumptions used for purposes of preparing such budget) for Holdings and its
Restricted Subsidiaries for the forthcoming fiscal year, quarter by quarter,
certified by a Financial Officer as being such officer’s good faith estimate of
the financial performance of Holdings and its Subsidiaries during the period
covered thereby;
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by Holdings or any of the Restricted
Subsidiaries with the SEC or with any national securities exchange, or
distributed by Holdings or any of the Restricted Subsidiaries to the holders of
its Equity Interests generally, as the case may be;
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, any
Intermediate Parent, the Borrower or any of the Subsidiaries, or compliance with
the terms of any Loan Document, as the Administrative Agent on its own behalf or
on behalf of any Lender may reasonably request in writing.
Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower delivers or posts such
documents, or provides a link thereto to the Administrative Agent in accordance
with Section 9.01; provided that upon the Administrative Agent’s reasonable
request, the Borrower shall provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or
maintain paper copies of the documents referred to above, and each Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Debtdomain, IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive MNPI with respect to Holdings (or any parent company
thereof), any Intermediate Parent or the Borrower or any of their


 
101
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




respective securities) (each, a “Public Lender”). The Borrower hereby agrees
that (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Agents and the Lenders to treat the Borrower Materials as
not containing any MNPI with respect to Holdings (or any parent thereof), any
Intermediate Parent or the Borrower or any of their respective securities for
purposes of United States federal securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 9.01); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor”; and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC” unless the Borrower notifies the Administrative Agent
promptly that any such document contains MNPI: (1) the Loan Documents, (2)
notification of changes in the terms of the Facilities and (3) all information
delivered pursuant to Section 5.01(a) and (b), other than any information or
other materials delivered in connection with Section 5.01(d), which shall remain
and be deemed to be “PRIVATE”. The Borrower acknowledges its understanding that
Public Lenders and their firms may be trading in any of the Loan Parties’
respective securities while in possession of the materials, documents and
information distributed to them pursuant to the authorizations made herein.

SECTION 5.02     Notices of Material Events; Other Information. Promptly after
any Responsible Officer of any Specified Loan Party obtains actual knowledge
thereof and, if applicable, after notifying the appropriate Governmental
Authority, Holdings or the Borrower will furnish to the Administrative Agent
(for distribution to each Lender through the Administrative Agent) written
notice of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against Holdings, any Intermediate
Parent, the Borrower or any Restricted Subsidiary or the receipt of a notice of
an Environmental Liability, in each case that an adverse determination (as
applicable) is reasonably probable and, if adversely determined (as applicable),
would reasonably be expected to result in a Material Adverse Effect;
(c)    (i) the occurrence of any ERISA Event or any Foreign Plan Event, the
details of such ERISA Event or such Foreign Plan Event and the action, if any,
that Holdings, the Borrower, the applicable Subsidiary or, in the case of an
ERISA Event, such ERISA Affiliate is required or proposes to take, together with
any notices required or proposed to be given by such Person to or filed with the
PBGC, a Plan participant or the Plan administrator with respect thereto; and
(ii) upon request by the Administrative Agent, furnish to the Administrative
Agent, copies of (x) annual report (Form 5500 Series) filed by any Loan Party or
any of its ERISA Affiliates with respect to each Employee Benefit Plan, (y) the
most recent actuarial valuation report for each Plan, and (z) such other
information, documents or governmental reports or filings relating to any
Employee Benefit Plan or Foreign Plan as the Administrative Agent shall
reasonably request;


 
102
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(d)    the occurrence of any material change in Holdings’ or any of its
Subsidiaries’ financial reporting practices;
(e)    damage to or condemnation of a material portion of the Collateral;
(f)    immediately upon the discovery of any inaccuracy, miscalculation or
misstatement contained in any Compliance Certificate or other certificate
provided for any period that affects any financial or other calculations,
representations or warranties or other statements impacting any provision of
this Agreement and any other Loan Document in any materially adverse respect,
notice of such inaccuracy, miscalculation or misstatement together with an
updated certificate including the corrected information, calculation or
statement, as applicable; and
(g)    the occurrence of any other event that is not a matter of general public
knowledge that would reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03     Information Regarding Collateral.
(a)    Holdings or the Borrower will furnish to the Administrative Agent with
five (5) Business Days’ (or such shorter period as reasonably agreed to by the
Administrative Agent) prior written notice of any change (i) in any Loan Party’s
legal name (as set forth in its certificate of organization or like document),
(ii) in the jurisdiction of incorporation or organization of any Loan Party or
in the form of its organization or (iii) in any Loan Party’s organizational
identification number.
(b)    Concurrently with the delivery of financial statements pursuant to
Section 5.01(a) or (b), Holdings or the Borrower shall deliver to the
Administrative Agent a certificate executed by a Responsible Officer of Holdings
or the Borrower (i) setting forth the information required pursuant to the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section, (ii) identifying any Restricted Subsidiary of the Borrower that
has become, or ceased to be, a Material Subsidiary during the most recently
ended fiscal quarter and (iii) certifying that all notices required to be given
prior to the date of such certificate by this Section 5.03 have been given.

SECTION 5.04     Existence; Conduct of Business. Each Specified Loan Party will,
and will cause each Restricted Subsidiary to, do or cause to be done all things
necessary to obtain, preserve, renew and keep in full force and effect (a) its
legal existence (including being in good standing in its jurisdiction of
organization) and (b) the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks, trade names and contracts material to the
conduct of its business, except to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, amalgamation,
liquidation or dissolution permitted under Section 6.03 or any Disposition
permitted by Section 6.05.


 
103
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------





SECTION 5.05     Payment of Taxes, etc. Each Specified Loan Party will, and will
cause each Restricted Subsidiary to, pay its obligations in respect of all
federal Taxes and all other material Taxes before the same shall become
delinquent or in default, provided that neither Holdings nor any Restricted
Subsidiary shall be required to pay any such Tax which is being contested
diligently in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of the management of Holdings) with respect
thereto in accordance with GAAP.

SECTION 5.06     Maintenance of Properties. Each Specified Loan Party will, and
will cause each Restricted Subsidiary to, keep and maintain all material
property necessary to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and fire, casualty or condemnation
excepted, except where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.07     Insurance. Each Specified Loan Party will, and will cause each
Restricted Subsidiary to, maintain insurance respecting each of the Loan
Parties’ and their Subsidiaries’ assets wherever located, covering loss or
damage by fire, theft, explosion, and all other hazards and risks as ordinarily
are insured against by other Persons engaged in the same or similar businesses.
The Borrower also shall maintain (with respect to each of the Loan Parties and
their Subsidiaries) business interruption, general liability, product liability
insurance, director’s and officer’s liability insurance, fiduciary liability
insurance, and employment practices liability insurance, as well as insurance
against larceny, embezzlement, and criminal misappropriation. If any Mortgaged
Property is located in an area determined by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or any successor act thereto), each
Specified Loan Party will, and will cause each applicable Restricted Subsidiary
to (i) maintain, or cause to be maintained, such flood insurance from such
providers, on such terms and in such amounts as reasonably required by the
Administrative Agent or any Lender that advises the Administrative Agent of such
requirements from time to time and otherwise sufficient to comply with the Flood
Disaster Protection Act (as amended from time to time) or other applicable law,
including Regulation H of the Board of Governors and (ii) deliver to the
Administrative Agent evidence of such compliance (which the Administrative Agent
shall in turn deliver to the Lenders) in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders (it being agreed that
any Lender that does not provide a written objection within 30 days following
receipt thereof shall be deemed to be satisfied), including, without limitation,
evidence of annual renewals of such insurance. All such policies of insurance
shall be with responsible and reputable insurance companies acceptable to
Administrative Agent and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and in any event in amount, adequacy and scope reasonably
satisfactory to Administrative Agent. Each such policy of insurance shall (i)
name the Administrative Agent, on behalf of the Lenders, as an additional
insured thereunder as its interests may appear and (ii) in the case of each
casualty insurance policy, name the Administrative Agent, on behalf of the
Lenders as the lender loss payee thereunder. All certificates of property and
general liability insurance are to be delivered to Administrative Agent and the
Loan Parties shall use their commercially reasonable efforts to cause such
insurers to provide not less than 30 days (10 days in the case of non-payment)
prior written notice to the Administrative Agent of the exercise of any right of
cancellation.


 
104
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------





SECTION 5.08     Books and Records; Inspection and Audit Rights; Lender Calls.
(a)    Each Specified Loan Party will, and will cause each Restricted Subsidiary
to, maintain proper books of record and account in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of Holdings, the Borrower or their
Restricted Subsidiaries, as the case may be. Each Specified Loan Party will, and
will cause each Restricted Subsidiary to, at the Borrower’s sole cost and
expense, permit any representatives designated by the Administrative Agent, upon
reasonable prior notice, to visit and inspect its properties (to the extent it
is within such Person’s control to permit such inspection), to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times during normal business hours and as often as reasonably requested (and
subject, in the case of any such meetings or advice from such independent
accountants, to such accountants’ customary policies and procedures); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, the Administrative Agent shall not exercise such rights more
often than once during any calendar year absent the existence of an Event of
Default; provided, further, that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. Notwithstanding
anything to the contrary in this Section 5.08, none of Holdings, the Borrower or
any Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information or (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable law or any binding agreement. In
addition, annually, if requested by the Administrative Agent and at a time to be
mutually agreed with the Administrative Agent that is promptly after the
delivery of the information required pursuant to Section 5.1(a) above,
participate in a conference call for Lenders to discuss the financial condition
and results of the Borrower and its Subsidiaries for the most recently-ended
period for which financial statements have been delivered.

SECTION 5.09     Compliance with Laws.
(a)    Each Specified Loan Party will, and will cause each Restricted Subsidiary
to, comply with its Organizational Documents and all Requirements of Law with
respect to it, its property and operations, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.Without limitation of clause (a) above, each Specified
Loan Party will, and will cause each Restricted Subsidiary to: (i) comply with
all applicable Environmental Laws and with any permit, license or other approval
required under any Environmental Law (“Environmental Permits”) except, in each
case, to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect; (ii) obtain and renew all Environmental
Permits necessary for its operations and properties; and (iii) to the extent
required under Environmental Laws, conduct any investigation, mitigation, study,
sampling and testing, and undertake any clean-up, removal or remedial,
corrective or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance


 
105
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




with the requirements of all Environmental Laws, except, in the case of clauses
(ii) and (iii), to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
(b)    Without limitation of clause (a) above, each Specified Loan Party will,
and will cause each Restricted Subsidiary to comply with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
(ii) the USA PATRIOT Act, (iii) the Anti-Corruption Laws, (iv) the accounting
provisions of the Foreign Corrupt Practices Act of 1977, as amended, in all
material respects and (v) all applicable Anti-Money Laundering Laws.
(c)    Holdings will maintain in effect and enforce policies and procedures
reasonably designed to cause Holdings and its Subsidiaries and their respective
directors, officers, employees and agents to comply with Anti-Corruption Laws
and applicable Sanctions.

SECTION 5.10     Use of Proceeds and Letters of Credit. The Borrower will use
the proceeds of the Term Loans and the Revolving Loans incurred on the Closing
Date, if any, to finance the Transactions occurring on the Closing Date. The
proceeds of the Revolving Loans and the Swingline Loans drawn after the Closing
Date will be used only for working capital and other general corporate purposes
(including Permitted Acquisitions) not prohibited by the Loan Documents. Letters
of Credit will be used only for general corporate purposes. The Borrower will
not use the proceeds of any Loans or Letters of Credit in violation of any of
the representations and warranties contained in Sections 3.15 or 3.16. The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall not permit Holdings, its Subsidiaries and its or their
respective directors, officers and employees to use, the proceeds of any
Borrowing or Letter of Credit, directly or, to the knowledge of Borrower,
indirectly, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 5.11     Additional Restricted Subsidiaries.
(a)    If (i) any additional Subsidiary (other than an Excluded Subsidiary) or
Intermediate Parent is formed or acquired after the Closing Date or (ii) if any
Subsidiary ceases to be an Excluded Subsidiary, Holdings or the Borrower will,
within 45 days (or such longer period as the Administrative Agent shall
reasonably agree) after such newly formed or acquired Subsidiary or Intermediate
Parent is formed or acquired or such Subsidiary ceases to be an Excluded
Subsidiary, notify the Administrative Agent thereof, and each Specified Loan
Party will cause such Subsidiary or Intermediate Parent to satisfy the
applicable Collateral and Guarantee Requirements with respect to such Subsidiary
or Intermediate Parent and with respect to any Equity Interest in or
Indebtedness of such Subsidiary or Intermediate Parent owned by any Loan Party
within 45 days after such notice (or such longer period as the Administrative
Agent shall reasonably agree) and the Administrative Agent shall have received a
completed Perfection Certificate with respect to such Subsidiary or Intermediate
Parent signed by a Responsible Officer, together with all attachments
contemplated thereby. Notwithstanding anything contained in this Section 5.11 or
any other Loan Document to the contrary, no more than 65% of the total combined
voting power of all classes of Equity


 
106
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Interests entitled to vote and 100% of the total combined non-voting power in or
of any Restricted Subsidiary acquired or formed after the Closing Date that is a
CFC or Disqualified Domestic Subsidiary shall be pledged or similarly
hypothecated to guarantee or support any Secured Obligation herein.
(b)    Within 45 days (or such longer period as the Administrative Agent may
reasonably agree) after Holdings or the Borrower identifies any new Material
Subsidiary pursuant to Section 5.03(b), all actions (if any) required to be
taken with respect to such Subsidiary in order to satisfy the applicable
Collateral and Guarantee Requirements shall have been taken with respect to such
Subsidiary.

SECTION 5.12     Further Assurances.
(a)    Subject to the limitations set forth in the definition of Collateral and
Guarantee Requirement and in the Security Documents, each Specified Loan Party
will, and will cause each Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), that may be required
under any applicable law and that the Administrative Agent or the Required
Lenders may reasonably request, to cause the applicable Collateral and Guarantee
Requirements to be and remain satisfied, all at the expense of the Loan Parties.
(b)    Subject to the limitations set forth in the definition of Collateral and
Guarantee Requirement and in the Security Documents, if, after the Closing Date,
any owned (but not leased) real property with a fair market value in excess of
$2,000,000 (determined at the time of acquisition thereof, or, if acquired prior
to the date the applicable Person became a Loan Party, the date such Person
became a Loan Party, or, to the extent that any improvements are constructed on
any such real property after the date of acquisition, on the date of
“substantial completion” or similar timing, as determined by the Borrower in
consultation with the Administrative Agent, of such improvements) (“Material
Real Property”) is acquired by the Borrower or any other Loan Party or is owned
by any Restricted Subsidiary on or after the time it becomes a Loan Party
pursuant to Section 5.11 (other than assets constituting Collateral under a
Security Document that become subject to the Lien created by such Security
Document upon acquisition thereof or constituting Excluded Assets), the Borrower
will notify the Administrative Agent within 45 days after the first date on
which such real property constitutes Material Real Property, and, if requested
by the Administrative Agent, the Borrower will cause such assets to be subjected
to a Lien securing the Secured Obligations and will take and cause the other
Loan Parties to take, such actions as shall be necessary and reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (a) of this Section, all at the expense of the
Loan Parties and subject to the last paragraph of the definition of the term
“Collateral and Guarantee Requirement.” In the event any real property is
mortgaged pursuant to this Section 5.12(b), the Borrower or such other Loan
Party, as applicable, shall not be required to comply with the “Collateral and
Guarantee Requirement” and paragraph (a) of this Section until a reasonable time
following the first date on which such real property constitutes Material Real
Property, and in no event shall compliance be required until the latest of (a)
90 days following the first date on which such real property constitutes
Material Real Property, (b) the date on which the Administrative Agent and the
Lenders have completed flood insurance due diligence and flood insurance
compliance (including, without limitation, the requirements set forth in the
following sentence and subject to the proviso in clause (ii) of such sentence),
and (c) such longer time period as


 
107
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




agreed to by the Administrative Agent in its reasonable discretion.
Notwithstanding anything to the contrary contained herein, the Administrative
Agent shall not enter into a Mortgage with respect to any Material Real Property
acquired by any Loan Party after the Closing Date until (i) the date that occurs
30 days after the Administrative Agent has (x) delivered to the Lenders a
completed flood hazard determination from a third party vendor, (y) if such
Material Real Property is a Flood Hazard Property, delivered notice to the
Borrower of that fact and (if applicable) delivered notice to the Borrower that
flood insurance coverage is not available and (z) if such notice is required to
be provided to the Borrower and flood insurance is available in the community in
which such Material Real Property is located, delivered to the Lenders evidence
of the required flood insurance, and (ii) the Administrative Agent shall have
received confirmation from each Lender that flood insurance due diligence and
flood insurance compliance has been completed by such Lender (provided, however,
that any such Lender that has not objected pursuant to a written notice
delivered to the Administrative Agent within 30 days following the
Administrative Agent's delivery of the flood hazard determination required by
clause (x) above shall be deemed to have provided such confirmation).
(c)    Without limiting the foregoing, neither Holdings nor any of its
Subsidiaries shall take any action or consummate any transaction that would have
the effect of changing the owner of the Equity Interests of the Borrower or any
Intermediate Parent unless the applicable Collateral and Guarantee Requirements
are satisfied immediately upon taking such action or the consummation of such
transaction.

SECTION 5.13     Compliance with ERISA. The Borrower and each Loan Party shall
and shall cause its ERISA Affiliates to maintain each Plan, Employee Benefit
Plan and Foreign Plan which is subject to or governed under ERISA, the Code,
other federal or state law or other foreign law in compliance in all material
respects with the applicable provisions of ERISA, the Code, federal or state law
or other foreign law, except where noncompliance would not be reasonably likely
to have a Material Adverse Effect or cause a Lien on the assets of the Borrower
or any Loan Party (other than Permitted Encumbrances). Except where
noncompliance would not be reasonably likely to have a Material Adverse Effect,
the Borrower and each Loan Party shall and shall cause its ERISA Affiliates to
(a) cause each Employee Benefit Plan that is qualified under Section 401(a) of
the Code to maintain such qualification and (b) make all required contributions
to any Employee Benefit Plan subject to Section 412 of the Code and to any
Foreign Plan.

SECTION 5.14     Annual Lender Meeting. Within 60 days after the delivery of the
financial statements required by Section 5.01(a), Holdings shall hold a meeting
by conference call (the costs of such call to be paid by the Borrower) with all
Lenders who choose to attend such conference call, at which meeting shall be
reviewed the financial results of the most recently ended fiscal year, the
financial condition of Holdings and its Subsidiaries and the budgets presented
for the current fiscal year of Holdings.

SECTION 5.15     Certain Post-Closing Obligations. As promptly as practicable,
and in any event within the time periods after the Closing Date specified in
Schedule 5.15 or such later date as the Administrative Agent agrees to in
writing, including to reasonably accommodate circumstances unforeseen on the
Closing Date, Holdings, the Borrower and each other Loan Party shall deliver the
documents or take the actions specified on Schedule 5.15, in each case except to
the extent otherwise agreed by the Administrative Agent pursuant to its
authority as set forth in the definition of the term “Collateral and Guarantee
Requirement”.


 
108
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------







ARTICLE VI
Negative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than (x) contingent indemnification obligations as to which no claim has been
made and (y) Secured Cash Management Obligations and Secured Swap Obligations)
under any Loan Document have been paid in full and all Letters of Credit have
expired or been terminated (or cash collateralized or backstopped pursuant to
arrangements reasonably acceptable to the relevant Issuing Bank) and all LC
Disbursements shall have been reimbursed, each Specified Loan Party covenants
and agrees with the Lenders that:

SECTION 6.01     Indebtedness; Certain Equity Securities.
(a)    No Specified Loan Party will, or will permit any Restricted Subsidiary or
Intermediate Parent to, create, incur, assume or permit to exist any
Indebtedness, except:
(i)    Indebtedness of Holdings, any Intermediate Parent, the Borrower and any
of the Restricted Subsidiaries under the Loan Documents (including any
Indebtedness incurred pursuant to Section 2.20);
(ii)    Indebtedness outstanding on the date hereof and listed on Schedule 6.01
and any Permitted Refinancing thereof;
(iii)    Guarantees by Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries in respect of Indebtedness of the Borrower or any
Restricted Subsidiary otherwise permitted hereunder; provided that such
Guarantee is otherwise permitted by Section 6.04; provided further that (A) no
Guarantee by any Restricted Subsidiary (other than the Borrower) of any Junior
Financing shall be permitted unless such Restricted Subsidiary shall have also
provided a Guarantee of the Loan Document Obligations pursuant to the Guarantee
Agreement and (B) if the Indebtedness being Guaranteed is subordinated to the
Loan Document Obligations, such Guarantee shall be subordinated to the Guarantee
of the Loan Document Obligations on terms at least as favorable to the Lenders
as those contained in the subordination of such Indebtedness;
(iv)    Indebtedness of the Borrower owing to any Restricted Subsidiary or of
any Restricted Subsidiary owing to any other Restricted Subsidiary or the
Borrower to the extent permitted by Section 6.04; provided that (A) all such
Indebtedness of any Loan Party owing to any Restricted Subsidiary that is not a
Loan Party shall be subordinated to the Loan Document Obligations on terms
(i) at least as favorable to the Lenders as those set forth in the Intercompany
Note or (ii) otherwise reasonably satisfactory to the Administrative Agent, and
(B) all such Indebtedness in excess of $100,000 individually and $500,000 in the
aggregate owing by a


 
109
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Subsidiary that is not a Loan Party to any Loan Party shall be evidenced by a
note and pledged as Collateral for the Secured Obligations;
(v)    (A) Indebtedness (including Capital Lease Obligations) of the Borrower or
any Restricted Subsidiaries financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets, other than software;
provided that such Indebtedness is incurred concurrently with or within 180 days
after the applicable acquisition, construction, repair, replacement or
improvement, and (B) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clause (A); provided further that the aggregate
principal amount of Indebtedness that is outstanding in reliance on this clause
(v) shall not exceed an aggregate total amount equal to the greater of (x)
$15,000,000 at any time outstanding and (y) 5% of Consolidated Total Assets on
the date of such incurrence, determined as of the last day of the most recently
ended Test Period;
(vi)    Indebtedness of the Borrower or any Restricted Subsidiary in respect of
Swap Agreements entered into in the ordinary course of business and not for
speculative purposes;
(vii)    subject to the last proviso in the definition of “Permitted
Acquisition”, Indebtedness of any Person that becomes a Restricted Subsidiary
(or of any Person not previously a Restricted Subsidiary that is merged,
amalgamated or consolidated with or into the Borrower or a Restricted
Subsidiary) after the date hereof as a result of a Permitted Acquisition or
similar Investment, or Indebtedness of any Person that is assumed by the
Borrower or any Restricted Subsidiary in connection with an acquisition of
assets by the Borrower or such Restricted Subsidiary in a Permitted Acquisition
or similar Investment, and Permitted Refinancings thereof; provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition or
similar Investment;
(viii)    unsecured subordinated Indebtedness of the Borrower and any Restricted
Subsidiary consisting of notes or loans under credit agreements, indentures or
other similar instruments or agreements and any Permitted Refinancing thereof;
provided that (A) any issuer of such Indebtedness shall be the Borrower, (B)
such Indebtedness does not mature prior to the date that is 180 days after the
Latest Maturity Date in effect at the time of incurrence thereof, (C) such
Indebtedness has no mandatory (other than customary provisions relating to asset
sales or a change of control, so long as the rights of the holders thereof upon
the occurrence of a change of control or asset sale event shall be subject to
the prior payment in full in cash of the Loan Document Obligations and the
termination of the Commitments) or scheduled amortization or payments,
repurchases or redemptions of principal prior to the date that is 180 days after
the Latest Maturity Date in effect at the time of incurrence thereof, (D)
immediately after giving effect thereto and the use of the proceeds thereof, (1)
no Event of Default shall exist or result therefrom and (2) Holdings and its
Restricted Subsidiaries will be in Pro Forma Compliance with the Financial
Performance Covenant (provided that for purposes of this clause (D), the Total
Net Leverage Ratio required by the Financial Performance Covenant on such date
shall be deemed to be 0.25x less than the ratio required by the Financial
Performance Covenant at such date), (E) the Loan Document Obligations shall have
been, and while the Loan Document Obligations remain outstanding, no


 
110
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




other Indebtedness is or is permitted to be, designated as “Senior Indebtedness”
or its equivalent under any indenture or document governing any such applicable
Indebtedness, (F) such Indebtedness has terms and conditions (other than
interest rate, redemption premiums and subordination terms), taken as a whole,
that are not materially less favorable to the Borrower, the Restricted
Subsidiaries and the Lenders as the terms and conditions of this Agreement
(except for covenants or other provisions applicable exclusively to periods
commencing after the Latest Maturity Date at the time such Indebtedness is
incurred); provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive unless the Administrative Agent provides notice to the Borrower of
its objection during such five Business Day period, and (G) such Indebtedness
shall have subordination terms and shall be subject to a subordination agreement
in form and substance reasonably satisfactory to the Administrative Agent;
provided, further, that the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (viii) in respect of which the primary
obligor or a guarantor is a Subsidiary that is not a Loan Party, shall not
exceed at any time outstanding, the Non-Loan Party Investment Amount (as
determined at the time of incurrence thereof);
(ix)    (A) Indebtedness representing deferred compensation or stock-based
compensation to employees, consultants or independent contractors of Holdings
and its Restricted Subsidiaries incurred in the ordinary course of business, and
(B) Indebtedness consisting of obligations of the Borrower or the Restricted
Subsidiaries under deferred compensation to their employees, consultants or
independent contractors or other similar arrangements incurred by such Persons
in connection with Permitted Acquisitions or any other Investment permitted
under Section 6.04;
(x)    Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, directors and employees or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Holdings or any direct or indirect parent thereof permitted
by Section 6.06(a);
(xi)    Indebtedness of the Borrower or any Restricted Subsidiary constituting
indemnification obligations or obligations in respect of purchase price or other
similar adjustments incurred in a Permitted Acquisition, any other Investment or
any Disposition, in each case permitted under this Agreement;
(xii)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
obligations under deferred consideration (earn-outs, indemnifications, incentive
non-competes and other contingent obligations) or other similar arrangements
incurred in connection with any Permitted Acquisition or other Investment
permitted hereunder;


 
111
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(xiii)    Cash Management Obligations and other Indebtedness of the Borrower and
the Restricted Subsidiaries in respect of netting services, automatic clearing
house arrangements, employees’ credit or purchase cards, overdraft protections
and similar arrangements, in each case, in the ordinary course of business;
(xiv)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(A) the financing of insurance premiums or (B) take-or-pay obligations contained
in supply or manufacturing arrangements, in each case in the ordinary course of
business;
(xv)    Obligations of the Borrower or any Restricted Subsidiary in respect of
performance, bid, appeal and surety bonds and performance and completion
guarantees and similar obligations provided by the Borrower or any of the other
Restricted Subsidiaries, in each case in the ordinary course of business or
consistent with past practice;
(xvi)    other Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding; and
(xvii)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xvi) above.
(b)    Holdings and any Intermediate Parent will not create, incur, assume or
permit to exist any Indebtedness in respect of which Holdings or any
Intermediate Parent is the primary obligor or a guarantor except Indebtedness
created under Sections 6.01(a)(i), (ii), (iii), (ix) and (x) and all premiums
(if any), interest (including post-petition interest), fees, expenses, charges
and additional or contingent interest on obligations described in the foregoing
clauses.

SECTION 6.02     Liens. No Specified Loan Party will, or will permit any
Restricted Subsidiary or Intermediate Parent to, create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
it, except:
(i)    Liens created under the Loan Documents or granted to secure the Secured
Obligations;
(ii)    Permitted Encumbrances;
(iii)    Liens existing on the date hereof and set forth on Schedule 6.02 and
any modifications, replacements, renewals or extensions thereof (or to the
extent not listed on Schedule 6.02, where the fair market value of all
properties to which such Liens apply under this clause (iii) is less than
$100,000 in the aggregate); provided that (A) such modified, replacement,
renewal or extension Lien does not extend to any additional property other than
(1) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (2) proceeds and products thereof, and (B) the
obligations secured or benefited by such modified, replacement, renewal or
extension Lien are permitted by Section 6.01;


 
112
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(iv)    Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within 180 days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
accessions to such property and the proceeds and the products thereof and
(C) with respect to Capital Lease Obligations, such Liens do not at any time
extend to or cover any assets (except for accessions to or proceeds of such
assets) other than the assets subject to such Capital Lease Obligations;
provided further that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by
such lender;
(v)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business that do not (A) interfere in any material respect
with the business of Holdings and its Restricted Subsidiaries, taken as a whole,
or (B) secure any Indebtedness;
(vi)    Liens (A) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (B) on specific items
of inventory or other goods and proceeds of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;
(vii)    [reserved]
(viii)    Liens (A) on cash advances or escrow deposits in favor of the seller
of any property to be acquired in an Investment permitted pursuant to Section
6.04 to be applied against the purchase price for such Investment or otherwise
in connection with any escrow arrangements with respect to any such Investment
or any Disposition permitted under Section 6.05 (including any letter of intent
or purchase agreement with respect to such Investment or Disposition), or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(ix)    Liens granted by a Subsidiary that is not a Loan Party in favor of any
Loan Party and Liens granted by a Loan Party in favor of any other Loan Party;
(x)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the date hereof (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary); provided that
(A) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (B) such Lien does not extend to or
cover any other assets or property and (C) the Indebtedness secured thereby is
permitted under Section 6.01(a)(vii);


 
113
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(xi)    any interest, lien, or title of a lessor or sublessor under leases or
subleases (other than leases constituting Capital Lease Obligations) entered
into by any of the Borrower or any Restricted Subsidiaries in the ordinary
course of business and covering the assets so leased;
(xii)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Borrower or any Restricted
Subsidiaries in the ordinary course of business;
(xiii)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto and deposits made in the ordinary
course of business to secure liability to insurance carriers;
(xiv)    (A) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (B) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower or any of its Restricted Subsidiaries; and
(xv)    Liens not otherwise permitted by this Section 6.02 so long as the
aggregate principal amount of the obligations secured thereby does not exceed
the greater of (x) $15,000,000 at any time outstanding and (y) 5% of
Consolidated Total Assets on the date such Liens are granted, determined as of
the last day of the most recently ended Test Period.

SECTION 6.03     Fundamental Changes.
(a)    No Specified Loan Party will, or will permit any other Restricted
Subsidiary or Intermediate Parent to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, or Dispose of all or substantially all of the assets of
Holdings and its Restricted Subsidiaries, except that:
(i)    (A) Holdings or any Intermediate Parent may merge, amalgamate,
consolidate with and into Holdings or any Intermediate Parent; provided that
Holdings shall be the continuing or surviving Person, (B) any Restricted
Subsidiary or Intermediate Parent may merge with and into the Borrower; provided
that the Borrower is the continuing or surviving Person, or (C) in the case of
any Restricted Subsidiary (other than the Borrower), any one or more other
Restricted Subsidiaries; provided that when any Subsidiary Loan Party is merging
with another Subsidiary (1) the continuing or surviving Person shall be a
Subsidiary Loan Party or (2) if the continuing or surviving Person is not a
Subsidiary Loan Party, the acquisition of such Subsidiary Loan Party by such
surviving Restricted Subsidiary is otherwise permitted under Section 6.04;
(ii)    (A) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party and (B) any Restricted Subsidiary (other than the Borrower) may
liquidate or dissolve or change its legal form if Holdings determines in good
faith that such action is in the best interests of Holdings and the Restricted
Subsidiaries and is not materially disadvantageous to the Lenders;


 
114
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(iii)    any Restricted Subsidiary (other than the Borrower) may make a
Disposition of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then (A) the transferee must
be a Loan Party, (B) to the extent constituting an Investment, such Investment
must be a permitted Investment in a Restricted Subsidiary that is not a Loan
Party in accordance with Section 6.04 or (C) to the extent constituting a
Disposition to a Restricted Subsidiary that is not a Loan Party, such
Disposition is for fair value and any promissory note or other non-cash
consideration received in respect thereof is a permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04;
(iv)    the Borrower may merge, amalgamate or consolidate with any other Person;
provided that (A) the Borrower shall be the continuing or surviving Person, (B)
any Investment in connection therewith is permitted under Section 6.04 and (C)
no Default or an Event of Default shall have occurred and be continuing;
(v)    any Restricted Subsidiary (other than the Borrower) may merge,
consolidate or amalgamate with any other Person in order to effect an Investment
permitted pursuant to Section 6.04; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of Sections
5.11 and 5.12 (or arrangements for the compliance with such requirements within
30 days (or by such later date reasonably satisfactory to the Administrative
Agent) shall have been made) and if the other party to such transaction is not a
Loan Party, no Default exists after giving effect to such transaction;
(vi)    any Restricted Subsidiary (other than the Borrower) may effect a merger,
dissolution, liquidation, consolidation or amalgamation to effect a Disposition
permitted pursuant to Section 6.05; provided that if the other party to such
transaction is not a Loan Party, no Default exists after giving effect to the
transaction; and
(vii)    the Borrower may, upon not less than thirty (30) days’ prior notice to
the Administrative Agent (or such shorter period as the Administrative Agent may
reasonably agree), elect to convert its corporate form to a limited liability
company organized in the State of Delaware or in any other United States
jurisdiction reasonably satisfactory to the Administrative Agent; provided that
(i) its constitutive documents will expressly provide that the Equity Interests
in the Borrower are a “security” governed by Article 8 of the Uniform Commercial
Code, (ii) its Equity Interests shall be certificated and pledged to the
Administrative Agent, together with appropriate transfer powers endorsed in
blank, and (iii) the Borrower shall have delivered, recorded or effected such
other filings, notices and recordations as the Administrative Agent may deem
reasonably necessary or desirable for the Collateral and Guarantee Requirements
to be satisfied.
(b)    No Specified Loan Party will, or will permit any Restricted Subsidiary or
Intermediate Parent to, engage in any business other than businesses of the type
conducted by the Borrower and the Restricted Subsidiaries on the Closing Date
and businesses reasonably related or ancillary thereto.


 
115
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(c)    Holdings and any Intermediate Parent will not conduct, transact or
otherwise engage in any business or operations other than (i) the ownership
and/or acquisition of the Equity Interests of the Borrower and any Intermediate
Parent, (ii) the maintenance of its legal existence, including the ability to
incur fees, costs and expenses relating to such maintenance, (iii) participating
in tax, accounting and other administrative matters as a member of the
consolidated group of Holdings, any Intermediate Parent and the Borrower, (iv)
any public offering of its common stock or any other issuance or registration of
its Equity Interests (including, for the avoidance of doubt, the Preferred
Shares) for sale or resale not prohibited by this Agreement, including the
costs, fees and expenses related thereto, (v) the Guarantees in respect of the
Loan Document Obligations and the performance of its Loan Document Obligations,
(vi) incurring fees, costs and expenses relating to overhead and general
operating including professional fees for legal, tax and accounting issues and
paying Taxes, (vii) providing indemnification to officers and directors and as
otherwise permitted in Section 6.07, (viii) activities incidental to the
consummation of the Transactions, (ix) activities expressly permitted under the
Loan Documents, (x) guarantees required by vendors or other trade creditors due
to the consolidation of audited financial statements at Holdings and (xi)
activities incidental to the businesses or activities described in clauses (i)
to (x) of this paragraph.
(d)    None of Holdings or any Intermediate Parent will own or acquire any
assets (other than Equity Interests as referred to in paragraph (c)(i) above,
cash, Cash Equivalents, loans and advances made by Holdings or any Intermediate
Parent under Section 6.04(b), intercompany Investments consisting of
Indebtedness permitted to be made by it under Section 6.04) or incur any
liabilities (other than liabilities as referred to in paragraph (c) above,
liabilities imposed by law, including Tax liabilities, and other liabilities
incidental to its existence and business and activities permitted by this
Agreement).

SECTION 6.04     Investments, Loans, Advances, Guarantees and Acquisitions. No
Specified Loan Party will, or will permit any Restricted Subsidiary or any
Intermediate Parent to, make or hold any Investment, except:
(a)    cash and Cash Equivalents;
(b)    loans or advances to officers, directors and employees of Holdings and
its Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of Holdings
(provided that the amount of such loans and advances made in cash to such Person
shall be contributed to the Borrower in cash as common equity or Qualified
Equity Interests) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding at any time
(excluding any paid in kind capitalized interest in respect thereof) not to
exceed $5,000,000 (as determined at the time of such Investment);
(c)    Investments (i) by Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary in any Loan Party, (ii) by any Restricted Subsidiary that
is not a Loan Party in any other Restricted Subsidiary that is also not a Loan
Party and (iii) by Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary that is not a Loan Party, constituting an exchange of
Equity Interests of such Restricted Subsidiary for Indebtedness of such
Restricted Subsidiary or


 
116
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




constituting Guarantees of Indebtedness or other monetary obligations of
Restricted Subsidiaries that are not Loan Parties owing to any Loan Party;
(d)    Investments (i) existing or contemplated on the date hereof and set forth
on Schedule 6.04(d) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the date hereof by the
Borrower or any Restricted Subsidiary in the Borrower or any Restricted
Subsidiary and any modification, renewal or extension thereof; provided that, in
each case, the amount of the original Investment is not increased except by the
terms of such Investment to the extent as set forth on Schedule 6.04(d) or as
otherwise permitted by this Section 6.04;
(e)    Investments in Swap Agreements permitted under Section 6.01(a)(vi);
(f)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;
(g)    Permitted Acquisitions; provided that the aggregate amount of cash
consideration paid or provided by any Loan Party or any Restricted Subsidiary
after the Closing Date in reliance on this Section 6.04(g) (together with any
Investments made in Restricted Subsidiaries that are not Loan Parties pursuant
to Section 6.04(m)) for Permitted Acquisitions (including the aggregate
principal amount of all Indebtedness assumed in connection with Permitted
Acquisitions) for any Restricted Subsidiary that shall not be or, after giving
effect to such Permitted Acquisition, shall not become a Loan Party (or for
assets that are not purchased by, or promptly contributed to, a Loan Party),
shall not exceed the Non-Loan Party Investment Amount at such time (as
determined at the time of such Investment);
(h)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;
(i)    loans and advances to Holdings (or any direct or indirect parent thereof)
or any Intermediate Parent in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent permitted to be made to Holdings (or
such parent) in accordance with Section 6.06(a)(iv);
(j)    so long as no Event of Default shall have occurred and be continuing,
other Investments by the Borrower or any Restricted Subsidiary; provided that at
the time any such Investment is made, the aggregate outstanding amount of all
Investments made in reliance on this clause (j) shall not exceed the Available
Amount at such time (excluding any paid in kind capitalized interest in respect
thereof and as determined at the time of such Investment);
(k)    advances of payroll payments to employees in the ordinary course
of business;


 
117
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(l)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom and the Borrower shall be in compliance with the
Financial Performance Covenant after giving Pro Forma Effect thereto,
Investments and other acquisitions to the extent that payment for such
Investments is made solely with Qualified Equity Interests (excluding Cure
Amounts) of Holdings (or any direct or indirect parent thereof);
(m)    acquisitions of, Investments in, and loans and advances to, joint
ventures and Unrestricted Subsidiaries by the Borrower and its Restricted
Subsidiaries, so long as the aggregate amount invested, loaned or advanced
pursuant to this Section 6.04(m) (determined without regard to any write-downs
or write-offs of such investments, loans or advances), together with any
Investments made in Restricted Subsidiaries that are not Loan Parties pursuant
to Section 6.04(g), does not exceed the Non-Loan Party Investment Amount at such
time (excluding any paid in kind capitalized interest in respect thereof and as
determined at the time of such Investment);
(n)    the licensing, sublicensing or contribution of rights in any Intellectual
Property pursuant to joint marketing arrangements with Persons other than
Holdings and its Restricted Subsidiaries in the ordinary course of business;
(o)    Restricted Subsidiaries of Borrower may be established or created if the
Borrower and such Restricted Subsidiary comply with the requirements of Section
5.11, if applicable;
(p)    to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of intellectual property, in each case in
the ordinary course of business;
(q)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
(r)    advances made in connection with purchases of goods or services in the
ordinary course of business;
(s)    deposits of cash made in the ordinary course of business to secure
performance of operating leases;
(t)    guarantees permitted under Section 6.01(a);
(u)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;
(v)    Investments resulting from entering into Secured Cash Management
Obligations; and
(w)    other Investments by Holdings or any Restricted Subsidiary not to exceed,
in the aggregate, at any time outstanding, (excluding any paid in kind
capitalized interest in respect thereof) not to exceed $5,000,000 (as determined
at the time of such Investment).


 
118
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------





SECTION 6.05     Asset Sales. No Specified Loan Party will, or will permit any
Restricted Subsidiary or Intermediate Parent to, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by it, nor
will any Specified Loan Party permit any Restricted Subsidiary to issue any
additional Equity Interest in such Restricted Subsidiary (other than issuing
directors’ qualifying shares, nominal shares issued to foreign nationals to the
extent required by applicable Requirements of Law and other than issuing Equity
Interests to Holdings, the Borrower or a Restricted Subsidiary in compliance
with Section 6.04(c)) (each, a “Disposition”), except:
(a)    (i) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired in the ordinary course of business and (ii) Dispositions of
property no longer used or useful in the conduct of the business of Holdings and
its Restricted Subsidiaries;
(b)    Dispositions of inventory and immaterial assets in the ordinary course of
business;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(d)    Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that (i) if the transferor in such a transaction is a Loan Party, then
the transferee must be a Loan Party, (ii) to the extent constituting an
Investment, such Investment must be a permitted Investment in accordance with
Section 6.04 and (iii) to the extent constituting a Disposition to a Restricted
Subsidiary that is not a Loan Party, such Disposition is for fair value and any
promissory note or other non-cash consideration received in respect thereof is a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.04;
(e)    Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.06 and Liens permitted
by Section 6.02;
(f)    Dispositions of cash and Cash Equivalents;
(g)    Dispositions of accounts receivable in connection with the collection or
compromise thereof (other than in connection with financing transactions);
(h)    leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and that do not materially interfere with the business of Holdings and
its Restricted Subsidiaries, taken as a whole;
(i)    Dispositions of property to Persons other than Restricted Subsidiaries
(other than the sale or issuance of Equity Interests of a Restricted Subsidiary)
not otherwise permitted under this Section 6.05; provided that (i) no Event of
Default shall exist at the time of, or would result from, such Disposition, (ii)
the aggregate fair market value of all property disposed of in reliance on this
clause (i) shall not, in any fiscal year, exceed the greater of (x) $10,000,000
and (y) 3.5% of Consolidated Total Assets at the time of such Disposition,
determined as of the last day of the most


 
119
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




recently ended Test Period; and (iii) with respect to any Disposition pursuant
to this clause (i), Holdings, any Intermediate Parent, the Borrower or a
Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents; and provided further that (i) Dispositions
of the Equity Interests in the Borrower shall be prohibited and (ii)
Dispositions of the Equity Interests in any Restricted Subsidiary shall be
prohibited unless it is for all of the outstanding Equity Interests of such
Restricted Subsidiary owned (directly or indirectly) by the Borrower, except to
the extent constituting a permitted Investment in a Restricted Subsidiary under
Section 6.04;
(j)    Dispositions of condemned property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property that have been subject to
a casualty to the respective insurer or such real property as part of an
insurance settlement;
(k)    Dispositions of property subject to Casualty Events upon receipt of the
Net Proceeds of such Casualty Event;
(l)    the termination, settlement or unwinding of Swap Agreements to the extent
such Swap Agreements are permitted pursuant to this Agreement;
(m)    the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Holdings for fair market value; provided that no Default has
occurred or is continuing or would result therefrom;
(n)    the lapse of registered patents, trademarks and other intellectual
property of Holdings and its Restricted Subsidiaries, so long as such lapse is
not materially adverse to the interests of the Lenders;
(o)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and
(p)    Dispositions of Permitted Factoring Facility Assets in accordance with
the terms of any Permitted Factoring Facility Documents;


provided that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Sections 6.05(e), (g), (j), (k) and (n) and except for
Dispositions by a Loan Party to another Loan Party), shall be for no less than
the fair market value of such property at the time of such Disposition.

SECTION 6.06     Restricted Payments; Certain Payments of Indebtedness.
(a)    No Specified Loan Party will, or will permit any Restricted Subsidiary or
any Intermediate Parent to, declare or make, directly or indirectly, any
Restricted Payment, except:


 
120
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(i)    each Restricted Subsidiary may make Restricted Payments to the Borrower
or any other Restricted Subsidiary of the Borrower; provided that in the case of
any such Restricted Payment by a Restricted Subsidiary that is not a Wholly
Owned Subsidiary of the Borrower, such Restricted Payment is made to the
Borrower, any Restricted Subsidiary and to each other owner of Equity Interests
of such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;
(ii)    Holdings, any Intermediate Parent, the Borrower and each Restricted
Subsidiary may declare and make dividend payments or other distributions payable
solely in the Qualified Equity Interests of such Person or, in the case of the
Preferred Shares, in additional Preferred Shares in accordance with the terms of
the Preferred Shares Certificate of Designations;
(iii)    [reserved]
(iv)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Holdings may redeem, acquire, retire,
repurchase or settle its Equity Interests (or any options or warrants or stock
appreciation rights issued with respect to any of such Equity Interests or any
phantom equity or similar plan relating to its Equity Interests) (or make
Restricted Payments to allow any of Holdings’ direct or indirect parent
companies to so redeem, retire, acquire or repurchase their Equity Interests)
held by current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) of Holdings (or any direct or
indirect parent thereof), the Borrower and the Restricted Subsidiaries, (x) upon
the death, disability, retirement or termination of employment of any such
Person or (y) otherwise in accordance with any stock option or stock
appreciation rights plan, any management, director and/or employee stock
ownership or incentive plan, stock subscription plan, employment termination
agreement or any other employment agreements, equity holders’ agreement, or
phantom equity plan or similar plan relating to its Equity Interests;
(v)    any Intermediate Parent, the Borrower and the Restricted Subsidiaries may
make Restricted Payments in cash or Cash Equivalents to Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary:
(A)    the proceeds of which shall be used by Holdings, any Intermediate Parent,
the Borrower or any Restricted Subsidiary to pay its Tax liability to the
relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns attributable to the income of the Borrower and any of its
Restricted Subsidiaries; provided that Restricted Payments made pursuant to this
clause (a)(v)(A) shall not exceed the Tax liability that the Borrower and/or the
relevant Restricted Subsidiaries (as applicable) would have incurred were such
Taxes determined as if such entity(ies) were a stand-alone taxpayer or a
stand-alone group;
(B)    the proceeds of which shall be used by Holdings, any Intermediate Parent,
the Borrower or any Restricted Subsidiary to pay (1) its operating expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including


 
121
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




administrative, legal, accounting and similar expenses payable to third parties)
that are reasonable and customary and incurred in the ordinary course of
business, and customary indemnification claims made by directors or officers of
Holdings (or any parent thereof), in each case to the extent attributable to the
ownership or operations of the Borrower and the Restricted Subsidiaries and (2)
fees and expenses (x) due and payable by any of the Restricted Subsidiaries and
(y) otherwise expressly permitted to be paid by such Restricted Subsidiary under
this Agreement;
(C)    the proceeds of which shall be used by Holdings or any Intermediate
Parent to pay franchise Taxes and other fees, Taxes and expenses required to
maintain its corporate existence;
(D)    the proceeds of which shall be used by Holdings to make Restricted
Payments permitted by Section 6.06(a)(iv);
(E)    the proceeds of which shall be used to pay (or to make Restricted
Payments to allow any direct or indirect parent thereof to pay) fees and
expenses related to any unsuccessful equity or debt offering permitted by this
Agreement; and
(F)    the proceeds of which shall be used to make payments permitted by clause
(b)(iv) of this Section 6.06;
(vi)    in addition to any Restricted Payments permitted pursuant to Section
6.06, other Restricted Payments in an aggregate amount not to exceed the
Available Amount at such time; provided that (a) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (b) Holdings
shall be in compliance with the Financial Performance Covenant (provided that
for purposes of this clause (vi), the Total Net Leverage Ratio required by the
Financial Performance Covenant on such date shall be deemed to be 0.25x less
than the ratio required by the Financial Performance Covenant at such date) on a
Pro Forma Basis as of the end of the most recently ended Test Period, and (c)
Holdings and its Restricted Subsidiaries shall have not less than $5,000,000 in
the aggregate of Unrestricted Cash plus remaining availability under the
Revolving Commitments;
(vii)    payments permitted under Section 6.07 (other than clause (vii)
thereof);
(viii)    redemptions in whole or in part of any of its Equity Interests for
another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby;
(ix)    the Borrower and any Intermediate Parent may make Restricted Payments to
Holdings in an aggregate amount not to exceed the Available Amount at such time,
which proceeds shall be applied by Holdings or any Intermediate Parent to make
Restricted Payments in respect of Preferred Shares then outstanding; provided
that (a) no Default or Event of Default shall have


 
122
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




occurred and be continuing or would result therefrom, (b) the Total Net Leverage
Ratio, on a Pro Forma Basis as of the end of the most recently ended Test
Period, does not exceed 3.25 to 1.00 and (c) Holdings and its Restricted
Subsidiaries shall have not less than $5,000,000 in the aggregate of
Unrestricted Cash plus remaining availability under the Revolving Commitments;
(x)    Holdings, the Borrower and any Intermediate Parent may make additional
Restricted Payments; provided that (a) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (b) the Total Net Leverage
Ratio, on a Pro Forma Basis as of the end of the most recently ended Test
Period, does not exceed 2.75 to 1.00 and (c) Holdings shall have not less than
$5,000,000 in the aggregate of Unrestricted Cash plus remaining availability
under the Revolving Commitments;
(xi)    Holdings, the Borrower and any Intermediate Parent may make additional
Restricted Payments in an aggregate amount not to exceed $15,000,000 during the
term of the Agreement; provided that no Default or Event of Default exists or
would result from such Restricted Payment on a Pro Forma Basis.
(b)    No Specified Loan Party will, or will permit any other Restricted
Subsidiary or any Intermediate Parent to, make or pay, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Junior Financing,
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Junior Financing, or any other payment (including any payment under any Swap
Agreement) that has a substantially similar effect to any of the foregoing,
except:
(i)    payment of regularly scheduled or required interest payments as, in the
form of payment and when due in respect of any Indebtedness to the extent such
payments in respect of any Junior Financing are permitted by the subordination
provisions thereof;
(ii)    refinancings, refundings, renewals, modifications or exchanges of
Indebtedness to the extent permitted by Section 6.01;
(iii)    the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parent companies or any Intermediate Parent; and
(iv)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom and Holdings would be in compliance with a
Total Net Leverage Ratio not to exceed 2.75 to 1.00, on a Pro Forma Basis as of
the end of the most recently ended Test Period, prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount not to exceed the Available
Amount at such time.

SECTION 6.07     Transactions with Affiliates. No Specified Loan Party will, or
will permit any Restricted Subsidiary or any Intermediate Parent to, sell, lease
or otherwise transfer any property


 
123
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except (i) transactions with Holdings, any Intermediate Parent, the Borrower or
any Restricted Subsidiary (or an entity that becomes a Restricted Subsidiary as
a result of the transaction), (ii) on terms substantially as favorable to
Holdings, any Intermediate Parent, the Borrower or such Restricted Subsidiary as
would be obtainable by such Person at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (iii) the payment of fees and
expenses related to the Transactions occurring on the Closing Date,
(iv) issuances of Equity Interests of Holdings to the extent otherwise permitted
by this Agreement, (v) employment agreements and severance arrangements and
health, disability and similar insurance or benefit plans between Holdings, any
Intermediate Parent, the Borrower and the Restricted Subsidiaries and their
respective officers and employees (including management and employee benefit or
incentive plans or agreements, phantom equity plans, subscription agreements or
similar agreements pertaining to the repurchase of Equity Interests pursuant to
put/call rights or similar rights with present or former employees, officers or
directors and stock option or incentive plans and other compensation
arrangements) in the ordinary course of business (including loans and advances
pursuant to Sections 6.04(b) and 6.04(k)) and any payments in respect thereof,
(vi) transactions pursuant to permitted agreements in existence or contemplated
on the Closing Date and set forth on Schedule 6.07 or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect, (vii) Restricted Payments permitted under Section 6.06(a),
(viii) transactions between the Borrower or any Restricted Subsidiary and any
Person that is an Affiliate solely due to the fact that a director of such
Person is also a director of the Borrower, Holdings or any Intermediate Parent;
provided, that such director abstains from voting as a director of the Borrower,
Holdings or such Intermediate Parent, as the case may be, on any matter
involving such other Person; (ix) any issuance of Equity Interests, or other
payments, awards or grants in cash, securities, Equity Interests or otherwise
pursuant to, or the funding of, employment arrangements, equity purchase
agreements, deferred compensation agreements, stock options and stock ownership
plans or similar employee benefit plans approved by the Board of Directors of
the Borrower; (x) loans or advances to officers, directors, employees or
consultants of the Borrower or any of the Restricted Subsidiaries to the extent
permitted by Section 6.04; (xi) the payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provided on behalf of, directors,
officers and employees of Holdings, the Borrower, any Intermediate Parent and
the Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operations of Holdings, any Intermediate
Parent, the Borrower and the Restricted Subsidiaries; (xii) consulting and
advisory services performed by the Sponsor and payments in respect of such
services not to exceed $2,000,000 in any fiscal year; (xiii) such other
transactions or series of related transactions with respect to which the
aggregate consideration paid, or fair market value of property disposed of, by
Holdings and the Restricted Subsidiaries do not at any time exceed $100,000 in
the aggregate and (xiv) transactions (A) solely among Loan Parties or (B) among
the Borrower and any Restricted Subsidiary or among Restricted Subsidiaries.

SECTION 6.08     Restrictive Agreements. No Specified Loan Party will, or will
permit any Restricted Subsidiary or Intermediate Parent to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Loan Party to create, incur or permit to exist any Lien upon any
of its property or assets to secure the Secured Obligations or (b) the ability
of any Restricted Subsidiary that is not a Loan Party to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or


 
124
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




advances to any Restricted Subsidiary or to Guarantee Indebtedness of any
Restricted Subsidiary; provided that the foregoing clauses (a) and (b) shall not
apply to any such restrictions that (i)(x) exist on the date hereof and (to the
extent not otherwise permitted by this Section 6.08) are listed on Schedule 6.08
and (y) any renewal or extension of a restriction permitted by clause (i)(x) or
any agreement evidencing such restriction so long as such renewal or extension
does not expand the scope of such restrictions, taken as a whole, in any
material respect, (ii)(x) are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such restrictions were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary and (y) any renewal or extension of a
restriction permitted by clause (ii)(x) or any agreement evidencing such
restriction so long as such renewal or extension does not expand the scope of
such restrictions, taken as a whole, in any material respect, (iii) represent
Indebtedness of a Restricted Subsidiary that is not a Loan Party that is
permitted by Section 6.01; provided that such restrictions will not materially
affect the Borrower’s ability to pay the Loan Documentation Obligations as they
become due, (iv) are customary restrictions that arise in connection with any
Disposition permitted by Section 6.05 applicable pending such Disposition solely
to the assets subject to such Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 6.04, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 6.01 but
solely to the extent any negative pledge relates to the property financed by or
securing such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing), (vii) are imposed by Requirements of Law,
(viii) are customary restrictions contained in leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate only to the assets subject thereto, (ix) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary,
(x) are customary provisions restricting assignment of any license, lease or
other agreement entered into in the ordinary course of business and otherwise
permitted hereunder, (xi) are restrictions on cash (or Cash Equivalents) or
deposits imposed by customers under contracts entered into in the ordinary
course of business (or otherwise constituting Permitted Encumbrances on such
cash or Cash Equivalents or deposits) or (xii) are customary net worth
provisions contained in real property leases or licenses of intellectual
property entered into by the Borrower or any Restricted Subsidiary, so long as
the Borrower has determined in good faith that such net worth provisions could
not reasonably be expected to impair the ability of the Loan Parties and their
subsidiaries to meet their ongoing obligations.

SECTION 6.09     Amendment of Junior Financing, Organizational Documents and
Preferred Shares. No Specified Loan Party will, or will permit any Restricted
Subsidiary or Intermediate Parent to, amend, modify, waive, terminate or release
(a) the documentation governing any Junior Financing in violation of any
subordination or intercreditor agreement applicable thereto or (b) any
Organizational Document or the terms of the Preferred Shares, if the effect of
such amendment, modification, waiver, termination or release is materially
adverse to the Lenders.

SECTION 6.10     Total Net Leverage Ratio. Holdings will not permit the Total
Net Leverage Ratio as of the last day of any Test Period ending during any
period forth below to be greater than the ratio set forth opposite such period:


 
125
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Period
Maximum Total Net
Leverage Ratio
Closing Date through
the third fiscal quarter of the 2017 fiscal year
4.00:1.00
Fourth fiscal quarter of the 2017 fiscal year through
the first fiscal quarter of the 2019 fiscal year
3.75:1.00
Second fiscal quarter of the 2019 fiscal year and thereafter
3.50:1.00




SECTION 6.11     Changes in Fiscal Periods. No Specified Loan Party will, or
will permit any Restricted Subsidiary to, make any change in fiscal year nor
change its method for determining fiscal quarters; provided, however, that
Holdings may, upon written notice to the Administrative Agent, change its fiscal
year to any other fiscal year reasonably acceptable to the Administrative Agent
(or change its method for determining fiscal quarters to any other method), in
which case, Holdings, the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement and
the other Loan Documents that are necessary to reflect such change in fiscal
year or method.

SECTION 6.12     Sale and Leaseback Transactions. No Specified Loan Party will,
or will permit any Restricted Subsidiary to, enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (such arrangement, a “Sale and Leaseback
Transaction”), except for any Sale and Leaseback Transaction (i) permitted by
Section 6.05, (ii) made for cash consideration in an amount not less than the
fair market value of such property and (iii) the Net Proceeds of which, when
taken together with all other Sale and Leaseback Transactions during the term of
this Agreement, do not exceed in the aggregate the greater (x) $10,000,000 and
(y) 3.5% of Consolidated Total Assets at the time of such Sale and Leaseback
Transaction, determined as of the last day of the most recently ended Test
Period; provided that, if such Sale and Leaseback Transaction results in a
Capital Lease Obligation, such Capital Lease Obligation is permitted by Section
6.01 and any Lien made the subject of such Capital Lease Obligation is permitted
by Section 6.02.

SECTION 6.13     Plans. No Specified Loan Party will, or will permit any
Restricted Subsidiary or any ERISA Affiliate to, permit any of its respective
assets to become or be deemed to be “plan assets” within the meaning of ERISA,
the Code and the respective regulations promulgated thereunder. No Specified
Loan Party will, or will permit any Restricted Subsidiary or any ERISA Affiliate
to cause or permit to occur, any ERISA Event if such ERISA Event could
reasonably be expected to have a Material Adverse Effect.

ARTICLE VII
Events of Default


 
126
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------





SECTION 7.01     Events of Default. If any of the following events (any such
event, an “Event of Default”) shall occur:
(a)    any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in paragraph (a) of this
Section) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five (5)
Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of
Holdings or any of its Restricted Subsidiaries in any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any certificate or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;
(d)    Holdings or any of its Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in (i) Sections 5.04
(with respect to the existence of any Specified Loan Party or any Material
Subsidiary), 5.09 and 5.10 or in Article VI; provided, that any Event of Default
under Section 6.10 is subject to cure as provided in Section 7.02, or (ii)
Section 5.02(a) and such failure shall continue unremedied for a period of ten
(10) days;
(e)    Holdings or any of its Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Section), and
such failure shall continue unremedied for a period of 30 days after receipt of
written notice thereof from the Administrative Agent or the Required Lenders to
the Borrower;
(f)    Holdings or any of its Restricted Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due or required to be prepaid, repurchased, redeemed or defeased (or in
the case of any Swap Agreement, terminated) prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf, or, in the case of any Swap Agreement, the
applicable counterparty, to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity or, in the case of any Swap Agreement, to cause the
termination thereof, provided that this paragraph (g) shall not apply to secured
Indebtedness that becomes due as a result of the sale, transfer or other
disposition


 
127
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement);
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of Holdings, any Intermediate Parent, the Borrower or
any Material Subsidiary or its debts, or of a material part of its assets, under
any Debtor Relief Law or any other insolvency, receivership or similar law now
or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, examiner, sequestrator, conservator or similar official for Holdings,
any Intermediate Parent, the Borrower or any Material Subsidiary or for a
material part of its assets, and, in any such case, such proceeding or petition
shall continue undismissed or unstayed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;
(i)    Holdings, any Intermediate Parent, the Borrower or any other Material
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, court protection, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (h) of this Section, (iii) apply for or consent to the appointment
of a receiver, trustee, examiner, custodian, sequestrator, conservator or
similar official for Holdings, any Intermediate Parent, the Borrower or any
Material Subsidiary or for a material part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors;
(j)    one or more final judgments for the payment of money in an aggregate
amount in excess of $15,000,000 (to the extent not covered by insurance as to
which the insurer has been notified of such judgment or order and has not denied
coverage) shall be rendered against Holdings or any of its Restricted
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any judgment creditor shall legally attach or levy upon
assets of such Loan Party that are material to the businesses and operations of
Holdings and its Restricted Subsidiaries, taken as a whole, to enforce any such
judgment;
(k)    an ERISA Event or a Foreign Plan Event occurs that has resulted or could
reasonably be expected to result in liability of a Loan Party in an aggregate
amount that could reasonably be expected to result in a Material Adverse Effect,
or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount that could reasonably be expected to result in a
Material Adverse Effect;
(l)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted in writing by any Loan Party not to be, a valid and
perfected Lien on any material


 
128
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




portion of the Collateral, with the priority required by the applicable Security
Document, except (i) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under or consented to under the
Loan Documents, (ii) solely as a result of acts or omissions of the
Administrative Agent or any Lender or (iii) as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage in writing;
(m)    any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted in writing by any Loan
Party not to be a legal, valid and binding obligation of any Loan Party thereto
other than as expressly permitted hereunder or thereunder;
(n)    any of the Guarantees of the Loan Document Obligations by any Loan Party
pursuant to the Guarantee Agreement shall cease to be in full force and effect
(in each case, other than in accordance with the terms of the Loan Documents);
(o)    the subordination provisions set forth in any documentation relating to
Junior Financing shall cease to be effective or cease to be legally valid,
binding and enforceable against the holders of any Junior Financing, or in each
case any Loan Party shall affirmatively assert in writing any of the foregoing;
or
(p)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to Holdings, any
Intermediate Parent or the Borrower described in paragraph (h) or (i) of this
Article), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take any or all of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to
Holdings, any Intermediate Parent or the Borrower described in paragraph (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
(iii) exercise any and all rights and remedies available to it under the Loan
Documents and applicable law. Notwithstanding anything herein to the contrary,
the enforcement of any remedies pursuant to this Section 7.01 shall be subject
to Section 4.02 of the Collateral Agreement.

SECTION 7.02     Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 7.01, in the event that Holdings and the Restricted
Subsidiaries fail to comply with the


 
129
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




requirements of the Financial Performance Covenant as of the last day of any
fiscal quarter of Holdings, at any time after the beginning of such fiscal
quarter until the expiration of the 10th Business Day subsequent to the date on
which a Compliance Certificate with respect to such fiscal quarter (or the
fiscal year ended on the last day of such fiscal quarter) is required to be
delivered in accordance with Section 5.01(d), Holdings shall have the right to
issue Qualified Equity Interests for cash or otherwise receive cash
contributions to the capital of Holdings as cash common equity or other
Qualified Equity Interests (which Holdings shall contribute through its
Restricted Subsidiaries to the Borrower as cash common equity) (collectively,
the “Cure Right”), and upon the receipt by the Borrower of the Net Proceeds of
such issuance (the “Cure Amount”) pursuant to the exercise by Holdings of such
Cure Right the Financial Performance Covenant shall be recalculated giving
effect to the following pro forma adjustment:
(i)    Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any four fiscal quarter period that contains such fiscal
quarter, solely for the purpose of measuring the Financial Performance Covenant
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount; and
(ii)    if, after giving effect to the foregoing pro forma adjustment (without
giving effect to any repayment of any Indebtedness with any portion of the Cure
Amount or any portion of the Cure Amount on the balance sheet of Holdings and
its Restricted Subsidiaries, in each case, with respect to such fiscal quarter
only), Holdings and its Restricted Subsidiaries shall then be in compliance with
the requirements of the Financial Performance Covenant, Holdings and its
Restricted Subsidiaries shall be deemed to have satisfied the requirements of
the Financial Performance Covenant as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Performance Covenant
that had occurred shall be deemed cured for the purposes of this Agreement.
(b)    Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) during the term
of this Agreement, the Cure Right shall not be exercised more than five times
and (iii) for purposes of this Section 7.02, the Cure Amount shall be no greater
than the amount required for purposes of complying with the Financial
Performance Covenant and any amounts in excess thereof shall not be deemed to be
a Cure Amount. Notwithstanding any other provision in this Agreement to the
contrary, the Cure Amount received pursuant to any exercise of the Cure Right
shall be disregarded for purposes of determining any financial-ratio based
conditions other than compliance with the Financial Performance Covenant and
there shall be no pro forma reduction in indebtedness with the proceeds of any
Cure Amount nor any increase in the available unrestricted cash on the balance
sheet of Holdings and its Restricted Subsidiaries for purposes of determining
compliance with the Financial Performance Covenant, the Total Net Leverage Ratio
definition or for any other purpose. For the avoidance of doubt, no Lender shall
be required to make any extension of credit and no Issuing Bank shall be
required to Issue any Letters of Credit during the ten Business Day period
referred to in clause (a) above unless the Borrower has received the proceeds of
such Cure Amount.


 
130
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------





SECTION 7.03     Application of Funds. After the exercise of remedies provided
for in Section 7.01 (or after the Loans have automatically become immediately
due and payable and the LC Exposure has automatically been required to be Cash
Collateralized as set forth herein), any amounts received on account of the
Secured Obligations shall be applied by the Administrative Agent in accordance
with Section 4.02 of the Collateral Agreement.

ARTICLE VIII


Administrative Agent



SECTION 8.01     Appointment and Authority.
(a)    Each of the Lenders, the Swingline Lender and the Issuing Banks hereby
irrevocably appoints Bank of Montreal to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and the Borrower shall
not have rights as a third party beneficiary of, or any obligations under, any
of such provisions except for its consent rights set forth in Section 8.06.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders, the Swingline Lender and the
Issuing Banks hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and Issuing Bank for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
8.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article VIII and
Article IX (including Section 9.03 as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 8.02     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


 
131
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------





SECTION 8.03     Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” (or any other similar term) in this
Agreement or any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties);
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
other Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in Section 9.02 and in the last paragraph of Section 7.01) or (ii) in the
absence of its own gross negligence or willful misconduct; provided that the
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender or an Issuing Bank; and
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or


 
132
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 8.04     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof). The Administrative Agent
also may rely upon, and shall not incur any liability for relying upon, any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person (whether or not such Person in fact meets the requirements
set forth in the Loan Documents for being maker thereof), and may act upon any
such statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or amendment of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank sufficiently prior
to the making of such Loan or the issuance, extension, renewal or amendment of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 8.06     Resignation of Administrative Agent.
(a)    The Administrative Agent may resign at any time upon 30 days’ notice to
the Lenders, the Issuing Banks and the Borrower, subject to the appointment of a
successor administrative agent in accordance with this Section 8.06. If the
Administrative Agent (or an Affiliate thereof) becomes a Defaulting Lender and
is not performing its role hereunder as Administrative Agent, the Administrative
Agent may be removed as the Administrative Agent hereunder at the request of the
Borrower or the Required Lenders upon 10 days’ notice to the Administrative
Agent, subject to the appointment of a successor administrative agent in
accordance with this Section 8.06. Upon receipt of any such notice of
resignation or upon any such removal, the Required Lenders shall have the right,
with the Borrower’s


 
133
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




consent (such consent not to be unreasonably withheld or delayed if such
successor is a commercial bank with a combined capital and surplus of at least
$1,000,000,000) (provided that no consent of the Borrower shall be required if
an Event of Default under Section 7.01(a), (b), (d) (solely with respect to the
covenant in Section 6.10), (h) or (i) has occurred and is continuing), to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing Banks
(and with the consent of the Borrower unless an Event of Default under Section
7.01(a), (b), (d) (solely with respect to the covenant in Section 6.10), (h) or
(i) has occurred and is continuing), appoint a successor Administrative Agent,
which shall be an Approved Bank with an office in the United States, or any
Affiliate of any such Approved Bank; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Banks directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
(b)    Any resignation by Bank of Montreal as Administrative Agent pursuant to
this section shall also constitute its resignation as Issuing Bank and Swingline
Lender. If Bank of Montreal resigns as an Issuing Bank, it shall retain all the
rights, powers, privileges and duties of Issuing Bank hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
Issuing Bank and all Obligations with respect thereto, including the right to
require the Lenders to make ABR Loans or fund risk participations with respect
to Letters of Credit under Section 2.05. If Bank of Montreal resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make ABR Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.04. Upon the appointment by the Borrower
of a successor Issuing Bank or Swingline Lender hereunder (which successor shall
in all cases be a Lender


 
134
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank or Swingline Lender, as applicable, (b) the retiring Issuing Bank
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of Montreal to effectively assume the
obligations of Bank of Montreal with respect to such Letters of Credit.

SECTION 8.07     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Each Lender and each Issuing Bank, by delivering its signature page to this
Agreement on the Closing Date, or delivering its signature page to an Assignment
and Assumption or an agreement to provide a new Commitment pursuant to Section
2.20 pursuant to which it shall become a Lender hereunder, shall be deemed to
have acknowledged receipt of, and consented to and approved, this Agreement and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Closing Date.

SECTION 8.08     No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither any Joint Lead Arranger nor any person named on the
cover page hereof as a “Co-Syndication Agent” or “Co-Documentation Agent”, as
applicable, shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.

SECTION 8.09     Administrative Agent May File Proofs of Claim; Authorization to
Enter into Subordination Agreement. (a) In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan or outstanding Letter of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letters of Credit outstanding
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Banks and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders,


 
135
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.12 and 9.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank or in any such proceeding.
(b)    The Lenders irrevocably authorize the Administrative Agent to enter into
and perform its obligations under any intercreditor agreement or subordination
agreement with respect to any such Indebtedness permitted to be incurred by the
Loan Parties under this Agreement and any amendments, restatements, supplements
or other modifications thereof approved in accordance with the terms thereof.
Each Lender acknowledges and agrees to the terms of such subordination or
intercreditor agreement.

SECTION 8.10     No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Issuing Bank or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Banks or the Swingline Lender from exercising the rights and remedies
that inure to their benefit hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 9.08
(subject to the terms of Section 2.18), or (d) any


 
136
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Lender from filing proofs of claim or voting such claims or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article VII and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.18, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
To the extent required by any applicable law, the Administrative Agent may
deduct or withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after the demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 2.17 and without limiting any obligation of the
Borrower to do so pursuant to such Section), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c)(i) relating to
the maintenance of a Participant Register and (iii) any Taxes (other than
Indemnified Taxes and Other Taxes) that are attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, together with all expenses incurred, including legal expenses
and any other out-of-pocket expenses, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Article VIII. The agreements in this Article VIII shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of this Agreement
and the repayment, satisfaction or discharge of all other obligations. For the
avoidance of doubt, the term “Lender” in this Article VIII shall include each
Issuing Bank and Swingline Lender.



ARTICLE IX


Miscellaneous



SECTION 9.01     Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by fax
or other electronic transmission, as follows:
(i)    if to any Specified Loan Party, the Administrative Agent, or Bank of
Montreal, in its capacity as Issuing Bank or Swingline Lender, to the address,
fax number, e-mail address or telephone number specified for such Person on
Schedule 9.01; and


 
137
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(ii)    if to any other Lender or Issuing Bank, to it at its address (or fax
number, telephone number or e-mail address) set forth in the applicable
Assignment and Assumption or to such other address (or fax number, telephone
number or e-mail address) as provided in writing to the Borrower and the
Administrative Agent.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, any Intermediate Parent, the
Borrower, any Restricted Subsidiary, any Lender, any Issuing Bank or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities


 
138
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




or expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to Holdings, any Intermediate Parent, the
Borrower, any Restricted Subsidiary, any Lender, any Issuing Bank or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).
(d)    Change of Address, Etc. Each Specified Loan Party, the Administrative
Agent, the Swingline Lender and each Issuing Bank may change its address,
electronic mail address, fax or telephone number for notices and other
communications or website hereunder by notice to the other parties hereto. Each
other Lender may change its address, fax or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender, each Swingline Lender and each Issuing Bank
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender.
(e)    Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Banks, the Swingline Lender and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Issuing Bank, the Swingline Lender, each Lender
and the Related Parties from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower in the absence of gross negligence or willful
misconduct as determined in a final and non-appealable judgment by a court of
competent jurisdiction. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent and each of the parties hereto hereby consents to such
recording.

SECTION 9.02     Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on


 
139
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




any Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.
(b)    Except as provided (i) in Section 2.20 with respect to any Revolving
Commitment Increase or Incremental Term Facility Amendment and (ii) in Section
2.24 with respect to any Extension Amendment, any Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower and the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) or, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that no such agreement shall:
(i)    increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any condition precedent set forth
in Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);
(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce the amount of scheduled amortization of the
principal amount of any Loan or reduce any premium, fees or other amounts
payable hereunder, without the written consent of each Lender directly and
adversely affected thereby (it being understood that any waiver of any condition
precedent set forth in Article IV or the waiver of any Default, or mandatory
prepayment shall not constitute a reduction in principal, LC Disbursement,
interest, fees or prepayment premiums)), provided that only the consent of the
Required Lenders shall be necessary to waive any obligation of the Borrower to
pay default interest pursuant to Section 2.13(c);
(iii)    postpone the maturity of any Loan, or the date of any scheduled
amortization payment of the principal amount of any Term Loan under Section 2.10
or the reimbursement date with respect to any LC Disbursement, or any date for
the payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly and
adversely affected thereby (it being understood the waiving of the applicability
of post-default increases in interest rates and any waiver of any Default,
mandatory prepayment or condition precedent set forth in Article IV shall not
constitute a postponement of any date for payment of any principal, LC
Disbursement or interest, fees or prepayment premiums payable hereunder);
(iv)    (A) change Sections 2.10(c) or 2.18(b) or (c) hereof in a manner that
would alter the pro rata sharing of payments required thereby or (B) change
Section 7.03 or Section 9.04(f) hereof or Section 4.02 of the Collateral
Agreement in a manner that would alter the manner in which payments or
prepayments of principal, interest or other amounts shall be applied as among
the Lenders or Classes or Types of Loans, in each case without the written
consent of each Lender directly and adversely affected thereby;


 
140
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(v)    change any of the provisions of this Section 9.02 without the written
consent of each Lender directly and adversely affected thereby;
(vi)    reduce the percentage set forth in the definition of “Required Lenders”
or any other provision of any Loan Document specifying the number or percentage
of Lenders (or Lenders of any Class) required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (or each Lender of such Class, as the
case may be);
(vii)    release all or substantially all the value of the Guarantees under the
Guarantee Agreement (except as expressly provided for in the Guarantee
Agreement) without the written consent of each Lender (except as expressly
provided in the Security Documents or the other Loan Documents);
(viii)    release all or substantially all of the Collateral from the Liens of
the Security Documents (except as expressly provided for in the Security
Documents or the other Loan Documents) or subordinate a substantial portion of
such Liens to other Lien except as expressly permitted under this Agreement or
the other Loan Documents, in each case, without the written consent of the
Required Lenders;
provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Swingline Lender or
any Issuing Bank without the prior written consent of the Administrative Agent,
such Swingline Lender or such Issuing Bank, as the case may be and (B) the
exercise of rights and remedies in respect of the Collateral shall be subject to
the provisions of Section 4.02 of the Collateral Agreement.
Notwithstanding anything to the contrary contained in this Section 9.02 or
otherwise in this Agreement or any other Loan Document, (i) this Agreement and
any other Loan Document may be amended, supplemented or otherwise modified as is
reasonably necessary to effect the provisions of Sections 2.20 or 2.24 with the
consent of the Administrative Agent and the Borrower without the need to obtain
the consent of any Lender or Issuing Bank (except as expressly provided in
Sections 2.20 or 2.24, as applicable), (ii) this Agreement and any other Loan
Document may be amended, supplemented or otherwise modified, or any provision
thereof waived as is reasonably necessary, with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any Lender or Issuing Bank, if such amendment, supplement, modification or
waiver is delivered in order to (A) cure ambiguities, omissions, mistakes or
defects or (B) cause any Security Document to be consistent with this Agreement
and the other Loan Documents, (iii) without the consent of any Lender or Issuing
Bank, the Borrower and the Administrative Agent or any other collateral agent
may enter into any amendment, supplement, waiver or modification of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest of the
Secured Parties in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties or as required by local law to give
effect to, or protect any security interests for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law or this Agreement or in each case to otherwise enhance the rights
or benefits of any Lender under any Loan Document, (iv) any fee letter may be
amended or modified, or rights or privileges


 
141
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




thereunder waived, in a writing executed only by the parties thereto, and (v)
any increase, extension or renewal of this Agreement (including, without
limitation, any increase pursuant to Section 2.20 and any extension pursuant to
Section 2.24) shall be, if applicable, subject to (and conditioned upon) the
prior completion of flood insurance due diligence and flood insurance compliance
in accordance with the requirements of paragraph (e) of the definition of
“Collateral and Guarantee Requirement”. The Administrative Agent shall make
available to the Lenders copies of each amendment or other modification to the
Loan Documents.
(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class, the consent of a Majority in Interest of the outstanding
Loans and unused Commitments of such Class) to such Proposed Change is obtained,
but the consent to such Proposed Change of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender (unless prohibited
under applicable law) to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement (or in respect of any
applicable Class of Loans or Commitments only, in the case of any proposed
amendment, modification, waiver or termination requiring the consent of all
directly and adversely affected Lenders) to an Eligible Assignee that shall
assume such obligations (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment), provided that (a) the Borrower shall have
received the prior written consent of the Administrative Agent to the extent
such consent would be required under Section 9.04(b) for an assignment of Loans
or Commitments, as applicable (and, if a Revolving Commitment is being assigned,
each Issuing Bank and Swingline Lender), which consent shall not unreasonably be
withheld, (b) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding par principal amount of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
pursuant to Section 2.11(a)) (or all such amounts in respect of any applicable
Class of Loans or Commitments only, in the case of any proposed amendment,
modification, waiver or termination requiring the consent of all directly and
adversely affected Lenders) from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (c) unless waived, the Borrower or such Eligible
Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b).
(d)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments, Term Loans and Revolving Exposure of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class), a Majority in Interest of Lenders of any Class or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 9.02); provided that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without


 
142
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

SECTION 9.03     Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay, if the Closing Date occurs, (i) all reasonable
and documented or invoiced out-of-pocket costs and expenses incurred by the
Administrative Agent and its Affiliates (without duplication), the Joint Lead
Arrangers, the Swingline Lender and each Issuing Bank including the reasonable
fees, charges and disbursements of one primary counsel to the Administrative
Agent, the Joint Lead Arrangers, the Swingline Lender and each Issuing Bank and
to the extent reasonably deemed necessary by the Administrative Agent, one
regulatory counsel and one local counsel in each relevant jurisdiction and, in
the case of any actual or perceived conflict of interest (as reasonably
determined by the Administrative Agent, Issuing Bank, Swingline Lender or Joint
Lead Arranger subject to such conflict), one additional counsel in each relevant
jurisdiction to each group of affected persons similarly situated taken as a
whole), in connection with (A) the syndication of the credit facilities provided
for herein and (B) the preparation, negotiation, execution, delivery, management
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
thereby shall be consummated), (ii) all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred by the Administrative Agent and its
Affiliates (without duplication), the Joint Lead Arrangers, the Swingline Lender
each Issuing Bank and each Lender, including the reasonable fees, charges and
disbursements of one primary counsel to the Administrative Agent, the Joint Lead
Arrangers, the Swingline Lender, each Issuing Bank and each Lender and to the
extent reasonably deemed necessary by the Administrative Agent, one regulatory
counsel and one local counsel in each relevant jurisdiction and, in the case of
any actual or perceived conflict of interest (as reasonably determined by the
Administrative Agent, Issuing Bank, Swingline Lender, Joint Lead Arranger or
Lender subject to such conflict), one additional counsel in each relevant
jurisdiction to each group of affected persons similarly situated taken as a
whole), in connection with the enforcement or protection of any rights or
remedies in connection with the Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Laws), including rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket costs and expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
including, for each of clauses (i) and (ii) above, without limitation, the
reasonable fees, expenses, charges and disbursements of (1) outside consultants
reasonably required by the Administrative Agent, and (2) environmental site
assessments, as applicable and to the extent reasonably required to be performed
under the Loan Documents or by applicable law, and (iii) all reasonable and
documented or invoiced out-of-pocket costs and expenses incurred by each Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder.
(b)    The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
the Swingline Lender, each Lender, each Joint Lead Arranger and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless


 
143
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




from, any and all losses, claims, damages, liabilities, costs and expenses
(including, without limitation, the reasonable and documented or invoiced
out-of-pocket fees, expenses, disbursements, settlement costs and other charges
of counsel), incurred by or asserted against any Indemnitee by any third party
or by the Borrower, Holdings or any Subsidiary arising out of any claims,
actions, suits, inquiries, litigation, investigation or proceeding in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
Loan Document or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), or (iii) to the extent in any way arising from or relating to
any of the foregoing, any actual or alleged presence or Release of Hazardous
Materials on, at, to or from any Mortgaged Property or any other property
currently or formerly owned or operated by Holdings, the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to Holdings,
the Borrower or any Subsidiary, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, Holdings or any
Subsidiary and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities, costs or related expenses
(x) resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (y) resulted from a
material breach in bad faith of the Loan Documents by such Indemnitee or its
Related Parties (as determined by a court of competent jurisdiction in a final
and non-appealable judgment) or (z) arise from disputes between or among
Indemnitees or their Related Parties that do not involve an act or omission by
Holdings, the Borrower or any Subsidiary (other than any claims against an
Indemnitee in its capacity or in fulfilling its role as the Administrative
Agent, a Joint Lead Arranger or similar role under the Loan Documents). For the
avoidance of doubt, this paragraph (b) shall not apply with respect to Taxes
that are imposed with respect to any payments of any obligation of any Loan
Party under any Loan Document, which shall be governed solely by Section 2.17,
or with respect to Other Taxes, which shall be governed solely by Section 2.17.
In addition, this paragraph (b) shall not apply with respect to Taxes other than
Taxes that represent losses, claims, damages, liabilities or applicable counsel
fees or expenses arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or any Issuing Bank under paragraph (a)
or (b) of this Section, each Lender (or, in the case of a payment to an Issuing
Bank or the Swingline Lender, each Revolving Lender) severally agrees to pay to
the Administrative Agent or such Issuing Bank or Swingline Lender, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Bank or Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the aggregate Revolving Exposures,
outstanding Term Loans and Incremental Term Loans and unused Commitments at such
time (or, in the case of a payment to an Issuing Bank or Swingline Lender, its
share of the aggregate Revolving Exposures only). The obligations of the Lenders
under this paragraph (c) are


 
144
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




subject to the last sentence of Section 2.02(a) (which shall apply mutatis
mutandis to the Lenders’ obligations under this paragraph (c)).
(d)    To the extent permitted by applicable law, (i) none of Holdings, any
Intermediate Parent or the Borrower shall assert, and each hereby waives, any
claim against any Indemnitee for any direct or actual damages arising from the
use by unintended recipients of information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems (including the Internet) in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such direct or actual damages
are determined by a court of competent jurisdiction by final, non-appealable
judgment to have resulted from the gross negligence or willful misconduct of, or
a material breach of the Loan Documents by, such Indemnitee or its Related
Parties or (ii) no party hereto shall assert, and each party hereby waives any
claim against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof, provided that nothing in this sentence shall diminish the
obligations of any Loan Party under paragraphs (a) or (b) of this Section or any
other expense reimbursement or indemnity obligations of any Loan Party set forth
herein.
(e)    All amounts due under this Section shall be payable not later than
fifteen (15) Business Days after written demand therefor; provided, however,
that any Indemnitee shall promptly refund an indemnification payment received
hereunder to the extent that there is a final judicial determination that such
Indemnitee was not entitled to indemnification with respect to such payment
pursuant to this Section 9.03.


 
145
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------





SECTION 9.04     Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Persons who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii), and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Indemnitees and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraphs (b)(ii) and (f)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of (A) the
Borrower; provided that no consent of the Borrower shall be required for an
assignment (x) by a Term Lender (I) to any Lender or an Affiliate of any Lender
or to an Approved Fund or (II) if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing or (y) by a Revolving Lender (I)
to any other Revolving Lender or an Affiliate of a Revolving Lender or an
Approved Fund of a Revolving Lender or (II) if an Event of Default under Section
7.01(a), (b), (h) or (i) has occurred and is continuing, provided that during
such period assignments shall be made in consultation with the Borrower;
provided, further, that no consent of the Administrative Agent shall be required
for an assignment (x) by a Term Lender to any Lender or an Affiliate of any
Lender or to an Approved Fund or (y) by a Revolving Lender to any other
Revolving Lender or an Affiliate of a Revolving Lender or an Approved Fund of a
Revolving Lender and (B) solely in the case of Revolving Loans and Revolving
Commitments, each Issuing Bank and Swingline Lender; provided that, for the
avoidance of doubt, no consent of any Issuing Bank or Swingline Lender shall be
required for an assignment of all or any portion of a Term Loan or Term
Commitment. Notwithstanding anything in this Section 9.04 to the contrary, if
the Borrower has not given the Administrative Agent written notice of its
objection to such assignment within five (5) Business Days after written notice
to the Borrower requesting such consent, the Borrower shall be deemed to have
consented to such assignment. Notwithstanding anything to the contrary in this
Agreement or in any Assignment and Assumption, no assignment made in accordance
with the requirements of this Section 9.04 at the time when made shall be
subsequently invalidated solely by virtue of such assignee being subsequently
being identified by the Borrower as a Disqualified Institution after such
Assignment and Assumption was effected.
(ii)    Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an


 
146
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans of any Class, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the trade date
specified in the Assignment and Assumption with respect to such assignment or,
if no trade date is so specified, as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than (x) $1,000,000 in the case of assignments of Term Loans and (y)
$2,500,000 in the case of assignments of Revolving Loans or Revolving
Commitments (and, in each case, integral multiples thereof), unless the Borrower
and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed); provided that such minimum amounts shall not
apply to (x) any assignment to a Lender, an Affiliate of a Lender or an Approved
Fund or (y) any assignment of all of a Lender’s outstanding Loans and
Commitments; provided that no such consent of the Borrower shall be required if
an Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause (B) shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans, (C) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together (unless waived by the Administrative Agent)
with a processing and recordation fee of $3,500; provided that the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recordation fee; provided further that assignments made pursuant to
Section 2.19(b) or Section 9.02(c) shall not require the signature of the
assigning Lender to become effective, (D) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent and the Borrower any Tax forms
required by Section 2.17(e) and a written notice in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws and (E) unless the
Borrower otherwise consents, no assignment of all or any portion of the
Revolving Commitment of a Lender that is also an Issuing Bank or Swingline
Lender may be made unless (1) the assignee shall be or become an Issuing Bank or
Swingline Lender, as applicable, and assume a ratable portion of the rights and
obligations of such assignor in its capacity as Issuing Bank or Swingline
Lender, or (2) the assignor agrees, in its discretion, to retain all of its
rights with respect to and obligations to make or issue Letters of Credit or
Swingline Loans, as applicable, hereunder in which case the Applicable Fronting
Exposure of such assignor may exceed such assignor’s Revolving Commitment for
purposes of Sections 2.04(a) and 2.05(b) by an amount not to exceed the
difference between the assignor’s Revolving Commitment prior to such assignment
and the assignor’s Revolving Commitment following such assignment; provided that
no such consent of the Borrower shall be required if an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender


 
147
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and subject
to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and 9.03 and to
any fees payable hereunder that have accrued for such Lender’s account but have
not yet been paid). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c)(i)
of this Section. Notwithstanding the foregoing, no assignee, which as of the
date of any assignment to it pursuant to this Section 9.04 would be entitled to
any payments under Sections 2.15 or 2.17 in an amount greater than the assigning
Lender would have been entitled to as of such date with respect to the rights
assigned, shall be entitled to such greater payments. The benefit of each
Security Document shall be maintained in favor of the assignee (without
prejudice to Section 8.07).
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and each Loan Party, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower, the Issuing Banks and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee and any Tax forms required by
Section 2.17(e) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (v) and paragraph (iv)
above. Each assigning Lender and the assignee, by its execution and delivery of
an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form (it being acknowledged that the Administrative Agent shall have
no duty or obligation (and shall incur no liability) with respect to obtaining
(or confirming the receipt) of any such written consent or with respect to the
form of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee), and each
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the assigning Lender and the Administrative
Agent that such assignee is an Eligible Assignee.


 
148
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(vi)    The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include Electronic Signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Swingline Lender or the Issuing Banks, sell participations to one or
more Eligible Assignees (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) each Loan Party, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and any other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and any
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly and adversely affects such Participant. Subject to
paragraph (c)(iii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the obligations and limitations of such Sections, it being understood that the
documentation required under Section 2.17(e) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts of
(and related interest amounts on) each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”), provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to any Participants in any commitments, loans, letters of
credit or its other obligations under any Loan Document) to any person except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations . The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative


 
149
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
(iii)    A Participant shall not be entitled to receive any greater payment
under Section 2.15 or Section 2.17 with respect to its participation sold to
such Participant than the applicable Lender would have been entitled to receive,
except to the extent such entitlement results from a Change in Law that occurs
after the Participant acquired the applicable participation.
(d)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(f)    Notwithstanding anything to the contrary contained in this Section 9.04
or any other provision of this Agreement, so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, each Lender
shall have the right at any time to sell, assign or transfer all or a portion of
its Term Loan Commitment or Term Loans owing to it to the Borrower on a non-pro
rata basis (provided, however, that each assignment shall be of a uniform, and
not varying, percentage of all rights and obligations under and in respect of
any applicable Term Loan and any related Term Loan Commitments), subject to the
following limitations:
(i)    the Borrower shall conduct one or more modified Dutch auctions (each, an
“Auction”) to repurchase all or any portion of the Term Loans, provided that,
(A) notice of and invitation to the Auction shall be made to all Term Lenders
and (B) the Auction shall be conducted pursuant to such procedures as the
Auction Manager may establish which are consistent with this


 
150
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Section 9.04(f) and are otherwise reasonably acceptable to the Borrower, the
Auction Manager and the Administrative Agent;
(ii)    with respect to all repurchases made by the Borrower pursuant to this
Section 9.04(f), (A) the Borrower shall deliver to the Auction Manager a
certificate of a Responsible Officer stating that (1) no Default or Event of
Default has occurred and is continuing or would result from such repurchase and
(2) as of the launch date of the related Auction and the effective date of any
Affiliate Assignment Agreement, it is not in possession of any information
regarding the Borrower, its Subsidiaries or its Affiliates, or their assets, the
Borrower’s ability to perform its Obligations or any other matter that may be
material to a decision by any Lender to participate in any Auction or enter into
any Affiliate Assignment Agreement or any of the transactions contemplated
thereby that has not previously been disclosed to the Auction Manager, the
Administrative Agent and the Lenders which are not Public Lenders, (B) the
Borrower shall not use the proceeds of any Revolving Loans to acquire such Term
Loans and (C) the assigning Lender and the Borrower shall execute and deliver to
the Auction Manager an Affiliate Assignment Agreement; and
(iii)    following any repurchase by the Borrower pursuant to this Section
9.04(f), the Term Loans so repurchased shall, without further action by any
Person, be deemed cancelled for all purposes and no longer outstanding (and may
not be resold by the Borrower), for all purposes of this Agreement and all other
Loan Documents, including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Loan Document, (B) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Agreement or any other Loan Document or (C)
the determination of Required Lenders, or for any similar or related purpose,
under this Agreement or any other Loan Document. In connection with any Term
Loans repurchased and cancelled pursuant to this Section 9.04(f), the
Administrative Agent is authorized to make appropriate entries in the Register
to reflect any such cancellation.

SECTION 9.05     Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender or any Affiliate of the foregoing may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any LC Exposure is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. Notwithstanding the foregoing or anything else to the contrary set forth
in this


 
151
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




Agreement, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.05(e) or (e).

SECTION 9.06     Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent or any Issuing Bank or the
syndication of the Loans and Commitments constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
(b)    The words “execution”, “signed”, “signature”, “delivery” and words of
like import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that, except as otherwise
provided for herein, nothing herein shall require the Administrative Agent to
accept Electronic Signatures in any form or format without its prior written
consent.

SECTION 9.07     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 9.07, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent,


 
152
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




the Swingline Lender or an Issuing Bank, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

SECTION 9.08     Right of Setoff. If an Event of Default shall have occurred and
be continuing, the Administrative Agent, each Lender, each Issuing Bank, the
Swingline Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations in whatever currency at any time owing by the Administrative Agent,
such Lender, any such Issuing Bank, the Swingline Lender or any such Affiliate
to or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower then due and owing under this Agreement held by the
Administrative Agent, such Lender, the Swingline Lender or Issuing Bank,
irrespective of whether or not the Administrative Agent, such Lender or Issuing
Bank shall have made any demand under this Agreement and although (i) such
obligations may be contingent or unmatured and (ii) such obligations are owed to
a branch or office of the Administrative Agent, such Lender, the Swingline
Lender or Issuing Bank different from the branch or office holding such deposit
or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Secured Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The
Administrative Agent, the applicable Lender, the Swingline Lender and applicable
Issuing Bank shall notify the Borrower and the Administrative Agent of such
setoff and application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section. The rights of the Administrative Agent, each Lender, each
Issuing Bank, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Administrative Agent, such Lender, such Issuing Bank, the
Swingline Lender and their respective Affiliates may have.



SECTION 9.09     Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement or any other Loan Document brought by it or any of
its Affiliates shall be brought, and shall be heard and determined, exclusively
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on


 
153
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




the judgment or in any other manner provided by law. Nothing in any Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
any Loan Document against any Loan Party or their respective properties in the
courts of any jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12     Confidentiality.
(a)    Each of the Administrative Agent, the Issuing Banks and the Lenders
severally agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and its
and its Affiliates’ directors, officers, employees, trustees, agents and
advisors, including accountants and legal counsel (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and any failure of such Persons acting on behalf of the Administrative Agent,
any Issuing Bank or the relevant Lender to comply with this Section 9.12 shall
constitute a breach of this Section 9.12 by the Administrative Agent, such
Issuing Bank or the relevant Lender, as applicable), (ii) to the extent
requested by any Governmental Authority or self-regulatory authority, required
by applicable law or by any subpoena or similar legal process; provided that
solely to the extent permitted by law and other


 
154
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




than in connection with routine audits and reviews by regulatory and
self-regulatory authorities, each Lender and the Administrative Agent shall
notify the Borrower as promptly as practicable of any such requested or required
disclosure in connection with any legal or regulatory proceeding; provided
further that in no event shall any Lender or the Administrative Agent be
obligated or required to return any materials furnished by the Borrower or any
Subsidiary of Holdings, (iii) to any other party to this Agreement, (iv) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any Loan Document or the enforcement of
rights hereunder or thereunder, (v) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section, to
(A) any permitted assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement,
(B) any actual or prospective counterparty (or its advisors) to any
securitization, Swap Agreement or derivative transaction relating to any Loan
Party or its Subsidiaries and its obligations under the Loan Documents, (C) any
pledgee referred to in Section 9.04(d) or (D) if required by insurers or
reinsurers, (vi) if required by any rating agency; provided that prior to any
such disclosure, such rating agency shall have agreed in writing to maintain the
confidentiality of such Information, (vii) to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facility provided for herein or (viii) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Issuing Bank, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than a Loan Party. In addition, the
Administrative Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to service providers to the
Administrative Agent and the Lenders, including league table providers, in
connection with the administration and management of this Agreement and the
other Loan Documents. For the purposes hereof, “Information” means all
confidential and non-public information received from Holdings or the Borrower
relating to Holdings, the Borrower, any other Subsidiary or their business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a non‑confidential basis prior to disclosure
by Holdings, the Borrower or any Subsidiary; it being understood that all
information received from Holdings, the Borrower or any Subsidiary after the
date hereof shall be deemed confidential unless such information is clearly
identified at the time of delivery as not being confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO OR
IN CONNECTION WITH THIS AGREEMENT MAY INCLUDE MNPI AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MNPI AND THAT IT WILL
HANDLE SUCH MNPI IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MNPI. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS


 
155
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




IDENTIFIED IN WRITING THOUGH A NOTICE OR THE RELEVANT ASSIGNMENT AND ASSUMPTION
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MNPI IN ACCORDANCE
WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13     USA PATRIOT Act. The Administrative Agent and each Lender
hereby notifies the Loan Parties that pursuant to the requirements of the USA
PATRIOT Act or any other Anti-Money Laundering Laws, each of them is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA PATRIOT Act
or such Anti-Money Laundering Law.

SECTION 9.14     Judgment Currency.
(a)    If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.
(b)    The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

SECTION 9.15     Release of Liens and Guarantees.
(a)    A Subsidiary Loan Party shall automatically be released from its
obligations under the Loan Documents, and all security interests created by the
Security Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Restricted Subsidiary (including pursuant to a merger with a Subsidiary that is
not a Loan Party). Upon any Disposition by any Loan Party (other than to another
Loan Party) of any Collateral in a transaction permitted under this Agreement or
any other Loan Document, or upon the effectiveness of any written consent to the
release of the security interest created under any Security Document or any
other Loan Document in any Collateral or the release of any Loan Party from its
Guarantee under the Guarantee Agreement pursuant to Section 9.02, the security
interests in such Collateral created by the Security Documents or such Guarantee
shall be


 
156
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




automatically released. Upon termination of the aggregate Commitments and
payment in full of all Secured Obligations (other than (x) contingent
indemnification obligations as to which no claim has been made and (y) Secured
Cash Management Obligations and Secured Swap Obligations (each as defined in the
Collateral Agreement) as to which arrangements reasonably satisfactory to the
applicable Secured Party (as defined in the Collateral Agreement) have been
made) and the expiration or termination of all Letters of Credit (including as a
result of obtaining the consent of the applicable Issuing Bank as described in
Section 9.05 of this Agreement, or as a result of such Letters of Credit being
backstopped or cash collateralized), all obligations under the Loan Documents
and all security interests created by the Security Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release so long as the
Borrower or applicable Loan Party shall have provided the Administrative Agent
such certifications or documents as the Administrative Agent shall reasonably
request in order to demonstrate compliance with this Agreement.
(b)    The Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate its Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(iv), (v), (vi), (viii), (xi),
(xii) or (xiv), clauses (c), (d), (e), (g) and (i) of the definition of
“Permitted Encumbrances” and Liens set forth on Schedule 6.02.
(c)    Each of the Lenders and the Issuing Bank irrevocably authorizes the
Administrative Agent to provide any release or evidence of release, termination
or subordination contemplated by this Section 9.15. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Document and this Section 9.15.

SECTION 9.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party party hereto acknowledges and agrees, on its behalf
and on behalf of its Subsidiaries, that (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
the Joint Lead Arrangers are arm’s-length commercial transactions between the
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Banks and the Joint Lead
Arrangers, on the other hand, (B) each of the Borrower and Holdings and their
respective Affiliates has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Holdings and their respective Affiliates is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders, the Issuing Banks and the Joint Lead
Arrangers is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not and will not be
acting as an advisor, agent or fiduciary for the Borrower, Holdings, any of
their respective Affiliates or any other Person and (B) none of the
Administrative Agent, the Lenders, the Issuing Banks or the Joint Lead Arrangers
has any obligation to the Borrower, Holdings or any of their respective
Affiliates


 
157
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders, the Issuing Banks, the Joint Lead Arrangers
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower, Holdings and
their respective Affiliates, and none of the Administrative Agent, the Lenders,
the Issuing Banks or the Joint Lead Arrangers has any obligation to disclose any
of such interests to the Borrower, Holdings or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and
Holdings and their respective Subsidiaries hereby waives and releases any claims
that it may have against the Administrative Agent, the Lenders, the Issuing
Banks or the Joint Lead Arrangers with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.17     Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent, any Issuing Bank or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged or received by the
Administrative Agent, any Issuing Bank or a Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.

SECTION 9.18     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


 
158
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------




(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[Remainder of Page Intentionally Blank.]




 
159
Blue Bird Body Company Credit Agreement




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BLUE BIRD CORPORATION, as Holdings
 
 
By:
 
 
 
 
 
 
Name:
Phil Tighe
 
 
 
 
 
 
Title:
Chief Financial Officer
 

SCHOOL BUS HOLDINGS INC., as Intermediate Parent
 
 
By:
 
 
 
 
 
 
Name:
Phil Tighe
 
 
 
 
 
 
Title:
Chief Financial Officer
 

PEACH COUNTY HOLDINGS, INC., as Intermediate Parent
 
 
By:
 
 
 
 
 
 
Name:
Phil Tighe
 
 
 
 
 
 
Title:
Chief Financial Officer
 

BLUE BIRD GLOBAL CORPORATION, as Intermediate Parent
 
 
By:
 
 
 
 
 
 
Name:
Phil Tighe
 
 
 
 
 
 
Title:
Chief Financial Officer
 

BLUE BIRD BODY COMPANY, as Borrower
 
 
By:
 
 
 
 
 
 
Name:
Phil Tighe
 
 
 
 
 
 
Title:
Chief Financial Officer
 









[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




BANK OF MONTREAL, as Administrative Agent, Issuing Bank, Swing Line Lender and a
Lender
 
 
By:
 
 
 
 
 
 
Name:
Tomasz Milewski
 
 
 
 
 
 
Title:
Vice President
 













































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




FIFTH THIRD BANK, as an Issuing Bank and a Lender
 
 
By:
 
 
 
 
 
 
Name:
Jack C. Morris
 
 
 
 
 
 
Title:
VP
 







































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Lender
 
 
By:
 
 
 
 
 
 
Name:
John A. Horst
 
 
 
 
 
 
Title:
Executive Director
 









































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




SANTANDER BANK, N.A., as Lender
 
 
By:
 
 
 
 
 
 
Name:
Karen Ng
 
 
 
 
 
 
Title:
Senior Vice President
 











































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




Synovus Bank, as Lender
 
 
By:
 
 
 
 
 
 
Name:
Lauren A. Falgiano
 
 
 
 
 
 
Title:
Portfolio Manager
 









































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




Branch Banking and Trust Company, as Lender
 
 
By:
 
 
 
 
 
 
Name:
Bradley B. Sands
 
 
 
 
 
 
Title:
Vice President
 









































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




REGIONS BANK, as Lender
 
 
By:
 
 
 
 
 
 
Name:
Timothy A. Spolar
 
 
 
 
 
 
Title:
Director
 









































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




The Private Bank and Trust Company, as Lender
 
 
By:
 
 
 
 
 
 
Name:
Timothy P. Roberts
 
 
 
 
 
 
Title:
Managing Director
 









































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




Bank of the West, as Lender
 
 
By:
 
 
 
 
 
 
Name:
Tomasz Walawski
 
 
 
 
 
 
Title:
Vice President
 









































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




Bank of America, N.A., as Lender
 
 
By:
 
 
 
 
 
 
Name:
John G. Taylor
 
 
 
 
 
 
Title:
Senior Vice President
 



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------





Schedule 2.01
Commitments
Revolving Commitments


Lender
Revolving Commitment
Bank of Montreal
$13,723,404.26
Fifth Third Bank
$12,127,659.57
Regions Bank
$12,127,659.57
JPMorgan Chase Bank, N.A.
$7,340,425.53
Bank of America, N.A.
$7,340,425.53
Bank of the West
$7,340,425.53
Santander Bank, N.A.
$6,382,978.72
Branch Banking and Trust Company
$3,829,787.23
Synovus Bank
$3,191,489.36
The PrivateBank and Trust Company
$1,595,744.70


Total:
$75,000,000



Term Commitments


Lender
Term Commitment
Bank of Montreal
$29,276,595.74
Fifth Third Bank
$25,872,340.43
Regions Bank
$25,872,340.43
JPMorgan Chase Bank, N.A.
$15,659,574.47
Bank of America, N.A.
$15,659,574.47
Bank of the West
$15,659,574.47
Santander Bank, N.A.
$13,617,021.28
Branch Banking and Trust Company
$8,170,212.77
Synovus Bank
$6,808,510.64
The PrivateBank and Trust Company
3,404255.30


Total:
$160,000,000







- 171 -

--------------------------------------------------------------------------------





Schedule 3.05


Owned Real Property




Owner
Real Estate Address, City, State
County where Real Estate is Located
Blue Bird Body Company
402 Blue Bird Blvd., Fort Valley, GA 31030
Peach County
Blue Bird Body Company
6144 US Highway 341, Fort Valley, GA 31030
Peach County





- 172 -

--------------------------------------------------------------------------------





Schedule 3.12


(a) Subsidiaries


Loan Party
Name of Subsidiary
Percentage of Subsidiary Owned by such Loan Party
Blue Bird Corporation
School Bus Holdings Inc.
100%
School Bus Holdings
Inc.
Peach County Holdings, Inc.
100%
Peach County Holdings,
Inc.
Blue Bird Global Corporation
100%
Blue Bird Corporation
Blue Bird Body Company
100%
Blue Bird Body
Company
Canadian Blue Bird Coach, Ltd.
100%





(b) Equity Interests








Loan Party
Entity
Percentage of Entity Owned by such Loan
Party
Blue Bird Body
Company
Micro Bird Holdings,
Inc.
50%





- 173 -

--------------------------------------------------------------------------------





Schedule 5.15


Certain Post-Closing Obligations


1. Not later than 90 days following the Closing Date (or such later date as
agreed to by the Administrative Agent), with respect to the real properties
listed on Schedule 3.05, complete the Collateral and Guarantee Requirements set
forth in clause (e) of the definition thereof.


2. Not later than 90 days following the Closing Date (or such later date as
agreed to by the Administrative Agent), satisfy the requirements of Section
3.04(c) of the Collateral Agreement with respect to the Deposit Accounts
existing on the Closing Date.




- 174 -

--------------------------------------------------------------------------------





Schedule 6.01


Existing Indebtedness


Irrevocable Letter of Credit No. C.SOL.17984, dated July 16, 2014, naming
Georgia Self- Insurers Guaranty Trust Fund as beneficiary in the face amount of
$4,210,000.00 issued by Societe Generale.


Irrevocable Letter of Credit No. C.SOL.17963, dated July 11, 2014, naming Bond
Safeguard Insurance Company and/or Lexon Insurance Company, and/or Ironshore
Specialty Insurance Company, and/or Ironshore Indemnity, Inc. as beneficiary in
the face amount of $844,302.39 issued by Societe Generale.




- 175 -

--------------------------------------------------------------------------------





Schedule 6.02


Existing Liens


Debtor
State
Jurisdiction
UCC Type
File # and File Date
Secured Party
Collateral
Blue Bird Body
Company
GA
Central Index
(Peach
County)
UCC-1
#067 2006 012225
12/04/06
Dell Financial
Services L.P.
Equipment Lease
UCC-1
#111 2007 537
07/31/07
LaSalle Bank National
Association
Equipment
pursuant to Lease Purchase Agreement
UCC-1
#111 2007 538
07/31/07
LaSalle Bank National
Association
Equipment
pursuant to Lease Purchase Agreement
UCC-1
#111 2007 539
07/31/07
LaSalle Bank National
Association
Equipment pursuant to Lease
Purchase
Agreement
UCC-1
#111 2007 540
07/31/07
LaSalle Bank National
Association
Equipment
pursuant to Lease Purchase Agreement
UCC-1
#111 2007 542
07/31/07
LaSalle Bank National
Association
Equipment pursuant to Lease
Purchase
Agreement
UCC-1
#111 2007 570
08/10/07
LaSalle Bank National
Association
Equipment
pursuant to Lease Purchase Agreement







- 176 -

--------------------------------------------------------------------------------




Debtor
State
Jurisdiction
UCC Type
File # and File Date
Secured Party
Collateral
 
 
 
UCC-1
#111 2007 574
08/10/07
LaSalle Bank National
Association
Equipment pursuant to Lease
Purchase
Agreement
UCC-1
#111 2007 645
09/04/07
LaSalle Bank National
Association
Equipment
pursuant to Lease Purchase Agreement
UCC-1
#111 2007 784
10/22/07
LaSalle Bank National
Association
Equipment pursuant to Lease
Purchase
Agreement
UCC-1
#111 2007 821
10/31/07
LaSalle Bank National
Association
Equipment
pursuant to Lease Purchase Agreement
UCC-1
#111 2007 863
11/15/07
LaSalle Bank National
Association
Equipment
pursuant to Lease Purchase Agreement
UCC-1
#111 2008 144
03/10/08
LaSalle Bank National
Association
Equipment pursuant to Lease
Purchase
Agreement
UCC-1
#007 2008 5731
03/18/08
Banc of America
Leasing & Capital, LLC
Equipment
pursuant to Lease Purchase Agreement
UCC-1
#007 2008 5732
03/18/08
Banc of America
Public Capital Corp.
Equipment pursuant to Lease
Purchase
Agreement











- 177 -

--------------------------------------------------------------------------------




Debtor
State
Jurisdiction
UCC Type
File # and File Date
Secured Party
Collateral
 
 
 
UCC-1
#111 2008 347
06/04/08
LaSalle Bank National
Association
Equipment pursuant to Lease
Purchase
Agreement
UCC-1
#033 2008 08976
08/26/08
NMHG Financial
Services, Inc.
Equipment
pursuant to Lease Purchase Agreement
UCC-1
#038 2013 010399
12/30/13
NMHG Financial
Services, Inc.
Equipment Lease
UCC-1
#038 2014 007373
08/07/14
Prima Power North
America
Equipment
UCC-1
#038 2014 007375
08/07/14
Prima Power North
America
Equipment
UCC-1
#111 2015 000219
06/24/15
Strippit, Inc.
Equipment
UCC-1
#007 2015 030304
09/15/15
Xerox Financial
Services
Equipment
UCC-1
#007 2015 036828
11/13/15
Xerox Financial
Services
Equipment
UCC-1
#047 2016 000363
04/15/16
Jones Welding &
Industrial Supplies, Inc.
Equipment
Blue Bird
Corporation
DE
SOS
UCC-1
#2007 3250973
08/15/07
LaSalle Bank National
Association
Equipment
pursuant to Lease Purchase Agreement









- 178 -

--------------------------------------------------------------------------------




Debtor
State
Jurisdiction
UCC Type
File # and File Date
Secured Party
Collateral
 
 
 
UCC-1
#2007 3251328
08/15/07
LaSalle Bank National
Association
Equipment pursuant to Lease
Purchase
Agreement
UCC-1
#2007 3251575
08/15/07
LaSalle Bank National
Association
Equipment
pursuant to Lease Purchase Agreement
UCC-1
#2007 3251617
08/15/07
LaSalle Bank National
Association
Equipment pursuant to Lease
Purchase
Agreement
UCC-1
#2007 3251732
08/15/07
LaSalle Bank National
Association
Equipment
pursuant to Lease Purchase Agreement
UCC-1
#2007 3252532
08/15/07
LaSalle Bank National
Association
Equipment
pursuant to Lease Purchase Agreement
UCC-1
#2007 3253316
08/15/07
LaSalle Bank National
Association
Equipment pursuant to Lease
Purchase
Agreement
UCC-1
#2007 3798963
09/04/07
LaSalle Bank National
Association
Equipment
pursuant to Lease Purchase Agreement
UCC-1
#2007 3957247
10/19/07
LaSalle Bank National
Association
Equipment pursuant to Lease
Purchase
Agreement















- 179 -

--------------------------------------------------------------------------------




Debtor
State
Jurisdiction
UCC Type
File # and File Date
Secured Party
Collateral
 
 
 
UCC-1
#2007 4123260
10/30/07
LaSalle Bank National
Association
Equipment pursuant to Lease
Purchase
Agreement
UCC-1
#2007 4328752
11/14/07
LaSalle Bank National
Association
Equipment
pursuant to Lease Purchase Agreement
UCC-1
#2008 0822427
03/07/08
LaSalle Bank National
Association
Equipment pursuant to Lease
Purchase
Agreement
UCC-1
#2008 1894417
06/03/08
LaSalle Bank National
Association
Equipment
pursuant to Lease Purchase Agreement





- 180 -

--------------------------------------------------------------------------------





Schedule 6.04(d)
Existing Investments
Loan Party
Entity
Percentage of Entity Owned by such Loan Party
Blue Bird Body Company
Micro Bird Holdings, Inc.
50%







- 181 -

--------------------------------------------------------------------------------





Schedule 6.07


Existing Affiliate Transactions


None.




- 182 -

--------------------------------------------------------------------------------





Schedule 6.08


Existing Restrictions


None.




- 183 -

--------------------------------------------------------------------------------





Schedule 9.01


Notices


If to Holdings


Blue Bird Corporation
402 Blue Bird Blvd. Fort Valley, GA 31030
Attn: Paul Yousif
Fax No. 478-822-3609
Telephone No.: 478-822-2800
Email: pyousif@blue-bird.com

with copies to: Schulte, Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attn: Kirby Chin, Esq. Fax No.: 212-593-5955
Telephone No.: 212-756-2555
Email: kirby.chin@srz.com


If to Borrower


Blue Bird Body Company
402 Blue Bird Blvd. Fort Valley, GA 31030
Attn: Paul Yousif
Fax No. 478-822-3609
Telephone No.: 478-822-2800
Email: pyousif@blue-bird.com


with copies to: Schulte, Roth & Zabel, LLP
919 Third Avenue
New York, NY 10022
Attn: Kirby Chin, Esq. Fax No.: 212-593-5955
Telephone No.: 212-756-2555
Email: kirby.chin@srz.com




If to Administrative Agent


Bank of Montreal
115 S. LaSalle – 17th Floor West
Chicago, IL 60603


- 184 -

--------------------------------------------------------------------------------




Attn: Denise Dybas
Fax No.: 312-461-3458


Telephone No.: 312-461-6768
Email: GFS.AgencyUS@bmo.com
with copies to (which shall not constitute notice): Jones Day
250 Vesey Street
New York, NY 10281-1047
Attn: I Lewis H. Grimm
Telephone No.: 212-326-3492
Email: lgrimm@jonesday.com






- 185 -

--------------------------------------------------------------------------------





EXHIBIT A


Form of Assignment and Assumption




This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
(the “Standard Terms and Conditions”) are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
any Letters of Credit, Swingline Loans and Guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


_________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.


2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.


3 Select as appropriate.


4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.




A-1

--------------------------------------------------------------------------------




1.
Assignor[s]:
[Assignor[s] Name[s]]
 
 
 
2.
Assignee[s]:
[Assignee[s] Name[s]]
 
 
 
 
 
Assignee[s] [is][are] [an] [Affiliated Lender][Approved Fund] of
[identify Lender]: _______ (Y/N)
 
 
 
3.
Borrower:
BLUE BIRD BODY COMPANY
 
 
 
4.
Administrative Agent:
BANK OF MONTREAL,
as the Administrative Agent under the Credit Agreement
 
 
 
5.
Credit Agreement:
The Credit Agreement, dated as of December 12, 2016, (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Blue Bird Corporation (“Holdings”), School Bus Holdings Inc., Peach
County Holdings, Inc. and Blue Bird Global Corporation (collectively, the
“Intermediate Parents”), Blue Bird Body Company (the “Borrower”), the Lenders
party thereto from time to time and Bank of Montreal, in its capacity as the
Administrative Agent.
 
 
 
6.
Assigned Interest:
 



Assignor[s]5
Assignee[s]6
Facility Assigned
Aggregate amount of Commitment/Loans for all Lenders7
Amount of Commitment/Loans Assigned8
 
 
_____________8
$_____________
$_____________
 
 
_____________
$_____________
$_____________
 
 
_____________
$_____________
$_____________



7.
Effective Date:9
____________________, 20__

_________________________
5 List each Assignor, as appropriate.
 
6 List each Assignee, as appropriate.
 
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
8 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Commitment,” “Revolving Loan,” “Term Loan,” etc.).


9 To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the Register.


A-2

--------------------------------------------------------------------------------




Effective Date: _____________ __, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR]




The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]:
 
 
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
ASSIGNEE[S]:
 
 
[NAME OF ASSIGNEE]
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
[NAME OF ASSIGNEE]
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
[Consented to and]10 Accepted:
 
 
BANK OF MONTREAL,
 
as Administrative Agent



_________________________
10 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.


A-3

--------------------------------------------------------------------------------




By:
 
 
Name:
 
Title:
 
 
 
 
[Consented to:
 
 
 
 
BANK OF MONTREAL,
 
as Issuing Bank
 
 
 
 
By:
 
 
Name:
 
Title:]11
 
 
 
 
[Consented to:
 
 
 
 
BANK OF MONTREAL,
 
as Swingline Lender
 
 
 
 
By:
 
 
Name:
 
Title:]12
 
 
 
 
[Consented to:
 
 
 
 
BLUE BIRD BODY COMPANY,
 
as Borrower
 
 
 
 
By:
 
 
Name:
 
Title:]13





_________________________
11 To be added only if the consent of any Issuing Bank is required by the terms
of the Credit Agreement.


12 To be added only if the consent of the Swingline Lender is required by the
terms of the Credit Agreement


13 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.




A-4

--------------------------------------------------------------------------------





ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement and it is not a Disqualified Institution), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.01(a), 5.01(b), or 4.01(h)
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
[the][each] Assigned Interest (including payments of principal, interest, fees
and other amounts) to [the][the relevant] Assignor for amounts which have
accrued to but excluding the Effective Date and to [the][the relevant] Assignee
for amounts which have accrued from and after the Effective Date.
Notwithstanding the foregoing, the


A-1-5

--------------------------------------------------------------------------------




Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of New York.






A-1-6

--------------------------------------------------------------------------------





EXHIBIT B




Form of Guarantee Agreement




[See attached.]




- B-1 -

--------------------------------------------------------------------------------





Execution Version
 



MASTER GUARANTEE AGREEMENT


dated as of
December 12, 2016,
among
BLUE BIRD CORPORATION,
SCHOOL BUS HOLDINGS INC.,
PEACH COUNTY HOLDINGS, INC.,
BLUE BIRD GLOBAL CORPORATION
and
BLUE BIRD BODY COMPANY,
as Guarantors,


THE OTHER GUARANTORS FROM
TIME TO TIME PARTY HERETO


and


BANK OF MONTREAL,
as Administrative Agent
 







- B-2 -

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS
SECTION 1.01.
Credit Agreement
1
SECTION 1.02.
Other Defined Terms
1
 
 
 
ARTICLE II
 
 
 
THE GUARANTEES
 
 
 
SECTION 2.01.
Guarantee
3
SECTION 2.02.
Guarantee of Payment; Continuing Guarantee
3
SECTION 2.03.
No Limitations
4
SECTION 2.04.
Reinstatement
5
SECTION 2.05.
Agreement to Pay; Subrogation
5
SECTION 2.06.
Information
6
SECTION 2.07.
Payments Free of Taxes
6
SECTION 2.08.
Keepwell
6
 
 
 
ARTICLE III
 
 
 
INDEMNITY, SUBROGATION AND SUBORDINATION
 
 
 
SECTION 3.01.
Indemnity and Subrogation
6
SECTION 3.02.
Contribution and Subrogation
7
SECTION 3.03.
Subordination
7
SECTION 3.04.
General Limitation on Guarantee Obligations
7
 
 
 
ARTICLE IV
 
 
 
REPRESENTATIONS AND WARRANTIES; COVENANTS
 
ARTICLE V
 
MISCELLANEOUS
 
 
 
SECTION 5.01.
Notices
8
SECTION 5.02.
Waivers; Amendment
8
SECTION 5.03.
Administrative Agent’s Fees and Expenses; Indemnification
9
SECTION 5.04.
Successors and Assigns
10
SECTION 5.05.
Survival of Agreement
10



- B-3 -

--------------------------------------------------------------------------------




SECTION 5.06.
Counterparts; Effectiveness; Several Agreement
10
SECTION 5.07.
Severability
11
SECTION 5.08.
Right of Set-Off
11
SECTION 5.09.
Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent
11
SECTION 5.10.
WAIVER OF JURY TRIAL
12
SECTION 5.11.
Headings
12
SECTION 5.12.
Termination or Release
12
SECTION 5.13.
Additional Guarantors
13
SECTION 5.14.
Guaranty Absolute
13
 
 
 
Exhibit A
Form of Supplement
 





- B-4 -

--------------------------------------------------------------------------------





MASTER GUARANTEE AGREEMENT dated as of December 12, 2016 (this “Agreement”),
among BLUE BIRD CORPORATION (“Holdings”), BLUE BIRD BODY COMPANY (the
“Borrower”), SCHOOL BUS HOLDINGS INC., PEACH COUNTY HOLDINGS, INC. and BLUE BIRD
GLOBAL CORPORATION, as Intermediate Parents, each additional GUARANTOR from time
to time party hereto and BANK OF MONTREAL, as Administrative Agent, on behalf of
itself and the other Guaranteed Parties.


Reference is made to the Credit Agreement dated as of December 12, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Holdings, the Intermediate Parents,
the Borrower, the Lenders party thereto and Bank of Montreal, as an Issuing
Bank, the Swingline Lender and Administrative Agent. The Lenders and the Issuing
Banks have agreed to extend credit to the Borrower subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lenders and
the Issuing Banks to extend such credit are conditioned upon, among other
things, the execution and delivery of this Agreement. Holdings, the Intermediate
Parents and the other Guarantors (as defined below) are affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders and the Issuing Banks to extend
such credit. Accordingly, the parties hereto agree as follows:

ARTICLE I
Definitions



SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement
(including in the introductory paragraph hereto) and not otherwise defined
herein have the meanings specified in the Credit Agreement.


(b) The rules of construction specified in Sections 1.03 and 1.05 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.



SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“Agreement” has the meaning assigned to such term in the preamble to this
Agreement. “Borrower” has the meaning assigned to such term in the preamble to
this Agreement. “Claiming Party” has the meaning assigned to such term in
Section 3.02.
“Contributing Party” has the meaning assigned to such term in Section 3.02.


“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph to this Agreement.


“Guaranteed Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings, any Intermediate Parent, the
Borrower or any Restricted


- 1 -

--------------------------------------------------------------------------------




Subsidiary in respect of any overdraft and related liabilities arising from
treasury, depository, purchasing card and cash management services or any
automated clearing house transfers of funds provided to Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary (whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)) that are (a) owed to the Administrative Agent or any of
its Affiliates, (b) owed on the Closing Date to a Person that is a Lender or an
Affiliate of a Lender as of the Closing Date or (c) owed to a Person that is a
Lender or an Affiliate of a Lender as of the date such Guaranteed Cash
Management Obligations were entered into; provided, that such obligations are
represented by an agreement with Holdings, such Intermediate Parent, the
Borrower or such Restricted Subsidiary that designates such obligations as
Secured Cash Management Obligations as defined in and under the Credit
Agreement.


“Guaranteed Obligations” means (a) the Loan Document Obligations, (b) the
Guaranteed Cash Management Obligations and (c) the Guaranteed Swap Obligations
(other than Excluded Swap Obligations).


“Guaranteed Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) the Lead Arranger, (e) each Lender or its Affiliates
to whom any Guaranteed Cash Management Obligations are owed, (f) each
counterparty to any Swap Agreement (other than the Borrower or any of its
Affiliates) the obligations under which constitute Guaranteed Swap Obligations,
(g) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (h) the permitted successors and assigns of
each of the foregoing.


“Guaranteed Swap Obligations” means the due and punctual payment and performance
of all obligations of Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries under each Swap Agreement that (a) is with a
counterparty that is the Administrative Agent or any of its Affiliates, (b) is
in effect on the Closing Date with a counterparty that is a Lender or an
Affiliate of a Lender as of the Closing Date or (c) is with a counterparty that
was a Lender or an Affiliate of a Lender as of the date such Guaranteed Swap
Obligations were entered into; provided, that such Swap Agreement designates the
obligations owed thereunder as Secured Swap Obligations as defined in and under
the Credit Agreement.


“Guarantors” means Holdings, each Intermediate Parent and each Subsidiary Loan
Party that is or becomes a party to this Agreement pursuant to Section 5.13,
and, with respect to Guaranteed Cash Management Obligations and Guaranteed Swap
Obligations, the Borrower; provided that if any such Person is released from its
obligations as a Guarantor hereunder as provided in Section 5.12(b), such Person
shall cease to be a Guarantor hereunder effective upon such release.


“Holdings” has the meaning assigned to such term in the preamble.


“Payment in Full of the Guaranteed Obligations” shall have occurred when (i) all
Guaranteed Obligations (including all LC Disbursements, if any (other than in
respect of any Terminated Letter of Credit Obligation), but excluding (x)
contingent obligations for indemnification as to which no claim has been made
and (y) Guaranteed Swap Obligations and Secured Cash Management Obligations (as
defined in the Credit Agreement), in each case, as to which arrangements
reasonably satisfactory to the applicable Secured Party (as defined in the
Credit Agreement) have been made), have indefeasibly been paid in full in cash,
(ii) all Revolving Commitments and Swingline Commitments have terminated or
expired and (iii) the termination or expiration of all Letters of Credit
(including as a result of obtaining


- 2 -

--------------------------------------------------------------------------------




the consent of the applicable Issuing Bank as described in Section 9.05 of the
Credit Agreement or as a result of such Letters of Credit being backstopped or
cash collateralized) and the Issuing Banks have no further obligation to issue
or amend Letters of Credit under the Credit Agreement.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any
regulationspromulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Supplement” means a supplement to this Agreement substantially in the form of
Exhibit A hereto, or any other form approved by the Administrative Agent.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Terminated Letter of Credit Obligation” has the meaning assigned to such term
in Section 5.03(c).





ARTICLE II


The Guarantees



SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees to each of the Guaranteed Parties, jointly with the other Guarantors
and severally, as a primary obligor and not merely as a surety, by way of an
independent payment obligation, the due and punctual payment and performance of
the Guaranteed Obligations, in each case, whether such Guaranteed Obligations
are now existing or hereafter incurred under, arising out of any Loan Document
whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise in accordance herewith or with any other Loan Document.
Each Guarantor further agrees that the Guaranteed Obligations may be extended,
increased or renewed, in whole or in part, or amended or modified, without
notice to or further assent from it, and that it will remain bound upon its
guarantee hereunder notwithstanding any such extension or renewal, or amendment
or modification, of any of the Guaranteed Obligations. To the maximum extent
permitted by applicable law, each Guarantor waives presentment to, demand of
payment from and protest to the Borrower or any other Loan Party of any of the
Guaranteed Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment.



SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy or similar proceeding shall have stayed the
accrual of collection of any of the Guaranteed Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any other Guaranteed Party
to any security held for the payment of any of the Guaranteed Obligations or to
any balance of any deposit account or credit on the books of the Administrative
Agent or any other Guaranteed Party in favor of the Borrower, any other Loan
Party or any other Person. Each Guarantor agrees that its guarantee hereunder is
continuing in nature and applies to all of its Guaranteed Obligations, whether
currently existing or hereafter incurred.


- 3 -

--------------------------------------------------------------------------------







SECTION 2.03. No Limitations. (a) Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 5.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations, any impossibility in the
performance of any of the Guaranteed Obligations or otherwise (other than
Payment in Full of the Guaranteed Obligations). Without limiting the generality
of the foregoing, except for the termination or release of its obligations
hereunder as expressly provided in Section 5.12, to the fullest extent permitted
by applicable law, the obligations of each Guarantor hereunder shall not be
discharged or impaired or otherwise affected by (and each Guarantor hereby
waives, to the fullest extent permitted by applicable law, any defense based on
or arising out of):


(i) the failure of any Guaranteed Party or any other Person to assert any claim
or demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise;


(ii) any rescission, waiver, amendment, restatement or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;


(iii) the release of, or any impairment of or failure to perfect any Lien on,
any security held by any Guaranteed Party for any of the Guaranteed Obligations;


(iv) any default, failure or delay, willful or otherwise, in the performance of
any of the Guaranteed Obligations;


(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the Payment in Full of the
Guaranteed Obligations);


(vi) any illegality, lack of validity or lack of enforceability of any of the
Guaranteed
Obligations or any provision of any Loan Document;


(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any of the Guaranteed Obligations;


(viii) the existence of any claim, set-off or other rights that any Guarantor
may have at any time against the Borrower, the Administrative Agent, any other
Guaranteed Party or any other Person, whether in connection with the Credit
Agreement, the other Loan Documents or any unrelated transaction;


(ix) this Agreement having been determined (on whatsoever grounds) to be
invalid, non-binding or unenforceable against any other Guarantor ab initio or
at any time after the Closing Date;




-4-


Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------




(x) the fact that any Person that, pursuant to the Loan Documents, was required
to become a party hereto may not have executed or is not effectually bound by
this Agreement, whether or not this fact is known to the Guaranteed Parties;


(xi) any action permitted or authorized hereunder; or


(xii) any other circumstance (including any statute of limitations), or any
existence of or reliance on any representation by the Administrative Agent, any
Guaranteed Party or any other Person, that might otherwise constitute a defense
to, or a legal or equitable discharge of, the Borrower, any Guarantor or any
other guarantor or surety (other than the Payment in Full of the Guaranteed
Obligations).
Each Guarantor expressly authorizes the Guaranteed Parties to take and hold
security in accordance with the terms of the Loan Documents for the payment and
performance of the Guaranteed Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations, all without affecting
the obligations of any Guarantor hereunder.


(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Guaranteed Obligations or any Loan Document
or any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower or any other Loan Party, other than the Payment in
Full of the Guaranteed Obligations. The Administrative Agent and the other
Guaranteed Parties may, at their election and in accordance with the terms of
the Loan Documents, foreclose on any security held by one or more of them by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with the Borrower or any other Loan
Party or exercise any other right or remedy available to them against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Payment in Full of
the Guaranteed Obligations, shall have occurred. To the fullest extent permitted
by applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Loan Party, as the
case may be, or any security.





SECTION 2.04. Reinstatement. Each Guarantor agrees that, unless released
pursuant to Section 5.12(b), its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored by any Guaranteed Party upon the bankruptcy or
reorganization (or any analogous proceeding in any jurisdiction) of the
Borrower, any other Loan Party or otherwise.



SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing
provisions of this Article II and not in limitation of any other right that the
Administrative Agent or any other Guaranteed Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent for distribution to the applicable
Guaranteed Parties in cash the amount of such due and unpaid Guaranteed
Obligation.


-5-


Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------




Upon payment by any Guarantor of any sums to the Administrative Agent as
provided above, all rights of such Guarantor against the Borrower or any other
Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article III.



SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Guaranteed Parties will have any duty to advise such Guarantor
of information known to it or any of them regarding such circumstances or risks.



SECTION 2.07. Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Guarantor hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes on the same terms and to the same extent that payments by the Loan
Parties are required to be so made pursuant to the terms of Section 2.17 of the
Credit Agreement.





SECTION 2.08. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time to each other Loan
Party as may be needed by such other Loan Party to honor all of its obligations
under this Agreement in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Article II for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Article II, or otherwise under this Agreement,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until a
Payment in Full of the Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 2.08 constitute, and this Section 2.08 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.



ARTICLE III


Indemnity, Subrogation and Subordination



SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03) in respect of any payment hereunder, the Borrower
agrees that (a) in the event a payment in respect of any obligation of the
Borrower shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to any Security Document to satisfy in whole or
in part any Guaranteed Obligations owed to any Guaranteed Party, the Borrower
shall indemnify such Guarantor in an amount equal to the greater of the book
value or the fair market value of the assets so sold.




-6-


Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------





SECTION 3.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Sections 3.03 and 3.04) that, in the event a payment
shall be made by any other Guarantor hereunder in respect of any Guaranteed
Obligations or assets of any other Guarantor (other than the Borrower) shall be
sold pursuant to any Security Document to satisfy any Guaranteed Obligation owed
to any Guaranteed Party and such other Guarantor (the “Claiming Party”) shall
not have been fully indemnified as provided in Section 3.01, the Contributing
Party shall indemnify the Claiming Party in an amount equal to the amount of
such payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
(or, in the case of any Guarantor becoming a party hereto pursuant to Section
5.13, the date of the Supplement executed and delivered by such Guarantor) and
the denominator shall be the aggregate net worth of all the Guarantors on the
date hereof (or, in the case of any Guarantor becoming a party hereto pursuant
to Section 5.13, such other date). Subject to the terms of Section 3.03(b), each
Guarantor hereby agrees that to the extent a Guarantor shall have paid more than
its proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder that has not paid its proportionate share of such payment. Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 3.02 shall be subrogated to the rights of such Claiming Party under
Section 3.01 to the extent of such payment.



SECTION 3.03. Subordination.


(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Sections 3.01 and 3.02 and all other rights of the
Guarantors of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the Payment in Full of the Guaranteed
Obligations; provided that if any amount shall be paid to such Guarantor on
account of such subrogation rights at any time prior to the Payment in Full of
the Guaranteed Obligations, such amount shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Administrative Agent
to be credited and applied against the Guaranteed Obligations, whether matured
or unmatured, in connection with Section 4.02 of the Collateral Agreement. No
failure on the part of the Borrower or any Guarantor to make the payments
required by Sections 3.01 and 3.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder.


(b) Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Administrative
Agent (provided that no such notice shall be required to be given in the case of
any Event of Default arising under Section 7.01(h) or
7.01(i) of the Credit Agreement), all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any other Subsidiary shall be
fully subordinated to the Payment in Full of the Guaranteed Obligations.



SECTION 3.04. General Limitation on Guarantee Obligations. Each Guarantor, and
by its acceptance of this Agreement, the Administrative Agent and each other
Guaranteed Party, hereby confirms that it is the intention of all such Persons
that this Agreement and the Guaranteed Obligations of each Guarantor hereunder
not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Agreement and the Guaranteed Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, on
behalf of


-7-


Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------




itself and the other Guaranteed Parties, and the Guarantors hereby irrevocably
agree that the Guaranteed Obligations of each Guarantor under this Agreement at
any time shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor under this Agreement not constituting a fraudulent
transfer or conveyance. Each Guarantor further agrees to contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Guaranteed
Parties under or in respect of the Loan Documents.



ARTICLE IV


Representations and Warranties; Covenants


Each Guarantor represents and warrants to the Administrative Agent and the other
Guaranteed Parties that (a) the execution, delivery and performance by such
Guarantor of this Agreement have been duly authorized by all necessary corporate
or other organizational action and, if required, action by the holders of such
Guarantor’s Equity Interests, and that this Agreement has been duly executed and
delivered by such Guarantor and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and implied covenants of good faith and fair dealing, and (b) all
representations and warranties set forth in the Credit Agreement as to such
Guarantor are true and correct in all material respects as of each date such
representations and warranties are required to be true and correct pursuant to
the Credit Agreement; provided that, to the extent such representations and
warranties specifically refer to an earlier date, they are true and correct in
all respects as of such earlier date; provided further that any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language is true and correct in all material respects. Each Guarantor
covenants and agrees that until the Payment in Full of the Guaranteed
Obligations shall have occurred, such Guarantor will perform and observe, and
will cause each of its Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Loan Documents on its or their part to
be performed or observed or, in the case of any Guarantor other than the
Borrower, that the Borrower has agreed to cause such Guarantor or such
Subsidiaries to perform or observe.





ARTICLE V
Miscellaneous



SECTION 5.01. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.



SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks, the Swingline
Lender and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 5.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or


-8-


Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------




issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender, the
Swingline Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.


(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guarantor or Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Guaranteed Party,
consent to a departure by any Guarantor from any covenant of such Guarantor set
forth herein to the extent such departure is consistent with the authority of
the Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement or in Section 9.02 of the Credit
Agreement.



SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification. (a)
Each Guarantor, jointly with the other Guarantors and severally, agrees to (i)
reimburse the Administrative Agent for its fees and expenses incurred hereunder
as provided in Section 9.03(a) of the Credit Agreement and (ii) indemnify the
Administrative Agent against all losses, claims, damages, liabilities, costs and
expenses as provided in Section 9.03(b) of the Credit Agreement; provided that
each reference therein to the “Borrower” shall be deemed to be a reference to
each Guarantor.
(b) [Reserved.]


(c) To the fullest extent permitted by applicable law, no Guarantor shall
assert, and each Guarantor hereby waives, any claim against any Indemnitee (i)
for any direct or actual damages arising from the use by unintended recipients
of information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems (including the Internet) in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such actual or direct damages are determined by a court of
competent jurisdiction in a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of, or a material breach of the
Loan Documents by such Indemnitee or its Related Parties (as determined by a
court of competent jurisdiction in a final and non-appealable judgment) or (ii)
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that nothing in this
sentence shall diminish the obligations of any Guarantor under paragraph (a) of
this Section or any other expense reimbursement or indemnity obligations of any
Guarantor set forth in any Loan Document. In addition, no Guarantor shall be
liable to an Indemnitee for any indirect, special, consequential or punitive
damages except any such damages incurred or paid by an Indemnitee to a third
party.


(d) The provisions of this Section 5.03 shall survive and remain in full force
and effect regardless of the termination of this Agreement or any other Loan
Document or any provision hereof or thereof, the consummation of the
transactions contemplated hereby or thereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of any Guaranteed
Party. Notwithstanding the foregoing or anything else to the contrary set forth
in this Agreement, in the event that, in connection with the refinancing or


-9-


Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------




repayment in full of the credit facilities provided for under the Credit
Agreement, an Issuing Bank shall have provided to the Administrative Agent a
written consent to the release of the Revolving Lenders from their obligations
under the Credit Agreement with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding under the Credit Agreement
for all purposes, the Revolving Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(e) or (f) of the Credit Agreement and the
obligations thereunder shall cease to be a Guaranteed Obligation for all
purposes of this Agreement and the other Loan Documents (each a “Terminated
Letter of Credit Obligation”). All amounts due under this Section 5.03 shall be
payable not later than ten (10) Business Days after written demand therefor;
provided, however, that any Indemnitee shall promptly refund an indemnification
payment received hereunder to the extent that there is a final judicial
determination that such Indemnitee was not entitled to indemnification with
respect to such payment pursuant to this Section 5.03. Any such amounts payable
as provided hereunder shall be additional Guaranteed Obligations.



SECTION 5.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted by the Loan Documents.



SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in this Agreement or any other Loan
Document and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Guaranteed Parties and shall survive
the execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by or on
behalf of any Guaranteed Party and notwithstanding that the Administrative
Agent, any Issuing Bank, the Swingline Lender, any Lender or any other
Guaranteed Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement or any other Loan Document, and, subject to Section 5.12(b), shall
continue in full force and effect until the Payment in Full of the Guaranteed
Obligations.



SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective as to any
Guarantor when a counterpart hereof executed on behalf of such Guarantor shall
have been delivered to the Administrative Agent and a counterpart hereof shall
have been executed on behalf of the Administrative Agent, and thereafter shall
be binding upon such Guarantor and the Administrative Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Guarantor, the Administrative Agent and the other Guaranteed Parties and their
respective successors and assigns, except that no Guarantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any such assignment or transfer shall be void) except as expressly provided
in this Agreement and the Credit Agreement. This Agreement shall be construed as
a separate agreement with respect to each Guarantor and may be amended,
modified, supplemented, waived or released with respect to any Guarantor without
the approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.


-10-


Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------







SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.



SECTION 5.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, the Administrative Agent, each Lender, the Swingline Lender, each
Issuing Bank and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by the Administrative Agent, such Lender,
the Swingline Lender, any such Issuing Bank or any such Affiliate to or for the
credit or the account of any Guarantor against any of and all the obligations of
such Guarantor then due and owing under this Agreement held by the
Administrative Agent, such Lender, the Swingline Lender or such Issuing Bank,
irrespective of whether or not the Administrative Agent, such Lender, the
Swingline Lender or such Issuing Bank shall have made any demand under this
Agreement and although (i) such obligations may be contingent or unmatured and
(ii) such obligations are owed to a branch or office of the Administrative
Agent, such Lender or such Issuing Bank different from the branch or office
holding such deposit or obligated on such Indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of set-off, (x)
all amounts so set off shall be paid over promptly to the Administrative Agent
for further application in accordance with the provisions of Section 2.22 of the
Credit Agreement and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Guaranteed Obligations owing to such Defaulting Lender as
to which it exercised such right of set-off. The Administrative Agent, the
applicable Lender, the Swingline Lender and the applicable Issuing Bank shall
notify the Borrower (on behalf of the applicable Guarantor) and the
Administrative Agent of such set-off and application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off and application under this Section. The rights of the
Administrative Agent, each Lender, the Swingline Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of set-off) that the Administrative Agent,
such Lender, such Issuing Bank and their respective Affiliates may have.







SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) This Agreement shall be construed
in accordance with and governed by the laws of the State of New York.


(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement or any other Loan Document brought by it or any of
its Affiliates shall be brought, and shall be heard and determined exclusively
in such New York


-11-


Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------




State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank, any
Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against any Guarantor or its properties
in the courts of any jurisdiction.


(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


(e) Each Guarantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.



SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.





SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.



SECTION 5.12. Termination or Release. (a) Subject to Section 2.04, this
Agreement and the Guarantees made herein shall automatically terminate upon the
Payment in Full of the Guaranteed Obligations.


(b) The guarantees made herein shall also automatically terminate and be
released at the time or times and in the manner set forth in Section 9.15 of the
Credit Agreement.




-12-


Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------




(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release and make such
other filings as the Administrative Agent shall reasonably request in order to
demonstrate compliance with this Section 5.12. Any execution and delivery of
documents by the Administrative Agent pursuant to this Section 5.12 shall be
without recourse to or warranty by the Administrative Agent.



SECTION 5.13. Additional Guarantors. Pursuant to Section 5.11 of the Credit
Agreement, additional Subsidiaries may be required to become Guarantors after
the date hereof. Upon execution and delivery by the Administrative Agent and
such Subsidiary of a Supplement, such Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as such herein.
The execution and delivery of any such Supplement shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any Subsidiary as a party to this Agreement.



SECTION 5.14. Guaranty Absolute. To the fullest extent permitted by applicable
law, all rights of the Administrative Agent hereunder and all obligations of
each Guarantor hereunder shall be absolute and unconditional irrespective of (a)
any lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Guaranteed Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Guaranteed Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document, or
any other agreement or instrument, (c) any exchange, release or non-perfection
of any Lien on other Collateral, or any release or amendment or waiver of or
consent under or departure from any guaranty securing or guaranteeing all or any
of the Guaranteed Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Guarantor in respect
of the Guaranteed Obligations or this Agreement.








[Signature Pages Follow]




-13-


Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Master Guarantee
Agreement as of the day and year first above written.






BLUE BIRD CORPORATION
By:
 
 
Name:
Phil Tighe
 
Title:
Chief Financial Officer
 

SCHOOL BUS HOLDINGS INC., as a Guarantor
By:
 
 
Name:
Phil Tighe
 
Title:
Chief Financial Officer
 

PEACH COUNTY HOLDINGS, INC., as a Guarantor
By:
 
 
Name:
Phil Tighe
 
Title:
Chief Financial Officer
 

BLUE BIRD GLOBAL CORPORATION, as a Guarantor
By:
 
 
Name:
Phil Tighe
 
Title:
Chief Financial Officer
 

BLUE BIRD BODY COMPANY, as a Guarantor
By:
 
 
Name:
Phil Tighe
 
Title:
Chief Financial Officer
 



[Guarantee Agreement Signature Page]

--------------------------------------------------------------------------------




BANK OF MONTREAL,
as Administrative Agent,
By:
 
 
Name:
Tomasz Milewski
 
Title:
Vice President
 



[Guarantee Agreement Signature Page]

--------------------------------------------------------------------------------





Exhibit A to the Master Guarantee Agreement


SUPPLEMENT NO. dated as of [ ], 20[ ] (this “Supplement”) to the Master
Guarantee Agreement dated as of December 12, 2016 (the “Guarantee Agreement”),
among BLUE BIRD CORPORATION (“Holdings”), SCHOOL BUS HOLDINGS INC., PEACH COUNTY
HOLDINGS, INC. and BLUE BIRD GLOBAL CORPORATION, as Intermediate Parents, BLUE
BIRD BODY COMPANY (the “Borrower”), each additional GUARANTOR from time to time
party thereto and BANK OF MONTREAL, as Administrative Agent, on behalf of itself
and the other Guaranteed Parties.


A. Reference is made to the Credit Agreement dated as of December 12, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Holdings, the Intermediate Parents,
the Borrower, the Lenders party thereto and Bank of Montreal, as an Issuing
Bank, the Swingline Lender and Administrative Agent.


B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement referred to therein, as applicable.


C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders and the Issuing Banks to extend credit to the Borrower. Section 5.13
of the Guarantee Agreement provides that additional Subsidiaries may become
Guarantors under the Guarantee Agreement by execution and delivery of an
instrument substantially in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement to become a
Guarantor under the Guarantee Agreement in order to induce the Lenders and the
Issuing Banks to make additional extensions of credit under the Credit Agreement
and as consideration for such extensions of credit previously issued.
Accordingly, the Administrative Agent and the New Subsidiary hereby agree as
follows:



SECTION 1. In accordance with Section 5.13 of the Guarantee Agreement, the New
Subsidiary by its signature below hereby becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor, and the New Subsidiary hereby agrees to all the terms and provisions
of the Guarantee Agreement applicable to it as a Guarantor thereunder. In
furtherance of the foregoing, and subject to Section 3.04 of the Guarantee
Agreement, the New Subsidiary irrevocably and unconditionally guarantees to each
of the Guaranteed Parties, jointly with the other Guarantors and severally, as a
primary obligor and not merely as a surety, by way of an independent payment
obligation, the due and punctual payment and performance of the Guaranteed
Obligations. The New Subsidiary further agrees that the Guaranteed Obligations
may be extended or renewed, in whole or in part, or amended or modified, without
notice to or further assent from it, and that it will remain bound upon its
guarantee hereunder notwithstanding any such extension or renewal, or amendment
or modification, of any of the Guaranteed Obligations. To the maximum extent
permitted by applicable law, the New Subsidiary waives presentment to, demand of
payment from and protest to the Borrower or any other Loan Party of any of the
Guaranteed Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment. Each reference to a “Guarantor” in the
Guarantee Agreement shall be deemed to include the New Subsidiary.




Exh. A-1


Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------







SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Guaranteed Parties that (a) the execution, delivery and
performance by the New Subsidiary of this Supplement have been duly authorized
by all necessary corporate or other action and, if required, action by the
holders of such New Subsidiary’s Equity Interests, and that this Supplement has
been duly executed and delivered by the New Subsidiary and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law, and implied covenants of good faith and fair
dealing and (b) all representations and warranties set forth in the Credit
Agreement as to the New Subsidiary are true and correct in all material respects
as of the date hereof; provided that, to the extent such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date; provided, further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct in all respects.


The New Subsidiary covenants and agrees that until the Payment in Full of the
Guaranteed Obligations shall have occurred, the New Subsidiary will perform and
observe, and will cause each of its Subsidiaries to perform and observe, all of
the terms, covenants and agreements set forth in the Loan Documents on its or
their part to be performed or observed or that the Borrower has agreed to cause
the New Subsidiary or such Subsidiaries to perform or observe.



SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page to this
Supplement by facsimile or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Supplement. This Supplement
shall become effective as to the New Subsidiary when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon the New
Subsidiary and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of the New Subsidiary,
the Administrative Agent and the other Guaranteed Parties and their respective
successors and assigns, except that the New Subsidiary shall not have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any such assignment or transfer shall be void) except as expressly provided
in this Supplement, the Guarantee Agreement and the Credit Agreement.



SECTION 4.


(a) This Supplement shall be construed in accordance with and governed by the
laws of the State of New York.


(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims arising out of or
relating to this Supplement or any other Loan Document brought by it or any of
its Affiliates shall be brought, and shall be heard and determined exclusively
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that


Exh. A-2


Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------




a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank, any Lender or the Swingline Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against any Guarantor or its properties in the courts of any jurisdiction.


(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d) Each party to this Supplement irrevocably consents to service of process in
the manner provided for notices in Section 5.01 of the Guarantee Agreement.
Nothing in any Loan Document will affect the right of any party to this
Supplement to serve process in any other manner permitted by law.


(e) The New Subsidiary hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.


(f) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS SUPPLEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.



SECTION 5. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.



SECTION 6. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Guarantee Agreement.



SECTION 7. The New Subsidiary agrees to (i) reimburse the Administrative Agent
for its fees and expenses incurred hereunder and under the Guarantee Agreement
as provided in Section 9.03(a) of the Credit Agreement and (ii) indemnify the
Administrative Agent against all losses, claims, damages, liabilities, costs and
expenses as provided by Section 9.03(b) of the Credit Agreement; provided that
each reference therein to “the Borrower” shall be deemed to also be a reference
to “the New Subsidiary.”


Exh. A-3


Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Master Guarantee Agreement as of the day and
year first above written.


[NAME OF NEW SUBSIDIARY], as New Subsidiary
By:
 
 
Name:
 
 
 
Title:
 
 

BANK OF MONTREAL, as Administrative Agent, on behalf of itself and the other
Guaranteed Parties,
By:
 
 
Name:
 
 
 
Title:
 
 















































































SIGNATURE PAGE TO SUPPLEMENT TO THE MASTER GUARANTEE AGREEMENT


- 4 -

--------------------------------------------------------------------------------





EXHIBIT D


Form of Collateral Agreement




[See attached.]






































































































D-1


- 5 -

--------------------------------------------------------------------------------





Execution Version


 



COLLATERAL AGREEMENT








dated as of
December 12, 2016,
among
BLUE BIRD CORPORATION,
as Holdings,


SCHOOL BUS HOLDINGS INC.,
PEACH COUNTY HOLDINGS, INC. and
BLUE BIRD GLOBAL CORPORATION,
as Intermediate Parents,


BLUE BIRD BODY COMPANY,
as Borrower,


THE OTHER GRANTORS PARTY HERETO FROM TIME TO TIME


and


BANK OF MONTREAL,
as Administrative Agent


 





Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
 
 
 
Page
 
 
 
ARTICLE I
Definitions
 
 
 
 
Section 1.01
Defined Terms
1
Section 1.02
Other Defined Terms
1
 
 
 
ARTICLE II
Pledge of Securities
 
 
 
 
Section 2.01
Pledge
5
Section 2.02
Delivery of the Pledged Collateral
6
Section 2.03
Representations, Warranties and Covenants
6
Section 2.04
Registration in Nominee Name; Denominations
8
Section 2.05
Voting Rights; Dividends and Interest
8
 
 
 
ARTICLE III
Security Interests in Personal Property
 
 
 
 
Section 3.01
Security Interest
10
Section 3.02
Representations and Warranties
14
Section 3.03
Covenants
15
Section 3.04
Other Actions
16
Section 3.05
Covenants Regarding Patent, Trademark and Copyright Collateral
19
 
 
 
ARTICLE IV
Remedies
 
 
 
 
Section 4.01
Remedies upon Default
19
Section 4.02
Application of Proceeds
21
Section 4.03
Grant of License to Use Intellectual Property
22
Section 4.04
Securities Act
22
Section 4.05
Reinstatement
23
 
 
 
ARTICLE V
Miscellaneous
 
 
 
 
Section 5.01
Notices
23
Section 5.02
Waivers; Amendment
23
Section 5.03
Administrative Agent’s Fees and Expenses; Indemnification
24
Section 5.04
Successors and Assigns
24
Section 5.05
Survival of Agreement
24
Section 5.06
Counterparts; Effectiveness; Several Agreement
25
Section 5.07
Severability
25



Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section 5.08
Right of Set-Off
25
Section 5.09
Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent
26
Section 5.10
WAIVER OF JURY TRIAL
26
Section 5.11
Headings
27
Section 5.12
Security Interest Absolute
27
Section 5.13
Termination or Release
27
Section 5.14
Additional Subsidiaries
28
Section 5.15
Administrative Agent Appointed Attorney-in-Fact
28
Section 5.16
Administrative Agent’s Duties
28
Section 5.17
Keepwell
29
 
 
 
Schedules
 
 
 
 
 
Schedule I
Pledged Equity Interests; Pledged Debt Securities
 
Schedule II
Copyrights
 
Schedule III
Patents
 
Schedule IV
Trademarks
 
 
 
 
Exhibits
 
 
 
 
 
Exhibit I
Form of Supplement
 
Exhibit II
Form of Copyright Security Agreement
 
Exhibit III
Form of Patent Security Agreement
 
Exhibit IV
Form of Trademark Security Agreement
 





ii

--------------------------------------------------------------------------------





COLLATERAL AGREEMENT dated as of December 12, 2016 (this “Agreement”), among
BLUE BIRD CORPORATION (“Holdings”), SCHOOL BUS HOLDINGS INC., PEACH COUNTY
HOLDINGS, INC. and BLUE BIRD GLOBAL CORPORATION, as Intermediate Parents, BLUE
BIRD BODY COMPANY (the “Borrower”), the other GRANTORS from time to time party
hereto and BANK OF MONTREAL, as Administrative Agent.


Reference is made to the Credit Agreement dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Holdings, the Intermediate Parents,
the Borrower, the Lenders party thereto, and Bank of Montreal, as an Issuing
Bank, the Swingline Lender and the Administrative Agent. The Lenders and the
Issuing Banks have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
and the Issuing Banks to extend such credit are conditioned upon, among other
things, the execution and delivery of this Agreement. The Grantors (other than
the Borrower) are Affiliates of the Borrower, will derive substantial benefits
from the extension of credit to the Borrower pursuant to the Credit Agreement
and are willing to execute and deliver this Agreement in order to induce the
Lenders and the Issuing Banks to extend such credit. Accordingly, the parties
hereto agree as follows:



ARTICLE I
Definitions





Section 1.01 Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the UCC (as defined herein) and not defined in this
Agreement (whether or not capitalized) shall have the meaning specified in the
UCC. The term “instrument” shall have the meaning specified in Article 9 of the
UCC.


(b) The rules of construction specified in Section 1.03, 1.04 and 1.05 of the
Credit Agreement also apply to this Agreement, mutatis mutandis.



Section 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:


“Account Collateral” has the meaning assigned to such term in Section
3.01(a)(i).


“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.


“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 3.05(d).


“Agreement” has the meaning assigned to such term in the preamble to this
Agreement. “Borrower” has the meaning assigned to such term in the preamble to
this Agreement. Assets).


“Collateral” means Filing Collateral and Pledged Collateral (in each case, other
than the Excluded




Blue Bird - Master Guarantee Agreement

--------------------------------------------------------------------------------




“Control Account” shall mean a Deposit Account that is subject to a Deposit
Account Control Agreement.


“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright (including software) now or
hereafter owned by any other Person or that such other Person otherwise has the
right to license, and all rights of any such Person under any such agreement.


“Copyright Security Agreement” means the Copyright Security Agreement
substantially in the form of Exhibit II.


“Copyrights” means (a) all copyright rights in any work (including software)
arising under the copyright laws of the United States, whether as author,
assignee, transferee or otherwise and (b) all registrations and applications for
registration of any such copyright in the United States, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including, without
limitations the copyrights described on Schedule II hereto.


“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph of this
Agreement.


“Deposit Account Control Agreement” means, with respect to a Deposit Account of
a Grantor, a deposit account control agreement, in form and substance reasonably
acceptable to the Administrative Agent, executed by the applicable Grantor, the
Administrative Agent and the relevant financial institution.


“Discharge of Secured Obligations” means (a) the indefeasible payment in full in
cash of all the Secured Obligations (other than (x) contingent indemnification
obligations as to which no claim has been made and (y) Secured Cash Management
Obligations and Secured Swap Obligations as to which arrangements reasonably
satisfactory to the applicable Secured Party have been made), (b) the
termination or expiration of all Revolving Commitments and Swingline Commitments
and (c) the termination or expiration of all Letters of Credit (including as a
result of obtaining the consent of the applicable Issuing Bank as described in
Section 9.05 of the Credit Agreement or as a result of such Letters of Credit
being backstopped or cash collateralized) and the Issuing Banks having no
further obligation to issue or amend Letters of Credit under the Credit
Agreement.


“Equipment” has the meaning assigned to such term in Section 3.01(a)(ii).


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.


“Excluded Accounts” means (a) payroll, employee benefit obligations, withholding
tax, other fiduciary accounts and cash deposits or similar arrangements in
connection with Liens permitted by Section 6.02 of the Credit Agreement, (b)
“zero balance” accounts and (c) other accounts so long as the aggregate average
daily closing balance in any such other account over any 30 day period does not
at any time exceed $500,000; provided that the aggregate average daily closing
balance over any 30-day period for all bank accounts excluded pursuant to this
clause (c) shall not exceed $1,000,000.




- 2 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




“Excluded Assets” means any and all Excluded Equity Interests and Excluded
Property. “Excluded Equity Interests” has the meaning assigned to such term in
Section 2.01. “Excluded Property” has the meaning assigned to such term in
Section 3.01(a).
“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.


“Filing Collateral” has the meaning assigned to such term in Section 3.01(a).


“Grantors” means (a) the Borrower, (b) Holdings, (c) the Intermediate Parents
and (d) each
Restricted Subsidiary that becomes a party to this Agreement as a Grantor on or
after the Closing Date. “Holdings” has the meaning assigned to such term in the
preamble to this Agreement.
“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, Patents, Patent Licenses,
Copyrights, Copyright Licenses, Trademarks, Trademark Licenses, trade secrets,
domain names, confidential or proprietary technical and business information, or
other data or information, software and databases and all embodiments or
fixations thereof.


“Intermediate Parent” has the meaning assigned to such term in the preamble to
this Agreement. “Inventory” has the meaning assigned to such term in Section
3.01(a)(iii).
“IP Collateral” has the meaning assigned to such term in Section 3.01(a)(v).
“IP Security Agreement Supplement” has the meaning assigned to such term in
Section 3.05(e). “New York UCC” means the Uniform Commercial Code as from time
to time in effect in the
State of New York.


“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent, now or hereafter owned by any other Person or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.


“Patent Security Agreement” means the Patent Security Agreement substantially in
the form of
Exhibit III hereto.


“Patents” means (a) all patents, patent applications, utility models and
statutory invention registrations and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein, including, without limitations
the patents described on Schedule III hereto.


“Perfection Certificate” means the Perfection Certificate dated the Closing Date
delivered to the Administrative Agent pursuant to Section 4.01(f) of the Credit
Agreement, as updated or otherwise supplemented from time to time.


- 3 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------






“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.
“Pledged Equity Interests” has the meaning assigned to such term in Section
2.01.
“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Security Interest” has the meaning assigned to such term in Section 3.01(a).


“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person or that any other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.


“Trademark Security Agreement” means the trademark security agreement in the
form of
Exhibit IV hereto.


“Trademarks” means (a) all trademarks, service marks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, all registrations thereof, and all registration and
applications filed in connection therewith, and all extensions or renewals
thereof and (b) all goodwill associated therewith or symbolized thereby,
including, without limitations the trademarks described on Schedule IV hereto.


“UCC” shall mean the New York UCC; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Administrative Agent’s security interest in any item or portion of the
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial


- 4 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




Code as in effect, at such time, in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority and for purposes of
definitions relating to such provisions.



ARTICLE II
Pledge of Securities



Section 2.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Secured Obligations, each Grantor hereby assigns and pledges
to the Administrative Agent, its successors and assigns, on behalf of and for
the benefit of the Secured Parties, and hereby grants to the Administrative
Agent, its successors and assigns, on behalf of and for the benefit of the
Secured Parties, a security interest in all of such Grantor’s right, title and
interest in, to and under, in each case whether now owned or hereafter arising
or acquired by such Grantor or in which such Grantor now has or in the future
may acquire any right, title or interest in (a)(i) the Equity Interests owned by
such Grantor, including, in any event, those listed opposite the name of such
Grantor on Schedule I hereto, (ii) any other Equity Interests obtained in the
future by such Grantor and (iii) the certificates or other instruments
representing all such Equity Interests (if any) together with all undated stock
powers or other instruments of transfer with respect thereto, in each case duly
executed in blank and reasonably satisfactory to the Administrative Agent;
(clauses (i), (ii) and (iii), collectively, the “Pledged Equity Interests”);
provided that the Pledged Equity Interests and the Pledged Collateral shall not
include (A) Equity Interests of any Person (other than a Wholly Owned
Subsidiary), to the extent prohibited by the terms of such Person’s
organizational or joint venture documents or other agreements with holders of
such Equity Interests as in effect on the Closing Date or on such later date on
which such Person becomes a Subsidiary of a Grantor; provided that such
prohibition or restriction shall not have been entered in contemplation of the
requirements of this Agreement or such acquisition by such Grantor; provided,
further, that Equity Interests of any such Person not pledged as Collateral as a
result of any such prohibition shall be subject to a negative pledge; provided,
further, that at no time shall equity income from all such Persons with
organizational or joint venture documents containing such prohibitions on
pledges represent more than 5% of the Consolidated Total Assets of Holdings and
its Subsidiaries (provided, however, that the equity income of Micro Bird
Holdings Inc. will not be subject to this limitation); and provided, further,
that such Equity Interest shall cease to be an Excluded Equity Interest (as
defined below) for so long as such prohibition ceases to be in effect, (B)
voting Equity Interests constituting an amount greater than 65% of the voting
Equity Interests of any Foreign Subsidiary that is a CFC or of any Disqualified
Domestic Subsidiary, (C) any Equity Interests of any Person (other than any
partnership, joint venture or other Subsidiary that is not a Wholly Owned
Subsidiary) if, to the extent and for so long as the pledge of such Equity
Interests hereunder is prohibited by any applicable Requirements of Law or by
agreements in existence on the Closing Date or the date of acquisition of such
Equity Interests and not entered into or created in contemplation thereof (in
each case, other than to the extent that any such prohibition would be rendered
ineffective pursuant to the UCC or any other applicable Requirements of Law);
provided that such Equity Interest shall cease to be an Excluded Equity Interest
for so long as such prohibition ceases to be in effect, and (D) any Equity
Interest that the Borrower and the Administrative Agent shall have agreed in
writing to treat as an Excluded Equity Interest for purposes hereof on account
of the cost of pledging such Equity Interest hereunder (including any material
adverse tax consequences to Holdings and its Subsidiaries resulting therefrom)
being excessive in view of the benefits to be obtained by the Secured Parties
therefrom (the Equity Interests excluded pursuant to clauses (A) through (D)
above being referred to as the “Excluded Equity Interests”); (b)(i) all
Indebtedness from time to time owned by such Grantor, including, in any event,
Indebtedness listed opposite the name of such Grantor on Schedule I hereto, (ii)
all Indebtedness in the future issued to or otherwise acquired by such Grantor
and (iii) the promissory notes and any other instruments evidencing all such
Indebtedness (collectively, the “Pledged Debt Securities”); (c) all other
property that may be delivered to and held by the Administrative Agent pursuant
to the terms of this Section 2.01 and Section


- 5 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




2.02; (d) subject to Section 2.05, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (a), (b) and (c) above; (e) subject to Section 2.05, all
rights and privileges of such Grantor with respect to the securities and other
property referred to in clauses (a), (b), (c) and (d) above; and (f) all
Proceeds of any of the foregoing to the extent such Proceeds would constitute
property referred to in clauses (a) through (e) above (the items referred to in
clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).







Section 2.02 Delivery of the Pledged Collateral. (a) Except as may otherwise be
agreed by the Administrative Agent with respect to Pledged Securities, and
subject to Section 2.02(b) with respect to Pledged Securities constituting
Indebtedness, each Grantor agrees to deliver or cause to be delivered to the
Administrative Agent any and all Pledged Securities, together with undated stock
or note powers, as applicable, duly executed in blank or other instruments of
transfer duly executed in blank and reasonably satisfactory to the
Administrative Agent (i) upon execution of this Agreement in the case of any
such Pledged Securities owned by such Grantor on the date hereof and (ii)
promptly (and in any event within 30 days after receipt by such Grantor or such
longer period agreed to by the Administrative Agent in its reasonable
discretion) after the acquisition thereof, in the case of any such Pledged
Securities acquired by such Grantor after the date hereof.
(b) As promptly as practicable (and in any event within 30 days after receipt by
such Grantor or such longer period agreed to by the Administrative Agent in its
reasonable discretion), each Grantor will cause any Indebtedness for borrowed
money owed to such Grantor by Holdings, each Intermediate Parent, the Borrower
or any Restricted Subsidiary in a principal amount greater than or equal to
$100,000 individually or $500,000 in the aggregate to be evidenced by a duly
executed promissory note that is pledged and delivered to the Administrative
Agent pursuant to the terms hereof.


(c) Upon delivery to the Administrative Agent, (i) any certificate or promissory
note representing Pledged Collateral shall be accompanied by an undated stock or
note power, as applicable, duly executed in blank or other undated instruments
of transfer duly executed in blank and reasonably satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment duly executed in blank by the applicable Grantor and
reasonably satisfactory to the Administrative Agent and such other instruments
and documents as the Administrative Agent may reasonably request. Each delivery
of Pledged Securities shall be accompanied by a schedule describing such Pledged
Securities, which schedule shall be deemed attached to, and shall supplement,
Schedule I hereto and be made a part hereof; provided that failure to provide
any such schedule hereto shall not affect the validity of such pledge of such
Pledged Securities. Each such schedule so delivered shall supplement any prior
schedules so delivered.











- 6 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




Section 2.03 Representations, Warranties and Covenants. The Grantors jointly and
severally represent, warrant and covenant to and with the Administrative Agent,
on behalf of and for the benefit of the Secured Parties, that:


(a) as of the Closing Date and each date Schedule I is supplemented pursuant to
Section 2.02(c), Schedule I hereto sets forth a true and complete list in all
material respects, with respect to each Grantor, of (i) all the issued and
outstanding Pledged Equity Interests owned, beneficially or of record, by such
Grantor, specifying the issuer and certificate number (if any) of, and the
number and percentage of ownership represented by, such Pledged Equity Interests
and setting forth the percentage of such Pledged Equity Interests pledged under
this Agreement and (ii) all the Pledged Debt Securities owned by such Grantor
(other than checks to be deposited in the ordinary course of business) with a
principal amount greater than or equal to $100,000 individually or $500,000 in
the aggregate;


(b) the Pledged Equity Interests and the Pledged Debt Securities have been duly
and validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity Interests, are fully paid and nonassessable and (ii) in the case
of Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof, except to the extent that enforceability of such obligations
may be limited by applicable bankruptcy, insolvency, receivership, fraudulent
conveyance, moratorium or other similar laws affecting creditor’s rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, and implied covenants of good
faith and fair dealing; provided that the foregoing representations, insofar as
they relate to the Pledged Debt Securities issued by a Person other than
Holdings or any Restricted Subsidiary, are made to the knowledge of the
Grantors;


(c) except for the security interests granted hereunder and under any other Loan
Document, each of the Grantors (i) is and, subject to any Dispositions made in
compliance with the Credit Agreement or any repayment or other satisfaction of
indebtedness represented or evidenced by such Pledged Securities, will continue
to be the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule I hereto as owned by such Grantor, (ii) holds the same
free and clear of all Liens, other than Liens permitted pursuant to Section 6.02
of the Credit Agreement and Dispositions made in compliance with the Credit
Agreement, and (iii) will make no further assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than the Liens created by this Agreement and
the other Loan Documents and Liens permitted pursuant to Section 6.02 of the
Credit Agreement and Dispositions made in compliance with the Credit Agreement;


(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or to the extent issued by Holdings or any Restricted
Subsidiary, the Pledged Equity Interests and the Pledged Debt Securities are and
will continue to be freely transferable and assignable, and, to the extent
issued by Holdings or any Restricted Subsidiary, none of the Pledged Equity
Interests and the Pledged Debt Securities are or will be subject to any option,
right of first refusal, shareholders agreement, charter, by-law or other
organizational document provisions or contractual restriction of any nature that
would prohibit, impair, delay or otherwise affect in any manner materially
adverse to the Secured Parties the pledge of such Pledged Collateral hereunder,
the sale or disposition thereof pursuant hereto or the exercise by the
Administrative Agent of rights and remedies hereunder;




- 7 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;


(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent will obtain a legal,
valid and perfected lien upon and security interest in such Pledged Securities,
free of any adverse claims, under the New York UCC to the extent such lien and
security interest may be created and perfected under the New York UCC upon such
delivery, as security for the payment and performance of the Secured
Obligations;


(g) in connection with any exercise of remedies by the Administrative Agent
provided in the Loan Documents, each Grantor hereby consents to the transfer of
any Equity Interests in any Person in which such Grantor holds an interest,
including in its capacity as manager, member or general partner of such Person;
and


(h) subject to the terms of this Agreement and to the extent permitted by
applicable law, each Grantor hereby agrees that upon the occurrence and during
the continuance of an Event of Default, it will comply with instructions of the
Administrative Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity Interests hereunder that are not certificated without
further consent by the applicable owner or holder of such Pledged Equity
Interests.







Section 2.04 Registration in Nominee Name; Denominations. Each Grantor will
promptly give to the Administrative Agent copies of any material notices or
other material communications received by it with respect to Pledged Collateral
registered in the name of such Grantor. If an Event of Default shall have
occurred and is continuing and the Administrative Agent shall have notified the
Grantors in writing of its intent to exercise such rights, the Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Collateral in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or in its own name as pledgee or in the name of its nominee
(as pledgee or as sub-agent). Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent shall at all times have the right
to exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any reasonable purpose consistent with this
Agreement.







Section 2.05 Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and is continuing and the Administrative
Agent shall have notified the Grantors in writing that their rights under this
Section 2.05 are being suspended:


(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral; provided
that such rights and powers shall not be exercised in any manner that would
reasonably be expected to materially and adversely affect the rights inuring to
a holder of any Pledged Collateral or the rights and remedies of any of the
Administrative Agent or the other


- 8 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




Secured Parties under this Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same;


(ii) the Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be promptly executed and delivered to such Grantor, all
such proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section; and


(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent that such dividends, interest,
principal and other distributions are permitted by, and are otherwise paid or
distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable law; provided that any
non-cash dividends, interest, principal or other distributions that would
constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests in the issuer of any Pledged Collateral or received in exchange
for Pledged Collateral or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral (except to the extent such dividends, interest, principal or
other distributions would constitute Excluded Equity Interests) and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Administrative Agent and the other Secured
Parties and shall be forthwith delivered to the Administrative Agent in the same
form as so received (with any necessary endorsements, stock or note powers and
other instruments of transfer reasonably requested by the Administrative Agent),
and to the extent required pursuant to the terms of this Agreement and the other
Loan Documents.


(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(iii) of this Section 2.05, all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (a)(iii) of this Section
2.05 shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions until such Event of Default has been cured or waived. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 2.05 shall be held in trust for the
benefit of the Administrative Agent and the other Secured Parties, shall be
segregated from other property or funds of such Grantor and shall be forthwith
delivered to the Administrative Agent upon demand in the same form as so
received (with any necessary endorsements, stock or note powers and other
instruments of transfer reasonably requested by the Administrative Agent). Any
and all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 4.02. After all Events of Default have been cured
or waived, (i) the Administrative Agent shall promptly repay to each Grantor
(without interest) all


- 9 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.05 and that remain in such account and (ii) all rights vested in
the Administrative Agent pursuant to this paragraph (b) shall cease and the
Grantors shall have the exclusive right to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral they would otherwise be entitled to pursuant
to paragraph (a)(iii) of this Section 2.05.


(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 2.05, all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 2.05, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this Section
2.05, shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following the occurrence and during
the continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, all rights vested
in the Administrative Agent pursuant to this paragraph (c) shall cease, and the
Grantors shall have the exclusive right to exercise the voting and consensual
rights and powers they would otherwise be entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.05.


(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 2.05 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s rights to give additional notices from time to time
suspending other rights in accordance with paragraphs (b) and (c) of this
Section.







ARTICLE III
Security Interests in Personal Property



Section 3.01 Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Grantor hereby
grants to the Administrative Agent, its successors and assigns, and behalf of
and for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all of such Grantor’s right, title and interest in, to and under
any and all of the following assets whether now owned by or owing to or at any
time hereafter arising or acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Filing Collateral”):


(i) the following (collectively, the “Account Collateral”):


(1) all deposit accounts, securities accounts, proceeds accounts and all funds
and financial assets from time to time credited thereto


- 10 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




(including, without limitation, all cash equivalents), and all certificates and
instruments, if any, from time to time representing or evidencing any such
accounts;


(2) all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Administrative
Agent for or on behalf of such Grantor in substitution for or in addition to any
or all of the then existing Account Collateral; and


(3) all interest, dividends, distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Account Collateral;


(ii) all equipment in all of its forms, including, without limitation, all
machinery, tools, furniture and fixtures, and all parts thereof and all
accessions thereto, including, without limitation, computer programs and
supporting information that constitute equipment within the meaning of the UCC
(any and all such property being the “Equipment”);


(iii) all inventory in all of its forms, including, without limitation, (1) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (2) goods in which
such Grantor has an interest in mass or a joint or other interest or right of
any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (3) goods that are returned to or
repossessed or stopped in transit by such Grantor, and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);


(iv) all other Goods;


(v) all Intellectual Property (the “IP Collateral”);


(vi) all investment property (including, without limitation, all (A) securities,
whether certificated or uncertificated, (B) security entitlements, (C)
securities accounts, (D) commodity contracts and (E) commodity accounts) in
which such Grantor has now, or acquires from time to time hereafter, any right,
title or interest in any manner, and the certificates or instruments, if any,
representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such investment property and all warrants, rights
or options issued thereon or with respect thereto;


(vii) all Letter-of-Credit Rights;
(viii) all Commercial Tort Claims (as described on Schedule 8 to the
Perfection Certificate);




- 11 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




(ix) all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, intercompany
loans, general intangibles (including, without limitation, payment intangibles)
and other obligations of any kind, whether or not arising out of or in
connection with the sale or lease of goods or the rendering of services and
whether or not earned by performance, and all rights now or hereafter existing
in and to all supporting obligations and in and to all security agreements,
mortgages, Liens, leases, letters of credit and other contracts securing or
otherwise relating to the foregoing property;


(x) each of the agreements to which such Grantor is now or may hereafter become
a party, in each case as such agreements may be amended, amended and restated,
supplemented or otherwise modified from time to time, including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due thereunder or pursuant thereto, (ii) all rights of such Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect thereto,
(iii) claims of such Grantor for damages arising out of or for breach of or
default thereunder and (iv) the right of such Grantor to terminate such
agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder;


(xi) all books and records (including, without limitation, customer lists,
credit files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral;


(xii) all General Intangibles; and


(xiii) all products, profits and proceeds of, collateral for, income, royalties
and other payments now or hereafter due and payable with respect to, and
supporting obligations relating to, any and all of the Collateral (including,
without limitation, proceeds, collateral and Supporting Obligations that
constitute property of the types described in clauses (i) through (xii) of this
Section 3.01(a)) and, to the extent not otherwise included, all (A) payments
under insurance (whether or not the Administrative Agent is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Collateral, and (B)
cash;


provided that in no event shall the Security Interest attach to, and the terms
“Collateral” and “Filing Collateral” shall not include the following assets or
property, each being “Excluded Property”: (A) any lease, license, contract,
permit, franchise, charter, authorization or agreement that is in existence on
the Closing Date or, in the case of any newly acquired Subsidiary, in existence
at the time of acquisition thereof, but, in each case, not entered into in
contemplation thereof, in each case, to which a Grantor is a party or any of its
rights or interests thereunder if, to the extent and for so long as the grant of
such security interest shall (i) constitute or result in a breach of or a
default under, (ii) is prohibited or restricted thereby (including any
requirement to obtain the consent of any governmental authority or third party),
(iii) create an enforceable right of termination in favor of any party (other
than any Loan Party) to, such lease, license, contract, permit, franchise,
charter, authorization or agreement (other than in the cases of the foregoing
clauses (i), (ii) and (iii), to the extent that any such term would be rendered
ineffective,


- 12 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




or is otherwise unenforceable, pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC) or (iv) result in the abandonment, invalidation or unenforceability
of any right, title or interest of such Grantor in any such lease, license,
contract, permit, franchise, charter, authorization or agreement; provided that
the Security Interest shall attach immediately to any portion of such lease,
license, contract, permit, franchise, charter, authorization or agreement that
does not result in any such breach, prohibition, restriction, termination,
invalidation or default, including any Proceeds of such lease, license, contract
or agreement; (B) any governmental licenses or state or local franchises,
charters and authorizations, to the extent, and only so long as, security
interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby; (C) any motor vehicle or other asset covered
by a certificate of title or ownership, in each case whether now owned or
hereafter acquired, the perfection of which is excluded from the UCC in the
relevant jurisdiction; (D) any asset owned by any Grantor that is subject to a
Lien of the type permitted by Section 6.02(iv) of the Credit Agreement or a Lien
permitted by Section 6.02(x) of the Credit Agreement, in each case if, to the
extent and for so long as the grant of a Lien thereon hereunder to secure the
Secured Obligations constitutes a breach of or a default, or requires the
consent of, or gives a right of termination to, any Person (other than Holdings,
any of its Subsidiaries or the Sponsor), in each case, under the agreement
pursuant to which such Lien has been created; provided that the Security
Interest shall attach immediately to any such asset (x) at the time the
provision of such agreement containing such restriction ceases to be in effect,
(y) to the extent any such breach, restriction or default is not rendered
ineffective by, or is otherwise unenforceable pursuant to the UCC or any other
applicable Requirement of Law and (z) to the extent the provision of such
agreement containing such restriction is not permitted by the Loan Documents;
(E) any asset owned by any Grantor if, to the extent and for so long as the
grant of such security interest in such asset shall be prohibited by any
applicable Requirements of Law, any agreement containing anti-assignment clauses
not overridden by the UCC or other Requirements of Law, or to the extent
otherwise restricted thereby (including any requirement to obtain the consent of
any governmental authority other than any filings, recordings or registrations
in order to perfect such security interest) (other than to the extent that any
such prohibition or restriction would be rendered ineffective pursuant to the
UCC or any other applicable Requirements of Law); provided that the Security
Interest shall attach immediately to such asset at such time as such prohibition
or restriction ceases to be in effect; (F) any asset owned by any Grantor that
the Borrower and the Administrative Agent shall have agreed in writing to
exclude from being Filing Collateral on account of the cost of creating a
security interest in such asset hereunder (including any material adverse Tax
consequences to Holdings and its Restricted Subsidiaries resulting therefrom)
being excessive in view of the benefits to be obtained by the Secured Parties
therefrom; (G) any intent-to-use trademark applications filed in the United
States Patent and Trademark Office to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable Requirements of Law; (H) any fee owned real property with a value of
less than $2,000,000 and any leased real property; and (I) the Excluded Equity
Interests; provided, however, that “Filing Collateral” shall include all
Proceeds, substitutions or replacements of any and all of the foregoing (unless
such Proceeds, substitutions or replacements would constitute property referred
to the foregoing clauses (A) through (I)) and shall include all Pledged Equity
Interests.


(b) Each Grantor hereby irrevocably authorizes the Administrative Agent on
behalf of and for the benefit of the Secured Parties at any time and from time
to time to file in any relevant jurisdiction any financing statements (including
UCC fixture filings) with respect to the Collateral or any part thereof and
amendments thereto that (i) describe the collateral covered thereby in any
manner that the Administrative Agent reasonably determines is necessary or
advisable to ensure the perfection of the security interest in the Collateral
granted under this Agreement, including indicating the Collateral as “all assets
of the debtor, whether now owned or existing or hereafter acquired or arising”,
“all personal property of the debtor, whether now


- 13 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




owned or existing or hereafter acquired or arising” or words of similar effect,
and (ii) contain the information required by Article 9 of the UCC or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor (if required) and (B) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Filing Collateral relates. Each Grantor agrees to provide
such information to the Administrative Agent promptly upon request.


(c) The Administrative Agent is further authorized to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office) such documents (substantially in the form of Exhibit II, III
or IV, as applicable) as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in Filing Collateral consisting of Patents, Trademarks or
Copyrights granted by each Grantor and naming any Grantor or the Grantors as
debtors and the Administrative Agent as secured party.


(d) The Security Interest and the security interest granted pursuant to Article
II are granted as security only and shall not subject the Administrative Agent
or any other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Collateral.



Section 3.02 Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent, on behalf of and for the
benefit of the Secured Parties, that:


(a) Each Grantor has good and valid rights in and title to the Filing Collateral
with respect to which it has purported to grant a Security Interest hereunder,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes and has full power and
authority to grant to the Administrative Agent, on behalf of and for the benefit
of the Secured Parties, the Security Interest in such Filing Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained and except to the
extent that failure to obtain or make such consent or approval, as the case may
be, individually or in aggregate, would not reasonably be expected to have a
Material Adverse Effect.


(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name and
jurisdiction of organization of each Grantor, is correct and complete in all
material respects as of the Closing Date and each date of delivery of a
Perfection Certificate supplement pursuant to Section 5.03 of the Credit
Agreement.




- 14 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




(c) The Filing Collateral is owned by the Grantors free and clear of any Lien,
except for Liens expressly permitted pursuant to Section 6.02 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Filing Collateral (that has not been
terminated or released or with respect to which arrangements for termination or
release thereof have been made) or (ii) any assignment in which any Grantor
assigns any Filing Collateral or any security agreement or similar instrument
covering any Filing Collateral with the United States Patent and Trademark
Office or the United States Copyright Office (that has not been terminated or
released or with respect to which arrangements for termination or release
thereof have been made).
(d) As of the Closing Date and each date Schedules II through IV are
supplemented pursuant to Section 3.05(e), such Grantor does not own any material
registered or applied-for Copyrights, Trademarks or Patents except as set forth
on Schedules II through IV.



Section 3.03 Covenants. (a) Each Grantor shall, at its own expense, take
commercially reasonable actions necessary to defend title to the Filing
Collateral against all Persons, except with respect to Filing Collateral that
such Grantor determines in its reasonable business judgment is no longer
necessary or beneficial to the conduct of such Grantor’s business and except in
the case of any Lien permitted under Section 6.02 of the Credit Agreement, and
to defend the Security Interest of the Administrative Agent in the Filing
Collateral and the priority thereof against any Lien not permitted pursuant to
Section 6.02 of the Credit Agreement, subject to the rights of such Grantor
under Section 9.15 of the Credit Agreement and corresponding provisions of the
Security Documents to obtain a release of the Liens created under the Security
Documents.


(b) Subject to the limitations and exceptions set forth herein and in the other
Loan Documents, each Grantor agrees to execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), that may be required
under any applicable law and that the Administrative Agent or the Required
Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Grantors. If
any amount payable under or in connection with any of the Filing Collateral
shall be or become evidenced by any promissory note (which may be a global note)
or other instrument (other than any promissory note or other instrument, in a
principal amount greater than or equal to $100,000 individually or $500,000 in
the aggregate, owed to the applicable Grantor by any Person), such note or
instrument shall be promptly pledged and delivered to the Administrative Agent,
on behalf of and for the benefit of the Secured Parties, together with an
undated instrument of transfer duly executed in blank and in a manner reasonably
satisfactory to the Administrative Agent.


(c) Upon the occurrence and during the continuance of an Event of Default, at
its option and after notice to the Borrower, the Administrative Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Filing Collateral and
not permitted pursuant to Section 6.02 of the Credit Agreement, and may pay for
the maintenance and preservation of the Filing Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement, this Agreement or
any other Loan Document and within a reasonable period of time after the
Administrative Agent has requested that it do so, and each Grantor jointly and
severally agrees to reimburse the Administrative Agent, within 10 days after
written demand, for any reasonable payment made or any reasonable expense


- 15 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




incurred by the Administrative Agent pursuant to the foregoing authorization;
provided that nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.


(d) Each Grantor shall remain liable as between such Grantor and the relevant
counterparty under each contract, agreement or instrument relating to the Filing
Collateral, to observe and perform all the conditions and obligations to be
observed and performed by it under such contract, agreement or instrument, all
in accordance with the terms and conditions thereof, and each Grantor jointly
and severally agrees to indemnify and hold harmless the Administrative Agent and
the other Secured Parties from and against any and all liability for such
performance in accordance with Section 5.03 hereof.


(e) Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact), which
appointment is hereby coupled with an interest, for the purpose, upon the
occurrence and during the continuance of an Event of Default and after notice to
the Borrower of its intent to exercise such rights, of making, settling and
adjusting claims in respect of Filing Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required pursuant to the Credit Agreement or to pay any premium in
whole or part relating thereto, the Administrative Agent may, upon the
occurrence and during the continuance of an Event of Default and after prior
written notice to the Borrower, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Default or Event of Default, obtain
and maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Administrative Agent reasonably deems
advisable. All sums disbursed by the Administrative Agent in connection with
this paragraph, including reasonable and documented out-of-pocket attorneys’
fees, court costs, expenses and other charges relating thereto, shall be
payable, within 10 days of written demand (or on such later date as the
Administrative Agent shall reasonably agree), by the Grantors to the
Administrative Agent and shall be additional Secured Obligations secured hereby.



Section 3.04 Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Filing Collateral:


(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral (other than Instruments with a face amount
of less than
$100,000 individually and $500,000 in the aggregate and other than checks to be
deposited in the ordinary course of business), such Grantor shall promptly
endorse, assign and deliver the same to the Administrative Agent, accompanied by
such undated instruments of transfer or assignment duly executed in blank in a
manner reasonably satisfactory to the Administrative Agent as the Administrative
Agent may from time to time reasonably request.


- 16 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------






(b) Investment Property.


(i) Except to the extent otherwise provided in Article II, (x) if any Grantor
shall at any time hold or acquire any certificated securities included in the
definition of “Pledged Securities”, or (y) if the Borrower shall elect to
certificate, or cause to be certificated, the Equity Interests in Micro Bird
owned by the Borrower, then, in each case, such Grantor shall forthwith endorse,
assign and deliver the same to the Administrative Agent, accompanied by such
undated instruments of transfer or assignment duly executed in blank in a manner
reasonably satisfactory to the Administrative Agent as the Administrative Agent
may from time to time reasonably request.


(ii) No Grantor shall amend, or permit to be amended, the limited liability
company agreement (or operating agreement or similar agreement) or partnership
Borrower shall not amend, or permit or cause to amended, the shareholders’
agreement, operating agreement or similar agreement of Micro Bird in such manner
that would restrict or impair the pledge of its Equity Interests hereunder.


(iii) Subject to Section 3.04(b)(ii), if any security of a domestic issuer now
or hereafter acquired by any Grantor is an uncertificated security and is issued
to such Grantor or its nominee directly by the issuer thereof, (x) upon the
Administrative Agent’s reasonable request with respect to any Subsidiary and (y)
upon the occurrence and during the continuance of an Event of Default, such
Grantor shall promptly notify the Administrative Agent of such uncertificated
securities and pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, either (A) cause the issuer to agree
to comply with instructions from the Administrative Agent as to such security,
without further consent of any Grantor or such nominee, or (B) cause the issuer
to register the Administrative Agent as the registered owner of such security.


(c) Control Accounts. (i) Within 90 days of the Closing Date (or such longer
period agreed to by the Administrative Agent in its reasonable discretion), with
respect to Deposit Accounts in existence on the Closing Date, and (ii) within 90
days (or such longer period agreed to by the Administrative Agent in its
reasonable discretion) of delivery of a Perfection Certificate supplement
pursuant to Section 5.03 of the Credit Agreement or the formation, acquisition
or change of status of a Restricted Subsidiary in accordance with Section 5.11
of the Credit Agreement, with respect to Deposit Accounts opened or acquired
after the Closing Date, each Grantor shall cause all Deposit Accounts other than
Excluded Accounts to be Control Accounts.


(d) Landlord’s Access Agreements/Bailee Letters. Each Grantor shall use its
commercially reasonable efforts to obtain as soon as reasonably practicable
after the Closing Date with respect to each location where such Grantor
maintains any Collateral as of the Closing Date, a bailee letter and/or landlord
access agreement, as applicable, and use commercially reasonable efforts to
obtain a bailee letter or landlord access agreement, as applicable, from all
such bailees and landlords, as applicable, who from time to time have possession
of any Collateral in the ordinary course of such Grantor’s business; provided,
however, that any location at which the value of the Collateral held at such
location is less than $1,000,000 shall not be subject to the requirements of
this Section 3.04(d).


- 17 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------






(e) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, with a value greater than or equal to $100,000, individually, or
$500,000, in the aggregate, such Grantor shall promptly (and in any event within
20 days thereafter) notify the Administrative Agent thereof and shall take such
action to vest in the Administrative Agent control under UCC Section 9-105 of
such electronic chattel paper or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, agreement of any Restricted Subsidiary of any Loan Party whose Equity
Interests are, or are required to be, Collateral in a manner to cause such
Equity Interests to constitute a security under Section 8-103 of the UCC or the
corresponding code or statute of any other applicable jurisdiction unless such
Grantor shall have first delivered 10 days written notice to the Administrative
Agent (or such shorter time as may be agreed by the Administrative Agent) and
shall have taken all actions contemplated hereby and as otherwise reasonably
required by the Administrative Agent to maintain the security interest of the
Administrative Agent therein as a valid, perfected, first priority security
interest. The the Grantor to make alterations to the electronic chattel paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such electronic chattel paper or transferable
record.


(f) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit with a value greater than or equal to $100,000, individually,
or $500,000, in the aggregate, now or hereafter issued in favor of such Grantor,
such Grantor shall promptly (and in any event within 20 days thereafter) notify
the Administrative Agent thereof and such Grantor shall use commercially
reasonably efforts to, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, either (i) arrange for the issuer and
any confirmer of such letter of credit to consent to an assignment to the
Administrative Agent of the proceeds of any drawing under the letter of credit
or (ii) arrange for the Administrative Agent to become the transferee
beneficiary of the letter of credit, with the Administrative Agent agreeing, in
each case, that the proceeds of any drawing under the letter of credit are to be
paid to the applicable Grantor unless an Event of Default has occurred or is
continuing.


(g) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
commercial tort claim in an amount reasonably estimated to exceed $100,000,
individually, or
$500,000, in the aggregate, such Grantor shall promptly (and in any event within
15 days thereafter) notify the Administrative Agent thereof in a writing signed
by such Grantor including a summary description of such claim and grant to the
Administrative Agent in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Administrative Agent.




- 18 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------





Section 3.05 Covenants Regarding Patent, Trademark and Copyright Collateral. (a)
Except to the extent failure so to act would not reasonably be expected to have
a Material Adverse Effect, with respect to registration or pending application
of each item of its Intellectual Property for which such Grantor has standing to
do so, each Grantor agrees to take commercially reasonable actions to maintain
such registrations and applications of Intellectual Property in full force and
effect.


(b) Except as permitted by the Credit Agreement or as would not reasonably be
expected to have a Material Adverse Effect, no Grantor shall knowingly do or
permit any act or knowingly omit to do any act whereby any of its Intellectual
Property may lapse, be terminated, or become invalid or unenforceable or placed
in the public domain (or in case of a trade secret, lose its competitive value).


(c) Except as permitted by the Credit Agreement or where failure to do so would
not reasonably be expected to have a Material Adverse Effect, each Grantor shall
take all steps to preserve and protect each item of its Intellectual Property,
including maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to the standards of quality.
(d) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property after the Closing Date (“After-Acquired Intellectual
Property”), (i) the provisions of this Agreement shall automatically apply
thereto and (ii) any such After- Acquired Intellectual Property and, in the case
of Trademarks, the goodwill symbolized thereby, shall automatically become
Intellectual Property subject to the terms and conditions of this Agreement.


(e) With respect to any such After-Acquired Intellectual Property, at the times
required by Section 5.03(b) of the Credit Agreement, each Grantor shall deliver
to the Administrative Agent, (i) a Perfection Certificate supplement pursuant to
Section 5.03(b) of the Credit Agreement setting forth the information required
by Section 7 of the Perfection Certificate with respect to such After-Acquired
Intellectual Property, which shall be deemed to supplement Schedules II through
IV hereto and (ii) to the extent applicable, a Copyright Security Agreement,
Patent Security Agreement and/or Trademark Security Agreement (or in each case a
supplement thereto in form and substance reasonably acceptable to the
Administrative Agent (an “IP Security Agreement Supplement”)), as applicable, to
be recorded with the U.S. Patent and Trademark Office and/or the U.S. Copyright
Office.


(f) Notwithstanding anything herein to the contrary, nothing in this Agreement
shall prevent any Grantor from disposing of, discontinuing the use or
maintenance of, failing to pursue, defend or otherwise allowing to lapse,
terminate or be placed into the public domain any of its Intellectual Property
to the extent permitted by the Credit Agreement if such Grantor determines in
its reasonable business judgment that such discontinuance is desirable in the
conduct of its business.



ARTICLE IV
Remedies



Section 4.01 Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver, on demand,
each item of Collateral to


- 19 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




the Administrative Agent or any Person designated by the Administrative Agent,
and it is agreed that the Administrative Agent shall have the right to take any
of or all the following actions at the same or different times: (a) with respect
to any Filing Collateral consisting of Intellectual Property, on demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Filing Collateral by the applicable Grantors to the
Administrative Agent, on behalf of and for the benefit of the Secured Parties,
or to license or sublicense, whether on an exclusive or nonexclusive basis, any
such Filing Collateral throughout the world on such terms and conditions and in
such manner as the Administrative Agent shall determine (other than in violation
of any then-existing licensing arrangements to the extent that waivers cannot be
obtained), (b) with or without legal process and with or without prior notice or
demand for performance, to take possession of the Filing Collateral and the
Pledged Collateral and without liability to the Grantors for trespass to enter
any premises where the Filing Collateral or the Pledged Collateral may be
located for the purpose of taking possession of or removing the Filing
Collateral and the Pledged Collateral and (c) generally, to exercise any and all
rights afforded to a secured party under the Uniform Commercial Code or other
applicable law. Without limiting the generality of the foregoing, each Grantor
agrees that the Administrative Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default, subject to the mandatory
requirements of applicable law and the notice requirements described below, to
sell or otherwise dispose of all or any part of the Collateral at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any such sale of Collateral shall hold the property sold absolutely free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
that such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.


The Administrative Agent shall give the applicable Grantors no less than 10
days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent and the other
Secured Parties shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free


- 20 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a binding written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full, unless prior to such binding written agreement being entered into all
Events of Default shall have been remedied or the Discharge of Secured
Obligations has occurred. As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.



Section 4.02 Application of Proceeds.


(a) The Administrative Agent shall apply the proceeds of any collection or sale
of Collateral, including any Collateral consisting of cash, as follows:


FIRST, to the payment of all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with such collection
or sale or otherwise in connection with this Agreement, any other Loan Document
or any of the Secured Obligations, including all documented out-of-pocket court
costs and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Grantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;


SECOND, to payment of that portion of the Secured Obligations constituting
indemnities and other amounts (other than principal, interest and fees) due and
payable to the Secured Parties (including fees, charges and disbursements of
counsel to the respective Secured Parties) arising under the Loan Documents,
ratably among them in proportion to the respective amounts described in this
clause SECOND payable to them;


THIRD, to payment of that portion of the Secured Obligations constituting
accrued and unpaid fees and interest on the Loans and other Secured Obligations
arising under the Loan Documents, ratably among the Secured Parties in
proportion to the respective amounts described in this clause THIRD payable to
them;


FOURTH, ratably to payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans and other Secured Obligations;


FIFTH, ratably to payment of all other Secured Obligations until the Discharge
of Secured Obligations has occurred; and




- 21 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




SIXTH, any surplus remaining after such application to the Grantors or to
whomever may be legally entitled thereto.


(b) Upon any sale of Collateral by the Administrative Agent (including pursuant
to a power of sale granted by statute or under a judicial proceeding), the
receipt of the Administrative Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof. The Administrative Agent shall have no liability to any of the Secured
Parties for actions taken in reliance on information supplied to it as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to the Secured Obligations.


(c) In the event that the Discharge of Secured Obligations and such payment with
respect thereto or any part thereof shall subsequently, for whatever reason
(including, but not limited to, an order or judgment for disgorgement of a
preference under any bankruptcy or insolvency laws, or the settlement of any
claim in respect thereof), be required to be returned or repaid, the terms and
conditions of this Section 4.02 shall be fully applicable thereto until
Discharge of the Secured Obligations shall have occurred.


(d) The rights hereunder of the Secured Parties in or to any distributions from
or in respect of any Collateral, shall continue after the filing thereof on the
same basis as prior to the date of the petition, subject to any court order
approving the financing of, or use of cash collateral by, any Grantor as a
debtor-in-possession. If, in any proceeding arising under bankruptcy or
insolvency laws, debt obligations of the reorganized debtor secured by Liens
upon any Collateral of the reorganized debtor are distributed on account of the
Secured Obligations, then the provisions of this Section 4.02 will survive the
distribution of such debt obligations pursuant to any plan effected pursuant to
a proceeding under bankruptcy or insolvency laws and will apply with like effect
to the Liens securing such debt obligations.



Section 4.03 Grant of License to Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement, each Grantor shall, upon request by the Administrative Agent solely
upon the occurrence and during the continuance of an Event of Default, grant to
the Administrative Agent an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to the Grantors) to use,
license or sublicense any of the IP Collateral now owned or hereafter acquired
by such Grantor, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof to the extent that such non-exclusive license
(a) does not violate the express terms of any agreement between a Grantor and a
third party governing the applicable Grantor’s use of such Collateral consisting
of Intellectual Property, or gives such third party any right of acceleration,
modification or cancellation therein and (b) is not prohibited by any
Requirements of Law; provided that such licenses to be granted hereunder with
respect to Trademarks shall be subject to the maintenance of quality standards
with respect to the goods and services on which such Trademarks are used
sufficient to preserve the validity of such Trademarks.



Section 4.04 Securities Act. In view of the position of the Grantors in relation
to the Pledged Collateral, or because of other current or future circumstances,
a question may arise under the


- 22 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




Securities Act, as now or hereafter in effect, or any similar statute hereafter
enacted analogous in purpose or effect (such Act and any such similar statute as
from time to time in effect being called the “Federal Securities Laws”) with
respect to any disposition of the Pledged Collateral permitted hereunder. Each
Grantor understands that compliance with the Federal Securities Laws might very
strictly limit the course of conduct of the Administrative Agent if the
Administrative Agent were to attempt to dispose of all or any part of the
Pledged Collateral, and might also limit the extent to which or the manner in
which any subsequent transferee of any Pledged Collateral could dispose of the
same. Similarly, there may be other legal restrictions or limitations affecting
the Administrative Agent in any attempt to dispose of all or part of the Pledged
Collateral under applicable blue sky or other state securities laws or similar
laws analogous in purpose or effect. Each Grantor recognizes that in light of
such restrictions and limitations the Administrative Agent may, with respect to
any sale of the Pledged Collateral, limit the purchasers to those who will
agree, among other things, to acquire such Pledged Collateral for their own
account, for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that in light of such restrictions
and limitations, and subject to the terms of the Loan Documents, the
Administrative Agent, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws to the extent the Administrative Agent has
determined that such a registration is not required by any Requirement of Law
and (b) may approach and negotiate with a limited number of potential purchasers
(including a single potential purchaser) to effect such sale. Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Administrative Agent and
the other Secured Parties shall incur no responsibility or liability for selling
all or any part of the Pledged Collateral at a price that the Administrative
Agent, in its sole and absolute discretion, may in good faith deem reasonable
under the circumstances, notwithstanding the possibility that a substantially
higher price might have been realized if the sale were deferred until after
registration as aforesaid or if more than a limited number of purchasers (or a
single purchaser) were approached. The provisions of this Section 4.04 will
apply notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Administrative Agent sells.



Section 4.05 Reinstatement. Each Grantor agrees that, unless released pursuant
to Section 5.13(b) hereof, its obligations and grant of security hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Secured Obligations is rescinded or
must otherwise be restored by any Secured Party upon the bankruptcy or
reorganization (or any analogous proceeding in any jurisdiction) of the
Borrower, any other Loan Party or otherwise.



ARTICLE V


Miscellaneous



Section 5.01 Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.



Section 5.02 Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.


- 23 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




No waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 5.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.


(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified (other than supplements expressly contemplated hereby) except pursuant
to an agreement or agreements in writing entered into by the Administrative
Agent and the Grantor or Grantors with respect to which such waiver, amendment
or modification is to apply, subject to any consent required in accordance with
Section 9.02 of the Credit Agreement; provided that the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Grantor from any covenant of such Grantor set forth herein to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Collateral and Guarantee Requirement” in the
Credit Agreement or Section 9.02 of the Credit Agreement.



Section 5.03 Administrative Agent’s Fees and Expenses; Indemnification. (a) Each
Grantor, jointly with the other Grantors and severally, agrees to (i) reimburse
the Administrative Agent for its fees and expenses incurred hereunder as
provided in Section 9.03(a) of the Credit Agreement and (ii) indemnify the
Administrative Agent against all losses, claims, damages, liabilities, costs and
expenses as provided in Section 9.03(b) of the Credit Agreement; provided that
each reference therein to the “Borrower” shall be deemed to be a reference to
“each Grantor.”
(b) The provisions of this Section 5.03 shall survive and remain in full force
and effect regardless of the termination of this Agreement or any other Loan
Document or any provision hereof or thereof, the consummation of the
transactions contemplated hereby or thereby, the repayment of the Loans, the
expiration or termination of the letters of Credit and the Commitments, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of any Loan
Party. Notwithstanding the foregoing or anything else to the contrary set forth
in this Agreement, no Terminated Letter of Credit Obligation (as defined in the
Guarantee Agreement) shall be a Secured Obligation hereunder or under any other
Loan Document. All amounts due under this Section shall be payable not later
than 10 Business Days after written demand therefor; provided, however, any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 5.03. Any such amounts payable as provided hereunder shall be
additional Secured Obligations.



Section 5.04 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby or by the Credit Agreement.



Section 5.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in this Agreement or any other Loan
Document and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other


- 24 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




Loan Document shall be considered to have been relied upon by the Secured
Parties and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by or on behalf of any Secured Party and notwithstanding that
the Administrative Agent, any Issuing Bank, the Swingline Lender, any Lender or
any other Secured Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement or any other Loan Document and, subject to Section
5.13(b) hereof, shall continue in full force and effect until the Discharge of
Secured Obligations has occurred.



Section 5.06 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding upon such
Grantor and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of such Grantor, the Administrative
Agent and the other Secured Parties and their respective successors and assigns.
This Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.



Section 5.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.



Section 5.08 Right of Set-Off. If an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Lender, each Issuing Bank, the
Swingline Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations in whatever currency at any time owing by the Administrative Agent,
such Lender, the Swingline Lender, any such Issuing Bank or any such Affiliate
to or for the credit or the account of any Grantor against any of and all the
obligations of such Grantor then due and owing under this Agreement held by the
Administrative Agent, such Lender, the Swingline Lender or such Issuing Bank,
irrespective of whether or not the Administrative Agent, such Lender, the
Swingline Lender or such Issuing Bank shall have made any demand under this
Agreement and although (i) such obligations may be contingent or unmatured and
(ii) such obligations are owed to a branch or office of the Administrative
Agent, such Lender or such Issuing Bank different from the branch or office
holding such deposit or obligated on such Indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over promptly to the Administrative Agent
for further application in accordance with the provisions of Section 2.21 of the
Credit Agreement and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised


- 25 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




such right of setoff. The Administrative Agent, the applicable Lender, the
Swingline Lender and the applicable Issuing Bank shall notify the Borrower in
writing (on behalf of the applicable Grantor) and the Administrative Agent of
such setoff and application; provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such setoff and
application under this Section. The rights of the Administrative Agent, each
Lender, the Swingline Lender, each Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such Lender, the Swingline
Lender, such Issuing Bank and their respective Affiliates may have.



Section 5.09 Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) This Agreement shall be construed
in accordance with and governed by the laws of the State of New York.


(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement or any other Loan Document brought by it or any of
its Affiliates shall be brought, and shall be heard and determined exclusively
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in any Loan Document shall affect any right that the Administrative
Agent, any Issuing Bank, any Lender or the Swingline Lender may otherwise have
to bring any action or proceeding relating to any Loan Document against any
Grantor or its properties in the courts of any jurisdiction.


(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law


(e) Each Grantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.



Section 5.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE


- 26 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.



Section 5.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.



Section 5.12 Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee securing or guaranteeing all or any of the Secured
Obligations or (d) subject only to termination of a Grantor’s obligations
hereunder in accordance with the terms of Section 9.15 of the Credit Agreement
and Section 5.13 hereof, any other circumstance that might otherwise constitute
a defense available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.



Section 5.13 Termination or Release. (a) This Agreement, the Security Interest
and all other security interests and licenses granted hereby shall automatically
terminate upon the Discharge of Secured Obligations.
(b) The Security Interest and all other security interests and licenses granted
hereby shall also terminate and be released at the time or times and in the
manner set forth in Section 9.15 of the Credit Agreement.
(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, in each case, at the Borrower’s sole cost and expense, (i)
the Administrative Agent shall execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release, (ii) the Administrative Agent
agrees to file UCC amendments on or promptly after such termination or release
to evidence the termination of the security interests and licenses so released,
(iii) the Administrative Agent will (A) promptly return to the Grantors (or
whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct) such of the Collateral as shall not have
been sold or otherwise disposed of or applied pursuant to the terms hereof and
(B) promptly execute and deliver to the Grantors such documents and make such
other filings as the Grantors shall reasonably request to evidence such
termination. Any execution and delivery of documents by the Administrative Agent
pursuant to this Section 5.13 shall be without recourse to or warranty by the
Administrative Agent.




- 27 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------





Section 5.14 Additional Subsidiaries. Holdings shall cause each additional
Restricted Subsidiary which, from time to time, after the date hereof shall be
required to pledge any assets to the Administrative Agent, on behalf of and for
the benefit of the Secured Parties, pursuant to Section 5.11 of the Credit
Agreement to execute and deliver to the Administrative Agent a Supplement and a
Perfection Certificate, in each case, within forty-five (45) days (or such
longer period as may be agreed by the Administrative Agent) of the date on which
it was required to become a Grantor hereunder pursuant to the Section 5.11 of
the Credit Agreement. Upon execution and delivery by the Administrative Agent
and a Restricted Subsidiary of a Supplement, any such Restricted Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as such herein. The execution and delivery of any such instrument shall
not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any Restricted Subsidiary as a party to this
Agreement.



Section 5.15 Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement at any time
after the occurrence and during the continuance of an Event of Default, which
appointment is coupled with an interest and is irrevocable until the Discharge
of Secured Obligations has occurred. Without limiting the generality of the
foregoing, the Administrative Agent shall have the right, but only upon the
occurrence and during the continuance of an Event of Default and prompt notice
by the Administrative Agent to the Borrower of its intent to exercise such
rights, with full power of substitution either in the Administrative Agent’s
name or in the name of such Grantor (a) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of accounts receivable to any Account Debtor; (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the
Administrative Agent; and (h) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Administrative Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Administrative Agent
to make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Administrative Agent, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence, bad
faith or willful misconduct or that of any of their Related Parties.



Section 5.16 Administrative Agent’s Duties. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Administrative Agent shall have no duty as to any Collateral,
as to ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Collateral,
whether or not any Secured Party has or is deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Collateral. The


- 28 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which it accords its own
property.



Section 5.17 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time to each other Loan Party as may
be needed by such other Loan Party to honor all of its obligations under this
Agreement in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Agreement for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Agreement, or otherwise under this Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the Discharge of
Secured Obligations. Each Qualified ECP Guarantor intends that this Section 5.17
constitute, and this Section 5.17 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




BLUE BIRD CORPORATION
By:
 
 
Name:
Phil Tighe
 
Title:
Chief Financial Officer
 

SCHOOL BUS HOLDINGS INC.
By:
 
 
Name:
Phil Tighe
 
Title:
Chief Financial Officer
 

PEACH COUNTY HOLDINGS, INC.
By:
 
 
Name:
Phil Tighe
 
Title:
Chief Financial Officer
 



- 29 -


Blue Bird - Master Guarantee Agreement



--------------------------------------------------------------------------------




BLUE BIRD GLOBAL CORPORATION
By:
 
 
Name:
Phil Tighe
 
Title:
Chief Financial Officer
 

BLUE BIRD BODY COMPANY
By:
 
 
Name:
Phil Tighe
 
Title:
Chief Financial Officer
 

BANK OF MONTREAL,
as Administrative Agent,
By:
 
 
Name:
Tomasz Milewski
 
Title:
Vice President
 



- 30 -

--------------------------------------------------------------------------------





Schedule I to the
Collateral Agreement




PLEDGED EQUITY INTERESTS


Party
Issuer
Issuer
Jurisdiction of
Organization
Certificate
Number
Total Number of Equity
Interest
Owned
Percentage of
Ownership
Percentage of
Ownership
Pledged
Blue Bird Corporation
School Bus
Holdings
Inc.
Delaware
7
100 shares
100%
100%
School Bus Holdings
Inc.
Peach County Holdings, Inc.
Delaware
C-13
1,000,000 shares
100%
100%
Peach County
Holdings, Inc.
Blue Bird
Global
Corporation
Delaware
4
1,000 shares
100%
100%
Blue Bird Global
Corporation
Blue Bird
Body
Company
Georgia
167
10 shares
100%
100%
Blue Bird Body
Company
Micro Bird
Holdings, Inc.
Canada
N/A
N/A
50%
100%
Blue Bird Body Company
Canada
Blue Bird
Coach, Ltd.
Canada
N/A
N/A
100%
65%











PLEDGED DEBT SECURITIES


Intercompany Subordinated Promissory Note, dated as of the Closing Date, by and
among Blue Bird Corporation, School Bus Holdings, Inc., Peach County Holdings,
Inc., Blue Bird Global Corporation, Blue Bird Body Company and Canadian Blue
Bird Coach, Ltd.




I-1
Blue Bird - Collateral Agreement

--------------------------------------------------------------------------------





Schedule II to the
Collateral Agreement






COPYRIGHT REGISTRATIONS AND APPLICATIONS






None.




II-1
Blue Bird - Collateral Agreement

--------------------------------------------------------------------------------





Schedule III to
Collateral Agreement




PATENTS AND PATENT APPLICATIONS






None.




III-1
Blue Bird - Collateral Agreement

--------------------------------------------------------------------------------





Schedule IV to
Collateral Agreement




TRADEMARK REGISTRATIONS AND APPLICATIONS


Trademarks in the name of Blue Bird Body Company
Country
Trademark
Reg. #
Reg. Date
United States
Bird Design
1,047,625
09/07/1976
United States
Bird Logo
1,273,440
04/10/1984
United States
BLUE BIRD
3,372,355
01/22/2008
United States
BLUE BIRD
732,400
06/05/1962
United States
BLUE BIRD
832,107
07/18/1967
United States
BLUE BIRD & BIRD Design
1,292,132
08/28/1984
United States
BLUE BIRD & BIRD Design
3,007,300
10/18/2005
United States
BLUE BIRD & BIRD Design
742,910
01/01/1963
United States
BLUE BIRD CONNECT and
Design
4,696,878
3/3/2015
United States
BIRD Logo (with streamer)
4,452,567
12/17/2013
United States
BLUE BIRD VISION
2,883,096
09/07/2004
United States
BMC and Design
1,882,063
03/07/1995
United States
BUS CARE FLEET
MAINTENANCE PRODUCTS
& Design
2,948,437
05/10/2005
United States
BUS CARE FLEET
MAINTENANCE PRODUCTS
and Design in color
2,976,579
07/26/2005
United States
MICRO-BIRD & Design
1,264,874
01/24/1984
United States
Stylized and/ or design
3,372,258
01/22/2008
United States
TC 2000
1,605,432
07/10/1990
United States
WANDERLODGE
802,587
01/25/1966
United States
YOUR CHILDREN’S SAFETY
IS OUR BUSINESS
1,552,782
08/22/1989
United States
ALL AMERICAN
4,352,707
06/18/2013
United States
BLUE BIRD PLATE
742910
01/01/1963
United States
BLUE BIRD WANDERLODGE
& Design
1278875
05/22/1984
United States
BUS SPEC ORIGINAL EQUIPMENT SPEC PARTS
and Design in Color
2785343
11/25/2003
United States
E-Z WINDOWS
4,763,979
06/30/2015
United States
BLUE BIRD POWERSHIFT
4,947,834
04/26/2016
United States
BLUE BIRD E-Z WINDOWS
4,763,980
06/30/2015



IV-1
Blue Bird - Collateral Agreement



--------------------------------------------------------------------------------




United States
BLUE BIRD ECONOSHIFT
4,929,046
03/29/2016
United States
BLUE BIRD ARMOR and
Design
5,042,540
09/13/2016
Afghanistan
BLUE BIRD
App. # 342
06/20/2012
Afghanistan
BIRD Design
App. # 343
06/20/2012
Andorra
BLUE BIRD & Bird Design
3,862
02/20/1997
Argentina
BLUE BIRD
2,690,004
11/10/2014
Argentina
BLUE BIRD & BIRD Design
2.798.699
04/27/2016
Australia
BLUE BIRD
201,527
04/20/1966
Bahamas
Bird Design
10,208
10/07/1981
Bahamas
BLUE BIRD
10,207
10/07/1981
Bahrain
Bird Logo
8,306
12/21/1983
Bahrain
BLUE BIRD
8,305
12/21/1983
Bahrain
BLUE BIRD in Arabic
8,402
02/22/1984
Bahrain
TC 2000
13,645
02/03/1991
Benelux
BLUE BIRD & Bird Design
523,414
10/02/1992
Bolivia
BLUE BIRD & Bird Design
58216-C
03/27/1995
Canada
Bird Design
TMA205,280
02/14/1975
Canada
BLUE BIRD
TMA378,522
01/18/1991
Canada
BLUE BIRD & Design
TMA380,894
03/01/1991
Canada
BLUE BIRD BODIES & Design
TMA114,392
06/12/1959
Canada
BUS CARE FLEET MAINTENANCE PRODUCTS
and Design
TMA580,990
05/08/2003
Canada
BUS CARE FLEET
MAINTENANCE PRODUCTS
and Design
TMA581,021
05/08/2003
Canada
BUS SPEC ORIGINAL
EQUIPMENT SPEC PARTS & Design (Black & White)
TMA581,090
05/08/2003
Canada
BUS SPEC ORIGINAL
EQUIPMENT SPEC PARTS & Design (Color)
TMA581,091
05/08/2003
Canada
MICRO BIRD
TMA378,183
01/11/1991
Canada
TC 2000
TMA369,814
06/22/1990
Canada
TX4
TMA920,414
11/17/2015
Canada
ALL AMERICAN
TMA895,335
01/29/2015
Canada
Bird Logo (with streamer)
TMA875,917
04/16/2014
Canada
BLUE BIRD E-Z WINDOWS
TMA945,935
08/11/2016
Canada
BLUE BIRD ECONOSHIFT
App. # 1,726,463
5/1/2015 24:00
Canada
BLUE BIRD POWERSHIFT
App. # 1,726,464
5/1/2015 24:00



IV-2
Blue Bird - Collateral Agreement



--------------------------------------------------------------------------------




Canada
E-Z WINDOWS
TMA945,934
08/11/2016
Chile
Bird Design
677,730
05/17/1990
Chile
BLUE BIRD
675,245
09/14/1993
Chile
BLUE BIRD & Design
601,583
05/17/1990
China
BLUE BIRD SCHOOL BUS
10,943,583
05/21/2012
 
 
 
 
China
BLUE BIRD VISION
10,943,585
05/21/2012
China
BLUE BIRD
12,585,115
07/21/2015
China
BLUE BIRD
12,653,122
05/27/2013
China
MICRO BIRD
10,943,586
08/28/2013
China
BIRD Design
19,580,847
04/11/2016
China
(Madrid Protocol)

(Based on U.S. Registration #
3,007,300)
BLUE BIRD & BIRD Design
1,118,495
03/06/2012
Colombia
Bird Design
147,776
11/11/1993
Colombia
BLUE BIRD & Bird Design
162,165
06/29/1994
Colombia
BLUE BIRD & Design
79,146
03/12/1973
Costa Rica
Bird Design
57,327
05/02/1980
Costa Rica
BLUE BIRD
57,328
05/02/1980
Costa Rica
TC 2000
76,002
06/27/1991
Democratic Republic of
Congo
Bird Logo
1604/88
12/09/1989
Democratic Republic of
Congo
BLUE BIRD
1605/88
11/15/1988
Denmark
BLUE BIRD & Bird Design
VR 1993 04897
07/09/1993
Ecuador
Bird Design
922-76
03/25/1976
Ecuador
BLUE BIRD
2,283
03/09/1981
Ecuador
BLUE BIRD & Bird Design
4,536
09/02/1994
Ecuador
BLUE BIRD ALL AMERICAN
1,621
03/08/1981
Egypt
Bird Design
56,216
08/29/1979
Egypt
Bird Design
62,589
06/23/1983
Egypt
BLUE BIRD
56,217
08/29/1979
Egypt
BLUE BIRD in Arabic
56,218
08/29/1979
El Salvador
BLUE BIRD
81/125
01/05/1990
El Salvador
BLUE BIRD Logo
57/118
11/07/1988
European Community
BLUE BIRD
251,546
11/23/1998
France
Bird Design
1,715,465
06/23/1983
France
BLUE BIRD
1,715,464
06/23/1983



IV-3
Blue Bird - Collateral Agreement



--------------------------------------------------------------------------------




Gaza District
BLUE BIRD & Bird Design
4,584
03/25/1998
Gaza District
BLUE BIRD in Arabic
4,585
03/25/1998
Germany
BLUE BIRD & Bird Design
2,050,318
11/24/1993
Ghana
BLUE BIRD Logo
42,649
04/30/2012
Ghana
BIRD Design
762/12
04/30/2012
Guatemala
BLUE BIRD
190,171
07/29/2013
Guatemala
BIRD Design
190,185
07/29/2013
Guyana
Bird Design
11935 A
06/06/1983
Guyana
BLUE BIRD
16501 A
11/01/2003
Haiti
Bird Design
206/136
01/04/1983
Haiti
BLUE BIRD
205/136
01/21/1982
Honduras
BIRD Design
122.633
12/03/2012
Indonesia
BLUE BIRD & Bird Design
IDM000018140
12/19/1992
Iran
Bird Design
58,520
05/02/1984
Iran
BLUE BIRD in Arabic
58,518
05/02/1984
Iraq
BLUE BIRD
Pending
Pending
Iraq
BIRD Design
Pending
Pending
Ireland
BLUE BIRD & Bird Design
158,353
09/29/1992
Italy
BLUE BIRD Device
653,211
06/05/1995
Jordan
BLUE BIRD & Bird Design
46,125
06/09/1998
Jordan
BLUE BIRD in Arabic
46,130
06/09/1998
Kuwait
Bird Design
12,601
07/19/1981
Kuwait
BLUE BIRD & Bird Design
23,690
01/26/1999
Lebanon
Bird Design
61,238
07/01/1978
Lebanon
BLUE BIRD
61,237
07/01/1978
Madagascar
Bird Design
10,296
08/19/2009
Mexico
Bird Design
411,055
04/15/1992
Mexico
BLUE BIRD
363,347
06/13/1989
Mexico
BLUE BIRD & Design
426,760
11/30/1992
Nicaragua
Bird Logo
17,445 CC
03/06/1987
Nicaragua
BLUE BIRD
16,376 CC
02/19/1985
Nigeria
BLUE BIRD
F/TM/2012/06295
05/07/2012
Nigeria
BLUE Design
99,370
05/07/2012
OAPI (African Union
Territories)
Bird Device
29,201
07/28/1989
OAPI (African Union
Territories)
BLUE BIRD
29,202
07/28/1989
Oman
BLUE BIRD & Bird Design
6,032
11/18/2000



IV-4
Blue Bird - Collateral Agreement



--------------------------------------------------------------------------------




Oman
BLUE BIRD in Arabic
6,033
11/18/2000
Panama
Bird Design
24,726
03/28/1980
Panama
BLUE BIRD & Bird Design
60,143
09/22/1993
Peru
Bird Design
50,640
11/04/1983
Peru
BLUE BIRD
53,627
06/28/1984
Peru
BLUE BIRD & Bird Design
3,681
12/02/1993
Philippines
Bird Logo
47,379
01/23/1990
Portugal
BLUE BIRD & Bird Design
260.306
10/12/1993
Puerto Rico
WANDERLODGE & BIRD Design
14,912
12/28/1967
Qatar
BIRD Design
76,487
08/28/2012
Saudi Arabia
BLUE BIRD & Bird Design
261/39
08/11/1992
South Africa
Bird Design
75/5263
10/01/1975
South Africa
BLUE BIRD
75/5264
10/01/1975
Suriname
BLUE BIRD & Bird Design
12,610
11/29/1989
Taiwan
Bird Logo
232,566
01/01/1984
Taiwan
BLUE BIRD
232,565
01/01/1984
Taiwan
BLUE BIRD & Bird Design
661,923
11/16/1994
Trinidad and Tobago
Bird Logo
14,440
07/02/1993
Trinidad and Tobago
BLUE BIRD
14,191
08/08/1993
Turkey
Bird Logo
80,317
01/24/1984
United Arab Emirates
Bird Logo
11,810
09/01/1997
United Arab Emirates
BLUE BIRD
39,157
05/04/2003
United Arab Emirates
BLUE BIRD (in Arabic
Characters & Logo)
39,158
05/04/2008
United Kingdom
BLUE BIRD & Device
1,426,682
12/04/1992
Uruguay
BIRD Design
462.192
03/21/1985
Uruguay
BLUE BIRD & Bird Design
431.966
11/06/1981
Venezuela
Bird Design
80.845 F
02/04/1976
Venezuela
Bird Design
80.846 F
02/04/1976
Venezuela
BLUE BIRD Logo
104.795
11/14/1983
West Bank
BLUE BIRD
5,485
09/11/2001
West Bank
BLUE BIRD & Bird Design
5,486
09/11/2001









IV-5
Blue Bird - Collateral Agreement



--------------------------------------------------------------------------------





Exhibit I to the Collateral Agreement


SUPPLEMENT NO. __ dated as of ______, 20__ (this “Supplement”), to the
Collateral Agreement, dated as of December 12, 2016 (the “Collateral
Agreement”), among BLUE BIRD CORPORATION (“Holdings”), BLUE BIRD BODY COMPANY
(the “Borrower”), SCHOOL BUS HOLDINGS INC., PEACH COUNTY HOLDINGS, INC., and
BLUE BIRD GLOBAL CORPORATION, as Intermediate Parents, the other GRANTORS from
time to time party thereto and Bank of Montreal, as administrative agent (in
such capacity, the “Administrative Agent”).


A.     Reference is made to (a) the Credit Agreement dated as of December 12,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Holdings, the
Borrower, the Intermediate Parents, the Lenders and Issuing Banks party thereto
and the Administrative Agent and (b) the Collateral Agreement.


B.     Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement, as applicable.


C.     The Grantors have entered into the Collateral Agreement in order to
induce the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit. Section 5.14 of the Collateral Agreement provides that additional
Restricted Subsidiaries may become Grantors under the Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Restricted Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Collateral Agreement in order to induce the Lenders to make
additional Loans and the Issuing Banks to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.


Accordingly, the Administrative Agent and the New Subsidiary agree as follows:


Section 1. In accordance with Section 5.14 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Collateral
Agreement with the same force and effect as if originally named therein as a
Grantor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Collateral Agreement applicable to it as a Grantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Grantor thereunder are true and correct in all material respects on and
as of the date hereof; provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall have been true
and correct in all material respects as of such earlier date. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Secured Obligations, does hereby create and grant to the
Administrative Agent, its successors and assigns, on behalf of and for the
benefit of the Secured Parties, a security interest in and lien on all of the
New Subsidiary’s right, title and interest in, to and under the Collateral to
secure the payment and performance of the Secured Obligations. Each reference to
a “Grantor” in the Collateral Agreement shall be deemed to include the New
Subsidiary.


Section 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
to the extent that enforceability of such obligations may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium and other similar laws affecting creditors’ EX. I-2 Blue Bird –
Collateral Agreement NAI-1502266594v7 rights generally and subject to principles


EX. I-1
Blue Bird - Collateral Agreement

--------------------------------------------------------------------------------




of equity, regardless of whether considered in a proceeding in equity or at law,
and implied covenants of good faith and fair dealing.


Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Supplement by facsimile
or other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Supplement. This Supplement shall become effective as
to the New Subsidiary when a counterpart hereof executed on behalf of the New
Subsidiary shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the New Subsidiary and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the New Subsidiary, the Administrative Agent and the
other Secured Parties and their respective successors and assigns, except that
the New Subsidiary shall not have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly provided in this Supplement, the
Collateral Agreement and the Credit Agreement.


Section 4. The New Subsidiary hereby represents and warrants, in each case, as
of the date hereof, that (a) set forth on Schedule I attached hereto are
supplemental Schedules I through IV of the Collateral Agreement, which
information is true and correct in all material respects and (b) attached hereto
as Schedule II is a supplement to the Perfection Certificate setting forth the
information required therein, which information is true and correct in all
material respects.


Section 5. Pursuant to any applicable law, the New Subsidiary authorizes the
Administrative Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Filing Collateral without
the signature of such New Subsidiary in such form and in such offices as the
Administrative Agent reasonably determines appropriate to perfect the security
interests of the Administrative Agent under the Collateral Agreement. Any such
financing statement may indicate the collateral as “all assets of the debtor,
whether now owned or existing or hereafter acquired or arising”, “all personal
property of the debtor, whether now owned or existing or hereafter acquired or
arising” or words of similar effect.


Section 6. (a) This Supplement shall be construed in accordance with and
governed by the laws of the State of New York.


(b)     Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement or any other Loan Document brought by it or any of
its Affiliates shall be brought, and shall be heard and determined exclusively
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in any Loan Document shall affect any right that the Administrative
Agent, any Issuing Bank, any Lender or the Swingline Lender may otherwise have
to bring any action or proceeding relating to any Loan Document against the New
Subsidiary or its properties in the courts of any jurisdiction.




EX. I-2
Blue Bird - Collateral Agreement

--------------------------------------------------------------------------------




(c)     Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying EX. I-3 Blue Bird – Collateral Agreement
NAI-1502266594v7 of venue of any suit, action or proceeding arising out of or
relating to any Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.


(d)     Each party to this Supplement irrevocably consents to service of process
in the manner provided for notices in Section 5.01 of the Collateral Agreement.
Nothing in any Loan Document will affect the right of any party to this
Supplement to serve process in any other manner permitted by law.


(e)     The New Subsidiary hereby irrevocably designates, appoints and empowers
the Borrower as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any such action or proceeding.


(f)     EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS SUPPLEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


Section 7. [Reserved.]


Section 8. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


Section 9. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Collateral Agreement.


Section 10. The New Subsidiary agrees to (i) reimburse the Administrative Agent
for its fees and expenses incurred hereunder and under the Collateral Agreement
as provided in Section 9.03(a) of the Credit Agreement and (ii) indemnify the
Administrative Agent against all losses, claims, damages, liabilities, costs and
expenses as provided in Section 9.03(b) of the Credit Agreement; provided that
each reference therein to the “Borrower” shall be deemed to be a reference to
“the New Subsidiary.”






EX. I-3
Blue Bird - Collateral Agreement

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.


[Name Of New Subsidiary],
By:
 
 
Name:
 
 
Title:
 
 

BANK OF MONTREAL,
as Administrative Agent,
By:
 
 
Name:
 
 
Title:
 
 







- 4 -

--------------------------------------------------------------------------------





Exhibit II to the
Collateral Agreement
FORM OF COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT dated as of [●], 20[●] (as may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by and among [●] (the “Grantor”) and Bank of Montreal, as
administrative agent (in such capacity, the “Administrative Agent”).
Reference is made to (a) the Credit Agreement dated as of December 12, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Blue Bird Corporation (“Holdings”),
Blue Bird Body Company (the “Borrower”), School Bus Holdings Inc., Peach County
Holdings, Inc. and Blue Bird Global Corporation, as Intermediate Parents, the
Lenders party thereto and the Administrative Agent, and (b) the Collateral
Agreement dated as of December 12, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Borrower, Holdings, the Intermediate Parents, the other
grantors from time to time party thereto and the Administrative Agent. The
Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
Grantor is an Affiliate of the Borrower and is willing to execute and deliver
this Agreement in order to induce the Lenders to make additional Loans and the
Issuing Banks to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued. Accordingly, the
parties hereto agree as follows:
Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in Section
1.01(b) of the Collateral Agreement also apply to this Agreement.
Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and assigns, on behalf
of and for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all of such Grantor’s right, title and interest in, to
and under Filing Collateral consisting of any Copyrights now owned or at any
time hereafter acquired by such Grantor, including those registered or applied
for Copyrights listed on Schedule I, and any exclusive Copyright Licenses under
which such Grantor is a licensee, including those exclusive Copyright Licenses
listed on Schedule II (collectively, the “Copyright Collateral”). The Grantor
authorizes and requests that the Register of Copyrights record this Agreement.
Section 3. Collateral Agreement. The Security Interest granted to the
Administrative Agent herein is granted in furtherance, and not in limitation, of
the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. The Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.
Section 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.






EX. II-1
Blue Bird - Collateral Agreement



--------------------------------------------------------------------------------




Blue Bird – Collateral Agreement
[Remainder of this page intentionally left blank]




EX. II-2
Blue Bird - Collateral Agreement



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




[●],


 
 
By:
 
 
Name:
 
 
Title:
 
 

BANK OF MONTREAL,
as Administrative Agent,
By:
 
 
Name:
 
 
Title:
 
 

































































[Signature Page to Copyright Security Agreement]


- 3 -

--------------------------------------------------------------------------------





Schedule I to Copyright Security Agreement






COPYRIGHT REGISTRATIONS AND APPLICATIONS
Title
Application No.
Filing Date
Registration No.
Registration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





- 4 -

--------------------------------------------------------------------------------





Schedule II to Copyright Security Agreement




EXCLUSIVE COPYRIGHT LICENSES
Description of Copyright License
Name of Licensor
Registration Number of Underlying Copyright
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





- 5 -

--------------------------------------------------------------------------------





Exhibit III to the
Collateral Agreement






FORM OF PATENT SECURITY AGREEMENT


This PATENT SECURITY AGREEMENT dated as of [●], 20[●] (as may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by and among [●] (the “Grantor”) and Bank of Montreal, as
administrative agent (in such capacity, the “Administrative Agent”).


Reference is made to (a) the Credit Agreement dated as of December 12, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Blue Bird Corporation (“Holdings”),
Blue Bird Body Company (the “Borrower”), School Bus Holdings Inc., Peach County
Holdings, Inc. and Blue Bird Global Corporation, as Intermediate Parents, the
Lenders party thereto and the Administrative Agent, and (b) the Collateral
Agreement dated as of December 12, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Borrower, Holdings, the Intermediate Parents, the other
grantors from time to time party thereto and the Administrative Agent. The
Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
Grantor is an Affiliate of the Borrower and is willing to execute and deliver
this Agreement in order to induce the Lenders to make additional Loans and the
Issuing Banks to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued. Accordingly, the
parties hereto agree as follows:


Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in Section
1.01(b) of the Collateral Agreement also apply to this Agreement.


Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and assigns, on behalf
of and for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all of such Grantor’s right, title and interest in, to
and under Filing Collateral consisting of any Patents now owned or at any time
hereafter acquired by such Grantor, including those registered or applied for
Patents listed on Schedule I (the “Patent Collateral”). The Grantor authorizes
and requests that the Commissioner for Patents record this Agreement.


Section 3. Collateral Agreement. The Security Interest granted to the
Administrative Agent herein is granted in furtherance, and not in limitation, of
the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. The Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.


Section 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken




--------------------------------------------------------------------------------




together shall constitute a single contract. Delivery of an executed signature
page to this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually signed counterpart of this Agreement.


[Remainder of this page intentionally left blank]




- 7 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




[●],


 
 
By:
 
 
Name:
 
 
Title:
 
 

BANK OF MONTREAL,
as Administrative Agent,
By:
 
 
Name:
 
 
Title:
 
 









--------------------------------------------------------------------------------





Schedule I to
Patent Security Agreement


PATENTS AND PATENT APPLICATIONS


Title
Application No.
Filing Date
Patent No.
Issue Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





Exhibit IV to the
Collateral Agreement






FORM OF TRADEMARK SECURITY AGREEMENT


This TRADEMARK SECURITY AGREEMENT dated as of [●], 20[●] (as may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by and among [●] (the “Grantor”) and Bank of Montreal, as
administrative agent (in such capacity, the “Administrative Agent”).


Reference is made to (a) the Credit Agreement dated as of December 12, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Blue Bird Corporation (“Holdings”),
Blue Bird Body Company (the “Borrower”), School Bus Holdings Inc., Peach County
Holdings, Inc. and Blue Bird Global Corporation, as Intermediate Parents, the
Lenders party thereto and the Administrative Agent, and (b) the Collateral
Agreement dated as of December 12, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Borrower, Holdings, the Intermediate Parents, the other
grantors from time to time party thereto and the Administrative Agent. The
Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
Grantor is an Affiliate of the Borrower and is willing to execute and deliver
this Agreement in order to induce the Lenders to make additional Loans and the
Issuing Banks to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued. Accordingly, the
parties hereto agree as follows:


Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in Section
1.01(b) of the Collateral Agreement also apply to this Agreement.


Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and assigns, on behalf
of and for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all of such Grantor’s right, title and interest in, to
and under Filing Collateral consisting of any Trademarks now owned or at any
time hereafter acquired by such Grantor, including those registered or applied
for Trademarks listed on Schedule I; provided that no security interest is
granted on any intent-to-use trademark applications filed in the United States
Patent and Trademark Office to the extent that, and solely during the period in
which the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark applications under applicable
Requirements of Law (the “Trademark Collateral”). The Grantor authorizes and
requests that the Commissioner for Trademarks record this Agreement.


Section 3. Collateral Agreement. The Security Interest granted to the
Administrative Agent herein is granted in furtherance, and not in limitation, of
the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. The Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Trademark
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference




--------------------------------------------------------------------------------




as if fully set forth herein. In the event of any conflict between the terms of
this Agreement and the Collateral Agreement, the terms of the Collateral
Agreement shall govern.


Section 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.


[Remainder of this page intentionally left blank]




- 2 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


[●],


 
 
By:
 
 
Name:
 
 
Title:
 
 

BANK OF MONTREAL,
as Administrative Agent,
By:
 
 
Name:
 
 
Title:
 
 







--------------------------------------------------------------------------------





Schedule I to
Trademark Security Agreement








TRADEMARK REGISTRATIONS AND APPLICATIONS


Mark
Serial No.
Filing Date
Registration No.
Registration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 























































































--------------------------------------------------------------------------------





EXHIBIT F


Form of Intercompany Note


New York, New York
December 12, 2016


FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to such other entity
listed below (each, in such capacity, a “Payee”), in lawful money of the United
States of America or in such other currency as agreed to by such Payor and such
Payee, in immediately available funds, at such location in the United States of
America as such Payee shall from time to time designate, the unpaid principal
amount of all loans and advances (including trade payables) made by such Payee
to such Payor. Each Payor promises also to pay interest on the unpaid principal
amount of all such loans and advances in like money at said location from the
date of such loans and advances until paid at such rate per annum as shall be
agreed upon from time to time by such Payor and such Payee.


Capitalized terms used herein but not otherwise defined herein shall have the
meanings given such terms in that certain Credit Agreement, dated as of December
12, 2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Blue Bird Corporation (“Holdings”),
School Bus Holdings Inc., Peach County Holdings, Inc. and Blue Bird Global
Corporation (collectively, the “Intermediate Parents”), Blue Bird Body Company
(the “Borrower”), the Lenders party thereto from time to time, and Bank of
Montreal, in its capacity as Administrative Agent.


Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Promissory Note), and all
repayments or prepayments thereof, in its books and records, such books and
records constituting prima facie evidence of the accuracy of the information
contained therein; provided, however, that the failure of any payee to record
such information shall not affect any obligor’s Obligations.


Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Promissory Note. All payments under this Promissory Note
shall be made without offset, counterclaim or deduction of any kind.


Anything in this Promissory Note to the contrary notwithstanding, the
indebtedness evidenced by this Promissory Note owed by any Payor that is a Loan
Party to any Payee that is not a Loan Party (each such Payee, solely in its
capacity as a Payee and not in its capacity as a Subsidiary or Affiliate, a
“Subordinated Lender”) shall be subordinate and junior in right of payment to
all Secured Obligations of such Payor under the Loan Documents to the extent and
in the manner set forth in Annex I hereto, which terms and provisions are
incorporated herein by reference. Each Subordinated Lender agrees to be fully
bound by all terms and provisions contained in Annex I hereto, with respect to
any Subordinated Debt (as defined in Annex I) (including any guarantees thereof
and security therefor) owed to it.


This Promissory Note shall be binding upon each Payor and its successors and
assigns, and the terms and provisions of this Promissory Note shall inure to the
benefit of each Payee and its respective successors and assigns, including
subsequent holders hereof. Notwithstanding anything to the contrary contained
herein, in any other Loan Document or in any other promissory note or other
instrument, this Promissory Note replaces and supersedes any and all promissory
notes or other instruments which create or evidence any loans or advances made
on, before or after the date hereof by any Payee to any Payor


F-1

--------------------------------------------------------------------------------




unless specifically designated otherwise by the Payor in any such promissory
note or instrument and such promissory note or instrument is pledged to the
Administrative Agent to the extent required by Collateral and Guarantee
Requirements set forth in the Credit Agreement.


From time to time after the date hereof, additional Subsidiaries of Holdings may
become parties hereto (as Payor and/or Payee, as the case may be) by executing a
counterpart signature page to this Promissory Note (each additional Subsidiary,
an “Additional Party”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the Payors, each Additional Party
shall be a Payor and/or a Payee, as the case may be, and shall be as fully a
party hereto as if such Additional Party were an original signatory hereof. Each
Payor and each Payee expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any Payor or
Payee hereunder. This Promissory Note shall be fully effective as to any Payor
or Payee that is or becomes a party hereto regardless of whether any other
person becomes or fails to become or ceases to be a Payor or Payee hereunder.
Any Restricted Subsidiary of the Borrower that is required to execute a
counterpart of this Promissory Note after the date hereof pursuant to the
requirements of the Credit Agreement or any other Secured Obligations shall
become a Subordinated Lender hereunder by executing a counterpart hereof and
delivering same to the Administrative Agent.


This Promissory Note has been pledged by each Payee to the Administrative Agent
for the benefit of the Secured Parties, as security for such Payee’s
obligations, if any, under the Loan Documents to which such Payee is a party.
Each Payor acknowledges and agrees that the Administrative Agent and the other
Secured Parties may exercise all the rights of the Payees under this Promissory
Note and will not be subject to any abatement, reduction, recoupment, defense,
setoff or counterclaim available to such Payor.


Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any such promissory note or other instrument, this Promissory
Note (i) replaces and supersedes any and all promissory notes or other
instruments which create or evidence any loans or advances made on or before or
after the date hereof by any Payor to any other Payee, and (ii) without the
prior written consent of the Administrative Agent, which shall not be
unreasonably withheld, conditioned or delayed, shall not be deemed replaced,
superseded or in any way modified by any promissory note or other instrument
entered into on or after the date hereof which purports to create or evidence
any loan or advance by any Payee to any other Payor.


THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Promissory Note by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Promissory
Note.


[Signature page follows]


F-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each undersigned Payor has caused this Promissory Note to be
executed and delivered by its proper and duly authorized officer as of the date
first set forth above.


[____________], as Payor
 
By:
 
 
Name:
 
 
Title:
 



[____________], asPayee
 
By:
 
 
Name:
 
 
Title:
 





--------------------------------------------------------------------------------




[ ]
 
 
 
 
 
 
 
By:
 
 
Name:
 









--------------------------------------------------------------------------------





ANNEX I




INTERCOMPANY NOTE SUBORDINATION TERMS


Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.


1. The Subordinated Debt (as defined in Section 5 hereof) and all payments of
principal, interest and all other amounts thereunder are hereby, and shall
continue to be, subject to and subordinate in right of payment to the prior
payment in full, in cash, of all Secured Obligations, to the extent, and in the
manner, set forth herein. The foregoing shall apply notwithstanding the
availability of collateral to the Secured Parties or the holders of Subordinated
Debt or the actual date and time of execution, delivery, recordation, filing or
perfection of any Liens granted with respect to the Secured Obligations, or the
Lien or priority of payment thereof, and in any instance wherein the Secured
Obligations or any claim for the Secured Obligations is subordinated, avoided or
disallowed, in whole or in part, under any Debtor Relief Law. In the event of a
Reorganization Proceeding (as defined in Section 2(d) hereof), the Secured
Obligations shall include all interest accrued on the Secured Obligations, in
accordance with and at the rates specified in the Secured Obligations, both for
periods before and after the commencement of any of such proceedings, even if
the claim for such interest is not allowed pursuant to any applicable Debtor
Relief Law. Notwithstanding anything to the contrary contained herein, unless an
Event of Default shall have occurred and be continuing, the obligor on any
Subordinated Debt may make, and the Subordinated Lender may retain, any and all
payments of principal, interest and other amounts in respect of the Subordinated
Debt.


2.    Each Subordinated Lender hereby agrees that until all Secured Obligations
have been repaid in full in cash and satisfied or cash collateralized or
backstopped (as applicable) pursuant to the terms of the Credit Agreement:


(a) Such Subordinated Lender shall not, without the prior written consent of the
Required Lenders, which consent may be withheld or conditioned in the Required
Lenders’ sole discretion, commence, or join or participate in, any Enforcement
Action (as defined in Section 5 hereof).


(b) In the event (i) any Event of Default under the Credit Agreement or any
event of default under, and as defined in, any other Secured Obligations (or the
documentation governing the same) then exists or would result from such payment
on the Subordinated Debt (including, without limitation, pursuant to Article VII
of the Credit Agreement) or (ii) such Subordinated Lender receives any payment
or prepayment of principal, interest or any other amount, in whole or in part,
of (or with respect to) the Subordinated Debt in violation of the terms of the
Credit Agreement, then, and in any such event, any payment or distribution of
any kind or character, whether in cash, property or securities, which shall be
payable or deliverable with respect to any or all of the Subordinated Debt or
which has been received by any Subordinated Lender shall be held in trust by
such Subordinated Lender for the benefit of the Secured Parties and shall
forthwith be paid or delivered directly to the Administrative Agent for
application to the payment of the Secured Obligations (after giving effect to
the relative payment and security priorities of such Secured Obligations), to
the extent necessary to make payment in full in cash of all sums due under the
Secured Obligations remaining unpaid and not cash collateralized (if applicable)
after giving effect to


1

--------------------------------------------------------------------------------




any concurrent payment or distribution to the Secured Parties. In any such
event, the Secured Parties may, but shall not be obligated to, demand, claim and
collect any such payment or distribution that would, but for these subordination
provisions, be payable or deliverable with respect to the Subordinated Debt.
Notwithstanding the foregoing, if one or more Events of Default shall exist, the
Administrative Agent may agree in writing that payments may be made with respect
to the Subordinated Debt which would otherwise be prohibited hereunder.


(c) If such Subordinated Lender shall acquire by indemnification, subrogation or
otherwise, any Lien or other interest in any of the assets or properties of any
Loan Party, that Lien or other interest shall be subordinate in right of payment
to the Secured Obligations and the Lien of the Secured Obligations as provided
herein, and such Subordinated Lender hereby waives any and all rights it may
acquire by subrogation or otherwise to any Lien of the Secured Obligations or
any portion thereof until such time as all Secured Obligations have been repaid
in full in cash and satisfied or cash collateralized or backstopped (if
applicable) pursuant to the terms of the Credit Agreement.


(d) In any case commenced by or against Holdings, any Intermediate Parent, the
Borrower or any of its Subsidiaries under any Debtor Relief Law (a
“Reorganization Proceeding”), to the extent permitted by applicable law, the
Required Lenders shall have the exclusive right to exercise any voting rights in
respect of the claims of such Subordinated Lender against any Loan Party.


(e) If, at any time, all or part of any payment with respect to Secured
Obligations theretofore made (whether by the Borrower, any other Loan Party or
any other Person or enforcement of any right of setoff or otherwise) is
rescinded or must otherwise be returned by the holders of Secured Obligations
for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of the Borrower or such other Persons), the
subordination provisions set forth herein shall continue to be effective or be
reinstated, as the case may be, all as though such payment had not been made.


(f) After the occurrence and during the continuation of an Event of Default,
such Subordinated Lender shall not object to the entry of any order or orders
approving any cash collateral stipulations, adequate protection stipulations or
similar stipulations executed by the Secured Parties in any Reorganization
Proceeding or any other proceeding under any Debtor Relief Law.


(g) Such Subordinated Lender waives any marshalling rights with respect to the
Secured
Parties in any Reorganization Proceeding or any other proceeding under any
Debtor Relief Law.


3. Any payments made to, or received by, any Subordinated Lender in respect of
any guaranty or security in support of the Subordinated Debt shall be subject to
the terms hereof and applied on the same basis as payments made directly by the
obligor under such Subordinated Debt. To the extent that Holdings or any of its
Restricted Subsidiaries (other than the respective obligor or obligors which are
already Subordinated Lenders hereunder) provides a guaranty or any security in
support of any Subordinated Debt, the Subordinated Lender which is the lender of
the respective Subordinated Debt will cause each such Person to become a party
hereto (if such Person is not already a party hereto) promptly after the date of
the execution and delivery of the respective guarantee or security
documentation, provided that any failure to comply with the foregoing
requirements of this Section 3 will have no effect whatsoever on the
subordination provisions contained herein (which shall apply to all payments
received with respect to any guarantee or security for any Subordinated Debt,
whether or not the Person furnishing such guarantee or security is a party
hereto).




2

--------------------------------------------------------------------------------




4. Each Subordinated Lender hereby acknowledges and agrees that no payments will
be accepted by it in respect of the Subordinated Debt (unless promptly turned
over to the holders of Secured Obligations as contemplated by Section 2 hereof),
to the extent such payments would be prohibited under any Secured Obligations
(or the documentation governing the same).


5. Definitions. As and in this Agreement, the terms set forth below shall have
the respective meanings provided below:


“Enforcement Action” shall mean (i) any acceleration of all or any part of the
Subordinated Debt, (ii) any foreclosure proceeding, the exercise of any power of
sale, the obtaining of a receiver, trustee, conservator, intervenor or
sequestrator or the like, the seeking of default interest, the suing on, or
otherwise taking action to enforce the obligation of any Loan Party to pay any
amounts relating to any Subordinated Debt, (iii) the exercising of any banker’s
lien or rights of set-off or recoupment, or (iv) the taking of any other
enforcement action against any asset or property of any Loan Party.


“Subordinated Debt” shall mean the principal of, interest on, and all other
amounts owing from time to time in respect of, any indebtedness or other
obligations owed by any Loan Party to any Subsidiary that is not a Subsidiary
Loan Party, whether now existing or hereinafter incurred (including, without
limitation, pursuant to guarantees thereof or security therefor at any time
outstanding).


6. No failure or delay on the part of any party hereto or any holder of Secured
Obligations in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.


7.    Each Subordinated Lender hereto acknowledges that to the extent that no
adequate remedy at law exists for breach of its obligations hereunder, in the
event any Subordinated Lender fails to comply with its obligations hereunder,
the Administrative Agent shall have the right to obtain specific performance of
the obligations of such defaulting Subordinated Lender, injunctive relief or
such other equitable relief as may be available.


8. Any notice to be given hereunder shall be in writing and shall be sent in
accordance with the provisions of the Credit Agreement.


9. In the event of any conflict between the provisions hereof and the provisions
of the Subordinated
Debt, the provisions set forth herein shall prevail.


10. No person, other than the parties hereto, the Secured Parties from time to
time and their successors and assigns as holders of the Secured Obligations and
the Subordinated Debt shall have any rights under this Agreement.


11. No amendment, supplement, modification, waiver or termination of the terms
hereof shall be effective against a party against whom the enforcement of such
amendment, supplement, modification, waiver or termination would be asserted,
unless such amendment, supplement, modification, waiver or termination was made
in a writing signed by such party and any amendments to this Annex I shall be


3

--------------------------------------------------------------------------------




effective against the Secured Parties only if acknowledged and agreed by the
Administrative Agent in writing.


12. In case any one or more of the provisions contained herein, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein, and any other application thereof, shall not in any way be affected or
impaired thereby.


13. The provisions set forth in Sections 9.09 and 9.10 of the Credit Agreement
apply herein mutatis mutandis.


14. Notwithstanding anything to the contrary contained herein, upon the date
upon which all Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable
(other than (x) contingent indemnification obligations for which no claim has
been made and (y) Secured Cash Management Obligations and Secured Swap
Obligations) under any Loan Document have been paid in full and all Letters of
Credit have expired or been terminated (or cash collateralized or backstopped
pursuant to arrangements reasonably acceptable to the relevant Issuing Bank) and
all LC Disbursements shall have been reimbursed, the provisions set forth in
this Annex I shall terminate without any further action by any Person.




4

--------------------------------------------------------------------------------





EXHIBIT L-1




FORM OF TERM NOTE




FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
    and its registered assigns (the “Lender”), in accordance with the provisions
of the Credit Agreement (as hereinafter defined), the aggregate unpaid principal
amount of each Term Loan made by the Lender to the Borrower under that certain
Credit Agreement, dated as of December 12, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement;”
the terms defined therein being used herein as therein defined), among Blue Bird
Corporation (“Holdings”), School Bus Holdings Inc., Peach County Holdings, Inc.
and Blue Bird Global Corporation (collectively, the
“Intermediate Parents”), Blue Bird Body Company (the “Borrower”), the Lenders
party thereto from time
to time and Bank of Montreal, in its capacity as Administrative Agent.


The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Term Loan made by the Lender to the Borrower under the Credit Agreement
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in dollars in immediately available funds at the
Administrative Agent’s address set forth on Schedule 9.01 to the Credit
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.


This Term Note is issued pursuant to the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Term Note is also entitled to the benefits of
the Guarantee and is secured by the Collateral. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. Term Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business,
provided that the failure of the Lender to maintain any such accounts or records
shall not affect the obligations of the Borrower hereunder or under the Credit
Agreement. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Term Loans and payments with
respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




L-1-1

--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


BLUE BIRD BODY COMPANY,
as the Borrower
By:
 
 
Name:
 
 
 
Title:
 
 





L-1-2

--------------------------------------------------------------------------------





LOANS AND PAYMENTS WITH RESPECT THERETO




Date
 
Type of
Loan Made
 
Amount of
Loan Made
 
End of
Interest
Period
 
Amount of
Principal or
Interest
Paid This
Date
 
Outstanding
Principal
Balance
This Date
 
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





L-1-3

--------------------------------------------------------------------------------





EXHIBIT L-2


FORM OF REVOLVING NOTE




FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
    and its registered assigns (the “Lender”), in accordance with the provisions
of the Credit Agreement (as hereinafter defined), the aggregate unpaid principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of December 12, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among Blue Bird Corporation (“Holdings”), School Bus Holdings Inc.,
Peach County Holdings, Inc. and Blue Bird Global
Corporation (collectively, the “Intermediate Parents”), Blue Bird Body Company
(the “Borrower”), the
Lenders party thereto from time to time and Bank of Montreal, in its capacity as
Administrative Agent.


The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Revolving Loan from time to time made by the Lender to the Borrower
under the Credit Agreement from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent (or, in the case of Swingline Loans, to the Swingline
Lender) for the account of the Lender in dollars in immediately available funds
at the Administrative Agent’s address set forth on Schedule 9.01 to the Credit
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.


This Revolving Note is a promissory note issued under the Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Revolving Note is also entitled to
the benefits of the Guarantee and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business, provided that the failure of the Lender to maintain any such
accounts or records shall not affect the obligations of the Borrower hereunder
or under the Credit Agreement. The Lender may also attach schedules to this
Revolving Note and endorse thereon the date, amount and maturity of its
Revolving Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]












L-2-1

--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


BLUE BIRD BODY COMPANY,
as the Borrower
By:
 
 
Name:
 
 
 
Title:
 
 















L-2-2

--------------------------------------------------------------------------------





LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of
Loan Made
 
Amount of
Loan Made
 
End of
Interest
Period
 
Amount of
Principal or
Interest
Paid This
Date
 
Outstanding
Principal
Balance
This Date
 
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









































L-2-3